

GLOBAL SENIOR CREDIT AGREEMENT
Dated as of January 15, 2016
among
DIGITAL REALTY TRUST, L.P.,
as Operating Partnership,
THE OTHER INITIAL BORROWERS NAMED HEREIN AND
THE ADDITIONAL BORROWERS PARTY HERETO,
as Borrowers,
DIGITAL REALTY TRUST, INC.,
as Parent Guarantor,
THE ADDITIONAL GUARANTORS PARTY HERETO,
as Additional Guarantors,
THE INITIAL LENDERS, ISSUING BANKS AND
SWING LINE BANKS NAMED HEREIN,
as Initial Lenders, Issuing Banks and Swing Line Banks
and
CITIBANK, N.A.,
as Administrative Agent,
with
BANK OF AMERICA, N.A. AND
JPMORGAN CHASE BANK, N.A.
as Syndication Agents,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC. AND
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01Certain Defined Terms    1
SECTION 1.02Computation of Time Periods; Other Definitional Provisions    50
SECTION 1.03Accounting Terms    50
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
SECTION 2.01The Advances and the Letters of Credit    51
SECTION 2.02Making the Advances; Applicable Borrowers    56
SECTION 2.03Letters of Credit    62
SECTION 2.04Repayment of Advances; Reimbursements    65
SECTION 2.05Termination or Reduction of the Commitments    67
SECTION 2.06Prepayments    67
SECTION 2.07Interest    69
SECTION 2.08Fees    71
SECTION 2.09Conversion of Advances    72
SECTION 2.10Increased Costs, Etc.    73
SECTION 2.11Payments and Computations    75
SECTION 2.12Taxes    79
SECTION 2.13Sharing of Payments, Etc.    85
SECTION 2.14Use of Proceeds    86
SECTION 2.15Evidence of Debt    86
SECTION 2.16Extension of Termination Date    87
SECTION 2.17Cash Collateral Account    87

i

--------------------------------------------------------------------------------



SECTION 2.18Increase in the Aggregate Commitments    88
SECTION 2.19Reallocation of Commitments    90
SECTION 2.20Supplemental Tranches    92
SECTION 2.21Defaulting Lenders    93
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
SECTION 3.01Conditions Precedent to Initial Extension of Credit    94
SECTION 3.02Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase, Extension and Creation    98
SECTION 3.03Conditions Precedent to Each Competitive Bid Advance    99
SECTION 3.04Additional Conditions Precedent    100
SECTION 3.05Determinations Under Section 3.01    100
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01Representations and Warranties of the Loan Parties    100
ARTICLE V
COVENANTS OF THE LOAN PARTIES
SECTION 5.01Affirmative Covenants    105
SECTION 5.02Negative Covenants    108
SECTION 5.03Reporting Requirements    111
SECTION 5.04Financial Covenants    114
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01Events of Default    115
SECTION 6.02Actions in Respect of the Letters of Credit upon Default    117
ARTICLE VII
GUARANTY
SECTION 7.01Guaranty; Limitation of Liability    117

ii

--------------------------------------------------------------------------------



SECTION 7.02Guaranty Absolute    118
SECTION 7.03Waivers and Acknowledgments    119
SECTION 7.04Subrogation    120
SECTION 7.05Guaranty Supplements    120
SECTION 7.06Indemnification by Guarantors    120
SECTION 7.07Subordination    121
SECTION 7.08Continuing Guaranty    121
SECTION 7.09Guaranty Limitations    122
SECTION 7.10Keepwell    129
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01Authorization and Action    129
SECTION 8.02Administrative Agent’s Reliance, Etc.    129
SECTION 8.03Waiver of Conflicts of Interest; Etc.    130
SECTION 8.04Lender Party Credit Decision    130
SECTION 8.05Indemnification by Lender Parties    131
SECTION 8.06Successor Administrative Agents    132
ARTICLE IX
MISCELLANEOUS
SECTION 9.01Amendments, Etc.    132
SECTION 9.02Notices, Etc.    134
SECTION 9.03No Waiver; Remedies    138
SECTION 9.04Costs and Expenses    138
SECTION 9.05Right of Set‑off    140
SECTION 9.06Binding Effect    140
SECTION 9.07Assignments and Participations; Replacement Notes    140

iii

--------------------------------------------------------------------------------



SECTION 9.08Execution in Counterparts    145
SECTION 9.09Severability    145
SECTION 9.10Usury Not Intended    145
SECTION 9.11WAIVER OF JURY TRIAL    146
SECTION 9.12Confidentiality    146
SECTION 9.13Patriot Act; Anti‑Money Laundering Notification    147
SECTION 9.14Jurisdiction, Etc.    147
SECTION 9.15Governing Law    148
SECTION 9.16Judgment Currency    148
SECTION 9.17Substitution of Currency; Changes in Market Practices    148
SECTION 9.18No Fiduciary Duties    148
SECTION 9.19Removal of Borrowers    149
SECTION 9.20Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions    149






SCHEDULES
Schedule I    ‑    Commitments and Applicable Lending Offices
Schedule II    ‑    Approved Reallocation Lenders
Schedule III    ‑    Mandatory Cost Formula
Schedule IV    ‑    Existing Letters of Credit
Schedule V    ‑    Deemed Qualifying Ground Leases
Schedule 4.01(n)    ‑    Surviving Debt


EXHIBITS
Exhibit A    ‑    Form of Note
Exhibit B    ‑    Form of Notice of Borrowing
Exhibit C    ‑    Form of Guaranty Supplement
Exhibit D    ‑    Form of Assignment and Acceptance
Exhibit E    ‑    Form of Unencumbered Assets Certificate
Exhibit F    ‑    Form of Notice of Competitive Bid Borrowing
Exhibit G    ‑    Form of Supplemental Addendum
Exhibit H    ‑    Form of Borrower Accession Agreement





iv

--------------------------------------------------------------------------------






v

--------------------------------------------------------------------------------



GLOBAL SENIOR CREDIT AGREEMENT
GLOBAL SENIOR CREDIT AGREEMENT dated as of January 15, 2016 (this “Agreement”)
among DIGITAL REALTY TRUST, L.P., a Maryland limited partnership (the “Operating
Partnership”), DIGITAL LUXEMBOURG II S.À R.L., a Luxembourg private limited
liability company (Société à responsabilité limitée), having its registered
office at 6, rue Jean Monnet, L ‑ 2180 Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under number B
110.214 and with a share capital of EUR1,600,500 (the “Initial Luxembourg
Borrower”), DIGITAL SINGAPORE JURONG EAST PTE. LTD., a Singapore private limited
company (the “Initial Singapore Borrower 1”), DIGITAL HK JV HOLDING LIMITED, a
British Virgin Islands limited company (the “Initial Singapore Borrower 2”),
DIGITAL REALTY MAURITIUS HOLDINGS LIMITED, a Republic of Mauritius private
company (the “Initial Singapore Borrower 3”), DIGITAL STOUT HOLDING, LLC, a
Delaware limited liability company (the “Initial Multicurrency Borrower 1”),
DIGITAL GOUGH, LLC, a Delaware limited liability company (the “Initial
Multicurrency Borrower 2”), DIGITAL JAPAN, LLC, a Delaware limited liability
company (the “Initial Multicurrency Borrower 3”), DIGITAL EURO FINCO, L.P., a
Scottish limited partnership (the “Initial Multicurrency Borrower 4”), DIGITAL
OSAKA 1 TMK, a Japanese tokutei mokuteki kaisha (the “Initial Yen Borrower 1”)
and DIGITAL AUSTRALIA FINCO PTY LTD, an Australian proprietary limited company
(the “Initial Australia Borrower”; and collectively with the Operating
Partnership, the Initial Luxembourg Borrower, the Initial Singapore Borrower 1,
the Initial Singapore Borrower 2, the Initial Singapore Borrower 3, the Initial
Multicurrency Borrower 1, the Initial Multicurrency Borrower 2, the Initial
Multicurrency Borrower 3, the Initial Multicurrency Borrower 4 and the Initial
Yen Borrower 1 and any Additional Borrowers (as defined below), the “Borrowers”
and each individually a “Borrower”), DIGITAL REALTY TRUST, INC., a Maryland
corporation (the “Parent Guarantor”), any Additional Guarantors (as hereinafter
defined) acceding hereto pursuant to Section 5.01(j) (the Additional Guarantors,
together with the Operating Partnership and the Parent Guarantor, the
“Guarantors”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the initial lenders (the “Initial
Lenders”), each Issuing Bank and Swing Line Bank (as such capitalized terms are
hereinafter defined) and CITIBANK, N.A. (“Citibank”), as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VIII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined), with BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
syndication agents, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPFS”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and J.P. MORGAN SECURITIES LLC
(“JPMorgan Securities”), as joint lead arrangers and joint bookrunners (the
“Arrangers”).

    

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acceding Lender” has the meaning specified in Section 2.18(d).
“Accepting Lenders” has the meaning specified in Section 9.01(c).
“Accrued Amounts” has the meaning specified in Section 2.11(a).
“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.01(p).
“Additional Guarantor” has the meaning specified in Section 5.01(j).
“Adjusted EBITDA” means an amount equal to the EBITDA for the four‑fiscal
quarter period of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, less an amount equal to the Capital
Expenditure Reserve for all Assets; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such
four‑fiscal quarter period, Adjusted EBITDA will be adjusted (a) in the case of
an acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned or leased by the Parent Guarantor or
one of its Subsidiaries for the entire four‑fiscal quarter period) generated
during the portion of such four‑fiscal quarter period that such Asset was not
owned or leased by the Parent Guarantor or such Subsidiary and (b) in the case
of a disposition, by subtracting therefrom an amount equal to the actual EBITDA
generated by the Asset so disposed of during such four‑fiscal quarter period.
“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 2% of all rental income (other
than tenant reimbursements) from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, exceeds (2) all management fees
payable in respect of such Asset for such fiscal period less (b) the Capital
Expenditure Reserve for such Asset; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted Net Operating Income will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to (A) four (4) times (B) the
acquired Asset’s actual Net Operating Income (computed as if such Asset was
owned or leased by the Parent Guarantor or one of its Subsidiaries for the
entire fiscal quarter) generated during the portion of such fiscal quarter that
such Asset was not owned or leased by the Parent Guarantor or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to (A) four (4) times (B) the actual Net Operating Income generated by the Asset
so disposed of during such fiscal quarter.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent’s Account” means (a) in the case of Advances under the
U.S. Dollar Revolving Credit Tranche, the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, Ops III, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term Finance, Reference: Digital
Realty, Attention: Global Loans/Agency or such other account as the

Digital Realty – Credit Agreement
2

--------------------------------------------------------------------------------



Administrative Agent shall specify in writing to the Lender Parties, and (b) in
the case of Advances under the Australian Dollar Revolving Credit Tranche, the
Singapore Dollar Revolving Credit Tranche, the Multicurrency Revolving Credit
Tranche, the Yen Revolving Credit Tranche or any Supplemental Tranche, the
account of the Administrative Agent designated in writing from time to time by
the Administrative Agent to the Borrowers and the Lender Parties for such
purpose or such other account as the Administrative Agent shall specify in
writing to the Lender Parties.
“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Competitive
Bid Advance or a Letter of Credit Advance.
“Affected Lender” has the meaning specified in Section 2.10(f).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made available on its website at
www.oanda.com/currency/converter/ or (b) if customary in the relevant interbank
market, the bid rate that appears on the Reuter’s (Page AFX= or Screen ECB37, as
applicable) screen page for cross currency rates, in each case with respect to
such currency on the date specified below in the definition of Equivalent,
provided that if such service or screen page ceases to be available, the
Administrative Agent shall use such other service or page quoting cross currency
rates as the Administrative Agent determines in its reasonable discretion,
provided further that clause (b) shall not apply to any currency of any Advances
under the Multicurrency Revolving Credit Tranche.
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Allowed Unconsolidated Affiliate Earnings” means distributions (excluding
extraordinary or non‑recurring distributions) received in cash from
Unconsolidated Affiliates.
“Anti‑Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.
“Anti‑Social Forces” has the meaning specified in Section 4.01(v).
“Applicable Lender” has the meaning specified in Section 2.03(c).
“Applicable Lender Party” means, with respect to (a) the U.S. Dollar Revolving
Credit Tranche, a U.S. Dollar Lender Party, (b) the Multicurrency Revolving
Credit Tranche, a Multicurrency Lender Party, (c) the Australian Dollar
Revolving Credit Tranche, an Australian Lender Party, (d) the Singapore Dollar
Revolving Credit Tranche, a Singapore Lender Party, (e) the Yen Revolving Credit
Tranche, a Yen Lender Party and (f) any Supplemental Tranche, the Lenders that
hold a Supplemental Tranche Commitment with respect to such Supplemental
Tranche.
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s (a) Domestic Lending Office in the case of a Base Rate Advance,
(b) Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance under
the U.S. Dollar Revolving Credit Tranche or a Eurocurrency Rate Advance or a CPR
Advance under the Multicurrency Revolving Credit Tranche, (c) SGD Lending Office
in the case of Singapore Dollar Revolving Credit Advances, (d) AUD

Digital Realty – Credit Agreement
3

--------------------------------------------------------------------------------



Lending Office in the case of Australian Dollar Revolving Credit Advances,
(e) JPY Lending Office in the case of the Yen Revolving Credit Advances, and
(f) lending office set forth in the applicable Supplemental Addendum with
respect to any Supplemental Tranche Advances. Further, in the case of a
Competitive Bid Advance, the office of the Lender Party notified by such Lender
Party to the Administrative Agent as its Applicable Lending Office with respect
to such Competitive Bid Advance shall constitute such Lender Party’s Applicable
Lending Office for such purpose.
“Applicable Margin” means, (a) except in the case of a Competitive Bid Advance
which consists of Eurocurrency Rate Advances, at any date of determination, a
percentage per annum determined by reference to the Debt Rating as set forth
below:
Pricing Level
Debt Rating
Applicable Margin for Base Rate Advances and CPR Advances
Applicable Margin for Floating Rate Advances
Applicable Margin for Facility Fee
I
A‑/A3 or better
0.00%
0.85%
0.125%
II
BBB+/Baa1
0.00%
0.90%
0.150%
III
BBB/Baa2
0.00%
1.00%
0.200%
IV
BBB‑/Baa3
0.20%
1.20%
0.250%
V
Lower than BBB‑/Baa3
0.55%
1.55%
0.300%



and (b) in the case of a Competitive Bid Advance which consists of Eurocurrency
Rate Advances, the Competitive Bid Margin specified by the applicable U.S.
Dollar Revolving Lender in its Competitive Bid for such Competitive Bid Advance.
The Applicable Margin for any Interest Period for all Advances comprising part
of the same Borrowing shall be determined by reference to the Debt Rating in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level III on the Closing Date,
(b) no change in the Applicable Margin resulting from the Debt Rating shall be
effective until three Business Days after the earlier to occur of (i) the date
on which the Administrative Agent receives the certificate described in
Section 5.03(j) and (ii) the Administrative Agent’s actual knowledge of an
applicable change in the Debt Rating.
“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Revolving
Lender, such Lender’s U.S. Dollar Revolving Credit Pro Rata Share, (b) in the
case of a Multicurrency Revolving Lender, such Lenders’ Multicurrency Revolving
Credit Pro Rata Share, (c) in the case of a Singapore Dollar Revolving Lender,
such Lender’s Singapore Dollar Revolving Credit Pro Rata Share, (d) in the case
of an Australian Dollar Revolving Lender, such Lenders’ Australian Dollar
Revolving Credit Pro Rata Share, (e) in the case of a Yen Revolving Lender, such
Lender’s Yen Revolving Credit Pro Rata Share and (f) in the case of a Lender
under the Supplemental Tranche, such Lender’s Supplemental Tranche Pro Rata
Share.
“Applicable Screen Rate” means CDOR, SOR, BBR, HIBOR, the EURIBO Rate or the
Eurocurrency Rate, as the context may require.
“Apportioned Commitment Increase” has the meaning specified in Section 2.18(a).
“Approved Reallocation Lender” means each Lender set forth on Schedule II hereto
that, subject to any requirements specified in Schedule II, has agreed in
writing in its sole discretion to participate in Reallocations of its Unused
Revolving Credit Commitments in accordance with

Digital Realty – Credit Agreement
4

--------------------------------------------------------------------------------



Section 2.19 without the requirement of providing a separate approval for each
Reallocation. The Administrative Agent may update Schedule II from time to time
upon the addition of any Approved Reallocation Lender and the Administrative
Agent shall provide the updated Schedule II to the Borrowers and the Lenders.
“Arrangers” has the meaning specified in the recital of parties to this
Agreement.
“Asset Value” means, at any date of determination, (a) in the case of any
Technology Asset, the Capitalized Value of such Asset; provided, however, that
the Asset Value of each Technology Asset (other than an asset that is leased by
the Operating Partnership or a Subsidiary thereof pursuant to a lease (other
than a ground lease), a former Development Asset or a former Redevelopment
Asset) shall be limited, during the first 12 months following the date of
acquisition thereof, to the greater of (i) the acquisition price thereof or
(ii) the Capitalized Value thereof; provided further that an upward adjustment
shall be made to the Asset Value of any Technology Asset (in the reasonable
discretion of the Administrative Agent) as new Tenancy Leases are entered into
in respect of such Asset in the ordinary course of business, (b) in the case of
any Development Asset or Redevelopment Asset, the book value of such Asset
determined in accordance with GAAP (but determined without giving effect to any
depreciation), (c) in the case of any Unconsolidated Affiliate Asset that, but
for such Asset being owned or leased by an Unconsolidated Affiliate, would
qualify as a Technology Asset under the definition thereof, the JV Pro Rata
Share of the Capitalized Value of such Asset; provided, however, that the Asset
Value of such Unconsolidated Affiliate Asset (other than an asset that is leased
by the Operating Partnership or a Subsidiary thereof pursuant to a lease (other
than a ground lease), a former Development Asset or a former Redevelopment
Asset) shall be limited, during the first 12 months following the date of
acquisition thereof, to the JV Pro Rata Share of the greater of (i) the
acquisition price thereof or (ii) the Capitalized Value thereof, provided
further that an upward adjustment shall be made to Asset Value of any
Unconsolidated Affiliate Asset described in this clause (c) (in the reasonable
discretion of the Administrative Agent) as new leases, subleases, real estate
licenses, occupancy agreements and rights of use are entered into in respect of
such Asset in the ordinary course of business and (d) in the case of any
Unconsolidated Affiliate Asset not described in clause (c) above, the JV Pro
Rata Share of the book value of such Unconsolidated Affiliate Asset determined
in accordance with GAAP (but determined without giving effect to any
depreciation) of such Unconsolidated Affiliate Asset.
“Assets” means Technology Assets (including Leased Assets), Unconsolidated
Affiliate Assets (including Leased Assets), Redevelopment Assets and Development
Assets.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.
“AUD Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “AUD Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender Party, or such other office of
such Lender Party as such Lender Party may from time to time specify to the
Borrowers and the Administrative Agent.
“Auditor’s Determination” has the meaning specified in Section 7.09(g).
“Australia Borrowers” means the Operating Partnership, the Initial Australia
Borrower, the Initial Multicurrency Borrower 1, the Initial Multicurrency
Borrower 4 and each Additional Borrower that is designated as a Borrower with
respect to the Australian Dollar Revolving Credit Tranche, the Australian Swing
Line Facility or the Australian Letter of Credit Facility.
“Australian Committed Currencies” means Australian Dollars, Dollars, Sterling
and Euros.

Digital Realty – Credit Agreement
5

--------------------------------------------------------------------------------



“Australian Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(iii).
“Australian Dollar Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Australian Dollar Revolving Credit
Commitment” or (b) if such Lender has entered into one or more Assignment and
Acceptances or Lender Accession Agreements, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Australian Dollar Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05 or 2.19 or
increased pursuant to Section 2.18 or 2.19.
“Australian Dollar Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Australian Dollar
Revolving Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure
with respect to the Australian Dollar Revolving Credit Tranche at such time) and
the denominator of which is the Australian Dollar Revolving Credit Tranche at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the total Facility Exposure with respect to the Australian
Dollar Revolving Credit Tranche at such time).
“Australian Dollar Revolving Credit Tranche” means, at any time, the aggregate
amount of the Lenders’ Australian Dollar Revolving Credit Commitments at such
time.
“Australian Dollar Revolving Lender” means any Person that is a Lender hereunder
in respect of the Australian Dollar Revolving Credit Tranche in its capacity as
a Lender in respect of such Tranche.
“Australian Dollars” and the “A$” sign each means lawful currency of Australia.
“Australian Issuing Bank” means Citibank, N.A., Sydney Branch (or any Affiliate
thereof), Bank of America, N.A. (or any Affiliate thereof), JPMorgan Chase Bank,
N.A. (or any Affiliate thereof) and any other Lender approved as an Australian
Issuing Bank by the Administrative Agent and the Operating Partnership and any
Eligible Assignee to which an Australian Letter of Credit Commitment hereunder
has been assigned pursuant to Section 9.07 so long as each such Lender or each
such Eligible Assignee expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as an Australian Issuing Bank and notifies the Administrative
Agent of its Applicable Lending Office and the amount of its Australian Letter
of Credit Commitment (which information shall be recorded by the Administrative
Agent in the Register) for so long as such initial Australian Issuing Bank,
Lender or Eligible Assignee, as the case may be, shall have an Australian Letter
of Credit Commitment.
“Australian Lender Party” means any Australian Dollar Revolving Lender, the
Swing Line Bank under the Australian Swing Line Facility or an Australian
Issuing Bank.
“Australian Letter of Credit Commitment” means, with respect to any Australian
Issuing Bank at any time, the amount set forth opposite such Australian Issuing
Bank’s name on Schedule I hereto under the caption “Australian Letter of Credit
Commitment” or, if such Australian Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such Australian Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Australian Issuing Bank’s “Australian Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05 or 2.19
or increased pursuant to Section 2.19.
“Australian Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the Australian Issuing Banks’
Australian Letter of Credit Commitments at such time, and (b) A$10,000,000 (or
the Equivalent thereof in any other Australian Committed Currency), as such
amount may be reduced at or prior to such time pursuant to Section 2.05. The

Digital Realty – Credit Agreement
6

--------------------------------------------------------------------------------



Australian Letter of Credit Facility shall be a Subfacility of the Australian
Dollar Revolving Credit Tranche.
“Australian Letters of Credit” has the meaning specified in Section 2.01(b)(iv).
“Australian Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Australian Dollar denominated Swing Line Facility at such time, and
(b) A$25,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. The Australian Swing Line Facility shall be a
Subfacility of the Australian Dollar Revolving Credit Tranche.
“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cth), the Income
Tax Assessment Act 1997(Cth) or the Taxation Administration Act 1953 (Cth).
“Australian PPS Act” means the Personal Property Securities Act 2009 (Cth)
(Australia).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), and shall be deemed
where applicable hereunder to include the Equivalent in the Primary Currency
relating to the applicable Tranche of any such amount denominated in a Committed
Foreign Currency. If on any date of determination a standby Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, the Available Amount of such standby
Letter of Credit shall be deemed to be the amount so remaining available to be
drawn.
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bank Guarantees” means bank guaranties, bank bonds or comparable instruments
issued or to be issued pursuant to any Letter of Credit Facility (other than the
U.S. Dollar Letter of Credit Facility) by an Issuing Bank or Affiliate thereof
in form and substance satisfactory to the issuer thereof.
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as Citibank’s base rate, (b) ½ of 1% per annum above the Federal Funds
Rate and (c) the one‑month Eurocurrency Rate for Dollars plus 1% per annum.
Citibank’s base rate is a rate set by Citibank based upon various factors,
including Citibank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such base
rate announced by Citibank shall take effect at the opening of business on
the day specified in the public announcement of such change.
“Base Rate Advance” means (a) an Advance under the U.S. Dollar Revolving Credit
Tranche advanced as a Base Rate Advance hereunder or Converted into a Base Rate
Advance hereunder, (b) an Advance under the U.S. Dollar Swing Line Facility or
(c) a Letter of Credit Advance under the U.S. Dollar Letter of Credit Facility
that, in each case, bears interest as provided in Section 2.07(a)(i).

Digital Realty – Credit Agreement
7

--------------------------------------------------------------------------------



“BBR” means (a) for a period relating to an Australian Dollar Revolving Credit
Advance, (i) the average mid rate displayed at or about 10:15 A.M. (Sydney time)
on the Quotation Day on the Reuters screen BBSW page for a term equivalent to
the period or (ii) if (A) for any reason BBR is not available for the applicable
Interest Period but is available for other Interest Periods with respect to any
such Australian Dollar Revolving Credit Advance, then the rate shall be the
Interpolated Screen Rate or (B) the basis on which that rate is displayed is
changed and in the opinion of the Administrative Agent it ceases to reflect the
Lenders’ cost of funding to the same extent as at the date of this Agreement,
then BBR will be the rate reasonably determined by the Administrative Agent to
be the arithmetic mean of the bid and ask rates for bills of exchange accepted
by leading Australian banks in the Relevant Interbank Market at or about
10:15 A.M. (Sydney time) on the Quotation Day and which have a term equivalent
to the period, and (b) for any Swing Line Advance in Australian Dollars, (i) the
rate quoted to the Administrative Agent by Citibank N.A., Sydney Branch, as the
rate in the Relevant Interbank Market as of 12:00 P.M. (Sydney time) on the day
of such Swing Line Advance or (ii) if no such rate is available, the rate
reasonably determined by the Administrative Agent to be the arithmetic mean of
the rate quoted by leading banks in the Relevant Interbank Market as of
12:00 P.M. (Sydney time) on the day of such Swing Line Advance. Rates under
clauses (a) and (b) above will be expressed as a yield percent per annum to
maturity and, if necessary, will be rounded up to the nearest fourth decimal
place.
“Bond Debt” has the meaning specified in Section 5.01(j).
“Bond Issuance” means any offering or issuance of any Bonds (other than any
additional Bonds issued pursuant to the Note Documents).
“Bonds” means bonds, notes, loan stock, debentures and comparable debt
instruments that evidence debt obligations of a Person.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit H.
“Borrower’s Account” means such account as any Borrower shall specify in writing
to the Administrative Agent. Notwithstanding the foregoing, each Borrower
Account relating to Swing Line Advances in (A) Singapore Dollars shall be
maintained at Citibank N.A., Singapore Branch, or another financial institution
in Singapore and (B) Australian Dollars shall be maintained at Citibank N.A.,
Sydney Branch, or another financial institution in Australia.
“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders, a Swing Line Borrowing or a
Competitive Bid Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to (a) any Eurocurrency Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Advance (or, in
the case of an Advance denominated in Euro, on which the Trans‑European
Automated Real‑Time Gross Settlement Express Transfer (TARGET) System is open),
(b) any Australian Dollar Revolving Credit Advances, on which dealings are
carried on in the Australian interbank market and banks are open for business in
Sydney, Melbourne, Hong Kong and in the country of issue of the currency of such
Australian Dollar Revolving Credit Advance, (c) any Singapore Dollar Revolving
Credit Advances, on which dealings are carried on in the Singapore interbank
market and banks are open for business in Singapore, London, Hong Kong and in
the country of issue of the currency of such Singapore Dollar Revolving Credit
Advance, (d) any Yen Revolving Credit Advances, on which

Digital Realty – Credit Agreement
8

--------------------------------------------------------------------------------



commercial banks are open for business in Tokyo or (e) any Advances denominated
in any Supplemental Currency, on which dealing are carried on in the Relevant
Interbank Market of the jurisdiction that issues such Supplemental Currency;
provided, however, that (i) as used in the definition of Eurocurrency Rate,
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and on which dealings are carried on
in the London interbank market, and (ii) as used in the definition of EURIBO
Rate, “Business Day” means a day on which the Trans‑European Automated Real‑time
Gross Settlement Express Transfer (TARGET) System is open for settlement of
payments in Euro.
“Calculation Date” means (a) each date on which a Letter of Credit or Bank
Guarantee is issued under the Multicurrency Letter of Credit Facility with a
stated amount denominated in a currency other than Dollars in connection with
Letters of Credit or Bank Guarantees issued under the Multicurrency Letter of
Credit Facility, (b) if requested by the Administrative Agent, the last Business
Day of each calendar quarter and (c) if a Default or an Event of Default shall
have occurred and be continuing, such additional dates as the Administrative
Agent shall specify.
“Canadian Dollars” and the “CDN$” sign each means lawful currency of Canada.
“Canadian Dollar Swing Line Sublimit” means an amount equal to the lesser of
(a) the aggregate amount of the Multicurrency Swing Line Facility at such time,
and (b) the Equivalent in Canadian Dollars of $75,000,000. The Canadian Dollar
Swing Line Sublimit is part of, and not in addition to, the Multicurrency Swing
Line Facility.
“Canadian Prime Rate” shall mean, for any day, a rate per annum equal to the
higher of (a) the Canadian Reference Rate and (b) the sum of ½ of 1% plus CDOR
for Swing Line Advances (assuming an applicable term of 30 days) for such day.
“Canadian Reference Rate” shall mean, for any day, the rate of interest per
annum established by Citibank N.A., Canadian Branch as the reference rate of
interest then in effect for determining interest rates on commercial loans
denominated in Canadian Dollars made by it in Canada. The Canadian Reference
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.
“Capital Expenditure Reserve” means (a) with respect to any Asset on any date of
determination when calculating compliance with the maximum Unsecured Debt
exposure and minimum Unencumbered Assets Debt Service Coverage Ratio financial
covenants, the product of (A) $0.25 times (B) the total number of net rentable
square feet within such Asset and (b) at all other times, zero.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capitalized Value” means (a) in the case of any Asset other than a Technology
Asset that is leased by the Operating Partnership or a Subsidiary thereof
pursuant to a lease (other than a ground lease), the Adjusted Net Operating
Income of such Asset divided by 7.75%, and (b) in the case of any other Asset,
the Adjusted Net Operating Income of such Asset divided by 10.00%.
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in the currency of
the obligation that is to be cash collateralized, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, the applicable Issuing Bank and the applicable Swing Line
Bank. “Cash Collateralization” shall have a corresponding meaning.
“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 360 days from the
date of acquisition thereof: (a) readily marketable direct

Digital Realty – Credit Agreement
9

--------------------------------------------------------------------------------



obligations of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
United States, (b) readily marketable direct obligations of any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from either Moody’s or S&P, (c) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Sterling, Canadian Dollars, Swiss Francs, Euros, Hong
Kong Dollars, Dollars, Singapore Dollars, Yen, Australian Dollars or Mexican
Pesos that are issued by a bank: (I) which has, at the time of acquisition, a
long‑term rating of at least A or the equivalent from S&P, Moody’s or Fitch and
(II) if a United States domestic bank, which is a member of the Federal Deposit
Insurance Corporation, (d) commercial paper (foreign and domestic) in an
aggregate amount of not more than $50,000,000 per issuer outstanding at any time
and rated at least “Prime‑1” (or the then equivalent grade) by Moody’s or “A‑1”
(or the then equivalent grade) by S&P, (e) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and
(f) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (e) foregoing.
“CDOR” means, in relation to (a) any Revolving Credit Advance in Canadian
Dollars, the average rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1% per annum, if such average is not such a multiple)
applicable to bankers’ acceptances for a term equivalent to the Interest Period
of such Revolving Credit Advance appearing on the “Reuters Screen CDOR Page” (as
defined in the International Swap Dealer Association, Inc. definitions, as
modified and amended from time to time) as of 10:15 A.M. (Toronto time), on the
Quotation Day, or if such date is not a Business Day, then on the immediately
preceding Business Day or, if for any reason such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then CDOR on any date shall be
calculated as the rate of interest reasonably determined by the Administrative
Agent as the rate quoted as of 10:15 A.M. (Toronto time) on such day to leading
banks on the basis of the discount amount at which such banks are then offering
to purchase Canadian Dollar denominated bankers’ acceptances that have a
comparable aggregate face amount to the principal amount of such Revolving
Credit Advance in Canadian Dollars and the same term to maturity as the term of
the Interest Period for such Revolving Credit Advance in Canadian Dollars, or if
such date is not a Business Day, then on the immediately preceding Business Day,
provided that for the purposes of this definition, if CDOR is not available for
the applicable Interest Period but is available for other Interest Periods with
respect to any such Floating Rate Advance, then the rate shall be the
Interpolated Screen Rate; and (b) any Swing Line Advance in Canadian Dollars,
(i) the rate quoted to the Administrative Agent by Citibank N.A., Canadian
Branch as the rate appearing on the Reuters Screen CDOR Page as of 10:15 A.M.
(Toronto time) on the day of such Swing Line Advance or (ii) if no such rate is
available, the rate reasonably determined by the Administrative Agent as the
rate quoted to leading banks in the Canadian interbank market as of 10:15 A.M.
(Toronto time) on the day of such Swing Line Advance.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CGMI” has the meaning specified in the recital of parties to this Agreement.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and Exchange Commission under the Securities
Exchange Act), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more

Digital Realty – Credit Agreement
10

--------------------------------------------------------------------------------



of the combined voting power of all Voting Interests of the Parent Guarantor; or
(b) during any consecutive twelve month period commencing on or after the date
hereof, individuals who at the beginning of such period constituted the Board of
Directors of the Parent Guarantor (together with any new directors whose
election by the Board of Directors or whose nomination for election by the
Parent Guarantor stockholders was approved by a vote of at least a majority of
the members of the Board of Directors then in office who either were members of
the Board of Directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the Board of Directors then in office,
except for any such change resulting from (x) death or disability of any such
member, (y) satisfaction of any requirement for the majority of the members of
the Board of Directors of the Parent Guarantor to qualify under applicable law
as independent directors, or (z) the replacement of any member of the Board of
Directors who is an officer or employee of the Parent Guarantor with any other
officer or employee of the Parent Guarantor or any of its Affiliates; or (c) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof, by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation, will result
in its or their acquisition of the power to direct, directly or indirectly, the
management or policies of the Parent Guarantor; or (d) the Parent Guarantor
ceases to be the general partner of the Operating Partnership; or (e) the Parent
Guarantor ceases to be the legal and beneficial owner of all of the general
partnership interests of the Operating Partnership.
“Citibank” has the meaning specified in the recital of parties to this
Agreement.
“Closing Date” means the date of this Agreement.
“Commitment” means a U.S. Dollar Revolving Credit Commitment, a Multicurrency
Revolving Credit Commitment, a Singapore Dollar Revolving Credit Commitment, an
Australian Dollar Revolving Credit Commitment, a Yen Revolving Credit
Commitment, a Swing Line Commitment, a Letter of Credit Commitment or a
Supplemental Tranche Commitment.
“Commitment Date” has the meaning specified in Section 2.18(b).
“Commitment Increase” has the meaning specified in Section 2.18(a).
“Commitment Increase Minimum” means (a) $3,000,000 in the case of the U.S.
Dollar Revolving Credit Tranche, (b) $3,000,000 in the case of the Multicurrency
Revolving Credit Tranche, (c) A$3,000,000 in the case of the Australian Dollar
Revolving Credit Tranche, (d) S$3,000,000 in the case of the Singapore Dollar
Revolving Credit Tranche, (e) ¥300,000,000 in the case of the Yen Revolving
Credit Tranche and (f) the Equivalent of $3,000,000 in the case of any
Supplemental Tranche.
“Commitment Minimum” means (a) $5,000,000 in the case of the U.S. Dollar
Revolving Credit Tranche, (b) $5,000,000 in the case of the Multicurrency
Revolving Credit Tranche, (c) A$5,000,000 in the case of the Australian Dollar
Revolving Credit Tranche, (d) S$5,000,000 in the case of the Singapore Dollar
Revolving Credit Tranche, (e) ¥500,000,000 in the case of the Yen Revolving
Credit Tranche and (f) the Equivalent of $5,000,000 in the case of any
Supplemental Tranche.
“Committed Foreign Currencies” means Sterling, Australian Dollars, Singapore
Dollars, Hong Kong Dollars, Yen, Canadian Dollars, Euros and each Supplemental
Currency.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 9.02(b).
“Competitive Bid” has the meaning specified in Section 2.02(c).
“Competitive Bid Acceptance Notice” has the meaning specified in
Section 2.02(c).

Digital Realty – Credit Agreement
11

--------------------------------------------------------------------------------



“Competitive Bid Advance” means an Advance made by a Lender in its discretion
pursuant to Section 2.02(c).
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.02(c).
“Competitive Bid Margin” means, in the case of a Competitive Bid Advance that is
a Floating Rate Advance, a percentage rate per annum (in the form of a decimal
to no more than four decimal places) specified by a Lender in its Competitive
Bid for such Competitive Bid Advance.
“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender
pursuant to Section 2.02(c), (i) in the case of a Eurocurrency Rate Advance, the
Competitive Bid Margin and (ii) in the case of a Fixed Rate Advance, the fixed
rate of interest offered by the U.S. Revolving Lender making such Competitive
Bid.
“Competitive Bid Reduction” has the meaning specified in Section 2.01(a).
“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender Party in writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public other than by way of a breach of the
confidentiality provisions of Section 9.12 or that is or becomes available to
the Administrative Agent or such Lender Party from a source other than the Loan
Parties or the Administrative Agent or any other Lender Party and not in
violation of any confidentiality agreement with respect to such information that
is actually known to Administrative Agent or such Lender Party.
“Consent Request Date” has the meaning specified in Section 9.01(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Debt” means Debt of the Parent Guarantor and its Subsidiaries plus
the JV Pro Rata Share of Debt of Unconsolidated Affiliates that, in each case,
is included as a liability on the Consolidated balance sheet of the Parent
Guarantor in accordance with GAAP, minus unrestricted cash and Cash Equivalents
on hand of the Parent Guarantor and its Subsidiaries in excess of $35,000,000.
“Consolidated Secured Debt” means Secured Debt of the Parent Guarantor and its
Subsidiaries that is included as a liability on the Consolidated balance sheet
of the Parent Guarantor in accordance with GAAP.
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co‑making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take‑or‑pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed

Digital Realty – Credit Agreement
12

--------------------------------------------------------------------------------



to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith, all as recorded
on the balance sheet or on the footnotes to the most recent financial statements
of such Person in accordance with GAAP.
“Controlled Joint Venture” means any (a) Unconsolidated Affiliate in which the
Parent Guarantor or any of its Subsidiaries (i) holds a majority of Equity
Interests and (ii) after giving effect to all buy/sell provisions contained in
the applicable constituent documents of such Unconsolidated Affiliate, controls
all material decisions of such Unconsolidated Affiliate, including without
limitation the financing, refinancing and disposition of the assets of such
Unconsolidated Affiliate, or (b) Subsidiary of the Operating Partnership that is
not a Wholly‑Owned Subsidiary.
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.
“CPR Advance” means a Swing Line Advance in Canadian Dollars under the
Multicurrency Swing Line Facility that bears interest at a rate determined by
reference to the Canadian Prime Rate.
“Cross‑stream Guaranty” has the meaning specified in Section 7.09(g).
“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days or that are subject to a Good Faith
Contest, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Obligations of
such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment (but excluding for the avoidance of doubt (i) regular quarterly
dividends, (ii) periodic capital gains distributions and (iii) special year‑end
dividends made in connection with maintaining the Parent Guarantor’s status as a
REIT or allowing it to avoid income and excise taxes) in respect of any Equity
Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Loan Party or Subsidiary thereof and classified as either
equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Net Agreement Value thereof, (i) all
Contingent Obligations of such Person with respect to Debt and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided, however,
that (A) in the case of the Parent Guarantor and its Subsidiaries “Debt” shall
also include, without duplication, the JV Pro Rata Share of Debt for each
Unconsolidated Affiliate and (B) for purposes of computing the Leverage Ratio,
“Debt” shall be deemed to exclude redeemable Preferred Interests issued as trust
preferred securities by the Parent Guarantor and the Borrowers to the extent the
same are by their terms subordinated to the Facility and not redeemable until
after the Termination Date, as of the date of such computation.

Digital Realty – Credit Agreement
13

--------------------------------------------------------------------------------



“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Unconsolidated
Affiliate; and provided further, however, that as used in the definition of
“Fixed Charge Coverage Ratio”, in the case of any acquisition or disposition of
any direct or indirect interest in any Asset (including through the acquisition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the four‑fiscal quarter period of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Administrative
Agent pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, an amount
equal to the Debt for Borrowed Money directly relating to such Asset existing
immediately following such acquisition (computed as if such indebtedness in
respect of such Asset was in existence for the Parent Guarantor or such
Subsidiary for the entire four‑fiscal quarter period), and (b) shall exclude, in
the case of a disposition, an amount equal to the actual Debt for Borrowed Money
to which such Asset was subject to the extent such Debt for Borrowed Money was
repaid or otherwise terminated upon the disposition of such Asset during such
four‑fiscal quarter period.
“Debt Rating” means, as of any date, the rating that has been most recently
assigned by either S&P, Fitch or Moody’s, as the case may be, to the long‑term
senior unsecured non‑credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long‑term senior
unsecured credit enhanced debt. For purposes of the foregoing, (a) if any rating
established by S&P, Fitch or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change and (b) if S&P, Fitch or Moody’s shall change
the basis on which ratings are established, each reference to the Parent
Guarantor’s Debt Rating announced by S&P, Fitch or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P, Fitch or Moody’s, as the case
may be. For the purposes of determining the Applicable Margin, (i) if the Parent
Guarantor has three ratings and such ratings are split, then, if the difference
between the highest and lowest is one level apart, it will be the highest of the
three, provided that if the difference is more than one level, the average
rating of the two highest will be used (or, if such average rating is not a
recognized category, then the second highest rating will be used), (ii) if the
Parent Guarantor has only two ratings, it will be the higher of the two,
provided that if the ratings are more than one level apart, the average rating
will be used (or, if such average rating is not a recognized category, then the
higher rating will be used), and (iii) if the Parent Guarantor has only
one rating assigned by either S&P or Moody’s, then the Debt Rating shall be such
credit rating.
“Decreasing Tranche” has the meaning specified in Section 2.19(a).
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.21(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent, the Borrowers, any Issuing Bank or
any Swing Line Bank in writing, or has stated publicly, that it does not intend
to comply with its funding obligations hereunder (unless such writing or public
statement states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified

Digital Realty – Credit Agreement
14

--------------------------------------------------------------------------------



in such writing or public statement) cannot be satisfied), (iii) any Lender that
has, for three or more Business Days after written request of the Administrative
Agent or any Borrower, failed to confirm in writing to the Administrative Agent
and the applicable Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iii) upon the Administrative Agent’s and the
applicable Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect Parent Company
thereof by a governmental authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender (provided, in each case, that neither the reallocation of funding
obligations provided for in Section 2.21(a) as a result of a Lender being a
Defaulting Lender nor the performance by Non‑Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non‑Defaulting Lender). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Issuing Banks, the Swing Line Banks and the Lenders.
“Development Asset” means Real Property acquired for development into a
Technology Asset that, in accordance with GAAP, would be classified as a
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Technology Assets and assets that are leased by the Operating
Partnership or a Subsidiary thereof pursuant to a lease (other than a ground
lease) shall not constitute Development Assets.
“Direction” has the meaning specified in Section 2.12(b).
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender Party, as the case may be, or
such other office of such Lender Party as such Lender Party may from time to
time specify to the Borrowers and the Administrative Agent.
“EBITDA” means, for any period, without duplication, (a) the sum of (i) net
income (or net loss) (excluding gains (or losses) from extraordinary and unusual
items and the non‑cash component of non‑recurring items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
in each case of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such period, and (vi) to the
extent such amounts were deducted in calculating net income (or net loss),
(A) losses from extraordinary, non‑recurring and unusual items (including,
without limitation, prepayment penalties and costs or fees incurred in
connection with any capital markets offering, debt financing, or amendment
thereto, redemption or exchange of indebtedness, lease termination, business
combination, acquisition, disposition, recapitalization or similar transaction
(regardless of whether such transaction is completed)), (B) expenses and losses
associated with Hedging Agreements and (C) expenses and losses resulting from
fluctuations in foreign exchange rates, plus (b) Allowed Unconsolidated
Affiliate Earnings, plus (c) with respect to each Unconsolidated Affiliate, the
JV Pro Rata Share of the sum of (i) net income (or net loss) (excluding gains
(or losses) from extraordinary and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense of
such Unconsolidated

Digital Realty – Credit Agreement
15

--------------------------------------------------------------------------------



Affiliate, and (vi) to the extent such amounts were deducted in calculating net
income (or net loss) with respect to such Unconsolidated Affiliate, (A) losses
from extraordinary, non‑recurring and unusual items (including, without
limitation, prepayment penalties and costs or fees incurred in connection with
any capital markets offering, debt financing, or amendment thereto, redemption
or exchange of indebtedness, lease termination, business combination,
acquisition, disposition, recapitalization or similar transaction (regardless of
whether such transaction is completed)), (B) expenses and losses associated with
Hedging Agreements and (C) expenses and losses resulting from fluctuations in
foreign exchange rates, in each case determined on a consolidated basis and in
accordance with GAAP for such period.
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
“Eligible Assignee” means (a) with respect to each Tranche, (i) a Lender;
(ii) an Affiliate or Fund Affiliate of a Lender and (iii) any other Person
(other than an individual) approved by the Administrative Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 9.07, the Operating Partnership, each such approval
not to be unreasonably withheld or delayed, and (b) with respect to each Letter
of Credit Facility, a Person that is approved by the Administrative Agent and,
unless an Event of Default has occurred and is continuing at the time any
assignment is effected pursuant to Section 9.07, the Operating Partnership, such
approval not to be unreasonably withheld or delayed; provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.
“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non‑compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

Digital Realty – Credit Agreement
16

--------------------------------------------------------------------------------



“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“Equivalent” in Dollars of any amount in a currency other than Dollars on any
date means the equivalent in Dollars of such other currency determined at the
Agent’s Spot Rate of Exchange on the date falling two Business Days prior to the
date of conversion or notional conversion, as the case may be. “Equivalent” in
any currency (other than Dollars) of any other currency (including Dollars)
means the equivalent in such other currency determined at the Agent’s Spot Rate
of Exchange on the date falling two Business Days prior to the date of
conversion or notional conversion, as the case may be; provided, however, that
with respect to Swing Line Advances, the equivalent amount shall be determined
at the Agent’s Spot Rate of Exchange on the date of the applicable Swing Line
Borrowing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412(c) of the Internal Revenue Code or Section 303 of ERISA with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) with respect to any Plan, the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA resulting in a partial
withdrawal by any Loan Party or any ERISA Affiliate from such Plan; (e) the
withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Single Employer Plan requiring the provision of
security to such Single Employer Plan pursuant to Section 206(g)(5) of ERISA; or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

Digital Realty – Credit Agreement
17

--------------------------------------------------------------------------------



“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 Page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, in each case providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at 11:00 A.M., (London time), two Business Days before the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period; provided that for the purposes of
this definition, if the EURIBO Rate is not available for the applicable Interest
Period but is available for other Interest Periods with respect to any such
Floating Rate Advance, then the rate shall be the Interpolated Screen Rate.
“Euro” and “€” each means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
Legislation.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurocurrency Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurocurrency Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance or
Lender Accession Agreement pursuant to which it became a Lender Party (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender Party as such Lender Party may from time to time specify to the
Borrowers and the Administrative Agent.
“Eurocurrency Rate” means, for any Interest Period for (a) any Swing Line
Advance in Euros or Sterling, (i) the LIBOR Screen Rate as of 11:00 A.M. (London
time) on the day of such Swing Line Advance or (ii) if no LIBOR Screen Rate is
available, the rate reasonably determined by the Administrative Agent as the
rate quoted to leading banks in the London interbank market as of 11:00 A.M.
(London time) on the day of such Swing Line Advance and (b) all Eurocurrency
Rate Advances (excluding Swing Line Advances) comprising part of the same
Borrowing or Competitive Bid Borrowing, an interest rate per annum equal to the
rate per annum obtained by dividing (i) (A) in the case of any Competitive Bid
Advance or any Revolving Credit Advance denominated in Dollars or any Committed
Foreign Currency (other than Euro, Australian Dollars, Singapore Dollars, Hong
Kong Dollars or Canadian Dollars), the LIBOR Screen Rate at 11:00 A.M. (London
time) (x) two Business Days before the first day of such Interest Period in the
case of Dollars or any such Committed Foreign Currency (other than Sterling) and
(y) on the first day of such Interest Period in the case of Sterling for, in
each case, a period equal to such Interest Period or (B) in the case of any
Revolving Credit Advance denominated in Euro, the EURIBO Rate by (ii) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period; provided, however, that with respect to Eurocurrency Rate
Advances described in this clause (b) under the Australian Dollar Revolving
Credit Tranche, the Singapore Dollar Revolving Credit Tranche, and the
Multicurrency Revolving Credit Tranche, the Eurocurrency Rate shall be
determined without dividing the amount in clause (i) by the amount in
clause (ii) (i.e., without reference to the Eurocurrency Rate Reserve
Percentage), provided that for the purposes of this definition, if no LIBOR
Screen Rate is available for the applicable Interest Period but a LIBOR Screen
Rate is available for other Interest Periods with respect to any such Floating
Rate Advance, then the rate shall be the Interpolated Screen Rate. For purposes
of determining the Base Rate, the one‑month Eurocurrency Rate shall be
calculated as set forth in clause (b)(i) of the first sentence of this
paragraph utilizing the LIBOR Screen Rate for a one‑month period determined as
of approximately 11:00 A.M. (London time) on the applicable date of
determination (or on the previous Business Day if such date of determination is
not a Business Day).

Digital Realty – Credit Agreement
18

--------------------------------------------------------------------------------



“Eurocurrency Rate Advance” means each Advance denominated in Dollars or a
Committed Foreign Currency that bears interest as provided in
Section 2.07(a)(ii), each Competitive Bid Advance that is a Floating Rate
Advance and each Swing Line Advance in Euros or Sterling.
“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances under the U.S. Dollar Revolving Credit Tranche
comprising part of the same Borrowing, the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Excluded Taxes” has the meaning specified in Section 2.12(a).
“Existing Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately before the Effective Date.
“Existing Letters of Credit” means the letters of credit and bank guarantees
listed on Schedule IV hereto issued under the Existing Revolving Credit
Agreement.
“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 15, 2013, as amended through the Closing Date, by
and among the Operating Partnership, Citibank, N.A., as administrative agent,
the financial institutions party thereto, Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as the syndication agents, and MLPFS, CGMI and JPMorgan
Securities, as the arrangers.
“Extension Date” has the meaning specified in Section 2.16.
“Extension Request” has the meaning specified in Section 2.16.
“Facility” means, collectively, all of the Tranches, including all Subfacilities
thereof.
“Facility Exposure” means (a) with respect to each Tranche and each Subfacility,
at any date of determination, the sum of the aggregate principal amount of all
outstanding Advances relating to such Tranche or Subfacility, as applicable, and
(i) in the case of a Tranche, the Available Amount under all outstanding Letters
of Credit relating to the Subfacility that forms a part of such Tranche and
(ii) in the case of a Letter of Credit Facility, the Available Amount under all
outstanding Letters of Credit relating to such Letter of Credit Facility, and
(b) with respect to the Facility, at any date of determination, the sum of the
aggregate principal amount of all outstanding Advances and the Available Amount
under all outstanding Letters of Credit.
“Facility Fee” has the meaning specified in Section 2.08(a).
“FATCA” has the meaning specified in Section 2.12(a).

Digital Realty – Credit Agreement
19

--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if
such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fee Letter” means the fee letter dated as of October 1, 2015 among the
Operating Partnership, MLPFS, Bank of America, N.A., CGMI, JPMorgan Securities
and JPMorgan Chase Bank, N.A., as the same may be amended from time to time.
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.
“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for Borrowed Money plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
Preferred Interests (which, for the avoidance of doubt, shall include Preferred
Interests structured as trust preferred securities), but excluding redemption
payments or charges in connection with the redemption of Preferred Interests, in
each case, of or by the Parent Guarantor and its Subsidiaries for the
four‑fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Administrative Agent
pursuant to Section 5.03(b) or (c), as the case may be, determined on a
Consolidated basis for such period.
“Fixed Rate Advances” has the meaning specified in Section 2.02(c).
“Floating Rate” means with respect to (a) Floating Rate Advances in Australian
Dollars, BBR, (b) Floating Rate Advances in Singapore Dollars, SOR, (c) Floating
Rate Advances in Hong Kong Dollars, HIBOR, (d) Floating Rate Advances that
consist of Revolving Credit Advances in Canadian Dollars that are not Swing Line
Advances, CDOR, (e) Floating Rate Advances in Dollars or any Committed Foreign
Currency other than Australian Dollars, Singapore Dollars, Hong Kong Dollars,
Canadian Dollars or a Supplemental Currency, the Eurocurrency Rate,
(f) Competitive Bid Advances (other than Fixed Rate Advances), the Eurocurrency
Rate, and (g) Floating Rate Advances in a Supplemental Currency, the Applicable
Screen Rate, except to the extent otherwise provided in a Supplemental Addendum.
“Floating Rate Advance” means each Revolving Credit Advance that is not a Base
Rate Advance or a CPR Advance and each Competitive Bid Advance that is not a
Fixed Rate Advance.
“Foreign Lender” has the meaning specified in Section 2.12(g).
“Foreign Subsidiary” means any Subsidiary of the Parent Guarantor (a) that is
not incorporated or organized under the laws of any State of the United States
or the District of Columbia, or (b) the principal assets, if any, of which are
not located in the United States or are Equity Interests or other Investments in
a Subsidiary described in clause (a) or (b) of this definition.
“French Borrower” means each entity established in France and designated as a
Borrower.
“French Guarantor” has the meaning specified in Section 7.09(f)(i).
“French Qualifying Lender” means a Lender which: (a) fulfills the conditions
imposed by French Law in order for a payment from a French Borrower under a Loan
Document not to be subject

Digital Realty – Credit Agreement
20

--------------------------------------------------------------------------------



to (or as the case may be, to be exempt from) any French Tax Deduction; or (b)
is a French Treaty Lender.
“French Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by France from a payment under a Loan Document.
“French Treaty” has the meaning specified in the definition of “French Treaty
State”.
“French Treaty Lender” means a Lender which: (a) is treated as resident of a
French Treaty State for the purposes of the French Treaty; (b) does not carry on
business in France through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; (c) is acting from a Lending
Office situated in its jurisdiction of incorporation; and (d) fulfills any other
conditions which must be fulfilled under the French Treaty by residents of the
French Treaty State for such residents to obtain exemption from Tax imposed by
France on any payment made by a French Borrower under a Loan Document, subject
to the completion of any necessary procedural formalities.
“French Treaty State” means a jurisdiction having a double taxation agreement
with France (the “French Treaty”), which makes provision for full exemption from
Tax imposed by France on interest payments.
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Funding Deadline” means (a) 1:00 P.M. (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the U.S.
Dollar Revolving Credit Tranche, (b) 3:00 P.M. (London time) on the date of such
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
under the Multicurrency Revolving Credit Tranche denominated in Sterling or
Canadian Dollars, (c) 4:00 P.M. (London time) on the date of such Borrowing in
the case of a Borrowing consisting of Eurocurrency Rate Advances under the
Multicurrency Revolving Credit Tranche denominated in Dollars, (d) 2:00 P.M.
(London time) on the date of such Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances under the Multicurrency Revolving
Credit Tranche denominated in Euros, (e) 3:00 P.M. (London time) on the Business
Day prior to the date of such Borrowing in the case of a Borrowing consisting of
Eurocurrency Rate Advances under the Multicurrency Revolving Credit Tranche
denominated in Yen, (f) 12:00 P.M. (Singapore time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the Singapore
Dollar Revolving Credit Tranche, (g) 12:00 P.M. (Sydney time) on the date of
such Borrowing in the case of a Borrowing consisting of Advances under the
Australian Dollar Revolving Credit Tranche, (h) 11:00 A.M. (Tokyo time) on the
date of such Borrowing in the case of a Borrowing consisting of Advances under
the Yen Revolving Credit Tranche and (i) the deadline set forth in the
Supplemental Addendum with respect to Advances denominated in any Supplemental
Currency.
“GAAP” has the meaning specified in Section 1.03.
“German GmbH Guarantor” has the meaning specified in Section 7.09(g).
“GmbHG” has the meaning specified in Section 7.09(g).
“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

Digital Realty – Credit Agreement
21

--------------------------------------------------------------------------------



“Guaranteed Hedge Agreement” means any Hedge Agreement not prohibited under
Article V that is entered into by and between any Loan Party and any Hedge Bank.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Guarantors” has the meaning specified in the recital of parties to this
Agreement; provided, however, that for so long as a TMK is prohibited under the
TMK Law from guaranteeing the obligations of another Person, a TMK shall not be
a Guarantor.
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto and otherwise in form and
substance reasonably acceptable to the Administrative Agent.
“Hazardous Materials” means (a) petroleum or petroleum products, by‑products or
breakdown products, radioactive materials, friable or damaged
asbestos‑containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement; provided, however, that so
long as any Lender Party is a Defaulting Lender, such Lender Party will not be a
Hedge Bank with respect to any Guaranteed Hedge Agreement entered into while
such Lender Party was a Defaulting Lender.
“HGB” has the meaning specified in Section 7.09(g).
“HIBOR” means, in relation to any Revolving Credit Advance in Hong Kong Dollars,
(a) the Hong Kong Screen Rate or (b) if for any reason the Hong Kong Screen Rate
is not available for the applicable Interest Period but is available for other
Interest Periods with respect to any such Revolving Credit Advance in Hong Kong
Dollars, then the rate shall be the Interpolated Screen Rate or (c) if the Hong
Kong Screen Rate is not available, the rate reasonably determined by the
Administrative Agent as the rate quoted to leading banks in the Hong Kong
interbank market, in each case as of 11:00 A.M. Hong Kong time on the
Quotation Day for the offering of deposits in Hong Kong Dollars for a period
comparable to the applicable Interest Period.
“Hong Kong Dollars” and the “HK$” sign each means lawful currency of Hong Kong.
“Hong Kong Screen Rate” means the display designated as the HKABHIBOR Screen on
the Reuters system or such other page as may replace such page on that system
for the purpose of displaying offered rates for Hong Kong Dollar deposits.
“ICC Rule” has the meaning specified in Section 2.03(g).
“ISP” has the meaning specified in Section 2.03(g).
“Immaterial Subsidiary” means a Subsidiary of the Parent Guarantor or the
Operating Partnership that has total assets with a gross book value of less than
$500,000 in the aggregate; provided, however, that only such Subsidiaries having
total assets with a gross book value of not more than $10,000,000 in the
aggregate may qualify as Immaterial Subsidiaries hereunder at any one time, and
any other Subsidiaries that would otherwise have qualified as Immaterial
Subsidiaries at such time shall be excluded from this definition.

Digital Realty – Credit Agreement
22

--------------------------------------------------------------------------------



“Increase Agent Notice Deadline” means (a) 11:00 A.M. (New York City time) where
the U.S. Dollar Revolving Credit Tranche is the increasing Tranche,
(b) 11:00 A.M. (London time) where the Multicurrency Revolving Credit Tranche is
the increasing Tranche, (c) 11:00 A.M. (Sydney time) where the Australian Dollar
Revolving Credit Tranche is the increasing Tranche, (d) 11:00 A.M. (Singapore
time) where the Singapore Dollar Revolving Credit Tranche is the increasing
Tranche, (e) 11:00 A.M. (Tokyo time) where the Yen Revolving Credit Tranche is
the increasing Tranche, and (f) the time set forth in the applicable
Supplemental Addendum where any Supplemental Tranche is the increasing Tranche.
“Increase Date” has the meaning specified in Section 2.18(a).
“Increase Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Increase Date where the U.S. Dollar Revolving Credit Tranche is the increasing
Tranche, (b) 3:00 P.M. (London time) on the Increase Date where the
Multicurrency Revolving Credit Tranche is the increasing Tranche and the
applicable Advances are denominated in Sterling, (c) 3:00 P.M. (London time) on
the Increase Date where the Multicurrency Revolving Credit Tranche is the
increasing Tranche and the applicable Advances are denominated in Canadian
Dollars, (d) 4:00 P.M. (London time) on the Increase Date where the
Multicurrency Revolving Credit Tranche is the increasing Tranche and the
applicable Advances are denominated in Dollars, (e) 2:00 P.M. (London time) on
the Increase Date where the Multicurrency Revolving Credit Tranche is the
increasing Tranche and the applicable Advances are denominated in Euros,
(f) 3:00 P.M. (London time) on the Business Day immediately prior to the
Increase Date where the Multicurrency Revolving Credit Tranche is the increasing
Tranche and the applicable Advances are denominated in Yen, (g) 12:00 P.M.
(Sydney time) on the Increase Date where the Australian Dollar Revolving Credit
Tranche is the increasing Tranche, (h) 12:00 P.M. (Singapore time) on the
Increase Date where the Singapore Dollar Revolving Credit Tranche is the
increasing Tranche, (i) 11:00 A.M. (Tokyo time) on the Increase Date where the
Yen Revolving Credit Tranche is the increasing Tranche and (j) the time or times
set forth in the applicable Supplemental Addendum where any Supplemental Tranche
is the increasing Tranche.
“Increase Minimum” means (a) $3,000,000 in the case of the U.S. Dollar Revolving
Credit Tranche, (b) $3,000,000 in the case of the Multicurrency Revolving Credit
Tranche, (c) A$3,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, (d) S$3,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, (e) ¥300,000,000 in the case of the Yen Revolving Credit Tranche and
(f) and the Equivalent of $3,000,000 in the case of any Supplemental Tranche.
“Increase Purchasing Lender” has the meaning specified in Section 2.18(e).
“Increase Selling Lender” has the meaning specified in Section 2.18(e).
“Increased Commitment Amount” has the meaning specified in Section 2.18(b).
“Increasing Tranche” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.18(b).
“Indemnified Costs” has the meaning specified in Section 8.05(a).
“Indemnified Party” has the meaning specified in Section 7.06.
“Indemnified Taxes” has the meaning specified in Section 2.12(a).
“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
“Information Memorandum” means the information memorandum dated October 2015
used by the Arrangers in connection with the syndication of the Commitments.
“Initial Australia Borrower” has the meaning specified in the recital of parties
to this Agreement.

Digital Realty – Credit Agreement
23

--------------------------------------------------------------------------------



“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Initial Luxembourg Borrower” has the meaning specified in the recital of
parties to this Agreement.
“Initial Multicurrency Borrower 1” has the meaning specified in the recital of
parties to this Agreement.
“Initial Multicurrency Borrower 2” has the meaning specified in the recital of
parties to this Agreement.
“Initial Multicurrency Borrower 3” has the meaning specified in the recital of
parties to this Agreement.
“Initial Multicurrency Borrower 4” has the meaning specified in the recital of
parties to this Agreement.
“Initial Process Agent” has the meaning specified in Section 9.14(c).
“Initial Singapore Borrower 1” has the meaning specified in the recital of
parties to this Agreement.
“Initial Singapore Borrower 2” has the meaning specified in the recital of
parties to this Agreement.
“Initial Singapore Borrower 3” has the meaning specified in the recital of
parties to this Agreement.
“Initial Yen Borrower 1” has the meaning specified in the recital of parties to
this Agreement.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.
“Interest Period” means (a) for each Floating Rate Advance (other than a Swing
Line Advance) comprising part of the same Borrowing, the period commencing on
(and including) the date of such Floating Rate Advance or the date of the
Conversion of any Base Rate Advance into a Floating Rate Advance, and ending on
(but excluding) the last day of the period selected by the applicable Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on (and including) the last day of the immediately preceding Interest
Period and ending on (but excluding) the last day of the period selected by the
applicable Borrower pursuant to the provisions below. For the avoidance of
doubt, each Interest Period subsequent to the initial Interest Period for a
Floating Rate Advance shall be of the same duration as the initial Interest
Period for such Floating Rate Advance selected by the applicable Borrower. The
duration of each such Interest Period shall be one, two, three or six months, as
the applicable Borrower may, upon notice received by the Administrative Agent
not later than the Interest Period Notice Deadline, select; provided, however,
that:
(i)    no Borrower may select any Interest Period with respect to any Floating
Rate Advance that ends after the Termination Date;
(ii)    Interest Periods commencing on the same date for Floating Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on

Digital Realty – Credit Agreement
24

--------------------------------------------------------------------------------



the next succeeding Business Day; provided, however, that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day;
(iv)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number
of months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month;
(v)    the applicable Borrower shall not have the right to elect any Interest
Period if an Event of Default has occurred and is continuing and, subject to
Section 2.09(b)(iii), for the period that such Event of Default is continuing,
successive Interest Periods shall be one month in duration; and
(vi)    with respect to the Singapore Dollar Revolving Credit Facility, the
available Interest Period durations shall be one, three and six months only; and
(b)    for each Swing Line Advance, the period commencing on the date of such
Swing Line Advance and ending on the maturity date of such Swing Line Advance
specified in the Notice of Swing Line Borrowing; provided, however, that (i) no
Interest Period shall end after the Termination Date and (ii) whenever the
last day of any Interest Period would otherwise occur on a day other than
a Business Day, the last day of such Interest Period shall be extended to occur
on the next succeeding Business Day; provided, however, that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.
“Interest Period Notice Deadline” means (a) 12:00 P.M. (New York City time) on
the third Business Day prior to the first day of the applicable Interest Period
in the case of Revolving Credit Advances under the U.S. Dollar Revolving Credit
Tranche, (b) 12:00 P.M. (London time) on the third Business Day prior to the
first day of the applicable Interest Period in the case of Revolving Credit
Advances under the Multicurrency Credit Tranche, (c) 12:00 P.M. (Singapore time)
on the third Business Day prior to the first day of the applicable Interest
Period in the case of Revolving Credit Advances under the Singapore Dollar
Revolving Credit Tranche, (d) 12:00 P.M. (Sydney time) on the third Business Day
prior to the first day of the applicable Interest Period in the case of
Revolving Credit Advances under the Australian Dollar Revolving Credit Tranche,
(e) 11:00 A.M. (Tokyo time) on the third Business Day prior to the first day of
the applicable Interest Period in the case of Revolving Credit Advances under
the Yen Revolving Credit Tranche, and (f) the deadline set forth in the
Supplemental Addendum with respect to each Supplemental Tranche.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Interpolated Screen Rate” means, in relation to any Floating Rate Advance for
any Interest Period for which the Floating Rate is to be based on an Applicable
Screen Rate, the rate which results from interpolating on a linear basis
between:
(a)    the Applicable Screen Rate for the longest period (for which such
Applicable Screen Rate is available) which is less than the Interest Period; and
(b)    the Applicable Screen Rate for the shortest period (for which such
Applicable Screen Rate is available) which exceeds the Interest Period,
each at (i) with respect to any Floating Rate Advance (other than an Advance
denominated in Canadian Dollars), 11:00 A.M. (London time) either
(x) two Business Days before the first day of

Digital Realty – Credit Agreement
25

--------------------------------------------------------------------------------



such Interest Period in the case of Dollars or any such Committed Foreign
Currency (other than Sterling) or (y) on the first day of such Interest Period
in the case of Sterling or (ii) with respect to any Floating Rate Advance that
is denominated in Canadian Dollars, 10:15 A.M. (Toronto time) on the first day
of such Interest Period or if such date is not a Business Day, then on the
immediately preceding Business Day.
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the applicable Borrower or in favor of
such Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means an Australian Issuing Bank, a Singapore Issuing Bank, a Yen
Issuing Bank, a U.S. Dollar Issuing Bank or a Multicurrency Issuing Bank, as
applicable.
“JPMorgan Securities” has the meaning specified in the recital of parties to
this Agreement.
“JPY Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “JPY Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender Party, or such other office of
such Lender Party as such Lender Party may from time to time specify to the
Borrowers and the Administrative Agent.
“JTC” means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act of Singapore.
“JTC Property” means an Asset located in Singapore that is ground leased from
the JTC.
“JV Pro Rata Share” means, with respect to any Unconsolidated Affiliate at any
time, the fraction, expressed as a percentage, obtained by dividing (a) the
total book value in accordance with GAAP (but determined without giving effect
to any depreciation) of all Equity Interests in such Unconsolidated Affiliate
held by the Parent Guarantor and any of its Subsidiaries by (b) the total book
value in accordance with GAAP (but determined without giving effect to any
depreciation) of all outstanding Equity Interests in such Unconsolidated
Affiliate at such time.
“L/C Account Collateral” has the meaning specified in Section 2.17(a).
“L/C Cash Collateral Account” means the account of the Borrowers to be
maintained with the Administrative Agent, in the name of the Administrative
Agent and under the sole control and dominion of the Administrative Agent and
subject to the terms of this Agreement.
“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).
“L/C Purchasing Notice Deadline” means (a) 11:00 A.M. (New York City time) in
the case of the U.S. Dollar Letter of Credit Facility, (b) 11:00 A.M. (Singapore
time) three Business Days prior to the proposed funding date by Lenders in the
case of the Singapore Letter of Credit Facility, (c) 11:00 A.M. (London time)
three Business Days prior to the proposed funding date by Lenders in the case of
the Multicurrency Letter of Credit Facility, (d) 11:00 A.M. (Sydney time)
three Business Days prior to the proposed funding date by Lenders in the case of
the Australian Letter of Credit Facility, and (e) 11:00 A.M. (Tokyo time)
three Business Days prior to the proposed funding date by Lenders in the case of
the Yen Letter of Credit Facility.

Digital Realty – Credit Agreement
26

--------------------------------------------------------------------------------



“Leased Asset” means a Technology Asset that is leased by the Operating
Partnership or a Subsidiary thereof pursuant to a lease (other than a ground
lease) with a remaining term (including any unexercised extension options at the
option of the tenant) of not less than 15 years from the Closing Date and
otherwise on market terms.
“Lender Accession Agreement” has the meaning specified in Section 2.18(d)(i).
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, or (iii) such Lender or its Parent Company has become
the subject of a Bail‑in Action.
“Lender Party” means any Lender, any Swing Line Bank or any Issuing Bank.
“Lenders” means (a) the Initial Lenders, (b) each Acceding Lender that shall
become a party hereto pursuant to Section 2.18 or 2.19, and (c) each Person that
shall become a Lender hereunder pursuant to Section 9.07 in each case for so
long as such Initial Lender, Acceding Lender or Person, as the case may be,
shall be a party to this Agreement.
“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
“Letter of Credit Facility” means the Australian Letter of Credit Facility, the
Singapore Letter of Credit Facility, U.S. Dollar Letter of Credit Facility, the
Yen Letter of Credit Facility and the Multicurrency Letter of Credit Facility.
“Letters of Credit” means the Australian Letters of Credit, the Singapore
Letters of Credit, the U.S. Dollar Letters of Credit, the Multicurrency Letters
of Credit and the Yen Letters of Credit.
“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be.
“LIBOR Screen Rate” means in relation to LIBOR, the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of that rate) for the relevant currency and
period displayed on page LIBOR01 or LIBOR02 Screen of the Reuters screen (or any
replacement Reuters page which displays that rate).

Digital Realty – Credit Agreement
27

--------------------------------------------------------------------------------



“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) each Borrower
Accession Agreement, (d) the Fee Letter, (e) each Letter of Credit Agreement,
(f) each Guaranty Supplement, (g) each Supplemental Addendum, (h) each
Guaranteed Hedge Agreement, (i) each Loan Modification Agreement and (j) each
other document or instrument now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement, in each
case, as amended.
“Loan Modification Agreement” has the meaning specified in Section 9.01(c).
“Loan Modification Offer” has the meaning specified in Section 9.01(c).
“Loan Parties” means the Borrowers and the Guarantors.
“Management Determination” has the meaning specified in Section 7.09(g).
“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule III. The Additional Cost Rate (as defined in Schedule III) shall
be calculated by each applicable Lender and notified to the Administrative Agent
by such Lender.
“Margin Stock” has the meaning specified in Regulation U.
“Market Disruption Event” means in connection with (a) Advances in Singapore
Dollars, (i) at or about 12:00 P.M. (London time) on the Quotation Day for the
relevant Interest Period the average rate published on the Reuters page SOR is
not available and the Administrative Agent is unable to determine SOR for the
relevant currency and period or (ii) before close of business in Singapore on
the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in a
Borrowing exceed fifty percent (50%) of such Borrowing) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of SOR, (b) Advances in Australian Dollars, (i) at or about 10:30 A.M. (Sydney
time) on the Quotation Day for the relevant Interest Period the average rate
published on the Reuters screen BBSW page is not available and the
Administrative Agent is unable to determine BBR for the relevant currency and
period or (ii) before close of business in Sydney on the Quotation Day for the
relevant Interest Period, the Administrative Agent receives notifications from a
Lender or Lenders (whose participations in a Borrowing exceed fifty percent
(50%) of such Borrowing) that the cost to it of funding its participation in the
Borrowing from whatever source it may reasonably select would be in excess of
BBR, (c) Advances in Hong Kong Dollars, (i) at or about 11:00 A.M. (Hong Kong
time) on the Quotation Day for the relevant Interest Period the Hong Kong Screen
Rate is not available and the Administrative Agent is unable to determine HIBOR
for the relevant currency and period or (ii) before close of business in Hong
Kong on the Quotation Day for the relevant Interest Period, the Administrative
Agent receives notifications from a Lender or Lenders (whose participations in a
Borrowing exceed fifty percent (50%) of such Borrowing) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of HIBOR, (d) Advances in Canadian Dollars, (i) at or about 11:00 A.M. (Toronto
time) on the Quotation Day for the relevant Interest Period the average rate
published on the Reuters screen CDOR page is not available and the
Administrative Agent is unable to determine CDOR for the relevant currency and
period or (ii) before close of business in Toronto on the Quotation Day for the
relevant Interest Period, the Administrative Agent receives notifications from a
Lender or Lenders (whose participations in a Borrowing exceed fifty percent
(50%) of such Borrowing) that the cost to it of obtaining matching deposits in
the Relevant Interbank Market would be in excess of CDOR, and (e) Advances in a
Supplemental Currency, (i) at or about 11:00 A.M. (local time) on the
Quotation Day for the relevant Interest Period the applicable Screen Rate is not
available and the Administrative Agent is unable to determine the interest rate
upon which the applicable Floating Rate is based for the relevant currency

Digital Realty – Credit Agreement
28

--------------------------------------------------------------------------------



and period or (ii) before close of business local time on the Quotation Day for
the relevant Interest Period, the Administrative Agent receives notifications
from a Lender or Lenders (whose participations in a Borrowing exceed fifty
percent (50%) of such Borrowing) that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of the interest
rate upon which the applicable Floating Rate is based.
“Material Adverse Change” means any material adverse change in the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole.
“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
Party under any Loan Document or (c) the ability of any Loan Party to perform
its material Obligations under any Loan Document to which it is or is to be a
party.
“Material Contract” means each contract to which the Parent Guarantor or any of
its Subsidiaries is a party that is material to the business or financial
condition of the Parent Guarantor and its Subsidiaries taken as a whole.
“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of Debt consisting of
a Hedge Agreement which constitutes a liability of the Loan Parties, in the
amount of such Hedge Agreement reflected on the Consolidated balance sheet of
the Parent Guarantor) of $100,000,000 (or the Equivalent thereof in any foreign
currency) or more, either individually or in the aggregate; in each case
(a) whether the primary obligation of one or more of the Loan Parties or their
respective Subsidiaries, (b) whether the subject of one or more separate debt
instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Maximum Unsecured Debt Percentage” means, on any date of determination, the
then applicable percentage set forth in Section 5.04(b)(i).
“Mexican Pesos” or “Pesos” or “Ps$” each means the lawful currency of Mexico.
“Minimum Letter of Credit Commitment” means (a) $10,000,000 in the case of the
U.S. Dollar Letter of Credit Facility, (b) $10,000,000 in the case of the
Multicurrency Letter of Credit Facility, (c) A$10,000,000 in the case of the
Australian Letter of Credit Facility, (d) S$10,000,000 in the case of the
Singapore Letter of Credit Facility and (e) ¥1,000,000,000 in the case of the
Yen Letter of Credit Facility.
“MLPFS” has the meaning specified in the recital of parties to this Agreement.
“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.
“Multicurrency Borrower” means the Operating Partnership, the Initial Luxembourg
Borrower, the Initial Multicurrency Borrower 1, the Initial Multicurrency
Borrower 2, the Initial Multicurrency Borrower 3, the Initial Multicurrency
Borrower 4 and each Additional Borrower that is designated as a Borrower with
respect to the Multicurrency Revolving Credit Tranche or any Subfacility
thereunder; provided, however, that only the Initial Multicurrency Borrower 2
shall be permitted to act as the Borrower in respect of any Swing Line Borrowing
in Canadian Dollars under the Multicurrency Swing Line Facility.
“Multicurrency Committed Foreign Currencies” means Dollars, Canadian Dollars,
Euros, Sterling and Yen.
“Multicurrency Issuing Bank” means Citibank, N.A. (or any Affiliate thereof),
Bank of America, N.A. (or any Affiliate thereof), JPMorgan Chase Bank, N.A. (or
any Affiliate thereof), and any other Lender approved as a Multicurrency Issuing
Bank by the Administrative Agent and the

Digital Realty – Credit Agreement
29

--------------------------------------------------------------------------------



Operating Partnership and any Eligible Assignee to which a Multicurrency Letter
of Credit Commitment hereunder has been assigned pursuant to Section 9.07 so
long as each such Lender or each such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Multicurrency Issuing
Bank and notifies the Administrative Agent of its Applicable Lending Office and
the amount of its Multicurrency Letter of Credit Commitment (which information
shall be recorded by the Administrative Agent in the Register) for so long as
Citibank, N.A., such Lender or such Eligible Assignee, as the case may be, shall
have a Multicurrency Letter of Credit Commitment.
“Multicurrency Lender Party” means any Multicurrency Revolving Lender, the Swing
Line Bank under the Multicurrency Swing Line Facility or a Multicurrency Issuing
Bank.
“Multicurrency Letter of Credit Commitment” means, with respect to any
Multicurrency Issuing Bank at any time, the amount set forth opposite such
Multicurrency Issuing Bank’s name on Schedule I hereto under the caption
“Multicurrency Letter of Credit Commitment” or, if such Multicurrency Issuing
Bank has entered into one or more Assignment and Acceptances, set forth for such
Multicurrency Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.07(d) as such Multicurrency Issuing Bank’s
“Multicurrency Letter of Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 or 2.19 or increased pursuant to
Section 2.19.
“Multicurrency Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the Multicurrency Issuing Banks’
Letter of Credit Commitments at such time, and (b) $25,000,000 (or the
Equivalent thereof in any Multicurrency Committed Foreign Currency), as such
amount may be reduced at or prior to such time pursuant to Section 2.05. The
Multicurrency Letter of Credit Facility shall be a Subfacility of the
Multicurrency Revolving Credit Tranche.
“Multicurrency Letters of Credit” has the meaning specified in Section 2.01(b).
“Multicurrency Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(ii).
“Multicurrency Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Multicurrency Revolving Credit Commitment”
or (b) if such Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Multicurrency Revolving Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05 or 2.19 or increased
pursuant to Section 2.18 or 2.19.
“Multicurrency Revolving Credit Tranche” means, at any time, the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Commitments at such time.
“Multicurrency Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Multicurrency Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure
with respect to the Multicurrency Revolving Credit Tranche at such time) and the
denominator of which is the Multicurrency Revolving Credit Tranche at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, the total Facility Exposure with respect to the Multicurrency Revolving
Credit Tranche at such time).
“Multicurrency Revolving Lender” means any Person that is a Lender hereunder in
respect of the Multicurrency Revolving Credit Tranche in its capacity as a
Lender in respect of such Tranche.

Digital Realty – Credit Agreement
30

--------------------------------------------------------------------------------



“Multicurrency Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Euro, Sterling and Canadian Dollar denominated Swing Line Facility at such time,
and (b) the Equivalent of $75,000,000 in Euro, Sterling or Canadian Dollars, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.
The Multicurrency Swing Line Facility shall be a Subfacility of the
Multicurrency Revolving Credit Tranche.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate would reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents; provided, however, that
(a) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge, (b) any provision of the Other Senior Debt Documents restricting the
ability of any Loan Party to encumber its assets (exclusive of any outright
prohibition on the ability of any Loan Party to encumber particular assets)
shall be deemed to not constitute a Negative Pledge so long as such provision is
generally consistent with a comparable provision of the Loan Documents, and
(c) any change of control or similar restriction set forth in an Unconsolidated
Affiliate agreement or in a loan document governing mortgage secured Debt shall
not constitute a Negative Pledge.
“Net Agreement Value” means, with respect to all Hedge Agreements, the amount
(whether an asset or a liability) of such Hedge Agreements on the Consolidated
balance sheet of the Parent Guarantor; provided, however, that if Net Agreement
Value would constitute an asset rather than a liability, then Net Agreement
Value shall be deemed to be zero.
“Net Assets” has the meaning specified in Section 7.09(g).
“Net Operating Income” means (a) with respect to any Asset other than an
Unconsolidated Affiliate Asset, the difference (if positive) between (i) the
total rental revenue, tenant reimbursements and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the
Administrative Agent pursuant to Section 5.03(b) or (c), as the case may be, and
(ii) all expenses and other proper charges incurred by the applicable Loan Party
or Subsidiary in connection with the operation and maintenance of such Asset
during such fiscal period, including, without limitation, management fees,
repairs, real estate and chattel taxes and bad debt expenses, but before payment
or provision for debt service charges, income taxes and depreciation,
amortization and other non‑cash expenses, all as determined in accordance with
GAAP, and (b) with respect to any Unconsolidated Affiliate Asset, the difference
(if positive) between (i) the JV Pro Rata Share of the total rental revenue and
other income from the operation of such Asset for the fiscal quarter of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Administrative Agent pursuant to Section 5.03

Digital Realty – Credit Agreement
31

--------------------------------------------------------------------------------



(b) or (c), as the case may be, and (ii) the JV Pro Rata Share of all expenses
and other proper charges incurred by the applicable Unconsolidated Affiliate in
connection with the operation and maintenance of such Asset during such fiscal
period, including, without limitation, management fees, repairs, real estate and
chattel taxes and bad debt expenses, but before payment or provision for debt
service charges, income taxes and depreciation, amortization and other non‑cash
expenses, all as determined in accordance with GAAP, provided that in no event
shall Net Operating Income for any Asset be less than zero.
“Non‑Consenting Lender” has the meaning specified in Section 9.01(b).
“Non‑Cooperative Jurisdiction” means a “non‑cooperative state or territory”
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238‑0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.
“Non‑Defaulting Lender” means, at any time, a Lender Party that is not a
Defaulting Lender or a Potential Defaulting Lender.
“Non‑Renewal Notice Date” has the meaning specified in Section 2.01(b).
“Note” means a promissory note of any Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender.
“Note Agreement” means that certain Amended and Restated Note Purchase and
Private Shelf Agreement dated as of November 3, 2011, by and among the Operating
Partnership, the Parent Guarantor, each of the entities party thereto from time
to time as Subsidiary Guarantors (as defined therein), PIM, and the note
purchasers party thereto or bound thereby from time to time, as amended to date
and as further amended from time to time.
“Note Documents” means the Note Agreement, together with all Bonds, instruments
and other agreements entered into and delivered in connection therewith from
time to time.
“Notice” has the meaning specified in Section 9.02(c).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Borrowing Deadline” means (a) 2:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Floating Rate Advances under the U.S. Dollar Revolving
Credit Tranche, (b) 1:00 P.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances under the
U.S. Dollar Revolving Credit Tranche, (c) 2:00 P.M. (London time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Advances under the Multicurrency Revolving Credit
Tranche, (d) 10:00 A.M. (Singapore time) on the third Business Day prior to the
date of the proposed Borrowing in the case of any Borrowing under the Singapore
Dollar Revolving Credit Tranche, (e) 10:00 A.M. (Sydney time) on the
third Business Day prior to the date of the proposed Borrowing in the case of
any Borrowing under the Australian Dollar Revolving Credit Tranche,
(f) 11:00 A.M. (Tokyo time) on the third Business Day prior to the date of the
proposed Borrowing in the case of any Borrowing under the Yen Revolving Credit
Tranche and (g) the deadline set forth in the Supplemental Addendum with respect
to Borrowings in any Supplemental Currency.
“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.02(c).
“Notice of Issuance” has the meaning specified in Section 2.03(a).
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
“NPL” means the National Priorities List under CERCLA.

Digital Realty – Credit Agreement
32

--------------------------------------------------------------------------------



“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party, provided
that in no event shall the Obligations of the Loan Parties under the Loan
Documents include the Excluded Swap Obligations.
“OFAC” has the meaning specified in Section 4.01(w).
“Operating Partnership” has the meaning specified in the recital of parties to
this Agreement.
“Other Senior Debt Documents” means, collectively, (i) the Note Documents and
(ii) the Term Loan Agreement Documents, in each case under clauses (i) and (ii),
as from time to time amended, modified, amended and restated, extended,
increased, refinanced or replaced.
“Other Taxes” has the meaning specified in Section 2.12(d).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
“Participant Register” has the meaning specified in Section 9.07(h).
“Participating Member State” means each state so described in any of the
legislative measures of the European Council for the introduction of, or
changeover to, an operation of a single or unified European currency.
“Patriot Act” has the meaning specified in Section 9.13.
“Payment Demand” has the meaning specified in Section 7.09(g).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Amendments” has the meaning specified in Section 9.01(c).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases of real or personal property made in the

Digital Realty – Credit Agreement
33

--------------------------------------------------------------------------------



ordinary course of business that do not materially and adversely affect the use
of the Real Property encumbered thereby for its intended purpose or the value
thereof; (f) any attachment or judgment Liens not resulting in an Event of
Default under Section 6.01(g); (g) customary Liens pursuant to general banking
terms and conditions; (h) Liens in favor of any Secured Party pursuant to any
Loan Document; and (i) anything which is a Lien that arises by operation of
section 12(3) of the Australian PPS Act which does not in substance secure
payment or performance of an obligation.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“PIM” means Prudential Investment Management, Inc., and its successors and
assigns under the Note Documents.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 9.02(b).
“Polish Guarantor” has the meaning specified in Section 7.09(p)(i).
“Post Petition Interest” has the meaning specified in Section 7.07(c).
“Potential Defaulting Lender” means, at any time, (a) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of such Lender, its Parent
Company or any Subsidiary or financial institution affiliate thereof, (b) any
Lender that has notified, or whose Parent Company or a Subsidiary or financial
institution affiliate thereof has notified, the Administrative Agent, any
Issuing Bank, any Swing Line Bank or any Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
any other loan agreement or credit agreement or other financing agreement, or
(c) any Lender that has, or whose Parent Company has, a long‑term non‑investment
grade rating from Moody’s or S&P or another nationally recognized rating agency.
Any determination by the Administrative Agent that a Lender is a Potential
Defaulting Lender under any of clauses (a) through (c) above will be conclusive
and binding absent manifest error, and such Lender will be deemed a Potential
Defaulting Lender (subject to Section 2.21(b)) upon notification of such
determination by the Administrative Agent to the Borrowers, the Lenders, each
Issuing Bank and each Swing Line Bank.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Primary Currency” means in respect of (a) the U.S. Dollar Revolving Credit
Tranche, Dollars, (b) the Multicurrency Revolving Credit Tranche, Dollars,
(c) the Singapore Dollar Revolving Credit Tranche, Singapore Dollars, (d) the
Australian Dollar Revolving Credit Tranche, Australian Dollars, (e) the Yen
Revolving Credit Tranche, Yen and (f) each Supplemental Tranche, the
Supplemental Currency related thereto.
“Process Agent” has the meaning specified in Section 9.14(c).
“Processing Fee” means (a) $3,500 in the case of the U.S. Dollar Revolving
Credit Tranche (or any Subfacility thereunder), the Australian Dollar Revolving
Credit Tranche (or any Subfacility thereunder) and the Singapore Dollar
Revolving Credit Tranche (or any Subfacility thereunder), (b) $3,500 in the case
of the Multicurrency Revolving Credit Tranche (or any Subfacility thereunder),
(c) ¥350,000 in the case of the Yen Revolving Credit Tranche (or any Subfacility
thereunder) and (d) the Equivalent of $3,500 in the case of any Supplemental
Tranche.

Digital Realty – Credit Agreement
34

--------------------------------------------------------------------------------



“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Facility Exposure at such time) and the denominator of which is the
aggregate amount of the Lenders’ Revolving Credit Commitments at such time (or,
if the Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
the aggregate Facility Exposure at such time).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified French Intercompany Loan” has the meaning specified in
Section 7.09(f)(ii).
“Qualifying Ground Lease” means, subject to the last sentence of this
definition, a lease of Real Property containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options as
to which there are no conditions precedent to exercise thereof other than the
giving of a notice of exercise) (or in the case of a JTC Property, such
conditions precedent as are customarily imposed by the JTC on properties of a
similar nature that are leased by the JTC) of (x) 30 years or more (or in the
case of a JTC Property, 20 years or more) from the Closing Date or (y) such
lesser term as may be acceptable to the Administrative Agent and which is
customarily considered “financeable” by institutional lenders making loans
secured by leasehold mortgages (or equivalent) in the jurisdiction of the
applicable Real Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor (or in the
case of a JTC Property, with such prior approval or notification as the JTC
customarily requires from time to time under its standard regulations governing
the creation of security interests over properties of a similar nature that are
leased by the JTC); (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so (or in the case of a JTC Property,
such obligations imposed on the JTC as lessor as are customary in its standard
terms of lease for properties of a similar nature that are leased by the JTC);
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees in the applicable jurisdiction making a loan secured by the interest
of the holder of a leasehold estate demised pursuant to a ground lease (or in
the case of a JTC Property, such other rights as are customarily required by
mortgagees in relation to properties of a similar nature that are leased by the
JTC). Notwithstanding the foregoing, the leases set forth on Schedule V hereto
as in effect as of the Closing Date shall be deemed to be Qualifying Ground
Leases.
“Qualified Institutional Investor” means a Qualified Institutional Investor
(tekikaku kikan toshika) as defined in Article 2, Paragraph 3, item 1 of the
Financial Instruments and Exchange Law (kinyu shohin torihiki ho) of Japan (Law
No. 25 of 1948), Article 10, Paragraph 1 of the regulations relating to the
definitions contained in such Article 2.
“Qualified Yen Lender” means a Lender (or a branch or Affiliate thereof
designated to make Advances in respect of the Yen Revolving Credit Tranche
pursuant to Section 2.02(j)) that is a Qualified Institutional Investor from
which a Borrower that is a TMK may borrow money without violating the applicable
law of Japan.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined (a) if the currency is Australian Dollars or Hong Kong Dollars,
the first day of that period, (b) if the currency is Singapore Dollars,
two Singapore Business Days before the first day of that period, (c) if the
currency is in Canadian Dollars, the first day of that period, (d) if the
currency is in

Digital Realty – Credit Agreement
35

--------------------------------------------------------------------------------



Yen, two Business Days before the first day of that period, and (e) if the
currency is a Supplemental Currency, the day set forth in the applicable
Supplemental Addendum as the Quotation Day.
“Reallocation” has the meaning specified in Section 2.19(a).
“Reallocation Agent Notice Deadline” means (a) 12:00 P.M. (New York City time)
on the Reallocation Date where the U.S. Dollar Revolving Credit Tranche is the
Increasing Tranche or Decreasing Tranche, (b) 12:00 P.M. (London time) on the
Reallocation Date with the Multicurrency Revolving Credit Tranche is the
Increasing Tranche or Decreasing Tranche, (c) 12:00 P.M.(Sydney time) on the
Reallocation Date where the Australian Dollar Revolving Credit Tranche is the
Increasing Tranche or Decreasing Tranche, (d) 12:00 P.M. (Singapore time) on the
Reallocation Date where the Singapore Dollar Revolving Credit Tranche is the
Increasing Tranche or Decreasing Tranche, (e) 12:00 P.M. (Tokyo time) on the
Reallocation Date where the Yen Revolving Credit Tranche is the Increasing
Tranche or Decreasing Tranche and (f) the time set forth in the applicable
Supplemental Addendum on the Reallocation Date where any Supplemental Tranche is
the Increasing Tranche or Decreasing Tranche; provided, however, that if, in any
case, two different deadlines are implicated, the Reallocation Agent Notice
Deadline shall be the later of the two deadlines.
“Reallocation Commitment Date” has the meaning specified in Section 2.19(b).
“Reallocation Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Reallocation Date where the U.S. Dollar Revolving Credit Tranche is the
Increasing Tranche or the Decreasing Tranche, (b) 3:00 P.M. (London time) on the
Reallocation Date where the Multicurrency Revolving Credit Tranche is the
Increasing Tranche or the Decreasing Tranche and the applicable Advances are
denominated in Sterling, (c) 3:00 P.M. (London time) on the Reallocation Date
where the Multicurrency Revolving Credit Tranche is the Increasing Tranche or
the Decreasing Tranche and the applicable Advances are denominated in Canadian
Dollars, (d) 4:00 P.M. (London time) on the Reallocation Date where the
Multicurrency Revolving Credit Tranche is the Increasing Tranche or the
Decreasing Tranche and the applicable Advances are denominated in Dollars,
(e) 2:00 P.M. (London time) on the Reallocation Date where the Multicurrency
Revolving Credit Tranche is the Increasing Tranche or the Decreasing Tranche and
the applicable Advances are denominated in Euros, (f) 3:00 P.M. (London time) on
the Business Day immediately prior to the Reallocation Date where the
Multicurrency Revolving Credit Tranche is the Increasing Tranche or the
Decreasing Tranche and the applicable Advances are denominated in Yen,
(g) 12:00 P.M. (Sydney time) on the Reallocation Date where the Australian
Dollar Revolving Credit Tranche is the Increasing Tranche or the Decreasing
Tranche, (h) 12:00 P.M. (Singapore time) on the Reallocation Date where the
Singapore Dollar Revolving Credit Tranche is the Increasing Tranche or the
Decreasing Tranche, (i) 11:00 A.M. (Tokyo time) on the Reallocation Date where
the Yen Revolving Credit Tranche is the Increasing Tranche or the Decreasing
Tranche and (j) the time or times set forth in the applicable Supplemental
Addendum where any Supplemental Tranche is the Increasing Tranche or the
Decreasing Tranche; provided, however, that if, in any case, two different
deadlines are implicated, the Reallocation Funding Deadline shall be the earlier
of the two deadlines.
“Reallocation Date” has the meaning specified in Section 2.19(a).
“Reallocation Minimum” means (a) $5,000,000 in the case of the U.S. Dollar
Revolving Credit Tranche, (b) $5,000,000 in the case of the Multicurrency
Revolving Credit Tranche, (c) A$5,000,000 in the case of the Australian Dollar
Revolving Credit Tranche, (d) S$5,000,000 in the case of the Singapore Dollar
Revolving Credit Tranche, (e) ¥500,000,000 in the case of the Yen Revolving
Credit Tranche and (f) the Equivalent of $5,000,000 in the case of any
Supplemental Tranche.
“Reallocation Notice” has the meaning specified in Section 2.19(a).
“Reallocation Purchasing Lenders” has the meaning specified in Section 2.19(d).
“Reallocation Selling Lenders” has the meaning specified in Section 2.19(d).

Digital Realty – Credit Agreement
36

--------------------------------------------------------------------------------



“Real Property” means all right, title and interest of any Borrower and each of
its Subsidiaries in and to any land and/or any improvements located on any land,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and/or improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Redevelopment Asset” means any Technology Asset (a) which either (i) has been
acquired by any Borrower or any of its Subsidiaries with a view toward
renovating or rehabilitating 25.0% or more of the total square footage of such
Asset, or (ii) any Borrower or a Subsidiary thereof intends to renovate or
rehabilitate 25.0% or more of the total square footage of such Asset, and
(b) that does not qualify as a “Development Asset” by reason of, among other
things, the redevelopment plan for such Asset not including a total demolition
of the existing building(s) and improvements. The Operating Partnership shall be
entitled to reclassify any Redevelopment Asset as a Technology Asset at any
time. For the avoidance of doubt, assets that are leased by the Operating
Partnership or a Subsidiary thereof pursuant to a lease (other than a ground
lease) shall not constitute Redevelopment Assets.
“Register” has the meaning specified in Section 9.07(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856‑860 of the Internal Revenue Code.
“Relevant Currency” has the meaning specified in Section 9.16(b).
“Relevant Interbank Market” means, in relation to (a) Australian Dollars, the
Australian bank bill market, (b) Singapore Dollars, the Singapore interbank
market, (c) Hong Kong Dollars, the Hong Kong interbank market, (d) Yen, the
London interbank market, (e) Canadian Dollars, the Canadian interbank market or
(f) any other currency of any other jurisdiction, the applicable interbank
market of such jurisdiction.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Lender” has the meaning specified in Section 9.01(b).
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency) of the Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency) outstanding at such time and (c) the aggregate
Unused Revolving Credit Commitments at such time (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency). For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to any Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Lenders
participating in the applicable Tranche to

Digital Realty – Credit Agreement
37

--------------------------------------------------------------------------------



which such Swing Line Advances or Letters of Credit, as applicable, relate,
ratably in accordance with their respective Revolving Credit Commitments.
“Responsible Officer” means the chief executive officer, chief financial
officer, senior vice president, controller or the treasurer of any Loan Party or
any of its Subsidiaries. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the applicable Loan Party or Subsidiary thereof, as
applicable, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or such Subsidiary as applicable.
“Revolving Credit Advance” means an Australian Dollar Revolving Credit Advance,
a Singapore Dollar Revolving Credit Advance, a U.S. Dollar Revolving Credit
Advance, a Yen Revolving Credit Advance, a Multicurrency Revolving Credit
Advance or a Supplemental Tranche Advance.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances, (a) $1,000,000 in the case of the U.S. Dollar Revolving Credit
Tranche, (b) $1,000,000 in the case of the Multicurrency Revolving Credit
Tranche, (c) A$1,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, (d) S$1,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, (e) ¥100,000,000 in the case of the Yen Revolving Credit Tranche and
(f) the Equivalent of $1,000,000 in the case of any Supplemental Tranche (or, in
each case, the Equivalent thereof in any applicable Committed Foreign Currency).
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances, (a) $100,000 in the case of the U.S. Dollar Revolving Credit Tranche,
(b) $100,000 in the case of the Multicurrency Revolving Credit Tranche,
(c) A$100,000 in the case of the Australian Dollar Revolving Credit Tranche,
(d) S$100,000 in the case of the Singapore Dollar Revolving Credit Tranche,
(e) ¥10,000,000 in the case of the Yen Revolving Credit Tranche and (f) the
Equivalent of $100,000 in the case of any Supplemental Tranche (or, in each
case, the Equivalent thereof in any applicable Committed Foreign Currency).
“Revolving Credit Commitment” means, with respect to any Lender, the sum of such
Lender’s (a) Australian Dollar Revolving Credit Commitment, (b) Singapore Dollar
Revolving Credit Commitment, (c) Multicurrency Revolving Credit Commitment,
(d) U.S. Dollar Revolving Credit Commitment, (e) Yen Revolving Credit Commitment
and (f) Supplemental Tranche Commitment, and “Revolving Credit Commitments”
means the aggregate principal amount of the Revolving Credit Commitments of all
of the Lenders, the maximum amount of which shall be $2,000,000,000, as
increased from time to time pursuant to Section 2.18 or Section 2.20 or as
reduced from time to time pursuant to Section 2.05.
“Revolving Credit Reduction Minimum” means (a) in respect of any Facility (other
than a Swing Line Facility), $1,000,000 in the case of the U.S. Dollar Revolving
Credit Tranche, $1,000,000 in the case of the Multicurrency Revolving Credit
Tranche, A$1,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, S$1,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, ¥100,000,000 in the case of the Yen Revolving Credit Tranche, and the
Equivalent of $1,000,000 in the case of any Supplemental Tranche (or, in each
case, the Equivalent thereof in any applicable Committed Foreign Currency), and
(b) in respect of any Swing Line Facility, $250,000 in the case of the U.S.
Dollar Swing Line Facility, €250,000 in the case of the Multicurrency Swing Line
Facility (or the Equivalent thereof in Sterling or Canadian Dollars), A$250,000
in the case of the Australian Swing Line Facility, S$250,000 in the case of the
Singapore Swing Line Facility and ¥25,000,000 in the case of the Yen Swing Line
Facility.
“Revolving Credit Reduction Multiple” means (a) in respect of any Facility
(other than a Swing Line Facility), $100,000 in the case of the U.S. Dollar
Revolving Credit Tranche, $100,000 in

Digital Realty – Credit Agreement
38

--------------------------------------------------------------------------------



the case of the Multicurrency Revolving Credit Tranche, A$100,000 in the case of
the Australian Dollar Revolving Credit Tranche, S$100,000 in the case of the
Singapore Dollar Revolving Credit Tranche, ¥10,000,000 in the case of the Yen
Revolving Credit Tranche, and the Equivalent of $1,000,000 in the case of any
Supplemental Tranche (or, in each case, the Equivalent thereof in any applicable
Committed Foreign Currency), and (b) in respect of any Swing Line Facility,
$50,000 in the case of the U.S. Dollar Swing Line Facility, €50,000 in the case
of the Multicurrency Swing Line Facility (or the Equivalent thereof in Sterling
or Canadian Dollars), A$50,000 in the case of the Australian Swing Line
Facility, S$50,000 in the case of the Singapore Swing Line Facility and
¥5,000,000 in the case of the Yen Swing Line Facility.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw‑Hill
Financial Inc., and any successor thereto.
“Sanctions” has the meaning specified in Section 4.01(w).
“Screen Rate” means, with respect to each Supplemental Currency, the page or
service displaying the applicable Floating Rate relating to such Supplemental
Currency as set forth in the applicable Supplemental Addendum.
“Secured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries that is
secured by a Lien on the assets of the Parent Guarantor or any Subsidiary
thereof.
“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt to (b) Total Asset Value, in each
case as at the end of the most recently ended fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.
“Secured Parties” means the Administrative Agent, the Lender Parties and the
Hedge Banks.
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
“SGD Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “SGD Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender Party, or such other office of
such Lender Party as such Lender Party may from time to time specify to the
Borrowers and the Administrative Agent.
“Singapore Borrower” means the Initial Singapore Borrower 1, the Initial
Singapore Borrower 2, the Initial Singapore Borrower 3 and each Additional
Borrower that is designated as a Borrower with respect to the Singapore Dollar
Revolving Credit Tranche, the Singapore Swing Line Facility or the Singapore
Letter of Credit Facility.
“Singapore Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Singapore and London,
England.
“Singapore Committed Currencies” means Singapore Dollars and Hong Kong Dollars.
“Singapore Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(iv).
“Singapore Dollar Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Singapore Dollar Revolving Credit
Commitment” or (b) if such Lender has entered into one or more Assignment and
Acceptances or Lender Accession Agreements, set forth for such Lender in the

Digital Realty – Credit Agreement
39

--------------------------------------------------------------------------------



Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Singapore Dollar Revolving Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.05 or 2.19 or
increased pursuant to Section 2.18 or 2.19.
“Singapore Dollar Revolving Credit Tranche” means, at any time, the aggregate
amount of the Lenders’ Singapore Dollar Revolving Credit Commitments at such
time.
“Singapore Dollar Revolving Lender” means any Person that is a Lender hereunder
in respect of the Singapore Dollar Revolving Credit Tranche in its capacity as a
Lender in respect of such Tranche.
“Singapore Dollar Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Singapore Dollar Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure
with respect to the Singapore Dollar Revolving Credit Tranche at such time) and
the denominator of which is the Singapore Dollar Revolving Credit Tranche at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the total Facility Exposure with respect to the Singapore
Dollar Revolving Credit Tranche at such time).
“Singapore Dollars” and the “S$” sign each means lawful currency of Singapore.
“Singapore Issuing Bank” means Citibank N.A., Singapore Branch (or any Affiliate
thereof), Bank of America, N.A. (or any Affiliate thereof), JPMorgan Chase Bank,
N.A. (or any Affiliate thereof), and any other Lender approved as a Singapore
Issuing Bank by the Administrative Agent and the Operating Partnership and any
Eligible Assignee to which a Singapore Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 so long as each such Lender or each such
Eligible Assignee expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as a Singapore Issuing Bank and notifies the Administrative
Agent of its Applicable Lending Office and the amount of its Singapore Letter of
Credit Commitment (which information shall be recorded by the Administrative
Agent in the Register) for so long as such initial Singapore Issuing Bank,
Lender or Eligible Assignee, as the case may be, shall have a Singapore Letter
of Credit Commitment.
“Singapore Lender Party” means any Singapore Dollar Revolving Lender, the Swing
Line Bank under the Singapore Swing Line Facility or a Singapore Issuing Bank.
“Singapore Letter of Credit Commitment” means, with respect to any Singapore
Issuing Bank at any time, the amount set forth opposite such Singapore Issuing
Bank’s name on Schedule I hereto under the caption “Singapore Letter of Credit
Commitment” or, if such Singapore Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such Singapore Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Singapore Issuing Bank’s “Singapore Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05 or 2.19
or increased pursuant to Section 2.19.
“Singapore Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Singapore Issuing Banks’ Letter of
Credit Commitments at such time, and (b) S$20,000,000 (or the Equivalent thereof
in any other Singapore Committed Currency), as such amount may be reduced at or
prior to such time pursuant to Section 2.05. The Singapore Letter of Credit
Facility shall be a Subfacility of the Singapore Dollar Revolving Credit
Tranche.
“Singapore Letters of Credit” has the meaning specified in Section 2.01(b).
“Singapore Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Singapore Dollar denominated Swing Line Facility at such time, and
(b) S$35,000,000 (or the Equivalent thereof in Singapore

Digital Realty – Credit Agreement
40

--------------------------------------------------------------------------------



Dollars), as such amount may be reduced at or prior to such time pursuant to
Section 2.05. The Singapore Swing Line Facility shall be a Subfacility of the
Singapore Dollar Revolving Credit Tranche.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate would reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going‑concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going‑concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.
“SOR” means in relation to (a) any Singapore Dollar Revolving Credit Advance in
Singapore Dollars, (i) the rate appearing under the caption “SGD SOR Rates” on
the page ABSFIX01 of the Reuters Monitor Money Rates Services at 11:00 A.M.
(London time) on the applicable Quotation Day or (ii) if SOR is not available
for the applicable Interest Period but is available for other Interest Periods
with respect to any such Singapore Dollar Revolving Credit Advance in Singapore
Dollars, then the rate shall be the Interpolated Screen Rate or (iii) if no such
rate is available, the rate reasonably determined by the Administrative Agent as
the rate quoted to leading banks in the London interbank market as of 11:00 A.M.
(London time) on the Quotation Day for the offering of deposits in Singapore
Dollars for a period comparable to the applicable Interest Period, and (b) any
Swing Line Advance in Singapore Dollars, the rate reasonably determined by the
Administrative Agent as the rate quoted to leading banks in the London interbank
market as of 11:00 A.M. London time on the day of such Swing Line Advance.
“Specified Jurisdictions” means the United States, Canada, United Kingdom of
Great Britain and Northern Ireland, Singapore, Australia, Japan, France, the
Federal Republic of Germany, Netherlands, Belgium, Switzerland, Ireland,
Luxembourg, Hong Kong, Hungary, the Czech Republic, the Republic of Poland, the
Kingdom of Sweden, the Republic of Finland, the Kingdom of Norway and such other
jurisdictions as are agreed to by the Required Lenders.
“Standby Letter of Credit” means any Letter of Credit issued under any Letter of
Credit Facility, other than a Trade Letter of Credit or a Bank Guarantee.
“Standing Payment Instruction” means, in relation to each Lender Party, the
payment instruction provided to the Administrative Agent or in any relevant
Assignment and Acceptance or Lender Accession Agreement, as amended from time to
time by written instructions of a duly authorized officer of the relevant Lender
Party (delivered in a letter bearing the original signature of such duly
authorized officer) to the Administrative Agent.
“Sterling” and “£” each means lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

Digital Realty – Credit Agreement
41

--------------------------------------------------------------------------------



“Subfacility” means any Swing Line Facility or any Letter of Credit Facility, as
the context may require.
“Subordinated Obligations” has the meaning specified in Section 7.07(a).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (a) of which (or in which) more than
50% of (i) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (iii) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (b) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.
“Supplemental Addendum” has the meaning set forth in Section 2.20.
“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.20.
“Supplemental Currency” has the meaning set forth in Section 2.20.
“Supplemental Tranche” has the meaning set forth in Section 2.20.
“Supplemental Tranche Advance” has the meaning specified in Section 2.01(a)(vi).
“Supplemental Tranche Commitment” means, (a) with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Supplemental Tranche Commitments” or (b) if such Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Supplemental
Tranche Commitments”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05 or 2.19 or increased pursuant to Section 2.18 or 2.19.
“Supplemental Tranche Effective Date” has the meaning set forth in Section 2.20.
“Supplemental Tranche Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Supplemental Tranche Commitment at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Facility Exposure with respect to the applicable
Supplemental Tranche at such time) and the denominator of which is the
applicable Supplemental Tranche at such time (or, if the Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, the total Facility Exposure
with respect to such Supplemental Tranche at such time).
“Supplemental Tranche Request” has the meaning set forth in Section 2.20.
“Surviving Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately after the Effective Date.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Advance” means an advance made by (a) any Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

Digital Realty – Credit Agreement
42

--------------------------------------------------------------------------------



“Swing Line Availability Time” means (a) 2:00 P.M. (New York City time) on the
date of such Swing Line Borrowing in the case of Swing Line Borrowings under the
U.S. Dollar Swing Line Facility, (b) 3:00 P.M. (London time) on the date of such
Swing Line Borrowing in the case of Swing Line Borrowings in Euros or Sterling
under the Multicurrency Swing Line Facility, (c) 1:00 P.M. (Singapore time) on
the date of such Swing Line Borrowing in the case of Swing Line Borrowings under
the Singapore Swing Line Facility, (d) 1:00 P.M. (Sydney time) on the date of
such Swing Line Borrowing in the case of Swing Line Borrowings under the
Australian Swing Line Facility, (e) 1:00 P.M. (Tokyo time) on the date of such
Swing Line Borrowing in the case of Swing Line Borrowings under the Yen Swing
Line Facility and (f) 5:00 P.M. (London time) on the date of such Swing Line
Borrowing in the case of Swing Line Borrowings in Canadian Dollars under the
Multicurrency Swing Line Facility.
“Swing Line Bank” means, individually or collectively, as the context may
require, (a) Citibank, N.A., in its capacity as the Lender of Swing Line
Advances under the U.S. Dollar Swing Line Facility, (b) Citibank, N.A., London
Branch, in its capacity as the Lender of Swing Line Advances in Euros or
Sterling under the Multicurrency Swing Line Facility, (c) Citibank N.A.,
Singapore Branch, in its capacity as the Lender of Swing Line Advances under the
Singapore Swing Line Facility, (d) Citibank, N.A., Sydney Branch, in its
capacity as the Lender of Swing Line Advances under the Australian Swing Line
Facility, (e) Citibank Japan Ltd., in its capacity as the Lender of the Swing
Line Advances under the Yen Swing Line Facility, which Person is a Qualified Yen
Lender, and in each case their respective successors and permitted assigns in
such capacity, and (f) Citibank, N.A., Canadian Branch, in its capacity as the
Lender of Swing Line Advances in Canadian Dollars under the Multicurrency Swing
Line Facility.
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).
“Swing Line Borrowing Minimum” means, in respect of Swing Line Advances,
$250,000 in the case of the U.S. Dollar Swing Line Facility, $250,000 in the
case of the Multicurrency Swing Line Facility (or the Equivalent thereof in
Sterling or Canadian Dollars), A$250,000 in the case of the Australian Swing
Line Facility, S$250,000 in the case of the Singapore Swing Line Facility and
¥25,000,000 in the case of the Yen Swing Line Facility.
“Swing Line Borrowing Multiple” means, in respect of Swing Line Advances,
$100,000 in the case of the U.S. Dollar Swing Line Facility, $100,000 in the
case of the Multicurrency Swing Line Facility (or the Equivalent thereof in
Sterling or Canadian Dollars), A$100,000 in the case of the Australian Swing
Line Facility, S$100,000 in the case of the Singapore Swing Line Facility and
¥10,000,000 in the case of the Yen Swing Line Facility.
“Swing Line Commitment” means, with respect to each Swing Line Facility, the
amount set forth opposite the applicable Swing Line Bank’s name on Schedule I
hereto under the caption “Swing Line Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.
“Swing Line Deadline” means (a) 1:00 P.M. (New York City time) in the case of
Swing Line Advances in Dollars, (b) 10:00 A.M. (Singapore time) in the case of
Swing Line Advances in Singapore Dollars, (c) 9:30 A.M. (London time) in the
case of Swing Line Advances in Euros or Sterling, (d) 10:00 A.M. (Sydney time)
in the case of Swing Line Advances in Australian Dollars, (e) 10:00 A.M. (Tokyo
time) in the case of Swing Line Advances in Yen and (f) 3:00 P.M. (London time)
in the case of Swing Line Advances in Canadian Dollars.
“Swing Line Facility” means the Australian Swing Line Facility, the Singapore
Swing Line Facility, the Multicurrency Swing Line Facility, the U.S. Dollar
Swing Line Facility or the Yen Swing Line Facility.

Digital Realty – Credit Agreement
43

--------------------------------------------------------------------------------



“Swing Line Purchasing Notice Deadline” means (a) 2:00 P.M. (New York City time)
in the case of Swing Line Advances in Dollars, (b) 11:30 A.M. (Singapore time)
three Business Days prior to the proposed funding date by Lenders in the case of
Swing Line Advances in Singapore Dollars, (c) 11:30 A.M. (London time)
three Business Days prior to the proposed funding date by Lenders in the case of
Swing Line Advances in Euros, Sterling or Canadian Dollars, (d) 11:30 A.M.
(Sydney time) three Business Days prior to the proposed funding date by Lenders
in the case of Swing Line Advances in Australian Dollars and (e) 11:30 A.M.
(Tokyo time) three Business Days prior to the proposed funding date by Lenders
in the case of Swing Line Advances in Yen.
“Swiss Francs” and “CHF” each means lawful currency of the Swiss Federation.
“Swiss Guarantor” means any Guarantor incorporated or organized under the laws
of Switzerland.
“Taxes” has the meaning specified in Section 2.12(a).
“Technology Asset” means any owned Real Property or leased Real Property (other
than any Unconsolidated Affiliate Asset) that operates or is intended to operate
primarily as a telecommunications infrastructure building, an information
technology infrastructure building, a technology manufacturing building or a
technology office/corporate headquarter building.
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights‑of‑use entered into by the Borrowers or any of their
respective Subsidiaries in its capacity as a lessor or a similar capacity in the
ordinary course of business that do not materially and adversely affect the use
of the Real Property encumbered thereby for its intended purpose.
“Termination Date” means the earlier of (a) January 15, 2020, subject to any
extension thereof pursuant to Section 2.16, and (b) the date of termination in
whole of the Revolving Credit Commitments, the Letter of Credit Commitments and
the Swing Line Commitments pursuant to Section 2.05 or 6.01.
“Term Loan Agreement” means that certain Term Loan Agreement, dated as of the
date hereof, by and among the Operating Partnership, the other borrowers and
guarantors named therein, Citibank, N.A., as administrative agent, the financial
institutions party thereto, JPMorgan Chase Bank, N.A. and Bank of America, N.A.,
as the syndication agents, and JPMorgan Securities, CGMI and MLPFS, as the
arrangers, as amended.
“Term Loan Agreement Documents” means the Term Loan Agreement and the Loan
Documents (as defined in the Term Loan Agreement).
“TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.
“TMK Law” means the Law Relating to Securitization of Assets of Japan (Law
No. 105 of 1998, as amended).
“Total Asset Value” means, on any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all Assets at
such date, plus (b) an amount (but not less than zero) equal to all unrestricted
cash and Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries
minus the amount of such cash and Cash Equivalents deducted pursuant to the
definition of “Consolidated Debt”, plus (c) earnest money deposits associated
with potential acquisitions as of such date, plus (d) the book value in
accordance with GAAP (but determined without giving effect to any depreciation)
of all other investments held by the Parent Guarantor and its Subsidiaries at
such date (exclusive of goodwill and other intangible assets); provided,
however, that the portion of the Total Asset Value attributable to undeveloped
land, Development Assets, Redevelopment Assets and Unconsolidated Affiliate
Assets shall not exceed in the aggregate 35% of Total Asset Value, with any
excess excluded from such calculation.
“Total Reallocation Amount” has the meaning specified in Section 2.19(a).

Digital Realty – Credit Agreement
44

--------------------------------------------------------------------------------



“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets plus
unrestricted cash and Cash Equivalents minus the amount of such cash and Cash
Equivalents deducted pursuant to the definition of “Consolidated Debt”;
provided, however, that the portion of the Total Unencumbered Asset Value
attributable to (a) Redevelopment Assets, Development Assets, Assets owned or
leased by Controlled Joint Ventures and Leased Assets shall not exceed 35% (with
the portion of Total Unencumbered Asset Value attributable to Leased Assets
subject to a sublimit of 15% within such 35% limit), and (b) Unencumbered Assets
located in jurisdictions outside of the Specified Jurisdictions shall not exceed
20%, in each case with any excess excluded from such calculation.
“Trade Letter of Credit” means any Letter of Credit that is issued under any
Letter of Credit Facility for the benefit of a supplier of inventory or
equipment to any Borrower or any of its Subsidiaries to effect payment for such
inventory or equipment.
“Tranche” means each of the U.S. Dollar Revolving Credit Tranche, the
Multicurrency Revolving Credit Tranche, the Yen Revolving Credit Tranche, the
Australian Dollar Revolving Credit Tranche, the Singapore Dollar Revolving
Credit Tranche and each Supplemental Tranche.
“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of
(a) the aggregate principal amount (expressed in the applicable Primary Currency
and including the Equivalent in such Primary Currency at such time of any
amounts denominated in any other currency) of the Advances outstanding at such
time under such Tranche, (b) the aggregate Available Amount (expressed in the
applicable Primary Currency and including the Equivalent in such Primary
Currency at such time of any amounts denominated in any other currency) of all
Letters of Credit under such Tranche outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments relating to such Tranche at such
time. For purposes of this definition, the aggregate principal amount of Swing
Line Advances owing to any Swing Line Bank and of Letter of Credit Advances
owing to any Issuing Bank and the Available Amount of each Letter of Credit
shall be considered to be owed to the Lenders participating in the applicable
Tranche to which such Swing Line Advances or Letters of Credit, as applicable,
relate, ratably in accordance with their Applicable Pro Rata Shares.
“Transfer” means sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire.
“Transfer Date” means, in relation to an assignment by a Lender pursuant to
Section 9.07(a), the later of: (a) the proposed Transfer Date specified in the
Assignment and Acceptance and (b) the date which is the fifth Business Day after
the date of delivery of the relevant Assignment and Acceptance to the
Administrative Agent, or such earlier Business Day endorsed by the
Administrative Agent on such Assignment and Acceptance.
“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department under the Internal Revenue Code.
“Type” refers to the distinction between Advances bearing interest by reference
to the Base Rate, Advances bearing interest by reference to the Floating Rate
and Advances bearing interest by reference to the Canadian Prime Rate.
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non‑perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York or any other applicable law, “UCC” means the Uniform
Commercial Code or such other applicable law as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non‑perfection or priority.

Digital Realty – Credit Agreement
45

--------------------------------------------------------------------------------



“UCP” has the meaning specified in Section 2.03(g).
“UK” means the United Kingdom.
“UK Borrower” means any Additional Borrower incorporated under the laws of the
UK and designated as a Borrower.
“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant UK Borrower, which contains the scheme
reference number and jurisdiction of tax residence provided by the relevant UK
Treaty Lender pursuant to Section 2.12(g)(iv), and is filed with HM Revenue &
Customs: (a) within 30 days of the relevant UK Treaty Lender providing its
scheme reference number and jurisdiction of tax residence pursuant to
Section 2.12(g)(iv); or (b) if a UK Borrower becomes a party hereunder after the
date of this Agreement and the relevant UK Treaty Lender has already provided
such information, within 30 days of the date on which that UK Borrower becomes a
party under this Agreement.
“UK CTA” means the UK Corporation Tax Act 2009.
“UK ITA” means the UK Income Tax Act 2007.
“UK Qualifying Lender” means a Lender Party which is beneficially entitled to
interest payable to that Lender Party in respect of an Advance to a UK Borrower
under a Loan Document and is (a) a Lender Party: (i) which is a bank (as defined
for the purposes of section 879 of the UK ITA) making an advance to a UK
Borrower under a Loan Document; or (ii) in respect of an advance made under a
Loan Document to a UK Borrower by a Person that was a bank (as defined for the
purpose of section 879 of the UK ITA) at the time the advance was made, and
which, with respect to (i) and (ii) above, is within the charge to UK
corporation tax as regards any payment of interest made in respect of that
advance or (in the case of (i) above) which is a bank (as so designated) that
would be within the charge to UK corporation tax as regards any payment of
interest made in respect of that advance apart from section 18A of the UK CTA;
or (b) a Lender Party which is: (i) a company resident in the UK for UK tax
purposes; (ii) a partnership each member of which is: (x) a company so resident
in the UK; or (y) a company not so resident in the UK which carries on a trade
in the UK through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the UK
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK CTA; or (iii) a company not so
resident in the UK which carries on a trade in the UK through a permanent
establishment which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by
section 19 of the UK CTA); or (c) a UK Treaty Lender, or a Lender Party which is
a building society (as defined for the purposes of Section 880 of the UK ITA)
making an advance under a Loan Document.
“UK Qualifying Non‑Bank Lender” means a Lender Party in respect of a UK Borrower
which gives a UK Tax Confirmation in the Assignment and Acceptance which it
executes on becoming a party to this Agreement.
“UK Tax Confirmation” means a confirmation by a Lender Party in respect of a UK
Borrower that the Person beneficially entitled to interest payable to that
Lender Party in respect of an Advance to a UK Borrower under a Loan Document is
either: (a) a company resident in the UK for UK tax purposes; (b) a partnership
each member of which is: (i) a company so resident in the UK; or (ii) a company
not so resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the UK CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK CTA; or (c) a company not so resident in the UK which carries on a
trade in the UK through a permanent establishment and which brings into account
interest

Digital Realty – Credit Agreement
46

--------------------------------------------------------------------------------



payable in respect of that advance in computing its chargeable profits (within
the meaning given by section 19 of the UK CTA).
“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the UK from a payment by a UK Borrower under a Loan Document.
“UK Treaty Lender” means a Lender Party in respect of a UK Borrower which: (a)
is treated as a resident of a jurisdiction having a double taxation agreement
with the UK which makes provision for full exemption from tax imposed by the UK
on interest; (b) does not carry on a business in the UK through a permanent
establishment with which that Lender Party’s participation in respect of a loan
to a UK Borrower is effectively connected; and (c) fulfills any conditions which
must be fulfilled under that double taxation agreement to obtain full exemption
from UK tax on interest payable to that Lender Party in respect of an Advance
under a Loan Document (except for any such conditions that relate to the status
of or any act or omission of that UK Borrower or that relate to any special
relationship between a Lender Party and that UK Borrower), subject to the
completion of any necessary procedural formalities.
“Unconsolidated Affiliate” means any Person (a) in which the Parent Guarantor or
any of its Subsidiaries holds any direct or indirect Equity Interest, (b) that
is not a Subsidiary of the Parent Guarantor or any of its Subsidiaries and
(c) the accounts of which would not appear on the Consolidated financial
statements of the Parent Guarantor.
“Unconsolidated Affiliate Assets” means, with respect to any Unconsolidated
Affiliate at any time, the assets owned or leased by such Unconsolidated
Affiliate at such time.
“Unencumbered Adjusted Net Operating Income” means, for any period, without
duplication, (i) the aggregate Adjusted Net Operating Income for all
Unencumbered Assets plus (ii) Allowed Unconsolidated Affiliate Earnings that are
not subject to any Lien; provided, however, that the portion of the Unencumbered
Adjusted Net Operating Income attributable to Allowed Unconsolidated Affiliate
Earnings shall not exceed 15%.
“Unencumbered Asset Conditions” means, with respect to any Asset, that such
Asset is (a) a Technology Asset, Development Asset or Redevelopment Asset,
(b)(i) wholly owned in fee simple absolute (or the equivalent thereof in the
jurisdiction in which the applicable Asset is located), (ii) subject to a
Qualifying Ground Lease or (iii) a Leased Asset, (c) not subject to any Lien
(other than Permitted Liens) or any Negative Pledge, and (d) owned or leased
directly by the Operating Partnership, a Wholly‑Owned Subsidiary or a Controlled
Joint Venture, the direct and indirect Equity interests in which are not subject
to any Lien (other than Permitted Liens) or any Negative Pledge.
“Unencumbered Assets” means only those Assets that satisfy the Unencumbered
Asset Conditions, including those Assets listed on the schedule of Unencumbered
Assets delivered to the Administrative Agent as of the Closing Date (as updated
from time to time pursuant to Section 5.03(d)).
“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.
“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Unencumbered Adjusted Net
Operating Income to (b) interest (including capitalized interest) paid or
payable in cash on all Debt for Borrowed Money that is Unsecured Debt of the
Parent Guarantor and its Subsidiaries for the four‑fiscal quarter period of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Administrative Agent pursuant to Section 5.03(b) or (c),
as the case may be, determined on a Consolidated basis for such period.

Digital Realty – Credit Agreement
47

--------------------------------------------------------------------------------



“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure, but exclusive of (a) Consolidated
Secured Debt and (b) guarantee obligations in respect of Consolidated Secured
Debt.
“Unused Australian Revolving Credit Commitment” means, with respect to any
Lender with an Australian Dollar Revolving Credit Commitment at any time,
(a) such Lender’s Australian Dollar Revolving Credit Commitment at such time
minus (b) the sum, without duplication, of (i) the aggregate principal amount of
all Australian Dollar Revolving Credit Advances, Swing Line Advances under the
Australian Swing Line Facility and Letter of Credit Advances under the
Australian Letter of Credit Facility made by such Lender (in its capacity as a
Lender) and outstanding at such time plus (ii) such Lender’s Australian Dollar
Revolving Credit Pro Rata Share of (A) the aggregate Available Amount of all
Letters of Credit under the Australian Letter of Credit Facility outstanding at
such time, (B) the aggregate principal amount of all Letter of Credit Advances
under the Australian Letter of Credit Facility made by the applicable Issuing
Bank pursuant to Section 2.03(c) and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances under the Australian Swing
Line Facility made by the applicable Swing Line Bank pursuant to Section 2.01(c)
and outstanding at such time.
“Unused Multicurrency Revolving Credit Commitment” means, with respect to any
Lender with a Multicurrency Revolving Credit Commitment at any time, (a) such
Lender’s Multicurrency Revolving Credit Commitment at such time minus (b) the
sum, without duplication, of (i) the aggregate principal amount (denominated in
Dollars (including, if applicable, the Equivalent in Dollars of any amounts that
are not Dollar denominated)) of all Multicurrency Revolving Credit Advances,
Swing Line Advances under the Multicurrency Swing Line Facility and Letter of
Credit Advances under the Multicurrency Letter of Credit Facility made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Multicurrency Revolving Credit Pro Rata Share of (A) the aggregate
Available Amount (denominated in Dollars (including, if applicable, the
Equivalent in Dollars of any amounts that are not Dollar denominated)) of all
Letters of Credit under the Multicurrency Letter of Credit Facility outstanding
at such time, (B) the aggregate principal amount (denominated in Dollars
(including, if applicable, the Equivalent in Dollars of any amounts that are not
Dollar denominated)) of all Letter of Credit Advances under the Multicurrency
Letter of Credit Facility made by the applicable Issuing Bank pursuant to
Section 2.03(c) and outstanding at such time and (C) the aggregate principal
amount (denominated in Dollars (including, if applicable, the Equivalent in
Dollars of any amounts that are not Dollar denominated)) of all Swing Line
Advances under the Multicurrency Swing Line Facility made by the applicable
Swing Line Bank pursuant to Section 2.01(c) and outstanding at such time.
“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, the sum of such Lender’s (a) Unused U.S. Dollar Revolving Credit
Commitment at such time, (b) Unused Multicurrency Revolving Credit Commitment at
such time, (c) Unused Yen Revolving Credit Commitment at such time, (d) Unused
Australian Revolving Credit Commitment at such time, (e) Unused Singapore
Revolving Credit Commitment at such time and (f) Unused Supplemental Tranche
Commitments, if any, at such time.
“Unused Singapore Revolving Credit Commitment” means, with respect to any Lender
with a Singapore Dollar Revolving Credit Commitment at any time, (a) such
Lender’s Singapore Dollar Revolving Credit Commitment at such time minus (b) the
sum, without duplication, of (i) the aggregate principal amount of all Singapore
Dollar Revolving Credit Advances, Swing Line Advances under the Singapore Swing
Line Facility and Letter of Credit Advances under the Singapore Letter of Credit
Facility made by such Lender (in its capacity as a Lender) and outstanding at
such time plus (ii) such Lender’s Singapore Dollar Revolving Credit Pro Rata
Share of (A) the aggregate Available Amount of all Letters of Credit under the
Singapore Letter of Credit Facility outstanding at such time,

Digital Realty – Credit Agreement
48

--------------------------------------------------------------------------------



(B) the aggregate principal amount of all Letter of Credit Advances under the
Singapore Letter of Credit Facility made by the applicable Issuing Bank pursuant
to Section 2.03(c) and outstanding at such time and (C) the aggregate principal
amount of all Swing Line Advances under the Singapore Swing Line Facility made
by the applicable Swing Line Bank pursuant to Section 2.01(c) and outstanding at
such time.
“Unused Supplemental Tranche Commitment” means, with respect to any Lender with
one or more Supplemental Tranche Commitments at any time, (a) such Lender’s
Supplemental Tranche Commitment at such time with respect to the applicable
Supplemental Tranche minus (b) the aggregate principal amount of all
Supplemental Tranche Advances under such Supplemental Tranche made by such
Lender (in its capacity as a Lender) and outstanding at such time.
“Unused U.S. Dollar Revolving Credit Commitment” means, with respect to any
Lender with a U.S. Dollar Revolving Credit Commitment at any time, (a) such
Lender’s U.S. Dollar Revolving Credit Commitment at such time minus (b) the sum,
without duplication, of (i) the aggregate principal amount of all U.S. Dollar
Revolving Credit Advances, Swing Line Advances under the U.S. Dollar Swing Line
Facility and Letter of Credit Advances under the U.S. Dollar Letter of Credit
Facility made by such Lender (in its capacity as a Lender) and outstanding at
such time plus (ii) such Lender’s U.S. Dollar Revolving Credit Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit under the U.S.
Dollar Letter of Credit Facility outstanding at such time, (B) the aggregate
principal amount of all Letter of Credit Advances under the U.S. Dollar Letter
of Credit Facility made by the applicable Issuing Bank pursuant to
Section 2.03(c) and outstanding at such time, (C) the aggregate principal amount
of all Competitive Bid Advances made by the U.S. Dollar Lender Parties pursuant
to Section 2.02(c) and outstanding at such time and (D) the aggregate principal
amount of all Swing Line Advances under the U.S. Dollar Swing Line Facility made
by the applicable Swing Line Bank pursuant to Section 2.01(c) and outstanding at
such time.
“Unused Yen Revolving Credit Commitment” means, with respect to any Lender with
a Yen Revolving Credit Commitment at any time, (a) such Lender’s Yen Revolving
Credit Commitment at such time minus (b) the sum, without duplication, of
(i) the aggregate principal amount of all Yen Revolving Credit Advances, Swing
Line Advances under the Yen Swing Line Facility and Letter of Credit Advances
under the Yen Letter of Credit Facility made by such Lender (in its capacity as
a Lender) and outstanding at such time plus (ii) such Lender’s Yen Revolving
Credit Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit under the Yen Letter of Credit Facility outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances under the Yen Letter
of Credit Facility made by the applicable Issuing Bank pursuant to
Section 2.03(c) and outstanding at such time and (C) the aggregate principal
amount of all Swing Line Advances under the Yen Swing Line Facility made by the
applicable Swing Line Bank pursuant to Section 2.01(c) and outstanding at such
time.
“Up‑stream Guaranty” has the meaning specified in Section 7.09(g).
“U.S. Borrower” means the Operating Partnership and each Additional Borrower
that is designated as a Borrower with respect to Competitive Bid Advances, the
U.S. Dollar Revolving Credit Tranche or any Subfacility of the U.S. Dollar
Revolving Credit Tranche.
“U.S. Dollar Issuing Bank” means Citibank, N.A., Bank of America, N.A. (or any
Affiliate thereof), JPMorgan Chase Bank, N.A. (or any Affiliate thereof) and any
other Lender approved as a U.S. Dollar Issuing Bank by the Administrative Agent
and the Borrower and any Eligible Assignee to which a U.S. Dollar Letter of
Credit Commitment hereunder has been assigned pursuant to Section 9.07 so long
as each such Lender or each such Eligible Assignee expressly agrees to perform
in accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a U.S. Dollar Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its U.S. Dollar Letter of Credit Commitment (which

Digital Realty – Credit Agreement
49

--------------------------------------------------------------------------------



information shall be recorded by the Administrative Agent in the Register) for
so long as Citibank, N.A., such Lender or such Eligible Assignee, as the case
may be, shall have a U.S. Dollar Letter of Credit Commitment.
“U.S. Dollar Lender Party” means any U.S. Dollar Revolving Lender, the Swing
Line Bank under the U.S. Dollar Swing Line Facility or a U.S. Dollar Issuing
Bank.
“U.S. Dollar Letter of Credit Commitment” means, with respect to any U.S. Dollar
Issuing Bank at any time, the amount set forth opposite such U.S. Dollar Issuing
Bank’s name on Schedule I hereto under the caption “U.S. Dollar Letter of Credit
Commitment” or, if such U.S. Dollar Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such U.S. Dollar Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such U.S. Dollar Issuing Bank’s “U.S. Dollar Letter of Credit Commitment”, as
such amount may be reduced at or prior to such time pursuant to Section 2.05 or
2.19 or increased pursuant to Section 2.19.
“U.S. Dollar Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the U.S. Dollar Issuing Banks’ Letter
of Credit Commitments at such time, and (b) $45,000,000, as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The U.S. Dollar
Letter of Credit Facility shall be a Subfacility of the U.S. Dollar Revolving
Credit Tranche.
“U.S. Dollar Letters of Credit” has the meaning specified in Section 2.01(b).
“U.S. Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(i).
“U.S. Dollar Revolving Credit Commitment” means, (a) with respect to any Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “U.S. Dollar Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “U.S.
Dollar Revolving Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.05 or 2.19 or increased pursuant to
Section 2.18 or 2.19.
“U.S. Dollar Revolving Credit Tranche” means, at any time, the aggregate amount
of the Lenders’ U.S. Dollar Revolving Credit Commitments at such time.
“U.S. Dollar Revolving Lender” means any Person that is a Lender hereunder in
respect of the U.S. Dollar Revolving Credit Tranche in its capacity as a Lender
in respect of such Tranche.
“U.S. Dollar Revolving Credit Pro Rata Share” of any amount means, with respect
to any Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Lender’s U.S. Dollar Revolving Credit
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure with respect
to the U.S. Dollar Revolving Credit Tranche at such time) and the denominator of
which is the U.S. Dollar Revolving Credit Tranche at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
total Facility Exposure with respect to the U.S. Dollar Revolving Credit Tranche
at such time).
“U.S. Dollar Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Dollar denominated Swing Line Facility at such time, and (b) $75,000,000, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.
The U.S. Dollar Swing Line Facility shall be a Subfacility of the U.S. Dollar
Revolving Credit Tranche.
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies,

Digital Realty – Credit Agreement
50

--------------------------------------------------------------------------------



entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
“Wholly‑Owned Foreign Subsidiary” means a Foreign Subsidiary that is a
Wholly‑Owned Subsidiary.
“Wholly‑Owned Subsidiary” means a Subsidiary of the Operating Partnership where
one‑hundred percent (100%) of all of the Equity Interests (other than directors’
qualifying shares) and voting interests of such Subsidiary are owned directly or
indirectly by the Operating Partnership.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
“Yen” and “¥” each means the lawful currency of Japan.
“Yen Borrower” means the Initial Yen Borrower 1, Initial Multicurrency Borrower
3 and each Additional Borrower that is designated as a Borrower with respect to
the Yen Revolving Credit Tranche, the Yen Swing Line Facility or the Yen Letter
of Credit Facility.
“Yen Issuing Bank” means Citibank Japan Ltd. (or any Affiliate thereof) and any
other Lender that is a Qualified Yen Lender and is approved as a Yen Issuing
Bank by the Administrative Agent and the Operating Partnership and any Eligible
Assignee to which a Yen Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Yen Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Yen Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such initial Yen Issuing Bank, Lender or Eligible Assignee, as the
case may be, shall have a Yen Letter of Credit Commitment.
“Yen Lender Party” means any Yen Revolving Lender, the Swing Line Bank under the
Yen Swing Line Facility or a Yen Issuing Bank.
“Yen Letter of Credit Commitment” means, with respect to any Yen Issuing Bank at
any time, the amount set forth opposite such Yen Issuing Bank’s name on
Schedule I hereto under the caption “Yen Letter of Credit Commitment” or, if
such Yen Issuing Bank has entered into one or more Assignment and Acceptances,
set forth for such Yen Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Yen Issuing Bank’s “Yen
Letter of Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05 or 2.19 or increased pursuant to Section 2.19.
“Yen Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Yen Issuing Banks’ Letter of Credit
Commitments at such time, and (b) ¥1,050,000,000, as such amount may be reduced
at or prior to such time pursuant to Section 2.05. The Yen Letter of Credit
Facility shall be a Subfacility of the Yen Revolving Credit Tranche.
“Yen Letters of Credit” has the meaning specified in Section 2.01(b).
“Yen Revolving Credit Advance” has the meaning specified in Section 2.01(a)(v).
“Yen Revolving Credit Commitment” means, (a) with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Yen Revolving Credit Commitment” or (b) if such Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such Lender in the Register maintained by the

Digital Realty – Credit Agreement
51

--------------------------------------------------------------------------------



Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Yen Revolving
Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05 or 2.19 or increased pursuant to Section 2.18 or 2.19.
“Yen Revolving Credit Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Yen Revolving Credit Commitment at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Facility Exposure with respect to the Yen Revolving
Credit Tranche at such time) and the denominator of which is the Yen Revolving
Credit Tranche at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the total Facility Exposure with respect to
the Yen Revolving Credit Tranche at such time).
“Yen Revolving Credit Tranche” means, at any time, the aggregate amount of the
Lenders’ Yen Revolving Credit Commitments at such time.
“Yen Revolving Lender” means any Person that is a Lender hereunder in respect of
the Yen Revolving Credit Tranche in its capacity as a Lender in respect of such
Tranche, provided that each Yen Revolving Lender shall be a Qualified Yen
Lender.
“Yen Swing Line Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Swing Line Commitments relating to the Yen Swing
Line Facility at such time, and (b) ¥900,000,000, as such amount may be reduced
at or prior to such time pursuant to Section 2.05. The Yen Swing Line Facility
shall be a Subfacility of the Yen Revolving Credit Tranche.
SECTION 1.02.    Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. Unless otherwise specified, all references herein to
times of day shall be references to (a) New York time in connection with matters
relating to the U.S. Dollar Revolving Credit Tranche, (b) London time in
connection with matters relating to the Multicurrency Revolving Credit Tranche,
(c) Singapore time in connection with matters relating to the Singapore Dollar
Revolving Credit Tranche, (d) Sydney time in connection with matters relating to
the Australian Dollar Revolving Credit Tranche, (e) Tokyo time in connection
with matters relating to the Yen Revolving Credit Tranche, (f) the local time of
the principal banking center of the jurisdiction that issues the Supplemental
Currency under each Supplemental Tranche in connection with matters relating to
such Supplemental Tranche, and (g) in all other cases, New York time.
SECTION 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in Section 4.01(g) (“GAAP”).
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
SECTION 2.01.    The Advances and the Letters of Credit.  (a)  (i)  U.S.
Revolving Credit Advances. Each Lender with a U.S. Dollar Revolving Credit
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make advances (each a “U.S. Dollar Revolving Credit Advance”) in Dollars to
the U.S. Borrowers from time to time on any Business Day during the period from
the date hereof until the Termination Date in an amount for each such U.S.
Dollar Revolving Credit Advance not to exceed such Lender’s Unused U.S. Dollar
Revolving Credit Commitment at such time, provided that, without double
counting, the aggregate amount of the U.S. Dollar Revolving Credit Commitments
of the U.S. Dollar

Digital Realty – Credit Agreement
52

--------------------------------------------------------------------------------



Revolving Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the U.S. Dollar Revolving Credit
Commitments shall be allocated among the U.S. Dollar Revolving Lenders ratably
according to their respective U.S. Dollar Revolving Credit Commitments (such
deemed use of the aggregate amount of the U.S. Dollar Revolving Credit
Commitments being a “Competitive Bid Reduction”). Each Borrowing shall be in an
aggregate amount not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof and shall consist of U.S.
Dollar Revolving Credit Advances in Dollars of the same Type made simultaneously
by the Lenders with U.S. Dollar Revolving Credit Commitments ratably according
to their U.S. Dollar Revolving Credit Commitments. Within the limits of each
Lender’s Unused U.S. Dollar Revolving Credit Commitment in effect from time to
time and prior to the Termination Date, the U.S. Borrowers may borrow under this
Section 2.01(a)(i), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(i).
(ii)    Multicurrency Revolving Credit Advances. Each Lender with a
Multicurrency Revolving Credit Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Multicurrency
Revolving Credit Advance”) in Dollars or in a Multicurrency Committed Foreign
Currency to the Multicurrency Borrowers from time to time on any Business Day
during the period from the date hereof until the Termination Date in an amount
for each such Multicurrency Revolving Credit Advance not to exceed such Lender’s
Unused Multicurrency Revolving Credit Commitment at such time. The Equivalent in
Dollars of the portion of the Facility Exposure with respect to the
Multicurrency Revolving Credit Tranche denominated in Multicurrency Committed
Foreign Currencies plus the portion of the Facility Exposure with respect to the
Multicurrency Revolving Credit Tranche denominated in Dollars shall not at any
time exceed the aggregate Multicurrency Revolving Credit Commitments. Each
Borrowing shall be in an aggregate amount not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof and
shall consist of Multicurrency Revolving Credit Advances of the same Type and in
the same currency made simultaneously by the Lenders with Multicurrency
Revolving Credit Commitments ratably according to their Multicurrency Revolving
Credit Commitments. Within the limits of each Lender’s Unused Multicurrency
Revolving Credit Commitment in effect from time to time and prior to the
Termination Date, the Multicurrency Borrowers may borrow under this
Section 2.01(a)(ii), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(ii). All Multicurrency Revolving Credit Advances shall be
Floating Rate Advances.
(iii)    Australian Dollar Revolving Credit Advances. Each Lender with an
Australian Dollar Revolving Credit Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each an “Australian Dollar
Revolving Credit Advance”) in an Australian Committed Currency to an Australia
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date in an amount for each such Australian Dollar
Revolving Credit Advance not to exceed such Lender’s Unused Australian Dollar
Revolving Credit Commitment at such time. The Equivalent in Australian Dollars
of the portion of the Facility Exposure with respect to the Australian Dollar
Revolving Credit Tranche denominated in Australian Committed Currencies (other
than Australian Dollars) plus the portion of the Facility Exposure with respect
to the Australian Dollar Revolving Credit Tranche denominated in Australian
Dollars shall not at any time exceed the aggregate Australian Dollar Revolving
Credit Commitments. Each Borrowing shall be in an aggregate amount not less than
the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple
in excess thereof and shall consist of Australian Dollar Revolving Credit
Advances and in the same currency made simultaneously by the Lenders with
Australian Dollar Revolving Credit Commitments ratably according to their
Australian Dollar Revolving Credit Commitments. Within the limits of each
Lender’s Unused Australian Revolving Credit Commitment in effect from time to
time and prior to the Termination Date, the Australia Borrowers may borrow under
this Section 2.01(a)(iii), prepay pursuant to Section 2.06(a) and

Digital Realty – Credit Agreement
53

--------------------------------------------------------------------------------



reborrow under this Section 2.01(a)(iii). All Australian Dollar Revolving Credit
Advances shall be Floating Rate Advances.
(iv)    Singapore Dollar Revolving Credit Advances. Each Lender with a Singapore
Dollar Revolving Credit Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Singapore Dollar Revolving
Credit Advance”) in a Singapore Committed Currency to a Singapore Borrower from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an amount for each such Singapore Dollar Revolving
Credit Advance not to exceed such Lender’s Unused Singapore Dollar Revolving
Credit Commitment at such time. The Equivalent in Singapore Dollars of the
portion of the Facility Exposure with respect to the Singapore Dollar Revolving
Credit Tranche denominated in Singapore Committed Currencies (other than
Singapore Dollars) plus the portion of the Facility Exposure with respect to the
Singapore Dollar Revolving Credit Tranche denominated in Singapore Dollars shall
not at any time exceed the aggregate Singapore Dollar Revolving Credit
Commitments. Each Borrowing shall be in an aggregate amount not less than the
Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Singapore Dollar Revolving Credit Advances
and in the same currency made simultaneously by the Lenders with Singapore
Dollar Revolving Credit Commitments ratably according to their Singapore Dollar
Revolving Credit Commitments. Within the limits of each Lender’s Unused
Singapore Revolving Credit Commitment in effect from time to time and prior to
the Termination Date, the Singapore Borrowers may borrow under this
Section 2.01(a)(iv), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(iv). All Singapore Dollar Revolving Credit Advances shall be
Floating Rate Advances.
(v)    Yen Revolving Credit Advances. Each Lender with a Yen Revolving Credit
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make advances (each a “Yen Revolving Credit Advance”) in Yen to a Yen
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date in an amount for each such Yen Revolving
Credit Advance not to exceed such Lender’s Unused Yen Revolving Credit
Commitment at such time. The portion of the Facility Exposure with respect to
the Yen Revolving Credit Tranche shall not at any time exceed the aggregate Yen
Revolving Credit Commitments. Each Borrowing shall be in an aggregate amount not
less than the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing
Multiple in excess thereof and shall consist of Yen Revolving Credit Advances in
Yen made simultaneously by the Lenders with Yen Revolving Credit Commitments
ratably according to their Yen Revolving Credit Commitments. Within the limits
of each Lender’s Unused Yen Revolving Credit Commitment in effect from time to
time and prior to the Termination Date, the Yen Borrowers may borrow under this
Section 2.01(a)(v), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(v). All Yen Revolving Credit Advances shall be Floating Rate
Advances.
(vi)    Supplemental Tranche Advances. Each Lender with a Supplemental Tranche
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make advances (each a “Supplemental Tranche Advance”) in the applicable
Supplemental Currency to an applicable Supplemental Borrower from time to time
on any Business Day during the period from the Supplemental Tranche Effective
Date with respect to such Supplemental Tranche until the Termination Date in an
amount for each such Supplemental Tranche Advance not to exceed such Lender’s
Unused Supplemental Tranche Commitment at such time. The Equivalent in the
Primary Currency of the portion of the Facility Exposure with respect to such
Supplemental Tranche denominated in currencies other than the applicable Primary
Currency plus the portion of the Facility Exposure with respect to such
Supplemental Tranche denominated in such Primary Currency shall not at any time
exceed the aggregate Supplemental Tranche Commitments with respect to the
applicable Supplemental Tranche.

Digital Realty – Credit Agreement
54

--------------------------------------------------------------------------------



Each Borrowing shall be in an aggregate amount not less than the Revolving
Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess
thereof and shall consist of Supplemental Tranche Advances and in the same
currency made simultaneously by the Lenders with Supplemental Tranche
Commitments with respect to such Supplemental Tranche ratably according to their
applicable Supplemental Tranche Commitments with respect to such Supplemental
Tranche. Within the limits of each Lender’s Unused Supplemental Tranche
Commitment in effect from time to time and prior to the Termination Date, the
applicable Supplemental Borrowers may borrow under this Section 2.01(a)(vi),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a)(vi).
(b)    (i) U.S. Dollar Letters of Credit. Each U.S. Dollar Issuing Bank
severally agrees, on the terms and conditions hereinafter set forth, to issue
(or cause its Affiliate that is a commercial bank to issue on its behalf)
letters of credit denominated in Dollars in respect of the U.S. Dollar Revolving
Credit Tranche and to continue any Existing Letters of Credit denominated in
Dollars in respect of the U.S. Dollar Revolving Credit Tranche (set forth on
Schedule IV hereto) (the “U.S. Dollar Letters of Credit”), for the account of
any U.S. Borrower from time to time on any Business Day during the period from
the date hereof until 10 Business Days before the Termination Date in an
aggregate Available Amount (A) for all U.S. Dollar Letters of Credit not to
exceed at any time the U.S. Dollar Letter of Credit Facility at such time,
(B) for all U.S. Dollar Letters of Credit issued by such Issuing Bank not to
exceed such Issuing Bank’s U.S. Dollar Letter of Credit Commitment at such time,
and (C) for each such U.S. Dollar Letter of Credit not to exceed the Unused U.S.
Dollar Revolving Credit Commitments of the Lenders at such time.
(ii)    Multicurrency Letters of Credit. Each Multicurrency Issuing Bank
severally agrees, on the terms and conditions hereinafter set forth, to issue
(or cause its Affiliate that is a commercial bank to issue on its behalf)
letters of credit denominated in Dollars or letters of credit or Bank Guarantees
denominated in a Multicurrency Committed Foreign Currency in each case in
respect of the Multicurrency Revolving Credit Tranche and to continue any
Existing Letters of Credit and Bank Guarantees denominated in such currencies in
respect of the Multicurrency Revolving Credit Tranche (set forth on Schedule IV
hereto) (such letters of credit and Bank Guarantees, collectively, the
“Multicurrency Letters of Credit”), for the account of any Multicurrency
Borrower from time to time on any Business Day during the period from the date
hereof until 10 Business Days before the Termination Date in an aggregate
Available Amount (A) for all Multicurrency Letters of Credit not to exceed at
any time the Multicurrency Letter of Credit Facility at such time, (B) for all
Multicurrency Letters of Credit issued by such Issuing Bank not to exceed such
Issuing Bank’s Multicurrency Letter of Credit Commitment at such time, and
(C) for each such Multicurrency Letter of Credit not to exceed the Unused
Multicurrency Revolving Credit Commitments of the Lenders at such time.
(iii)    Yen Letters of Credit. Each Yen Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit or Bank
Guarantees denominated in Yen in each case in respect of the Yen Revolving
Credit Tranche (such letters of credit and Bank Guarantees, collectively, the
“Yen Letters of Credit”), for the account of any Yen Borrower from time to time
on any Business Day during the period from the date hereof until 10 Business
Days before the Termination Date in an aggregate Available Amount (A) for all
Yen Letters of Credit not to exceed at any time the Yen Letter of Credit
Facility at such time, (B) for all Yen Letters of Credit issued by such Issuing
Bank not to exceed such Issuing Bank’s Yen Letter of Credit Commitment at such
time, and (C) for each such Yen Letter of Credit not to exceed the Unused Yen
Revolving Credit Commitments of the Lenders at such time.
(iv)    Australian Letters of Credit. Each Australian Issuing Bank severally
agrees, on the terms and conditions hereinafter set forth, to issue (or cause
its Affiliate that is a commercial

Digital Realty – Credit Agreement
55

--------------------------------------------------------------------------------



bank to issue on its behalf) letters of credit denominated in Dollars or letters
of credit or Bank Guarantees denominated in any other Australia Committed
Currency in respect of the Australian Dollar Revolving Credit Tranche (such
letters of credit and Bank Guarantees, collectively, the “Australian Letters of
Credit”), for the account of any Australia Borrower from time to time on
any Business Day during the period from the date hereof until 10 Business Days
before the Termination Date in an aggregate Available Amount (A) for all
Australian Letters of Credit not to exceed at any time the Australian Letter of
Credit Facility at such time, (B) for all Australian Letters of Credit issued by
such Issuing Bank not to exceed such Issuing Bank’s Australian Letter of Credit
Commitment at such time, and (C) for each such Australian Letter of Credit not
to exceed the Unused Australian Dollar Revolving Credit Commitments of the
Lenders at such time.
(v)    Singapore Letters of Credit. Each Singapore Issuing Bank severally
agrees, on the terms and conditions hereinafter set forth, to issue (or cause
its Affiliate that is a commercial bank to issue on its behalf) letters of
credit or Bank Guarantees denominated in any Singapore Committed Currency in
respect of the Singapore Dollar Revolving Credit Tranche (such letters of credit
and Bank Guarantees, collectively, the “Singapore Letters of Credit”), for the
account of any Singapore Borrower from time to time on any Business Day during
the period from the date hereof until 10 Business Days before the Termination
Date in an aggregate Available Amount (A) for all Singapore Letters of Credit
not to exceed at any time the Singapore Letter of Credit Facility at such time,
(B) for all Singapore Letters of Credit issued by such Issuing Bank not to
exceed such Issuing Bank’s Singapore Letter of Credit Commitment at such time,
and (C) for each such Singapore Letter of Credit not to exceed the Unused
Singapore Dollar Revolving Credit Commitments of the Lenders at such time.
(vi)    [Reserved].
(vii)    Letter of Credit Requirements. No Letter of Credit shall have an
expiration date (including all rights of any Borrower or the beneficiary to
require renewal) later than (A) in the case of a Standby Letter of Credit, the
earlier of (1) 10 Business Days before the Termination Date and (2) one year
after the date of issuance thereof, but may by its terms be automatically
renewable for additional twelve month periods, (B) in the case of a Trade Letter
of Credit, the earlier of (1) 10 Business Days before the Termination Date, and
(2) 180 days after the date of issuance thereof, and (C) in the case of a Bank
Guarantee, 10 Business Days before the Termination Date; provided, however, that
the terms of each Standby Letter of Credit that is automatically renewable
annually shall (x) permit the applicable Issuing Bank to prevent any such
automatic renewal at least once in each twelve‑month period (commencing with the
date of issuance of such Letter of Credit) by providing prior notice to the
beneficiary not later than a day (a “Non‑Renewal Notice Date”) in each
twelve month period to be agreed upon at the time such Standby Letter of Credit
is issued, (y) permit such beneficiary, upon receipt of such notice, to draw
under such Standby Letter of Credit prior to the date such Standby Letter of
Credit otherwise would have been automatically renewed and (z) not permit the
expiration date (after giving effect to any renewal) of such Standby Letter of
Credit in any event to be extended to a date later than 10 Business Days before
the Termination Date. Unless otherwise directed by the applicable Issuing Bank,
no Borrower shall be required to make a specific request to the applicable
Issuing Bank for any such automatic renewal. Once a Standby Letter of Credit has
been issued, the applicable Lenders shall be deemed to have authorized (but may
not require) the applicable Issuing Bank to permit the renewal of such Standby
Letter of Credit, provided that the applicable Issuing Bank shall not permit any
such renewal if such Issuing Bank (A) has determined that it would not be
permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) has received notice (which may be by telephone or in writing) at least
two (2) Business Days prior to the Non‑Renewal Notice Date from the
Administrative Agent or any Borrower that one or more of the

Digital Realty – Credit Agreement
56

--------------------------------------------------------------------------------



applicable conditions specified in Section 3.02 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such renewal. Within
the limits of each Letter of Credit Facility, and subject to the limits referred
to above, the applicable Borrowers may request the issuance of Letters of Credit
under this Section 2.01(b), repay any Letter of Credit Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Notwithstanding the
foregoing, from and after the date on which the Borrowers give notice of their
election to extend the Termination Date pursuant to Section 2.16, all references
in this Section 2.01(b) to “10 Business Days before the Termination Date” shall
be deemed to refer to 10 Business Days before the Termination Date that will
apply following the effectiveness of such extension. Without limiting the
generality of the foregoing, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if (i) any order, judgment or decree of any
governmental authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any applicable
law to such Issuing Bank or any request or directive (whether or not having the
force of law) from any governmental authority with jurisdiction over such
Issuing Bank shall prohibit, or request that such Issuing Bank refrain from, the
issuance of letters of credit generally or (ii) such Letter of Credit in
particular or shall impose upon such Issuing Bank any restriction, reserve or
capital requirement with respect to such Letter of Credit (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such Issuing
Bank in good faith deems material to it or (iii) the issuance of such Letter of
Credit would violate any applicable laws or policies of such Issuing Bank
applicable to letters of credit generally.
(c)    The Swing Line Advances. An applicable Borrower may request the
applicable Swing Line Bank to make, and such Swing Line Bank agrees to make, on
the terms and conditions hereinafter set forth, Swing Line Advances from time to
time on any Business Day during the period from the date hereof until the
Termination Date (i) in (A) Dollars with respect to the U.S. Dollar Swing Line
Facility, (B) Euros, Sterling or Canadian Dollars with respect to the
Multicurrency Swing Line Facility, (C) Australian Dollars with respect to the
Australian Swing Line Facility, (D) Singapore Dollars with respect to the
Singapore Swing Line Facility or (E) Yen with respect to the Yen Swing Line
Facility, (ii) in an aggregate amount not to exceed at any time outstanding for
Swing Line Advances under each Swing Line Facility, the Swing Line Commitment
relating to such Swing Line Facility and, for Swing Line Advances in Canadian
Dollars, in an aggregate amount not to exceed at any time the Canadian Dollar
Swing Line Sublimit and (iii) in an amount for each Swing Line Borrowing not to
exceed the aggregate of (A) the Unused U.S. Dollar Revolving Credit Commitments
of the Lenders with U.S. Dollar Revolving Credit Commitments at such time with
respect to Swing Line Advances under the U.S. Dollar Swing Line Facility,
(B) the Unused Multicurrency Revolving Credit Commitments of the Lenders with
Multicurrency Revolving Credit Commitments at such time with respect to Swing
Line Advances under the Multicurrency Swing Line Facility, (D) the Unused Yen
Revolving Credit Commitments of the Lenders with Yen Revolving Credit
Commitments at such time with respect to Swing Line Advances under the Yen Swing
Line Facility, (D) the Unused Australian Dollar Revolving Credit Commitments of
the Lenders with Australian Dollar Revolving Credit Commitments at such time
with respect to Swing Line Advances under the Australian Swing Line Facility and
(E) the Unused Singapore Dollar Revolving Credit Commitments of the Lenders with
Singapore Dollar Revolving Credit Commitments at such time with respect to Swing
Line Advances under the Singapore Swing Line Facility. Swing Line Advances under
(w) the U.S. Dollar Swing Line Facility shall be made as Base Rate Advances,
(x) the Multicurrency Swing Line Facility in Canadian Dollars shall be made as
CPR Advances, (y) the Multicurrency Swing Line Facility in Euro or Sterling
shall be made as Floating Rate Advances, and (z) any other Swing Line Facility
shall be made as Floating Rate Advances. No Swing Line Advance shall be used for
the purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of the Swing Line Borrowing
Minimum or an integral multiple equal to the Swing Line Borrowing Multiple in
excess thereof. Within the limits of each Swing Line Facility and within the
limits referred to in

Digital Realty – Credit Agreement
57

--------------------------------------------------------------------------------



clauses (ii) and (iii) above, the Borrowers may borrow under this
Section 2.01(c), repay pursuant to Section 2.04(b) or prepay pursuant to
Section 2.05(a) and reborrow under this Section 2.01(c). If any Lender becomes,
and during the period it remains, a Defaulting Lender, if any Swing Line Advance
is at the time outstanding, any applicable Swing Line Bank may (except, in the
case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.21), by notice to the Borrowers and such
Defaulting Lender through the Administrative Agent, require the Borrowers to
Cash Collateralize the obligations of the Borrowers to such Swing Line Bank in
respect of such Swing Line Advance in amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender to be applied pro rata in respect thereof, or to make other
arrangements reasonably satisfactory to the Administrative Agent and to such
Swing Line Bank in its reasonable discretion to protect such Swing Line Bank
against the risk of non‑payment by such Defaulting Lender. In furtherance of the
foregoing, if any Lender becomes, and during the period it remains, a Defaulting
Lender, each Swing Line Bank is hereby authorized by the Borrowers (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, Notices of Borrowing pursuant to
Section 2.02(a) in such amounts and in such times as may be required to
(i) repay an outstanding Swing Line Advance, and/or (ii) Cash Collateralize the
obligations of the applicable Borrowers in respect of outstanding Swing Line
Advances in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Swing
Line Advance.
(d)    Competitive Bid Advances. Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each U.S.
Dollar Revolving Lender severally agrees that a U.S. Borrower may, to the extent
the Parent Guarantor’s Debt Rating is BBB‑ or Baa3 or better at such time, make
Competitive Bid Borrowings under Section 2.02(c) from time to time on
any Business Day during the period from the date hereof until the date occurring
30 days prior to the Termination Date in the manner set forth below, provided
that, following the making of each Competitive Bid Borrowing, (i) the aggregate
amount of the Competitive Bid Advances of all U.S. Dollar Revolving Lenders then
outstanding shall not exceed an amount equal to 50% of the U.S. Dollar Revolving
Credit Commitments and (ii) with regard to the U.S. Dollar Revolving Lenders
collectively, the principal amount of the applicable Competitive Bid Advance
shall not exceed the aggregate Unused U.S. Dollar Revolving Credit Commitments.
Each Competitive Bid Advance shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof. Competitive
Bid Advances shall be made available in Dollars only.
SECTION 2.02.    Making the Advances; Applicable Borrowers. (a) Except as
otherwise provided in Section 2.03, each Borrowing (other than Swing Line
Borrowings) shall be made on notice, given not later than the applicable Notice
of Borrowing Deadline by the applicable Borrower to the Administrative Agent,
and with respect to the initial Borrowing, such notice may be provided to the
Administrative Agent prior to the date hereof. The Administrative Agent shall
provide each relevant Lender with prompt notice thereof by e‑mail, telex or
facsimile. Each such notice of a Borrowing (other than Swing Line Borrowings) (a
“Notice of Borrowing”) shall be in writing and sent by e‑mail, telex or
facsimile, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Tranche under
which such Borrowing is requested, (iii) Type of Advances comprising such
Borrowing, (iv) aggregate amount of such Borrowing, (v) except in the case of a
Borrowing consisting of Base Rate Advances, the initial Interest Period for each
such Advance, (vi) in the case of a Borrowing consisting of Multicurrency
Revolving Credit Advances, Yen Revolving Credit Advances, Australian Dollar
Revolving Credit Advances, Singapore Dollar Revolving Credit Advances or
Supplemental Tranche Advances, the currency of such Advances, (vii) the
applicable Borrower or Borrowers proposing such Borrowing, and (viii) the
portion of funds from such Borrowing to be applied to the repayment of Swing
Line Advances (including the currency thereof) and the interest accrued and
unpaid thereon in accordance with the last sentence of this Section 2.02(a).
Each Lender with a Commitment in respect of the applicable Tranche shall, before
the applicable Funding Deadline make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in

Digital Realty – Credit Agreement
58

--------------------------------------------------------------------------------



accordance with the respective Commitments of such Lender and the other Lenders
in respect of the applicable Tranche. After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
applicable Borrower by crediting the Borrower’s Account; provided, however, that
for each Borrowing, if requested by the applicable Borrower in its Notice of
Borrowing, the Administrative Agent shall first make a portion of such funds
equal to the aggregate principal amount of any Swing Line Advances made by the
applicable Swing Line Bank and by any other Lender and outstanding on the date
of such Borrowing, plus interest accrued and unpaid thereon to and as of such
date, available to the applicable Swing Line Bank and such other Lenders for
repayment of such Swing Line Advances.
(b)    Each Swing Line Borrowing shall be made on notice, given not later than
the Swing Line Deadline on the date of the proposed Swing Line Borrowing, by the
applicable Borrower to (x) the Administrative Agent in the case of any such
Borrowing in Euros or Sterling under the Multicurrency Swing Line Facility and
(y) the applicable Swing Line Bank and the Administrative Agent in the case of
any Borrowing in Canadian Dollars under the Multicurrency Facility or any such
Borrowing under any of the other Swing Line Facilities. Each such notice of a
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by e‑mail (in
the case of the Singapore Swing Line Facility and Australian Swing Line
Facility), e‑mail or facsimile (in the case of any such Borrowing in Euros or
Sterling under the Multicurrency Swing Line Facility or any such Borrowing under
the Yen Swing Line Facility), e‑mail and facsimile (in the case of any such
Borrowing in Canadian Dollars under the Multicurrency Swing Line Facility) and
e‑mail, telex or facsimile (in the case of the U.S. Dollar Swing Line Facility),
in each case specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing, (iii) maturity of such Borrowing (which maturity
shall be no later than the earlier of (A) the fourteenth Business Day after the
requested date of such Borrowing and (B) the Termination Date), (iv) the
currency of such Borrowing, and (v) the Borrower proposing such Borrowing. The
applicable Swing Line Bank or, in the case of a Swing Line Borrowing in Euros or
Sterling under the Multicurrency Swing Line Facility, the applicable Swing Line
Bank or the Administrative Agent (after the Swing Line Bank has funded the
amount to the Administrative Agent) shall, before the Swing Line Availability
Time, make the amount thereof available to the applicable Borrower by crediting
a Borrower’s Account maintained by the applicable Borrower in same day funds
except to the extent that the Administrative Agent or such Swing Line Bank, as
applicable, has actual knowledge of a Default or Event of Default that has
occurred and is then continuing. Upon written demand by the applicable Swing
Line Bank, with a copy of such demand to the Administrative Agent, each (A) U.S.
Dollar Revolving Lender with respect to the U.S. Dollar Swing Line Facility,
(B) Multicurrency Revolving Lender with respect to the Multicurrency Swing Line
Facility, (C) Yen Revolving Lender with respect to the Yen Swing Line Facility,
(D) Australian Dollar Revolving Lender with respect to the Australian Swing Line
Facility and (E) Singapore Dollar Revolving Lender with respect to the Singapore
Swing Line Facility, shall purchase from such Swing Line Bank, and such Swing
Line Bank shall sell and assign to each such Lender, such Lender’s Applicable
Pro Rata Share of an outstanding Swing Line Advance as of the date of such
demand, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of such Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. The Borrowers hereby agree to each such sale and
assignment. Each such Lender agrees to purchase its Applicable Pro Rata Share of
an outstanding Swing Line Advance (i) on the Business Day on which demand
therefor is made by such Swing Line Bank in the case of the U.S. Dollar Swing
Line Facility, provided that notice of such demand is given not later than the
applicable Swing Line Purchasing Notice Deadline on such Business Day, (ii) no
later than three Business Days after the Business Day on which demand therefor
is made by such Swing Line Bank in the case of the Multicurrency Swing Line
Facility, the Yen Swing Line Facility, the Singapore Swing Line Facility or the
Australian Swing Line Facility, provided that, in each case, notice of such
demand is given not later than the applicable Swing Line Purchasing Notice
Deadline, or (iii) the first Business Day next succeeding the funding date set
forth in the applicable notice of demand if such notice of such demand is given
after any applicable Swing Line Purchasing Notice Deadline. Upon any such
assignment by any Swing Line

Digital Realty – Credit Agreement
59

--------------------------------------------------------------------------------



Bank to any other Lender of a portion of a Swing Line Advance, the applicable
Swing Line Bank represents and warrants to such other Lender that such Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, the Loan Documents or any Loan Party.
If and to the extent that any Lender shall not have so made the amount of such
Swing Line Advance available to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the applicable Swing
Line Bank until the date such amount is paid to the Administrative Agent, at the
cost of funds incurred by the applicable Swing Line Bank in respect of such
amount. If such Lender shall pay to the Administrative Agent such amount for the
account of the applicable Swing Line Bank on any Business Day, such amount so
paid in respect of principal shall constitute a Swing Line Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by the applicable Swing Line
Bank shall be reduced by such amount on such Business Day.
(c)    (i) A U.S. Borrower may request a Competitive Bid Borrowing under this
Section 2.02(c) by delivering to the Administrative Agent, by telex, facsimile
or e‑mail, a notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid
Borrowing”), in substantially the form of Exhibit F hereto, specifying therein
the requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) in the case of a
Competitive Bid Borrowing consisting of Floating Rate Advances, Interest Period,
(D) in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances, the maturity date for repayment of each Fixed Rate Advance to be made
as part of such Competitive Bid Borrowing (which maturity date may not be
earlier than the date occurring 14 days after the date of such Competitive Bid
Borrowing or later than the earlier of (I) 180 days after the date of such
Competitive Bid Borrowing and (II) the Termination Date), (E) interest payment
date or dates relating thereto, (F) the proposed U.S. Borrower, and (G) other
terms (if any) to be applicable to such Competitive Bid Borrowing, not later
than 1:00 P.M. (New York City time) (x) at least one Business Day prior to the
date of the proposed Competitive Bid Borrowing, if the applicable U.S. Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (y) at least four (4) Business Days prior to the
date of the proposed Competitive Bid Borrowing, if the applicable U.S. Borrower
shall instead specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such Competitive Bid Borrowing shall be Floating Rate
Advances. Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on the Borrowers except to the extent provided in Section 2.02(c)(iii).
The Administrative Agent shall in turn promptly notify each U.S. Dollar
Revolving Lender of each request for a Competitive Bid Borrowing received by it
from such U.S. Borrower by sending such U.S. Dollar Revolving Lender a copy of
the related Notice of Competitive Bid Borrowing.
(ii)    Each U.S. Dollar Revolving Lender may, if, in its sole discretion, it
elects to do so, irrevocably offer to make one or more Competitive Bid Advances
to the applicable U.S. Borrower as part of such proposed Competitive Bid
Borrowing (a “Competitive Bid”) at (A) the Competitive Bid Rate specified by
such U.S. Dollar Revolving Lender in its sole discretion in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances or (B) the rate or
rates of interest computed in accordance with Section 2.07(a)(ii) in the case of
a Competitive Bid Borrowing consisting of Eurocurrency Rate Advances, by
notifying the Administrative Agent (which shall give prompt notice thereof to
such Borrower), (x) before 12:30 P.M. (New York City time) on the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances and (y) before 1:00 P.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Floating Rate Advances
of the minimum amount and maximum amount of each Competitive Bid Advance which
such U.S. Dollar Revolving Lender would be willing to make as part of such
proposed Competitive Bid Borrowing (subject to Section 2.01(d)), the Competitive
Bid Rate

Digital Realty – Credit Agreement
60

--------------------------------------------------------------------------------



therefor and such U.S. Dollar Revolving Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance, provided that if the Administrative
Agent in its capacity as a U.S. Dollar Revolving Lender shall, in its sole
discretion, elect to make any such Competitive Bid, it shall notify such U.S.
Borrower of such Competitive Bid at least 30 minutes before the time and on the
date on which notice of such election is to be given to the Administrative Agent
by the other U.S. Dollar Revolving Lenders. If any U.S. Dollar Revolving Lender
shall elect not to make a Competitive Bid, such U.S. Dollar Revolving Lender
shall so notify the Administrative Agent before 1:00 P.M. (New York City time)
on the date on which notice of such election is to be given to the
Administrative Agent by the other U.S. Dollar Revolving Lenders, and such U.S.
Dollar Revolving Lender shall not be obligated to, and shall not, make any
Competitive Bid Advance as part of such Competitive Bid Borrowing, provided that
the failure by any U.S. Dollar Revolving Lender to give such notice shall not
cause such U.S. Dollar Revolving Lender to be obligated to make any Competitive
Bid Advance as part of such proposed Competitive Bid Borrowing.
(iii)    The applicable U.S. Borrower shall, in turn, (A) before 2:00 P.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances and
(B) before 1:30 P.M. (New York City time) three Business Days before the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Floating Rate Advances, either: (x) cancel such
Competitive Bid Borrowing by giving the Administrative Agent notice to that
effect, or (y) accept one or more of the Competitive Bids made by any U.S.
Dollar Revolving Lender or U.S. Dollar Revolving Lenders, in its sole
discretion, by giving notice to the Administrative Agent (the “Competitive Bid
Acceptance Notice”) of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount (subject to Section 2.01(d)), notified to such U.S. Borrower
by the Administrative Agent on behalf of such U.S. Dollar Revolving Lender for
such Competitive Bid Advance pursuant to Section 2.02(c)(ii)) to be made by each
U.S. Dollar Revolving Lender as part of such Competitive Bid Borrowing, and
reject any remaining Competitive Bids made by U.S. Dollar Revolving Lenders by
giving the Administrative Agent notice to that effect. Such U.S. Borrower shall
accept the Competitive Bids made by any U.S. Dollar Revolving Lender or U.S.
Dollar Revolving Lenders in order of the lowest to the highest Competitive Bid
Rate offered by such U.S. Dollar Revolving Lenders. If two or more U.S. Dollar
Revolving Lenders have offered the same Competitive Bid Rate, the amount to be
borrowed with reference to such Competitive Bid Rate will be allocated among
such U.S. Dollar Revolving Lenders in proportion to the amount that each such
U.S. Dollar Revolving Lender offered with reference to such Competitive Bid
Rate.
(iv)    If the applicable U.S. Borrower notifies the Administrative Agent that
such Competitive Bid Borrowing is cancelled pursuant to clause (x) of
Section 2.02(c)(iii), the Administrative Agent shall give prompt notice thereof
to the U.S. Dollar Revolving Lenders and such Competitive Bid Borrowing shall
not be made.
(v)    If the applicable U.S. Borrower accepts one or more of the Competitive
Bids made by any U.S. Dollar Revolving Lender or U.S. Dollar Revolving Lenders
pursuant to clause (y) of Section 2.02(c)(iii) above, the Administrative Agent
shall in turn promptly notify (A) each U.S. Dollar Revolving Lender that has
made a Competitive Bid, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any Competitive Bid or Competitive Bids made by
such U.S. Dollar Revolving Lender have been accepted by such U.S. Borrower,
(B) each U.S. Dollar Revolving Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing, of the amount of each Competitive Bid
Advance to be made by such U.S. Dollar Revolving Lender as part of such
Competitive Bid Borrowing, and (C) each U.S. Dollar Revolving Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid

Digital Realty – Credit Agreement
61

--------------------------------------------------------------------------------



Borrowing, upon receipt, that the Administrative Agent has received forms of
documents appearing to fulfill the applicable conditions set forth in
Section 3.03. Each U.S. Dollar Revolving Lender that is to make a Competitive
Bid Advance as part of such Competitive Bid Borrowing shall, before 12:00 P.M.
(New York City time) on the date of such Competitive Bid Borrowing specified in
the notice received from the Administrative Agent pursuant to clause (A) of the
preceding sentence or any later time when such U.S. Dollar Revolving Lender
shall have received from the Administrative Agent (1) notice of the
Administrative Agent’s receipt of the Competitive Bid Acceptance Notice and
(2) notice pursuant to clause (C) of the preceding sentence, make available for
the account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such U.S. Dollar Revolving
Lender’s portion of such Competitive Bid Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 3.03, the Administrative Agent will make such funds
available to the applicable U.S. Borrower by crediting the Borrower’s Account of
such U.S. Borrower. Promptly after each Competitive Bid Borrowing the
Administrative Agent will notify each U.S. Dollar Revolving Lender of the amount
of the Competitive Bid Borrowing, the consequent Competitive Bid Reduction and
the dates upon which such Competitive Bid Reduction commenced and will
terminate.
(vi)    The applicable U.S. Borrower’s Competitive Bid Acceptance Notice shall
be irrevocable and binding on the Borrowers. In the case of any Competitive Bid
Borrowing that the related Notice of Competitive Bid Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the Borrowers shall indemnify each
U.S. Dollar Revolving Lender against any loss, cost or expense incurred by such
U.S. Dollar Revolving Lender as a result of any failure to fulfill, on or before
the date specified for such Competitive bid Borrowing in the related Notice of
Competitive Bid Borrowing the applicable conditions set forth in Section 3.03,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such U.S.
Dollar Revolving Lender to fund the Competitive Bid Advance to be made by such
U.S. Dollar Revolving Lender as part of such Competitive Bid Borrowing when such
Competitive Bid Advance, as a result of such failure, is not made on such date.
(vii)    Following the making of each Competitive Bid Borrowing, the Borrowers
shall be in compliance with the limitations set forth in Section 2.01(d).
(viii)    Within the limits and on the conditions set forth in this
Section 2.02(c), the U.S. Borrowers may from time to time borrow under this
Section 2.02(c), repay or prepay pursuant to clause (ix) below, and reborrow
under this Section 2.02(c), provided that a Competitive Bid Borrowing shall not
be made within three Business Days of the date of any other Competitive Bid
Borrowing.
(ix)    The U.S. Borrowers shall repay to the Administrative Agent for the
account of each U.S. Dollar Revolving Lender that has made a Competitive Bid
Advance, on the maturity date of each Competitive Bid Advance (such maturity
date being that specified by the applicable Borrower for repayment of such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing), the
then unpaid principal amount of such Competitive Bid Advance. No U.S. Borrower
shall have any right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by the applicable U.S.
Borrower for such Competitive Bid Advance in the related Notice of Competitive
Bid Borrowing or as otherwise agreed by the U.S. Dollar Revolving Lender who
made such Competitive Bid Advance (and, if applicable, subject to the payment of
any amounts owed under Section 9.04(c)).
(x)    The applicable U.S. Borrowers shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date

Digital Realty – Credit Agreement
62

--------------------------------------------------------------------------------



the principal amount of such Competitive Bid Advance is repaid in full, (A) in
the case of a Competitive Bid Advance consisting of Fixed Rate Advances, at the
Competitive Bid Rate for such Competitive Bid Advance specified by the U.S.
Dollar Revolving Lender making such Competitive Bid Advance in its Competitive
Bid with respect thereto and (B) in the case of a Competitive Bid Advance
consisting of Eurodollar Rate Advances, at the rate computed in accordance with
Section 2.07(a)(ii), in each case, payable on the interest payment date or dates
specified by the applicable U.S. Borrower for such Competitive Bid Advance in
the related Notice of Competitive Bid Borrowing. Upon the occurrence and during
the continuance of an Event of Default of the type described in Section 6.01(a)
or (f) or if the Administrative Agent and the Required Lenders have elected
pursuant to Section 2.07(b) to charge default interest with respect to any other
Event of Default, each applicable U.S. Borrower shall pay interest on the amount
of unpaid principal of and interest on each Competitive Bid Advance owing to a
U.S. Dollar Revolving Lender, payable in arrears on the date or dates interest
is payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Competitive Bid Advance
hereunder.
(d)    Anything in subsection (a) or (c) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), 2.09 or 2.10, (ii) there may not be more than fifty (50)
separate Interest Periods outstanding at any time, and (iii) there may not be
more than five Competitive Bid Advances outstanding at any time. If the Interest
Periods of two or more Floating Rate Advances within a single Tranche end on the
same date, those Floating Rate Advances will be consolidated into, and treated
as, a single Floating Rate Advance on the last day of the Interest Period.
(e)    Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrowers. In the case of any Borrowing other
than the Borrowing of a Base Rate Advance, the Borrowers shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
(f)    Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Advances (other than Base
Rate Advances or Advances under the Multicurrency Revolving Credit Tranche, the
Australian Dollar Revolving Credit Tranche, the Singapore Dollar Revolving
Credit Tranche or the Yen Revolving Credit Tranche), (y) 12:00 P.M. (London
time) on the Business Day immediately prior to the date of any Borrowing
consisting of Advances under the Multicurrency Revolving Credit Tranche, the
Australian Dollar Revolving Credit Tranche, the Singapore Dollar Revolving
Credit Tranche or the Yen Revolving Credit Tranche or (z) 2:00 P.M.(New York
City time) on the date of any Borrowing consisting of Base Rate Advances that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and,
the Administrative Agent may, in reliance upon such assumption, notwithstanding
the last sentence of Section 2.02(a), make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and the Borrowers severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
any Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of the Borrowers, the higher of (A) the

Digital Realty – Credit Agreement
63

--------------------------------------------------------------------------------



interest rate applicable at such time under Section 2.07 to Advances comprising
such Borrowing and (B) the cost of funds incurred by the Administrative Agent in
respect of such amount in the case of Advances denominated in Committed Foreign
Currencies and (ii) in the case of such Lender, (A) the Federal Funds Rate in
the case of Advances under the U.S. Dollar Revolving Credit Tranche or (B) the
cost of funds incurred by the Administrative Agent in respect of such amount in
the case of all other Advances. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
(g)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
(h)    The Borrowers irrevocably and for value authorize each Australian Dollar
Revolving Credit Lender (at the option of such Lender) from time to time (i) to
prepare reliquefication bills of exchange in relation to any Australian Dollar
Revolving Credit Advance and (ii) to sign them as drawer or endorser in the name
of and on behalf of any Borrower (provided that the relevant Borrower’s
obligations as drawer or endorser under any such reliquefication bill is
non‑recourse). The total face amount of reliquefication bills prepared by any
such Lender and outstanding in relation to any such Advance must not at any time
exceed (A) such Lender’s share of the principal amount of such Advance plus
(B) the total interest on that share over the relevant Interest Period.
Reliquefication bills must mature on or before the last day of the relevant
Interest Period. Each such Lender may realize or deal with any reliquefication
bill prepared by it as it thinks fit. Each such Lender shall indemnify the
Borrowers on demand against all liabilities, costs and expenses incurred by any
Borrower by reason of it being a party to a reliquefication bill prepared by
such Lender. The immediately preceding sentence shall not affect any obligation
of the Borrowers under any Loan Document. In particular, the obligations of the
Borrowers to make payments under the Loan Documents are not in any way affected
by any liability of any Lender, contingent or otherwise, under the indemnity in
this Section 2.02(h). If a reliquefication bill prepared by any such Lender is
presented to a Borrower and such Borrower discharges it by payment, the amount
of that payment will be deemed to have been applied against the moneys payable
to such Lender hereunder. Only an Australian Dollar Revolving Credit Lender will
have recourse to any Borrower under any reliquefication bill.
(i)    All Competitive Bid Advances and all Advances under the U.S. Dollar
Revolving Credit Tranche or any Subfacility thereunder shall be advanced to
one or more U.S. Borrowers. All Advances under the Singapore Dollar Revolving
Credit Tranche or any Subfacility thereunder shall be advanced to one or more
Singapore Borrowers. All Advances under the Australian Dollar Revolving Credit
Tranche or any Subfacility thereunder shall be advanced to one or more Australia
Borrowers. All Advances under the Yen Revolving Credit Tranche or any
Subfacility thereunder shall be advanced to one or more Yen Borrowers. All
Advances under the Multicurrency Revolving Credit Tranche or any Subfacility
thereunder shall be advanced to one or more Multicurrency Borrowers. All
Supplemental Tranche Advances shall be advanced to one or more Supplemental
Borrowers that are Borrowers under the applicable Supplemental Tranche. Each
Borrower shall be liable for the Advances made to such Borrower only, provided
that (x) if an Advance is made to more than one Borrower, all such Borrowers
shall be jointly and severally liable with respect to such Advance and
(y) nothing in this sentence shall impair or limit the liability or obligations
of the Operating Partnership in its capacity as a Guarantor hereunder.
(j)    Each Lender may, at its option, make any Advance available to any
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Advance; provided, however, that (i) any exercise of such option
shall not affect the obligation of such Borrower in accordance with the terms of
this Agreement and (ii) nothing in this Section 2.02(j) shall be deemed to
obligate any Lender to

Digital Realty – Credit Agreement
64

--------------------------------------------------------------------------------



obtain the funds for any Advance in any particular place or manner or to
constitute a representation or warranty by any Lender that it has obtained or
will obtain the funds for any Advance in any particular place or manner.
SECTION 2.03.    Letters of Credit. (a) Request for Issuance. Each Letter of
Credit shall be issued upon notice, given not later than (w) 12:00 P.M. (New
York City time) on the third Business Day (in respect of any proposed Letter of
Credit to be denominated in Dollars or Canadian Dollars under the U.S. Dollar
Letter of Credit Facility), (x) 12:00 P.M. (London time) on the fifth Business
Day (in respect of any proposed Letter of Credit under the Multicurrency Letter
of Credit Facility) or (y) the fifth Business Day (in respect of any other
Letter of Credit not described in clauses (x) or (y) above), as applicable,
prior to the date of the proposed issuance of such Letter of Credit, by the
applicable Borrower to (1) the Administrative Agent in the case of the
Multicurrency Letter of Credit Facility and (2) the applicable Issuing Bank in
the case of any other Letter of Credit Facility. In the case of (1) above, the
Administrative Agent shall give to the applicable Issuing Bank and each Lender
prompt notice thereof by telex, facsimile or e‑mail or by means of the Platform.
In the case of (2) above, the applicable Issuing Bank shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, facsimile
or e‑mail or by means of the Platform. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be in writing by telex, facsimile or
e‑mail, in each case specifying therein the requested (i) date of such issuance
(which shall be a Business Day), (ii) currency of such Letter of Credit and the
Letter of Credit Facility pursuant to which such Letter of Credit shall be
issued, (iii) Available Amount of such Letter of Credit, (iv) expiration date of
such Letter of Credit, (v) the proposed Borrower, (vi) name and address of the
beneficiary of such Letter of Credit and (vii) form of such Letter of Credit,
and shall be accompanied by such application and agreement for letter of credit
as such Issuing Bank may specify to the applicable Borrower for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). Any application for a Letter of Credit may be made by any Borrower
or any Subsidiary of the Parent Guarantor. If (y) the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its sole discretion and
(z) it has not received notice of objection to such issuance from the Required
Lenders, such Issuing Bank will, upon fulfillment of the applicable conditions
set forth in Article III, make such Letter of Credit available to the applicable
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
the applicable Borrower in connection with such issuance. In the event and to
the extent that the provisions of any Letter of Credit Agreement shall conflict
with this Agreement, the provisions of this Agreement shall govern. All Existing
Letters of Credit shall be deemed to have been issued pursuant to this
Section 2.03(a).
(b)    Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each
relevant Lender and the Operating Partnership on the last Business Day of
each month a written report summarizing issuance and expiration dates of Letters
of Credit issued by such Issuing Bank during the preceding month and drawings
during such month under all Letters of Credit issued by such Issuing Bank and
(ii) to the Administrative Agent, each relevant Lender and the Operating
Partnership on the last Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.
(c)    Drawing; Letter of Credit Participations. The payment by any Issuing Bank
of a draft drawn under any Letter of Credit shall constitute for all purposes of
this Agreement the making by such Issuing Bank of a Letter of Credit Advance,
which shall, in the case of (x) each such payment under the U.S. Dollar Letter
of Credit Facility be a Base Rate Advance, in the amount of such draft and
(y) each such payment under any other Letter of Credit Facility be a Floating
Rate Advance, in the amount of such draft. Upon written demand by (x) the
Administrative Agent, with a copy of such demand to the applicable Issuing Bank
or (y) any Issuing Bank with an outstanding Letter of Credit Advance, with a
copy of such demand to the Administrative Agent, each Multicurrency Revolving
Lender (in the case of an Advance pursuant to a Multicurrency Letter of Credit
only), each Yen Revolving Lender (in the case of an Advance pursuant to a Yen
Letter of Credit only), each U.S. Dollar Revolving Lender (in the case of an
Advance pursuant to a U.S. Dollar Letter of Credit only), each Australian Dollar
Revolving Lender (in the case of an Advance pursuant to an

Digital Realty – Credit Agreement
65

--------------------------------------------------------------------------------



Australian Letter of Credit only) and each Singapore Dollar Revolving Lender (in
the case of an Advance pursuant to a Singapore Letter of Credit only) (in each
case, an “Applicable Lender”) shall, as applicable, purchase from the applicable
Issuing Bank, and such Issuing Bank shall sell and assign to each such
Applicable Lender, such Lender’s Applicable Pro Rata Share of such outstanding
Letter of Credit Advance as of the date of such purchase, by making available
for the account of its Applicable Lending Office to the Administrative Agent for
the account of such Issuing Bank, by deposit to the Administrative Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Letter of Credit Advance to be purchased by such
Applicable Lender. Promptly after receipt thereof, the Administrative Agent
shall transfer such funds to such Issuing Bank. The Borrowers hereby agree to
each such sale and assignment. Each Applicable Lender agrees to purchase its
Applicable Pro Rata Share of an outstanding Letter of Credit Advance (i) on
the Business Day on which demand therefor is made by the applicable Issuing Bank
which made such Advance with respect to the U.S. Dollar Letter of Credit
Facility, provided that notice of such demand is given not later than the
applicable L/C Purchasing Notice Deadline on such Business Day, (ii) no later
than three Business Days after the Business Day on which demand therefor is made
by the applicable Issuing Bank in the case of the Multicurrency Letter of Credit
Facility, the Yen Letter of Credit Facility, the Singapore Letter of Credit
Facility or the Australian Letter of Credit Facility, provided that, in each
case, notice of such demand is given not later than the applicable L/C
Purchasing Notice Deadline, or (iii) the first Business Day next succeeding the
funding date set forth in the applicable notice of demand if such notice of such
demand is given after any applicable L/C Purchasing Notice Deadline. Upon any
such assignment by an Issuing Bank to any Applicable Lender of a portion of a
Letter of Credit Advance, such Issuing Bank represents and warrants to such
Applicable Lender that such Issuing Bank is the legal and beneficial owner of
such interest being assigned by it, free and clear of any liens, but makes no
other representation or warranty and assumes no responsibility with respect to
such Letter of Credit Advance, the Loan Documents or any Loan Party. If and to
the extent that any Applicable Lender shall not have so made the amount of such
Letter of Credit Advance available to the Administrative Agent, such Applicable
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by such
Issuing Bank until the date such amount is paid to the Administrative Agent,
equal to (x) the Federal Funds Rate with respect to the U.S. Dollar Letter of
Credit Facility and (y) the cost of funds incurred by the Administrative Agent
and such Issuing Bank in the case of all other Letter of Credit Facilities, in
each case for its account or the account of such Issuing Bank, as applicable. If
such Applicable Lender shall pay to the Administrative Agent such amount for the
account of such Issuing Bank on any Business Day, such amount so paid in respect
of principal shall constitute a Letter of Credit Advance made by such Applicable
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Letter of Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day.
(d)    Failure to Make Letter of Credit Advances. The failure of any Lender to
make the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.
(e)    Defaulting Lenders. If any Lender becomes, and during the period it
remains, a Defaulting Lender, if any Letter of Credit is at the time outstanding
that such Defaulting Lender may be required to fund on hereunder, the applicable
Issuing Bank may (except, in the case of a Defaulting Lender, to the extent the
Commitments have been fully reallocated pursuant to Section 2.21), by notice to
the Borrowers and such Defaulting Lender through the Administrative Agent,
require the Borrowers to Cash Collateralize the obligations of the Borrowers to
such Issuing Bank in respect of such Letter of Credit in amount at least equal
to the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Lender to be applied pro rata in respect thereof,
or to make other arrangements reasonably satisfactory to the Administrative
Agent and such Issuing Bank in its reasonable discretion to protect such Issuing
Bank against the risk of non‑payment by such Defaulting Lender. In furtherance
of the foregoing, if any Lender becomes,

Digital Realty – Credit Agreement
66

--------------------------------------------------------------------------------



and during the period it remains, a Defaulting Lender, each Issuing Bank that
has issued a Letter of Credit upon which such Defaulting Lender may be required
to fund on hereunder is hereby authorized by the Borrowers (which authorization
is irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02(a) in
such amounts and in such times as may be required to (i) reimburse an
outstanding Letter of Credit Advance, and/or (ii) Cash Collateralize the
obligations of the Borrowers in respect of outstanding Letters of Credit in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect of such Letter of Credit.
(f)    Calculation Date; Revaluation. Without limiting the effect of the last
sentence of Section 2.06(b)(i), for the purposes of monitoring Facility Exposure
under the Multicurrency Letter of Credit Facility, on each Calculation Date the
Administrative Agent shall determine the aggregate amount of the Primary
Currency Equivalent of the face value of outstanding Letters of Credit and Bank
Guarantees issued under the Multicurrency Letter of Credit Facility, the stated
amounts of which are denominated in a currency other than Dollars in connection
with Letters of Credit or Bank Guarantees issued under the Multicurrency Letter
of Credit Facility.
(g)    ISP or UCP. Unless otherwise expressly agreed by the applicable Issuing
Bank and the applicable Borrower when a Letter of Credit is issued, (i) the
rules of the International Standby Practices (the “ISP”) shall apply to each
standby Letter of Credit and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance (“UCP”, and each of the UCP and the ISP, an
“ICC Rule”), shall apply to each commercial Letter of Credit. Each Issuing
Bank’s privileges, rights and remedies under such ICC Rules shall be in addition
to, and not in limitation of, its privileges, rights and remedies expressly
provided for herein and pursuant to applicable laws governing the Letter of
Credit. The UCP and the ISP (or such later revision of either) shall serve, in
the absence of proof to the contrary, as evidence of general banking usage with
respect to the subject matter thereof.
(h)    Conflict with Issuer Documents. In the event of any conflict between the
terms of hereof and the terms of any Issuer Document, the terms hereof shall
control.
(i)    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
SECTION 2.04.    Repayment of Advances; Reimbursements. (a) Revolving Credit
Advances. The Borrowers shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate outstanding
principal amount of the Revolving Credit Advances then outstanding.
(b)    Swing Line Advances. The Borrowers shall repay to the Administrative
Agent for the account of (i) each Swing Line Bank and (ii) each other Lender
that has made a Swing Line Advance by purchase from the Swing Line Bank pursuant
to Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on or before the earlier of the maturity date specified in
the applicable Notice of Swing Line Borrowing (which maturity shall be no later
than the fourteenth Business Day after the requested date of such Swing Line
Borrowing) and the Termination Date. Any Swing Line Advance may be repaid in
whole or in part on same‑day notice to the Administrative Agent received by
1:00 P.M. (local time) on the date of such payment and, if such notice is given
the Borrowers shall pay the applicable principal

Digital Realty – Credit Agreement
67

--------------------------------------------------------------------------------



amount of such Swing Line Borrowing on such date, together with accrued interest
to the date of such payment on the principal amount so paid and costs (if any)
pursuant to Section 9.04(c).
(c)    Letter of Credit Advances. (i) The Borrowers shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the Business Day immediately
succeeding the day on which such Letter of Credit Advance was made the
outstanding principal amount of each Letter of Credit Advance made by each of
them. For the avoidance of doubt, the Borrowers may, at their election, repay
Letter of Credit Advances with the proceeds of Revolving Credit Advances that
are advanced in accordance with the terms of this Agreement.
(ii)    The Obligations of the Borrowers under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit (and the obligations of each Lender to reimburse the Issuing Bank with
respect thereto) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:
(A)    any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit, guaranty or any other agreement or
instrument relating thereto, including any amendments, supplements and waivers
(all of the foregoing being, collectively, the “L/C Related Documents”);
(B)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Borrower in respect of any L/C
Related Document or any Person that guarantees any of the Obligations or any
other amendment or waiver of or any consent to departure from all or any of the
L/C Related Documents;
(C)    the existence of any claim, counterclaim, set‑off, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
(D)    any draft, certificate, statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(E)    without limiting Borrowers’ rights under clause (iv) below, payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit;
(F)    any exchange, release or non‑perfection of any collateral, or any release
or amendment or waiver of or consent to departure from the Guaranties or any
other guarantee, for all or any of the Obligations of any Borrower in respect of
the L/C Related Documents; or
(G)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower or Guarantor.

Digital Realty – Credit Agreement
68

--------------------------------------------------------------------------------



(iii)    The Borrowers shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrowers’ instructions or other irregularity,
the Borrowers will promptly notify the applicable Issuing Bank.
(iv)    The Borrowers assume all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither any Issuing Bank nor any of its officers or
directors shall be liable or responsible for: (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrowers shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrowers, to the
extent of any direct, but not consequential, damages suffered by the Borrowers
that the Borrowers prove were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non‑appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(ii) such Issuing Bank’s willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(d)    Competitive Bid Advances. Each Competitive Bid Advance shall mature and
be due and payable in full on the earlier of (i) (A) the last day of the
Interest Period applicable thereto in the case of Competitive Bid Advances that
are Floating Rate Advances and (B) the maturity date set forth in the Notice of
Competitive Bid Borrowing with respect to Competitive Bid Advances that are
Fixed Rate Advances and (ii) the Termination Date.
SECTION 2.05.    Termination or Reduction of the Commitments. (a) The Borrowers
may, upon at least three Business Days’ notice to the Administrative Agent
received no later than 11:00 A.M. (local time) on the third Business Day prior
to the proposed termination date, terminate in whole or reduce in part the
unused portions of any Swing Line Facility, any Letter of Credit Facility and
any Unused Revolving Credit Commitments; provided, however, that (i) each
partial reduction of a Tranche or Subfacility (A) shall be in an aggregate
amount of the Revolving Credit Reduction Minimum or a Revolving Credit Reduction
Multiple in excess thereof and (B) shall be made ratably among the Lenders in
accordance with their Commitments with respect to such Tranche or Subfacility
and (ii) the aggregate amount of the Commitments of the U.S. Dollar Revolving
Lenders shall not be reduced to an amount that is less than the aggregate
principal amount of the Competitive Bid Advances then outstanding. Once
terminated, a Commitment may not be reinstated.
(b)    The Borrowers may, if no Notice of Borrowing is then outstanding,
terminate the unused amount of the Commitment of a Defaulting Lender upon notice
to the Administrative Agent (which

Digital Realty – Credit Agreement
69

--------------------------------------------------------------------------------



will promptly notify the Lenders thereof), and in such event the provisions of
Section 2.11(g) and Section 2.13(b) will apply to all amounts thereafter paid by
the Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrowers, the Administrative Agent or any Lender may have against
such Defaulting Lender.
(c)    Each Letter of Credit Facility shall be permanently reduced from time to
time on the date of each reduction in the Tranche of which such Letter of Credit
Facility is a Subfacility by the amount, if any, by which the amount of such
Letter of Credit Facility exceeds the sum of all Revolving Credit Commitments
related to such Tranche after giving effect to such reduction of such Tranche,
provided that a Letter of Credit Facility shall not be reduced below an amount
equal to the aggregate unused amount of all outstanding Letters of Credit under
such Letter of Credit Facility at any time.
(d)    Each Swing Line Facility shall be permanently reduced from time to time
on the date of each reduction in the Tranche of which such Swing Line Facility
is a Subfacility by the amount, if any, by which the amount of such Swing Line
Facility exceeds the sum of all Revolving Credit Commitments related to such
Tranche and if, after giving effect to any reduction of the Swing Line Facility,
the Canadian Dollar Swing Line Sublimit exceeds the amount of the Swing Line
Facility, the Canadian Dollar Swing Line Sublimit shall be automatically reduced
by the amount of such excess.
SECTION 2.06.    Prepayments. (a) Optional. The Borrowers may, upon (x) same day
notice in the case of Base Rate Advances and (y) two Business Days’ notice in
the case of Floating Rate Advances received no later than 1:00 P.M. (local time)
(or, in the case of the Multicurrency Revolving Currency Tranche and the
European Tranche, 2:00 P.M. (London time)) on the second Business Day prior to
the proposed prepayment date, in each case to the Administrative Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrowers shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount not less than the Revolving
Credit Reduction Minimum or a Revolving Credit Reduction Multiple in excess
thereof or, if less, the amount of the Advances outstanding, (ii) if any
prepayment of an Advance (other than a Base Rate Advance) is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 9.04(c) and (iii) the
foregoing provisions shall not apply to the repayment of (A) Swing Line
Advances, which payments shall be made pursuant to the terms of Section 2.04(b)
or (B) Competitive Bid Advances, which payments shall be made pursuant to
Section 2.02(c)(ix).
(b)    Mandatory. (i) If the Facility Exposure attributable to any Tranche or
Subfacility (which, in the case of each Tranche and each Subfacility, shall be
expressed in the Primary Currency of such Tranche or Subfacility, or the
Equivalent thereof with respect to any Advances thereunder denominated in any
other currency) shall at any time equal or exceed 105% of the aggregate
Commitments then allocable to such Tranche or Subfacility, as applicable, then
the applicable Borrower shall, within five Business Days after the earlier of
the date on which (A) a Responsible Officer becomes aware of such event or
(B) written notice thereof shall have been given to the Borrowers by the
Administrative Agent, prepay an aggregate principal amount of the Revolving
Credit Advances comprising part of the same Borrowings, the Swing Line Advances
and the Letter of Credit Advances and deposit an amount in the L/C Cash
Collateral Account in an amount equal to the amount by which the Facility
Exposure attributable to the applicable Tranche or Subfacility (which, in the
case of each Tranche and each Subfacility, shall be expressed in the Primary
Currency of such Tranche or Subfacility, or the Equivalent thereof with respect
to any Advances thereunder denominated in any other currency) exceeds the
aggregate Commitments then allocable to such Tranche or Subfacility, as
applicable, provided that any deposit in the L/C Cash Collateral Account made
pursuant to this Section 2.06(b)

Digital Realty – Credit Agreement
70

--------------------------------------------------------------------------------



(i) shall only be required to be maintained so long as the applicable
circumstances giving rise to the requirement to make such deposit shall continue
to exist or would again exist in the absence of such deposit. The Administrative
Agent may determine the Facility Exposure attributable to any Tranche or
Subfacility from time to time.
(ii)    After taking into account any payments made pursuant to
Section 2.06(b)(i), the Borrowers shall, on each Business Day, prepay an
aggregate principal amount of the Revolving Credit Advances comprising part of
the same Borrowings, the Swing Line Advances and the Letter of Credit Advances
and/or deposit an amount in the L/C Cash Collateral Account in an amount equal
to the amount by which Unsecured Debt exceeds the Maximum Unsecured Debt
Percentage of Total Unencumbered Asset Value, provided that any deposit in the
L/C Cash Collateral Account made pursuant to this Section 2.06(b)(ii) shall only
be required to be maintained so long as the applicable circumstances giving rise
to the requirement to make such deposit shall continue to exist or would again
exist in the absence of such deposit.
(iii)    Prepayments of any Tranche or Subfacility made pursuant to
clauses (i) and (ii) above shall be applied first to prepay Letter of Credit
Advances relating to such Tranche or Subfacility then outstanding until such
Advances are paid in full, second to prepay Swing Line Advances relating to such
Tranche or Subfacility then outstanding until such Advances are paid in full,
third to prepay Revolving Credit Advances relating to such Tranche then
outstanding (on a pro rata basis in respect of all applicable Lenders) until
such Advances are paid in full and fourth deposited in the L/C Cash Collateral
Account to cash collateralize 100% of the Available Amount of the Letters of
Credit relating to such Tranche or Subfacility then outstanding to the extent
required under the foregoing clauses. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the relevant Issuing Bank or Lenders, as
applicable. On the earlier to occur of the (A) Termination Date, (B) the date on
which funds are no longer required to be maintained in the L/C Cash Collateral
Account pursuant to Section 2.06(b)(i) or (b)(ii), as applicable, and (C) the
expiration or other termination of any Letters of Credit for which funds are on
deposit in the L/C Cash Collateral Account without any drawings thereon, then,
in each case, so long as no Default shall have occurred and be continuing, any
remaining funds on deposit in the L/C Cash Collateral Account (together with any
interest earned thereon) shall be returned to the Borrowers.
(iv)    All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.
SECTION 2.07.    Interest. (a) Scheduled Interest. The Borrowers shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(v)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March,
June and September during such periods and on the date such Base Rate Advance
shall be Converted or paid in full.
(vi)    Floating Rate Advances. During such periods as such Advance is a
Floating Rate Advance, a rate per annum equal at all times during each Interest
Period for such Advance to the sum of (A) the applicable Floating Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period plus (C) if any Floating Rate Advance is made
by a Lender from its Applicable Lending Office located in the United Kingdom or
a Participating Member State, the Mandatory Cost, payable in arrears on the
last day of such Interest

Digital Realty – Credit Agreement
71

--------------------------------------------------------------------------------



Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Floating Rate Advance
shall be Converted or paid in full. Advances under the Australia Dollar
Revolving Credit Tranche, the Singapore Dollar Revolving Credit Tranche, the
Multicurrency Revolving Credit Tranche, the Yen Revolving Credit Tranche and,
unless otherwise provided in the applicable Supplemental Addendum, each
Supplemental Tranche shall be Floating Rate Advances.
(vii)    CPR Advances. During such periods as such Advance is a CPR Advance, a
rate per annum equal at all times to the sum of (A) the Canadian Prime Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March,
June and September during such periods and on the date such CPR Advance shall be
paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default of the type described in Section 6.01(a) or (f) or, at the
election of the Administrative Agent and the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, the
Borrowers shall pay interest (which interest shall be payable both before and
after the Administrative Agent has obtained a judgment with respect to the
Facility) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of Advance on which such interest has accrued pursuant to clause (a)(i)
or (a)(ii) above and, in all other cases, on Base Rate Advances pursuant to
clause (a)(i) above. Without limiting the generality of the foregoing provisions
of this Section 2.07(b), no Borrower hereunder shall in any capacity and in no
event be obliged to make any payment of interest or any other amount payable to
any Lender hereunder in excess of any amount or rate which would be prohibited
by law or would result in the receipt by any Lender, or any agreement by any
Lender to receive, “interest” at a “criminal rate” (as each such term is defined
in and construed under Section 347 of the Criminal Code (Canada)).
(c)    Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrowers and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above.
(d)    Interest Rate Determination. (i) [Reserved].
(ii)    If Reuters Screen LIBOR01 Page or LIBOR02 Page (or, with respect to
Eurocurrency Rate Advances denominated in Euros, Reuters Screen EURIBOR01 Page)
is unavailable and the Administrative Agent is unable to determine the
Eurocurrency Rate for any Eurocurrency Rate Advances, as provided in the
definition of Eurocurrency Rate herein,
(A)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,
(B)    each such Eurocurrency Rate Advance under the U.S. Dollar Revolving
Credit Tranche will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and, with respect to any
Eurocurrency

Digital Realty – Credit Agreement
72

--------------------------------------------------------------------------------



Rate Advances under any other Tranche, after the last day of the then existing
Interest Period, the interest rate on each Lender’s share of such Eurocurrency
Rate Advance shall be the rate per annum which is the sum of (i) the rate
notified to the Administrative Agent by such Lender as soon as practicable and
in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its share of such Advance from whatever source it
may reasonably select plus (ii) the Applicable Margin, and
(C)    the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist with respect to such Eurocurrency Rate Advances.
(e)    Market Disruption Events. If a Market Disruption Event occurs in relation
to an Advance for any Interest Period for which the Floating Rate was to have
been based on SOR, BBR, HIBOR, CDOR or the Screen Rate, then the interest rate
on each Lender’s share of such Advance for such Interest Period shall be the
rate per annum which is the sum of (i) the rate notified to the Administrative
Agent by such Lender as soon as practicable and in any event no later than
five (5) Business Days before interest is due to be paid in respect of such
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its share of such Advance from whatever source it
may reasonably select plus (ii) the Applicable Margin. If a Market Disruption
Event occurs and the Administrative Agent or any Borrower so requires, the
Administrative Agent and such Borrower shall enter into negotiations (for a
period of not more than thirty (30) days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all of the Lenders in the applicable Tranche and the Borrowers, be binding on
all parties.
(f)    Additional Reserve Requirements. Each applicable Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Floating Rate Advance equal to
the actual costs of such reserves allocated to such Advance by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent fraud or manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Floating Rate Advances, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent fraud or manifest error), which in each case shall be
due and payable on each date on which interest is payable on such Advance,
provided that each applicable Borrower shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 15 days
prior to the relevant interest payment date, such additional interest or costs
shall be due and payable 15 days after receipt of such notice. Amounts payable
pursuant to this Section 2.07(f) shall be without duplication of any other
component of interest payable by the Borrowers hereunder.
SECTION 2.08.    Fees. (a) Facility Fees. With respect to each Tranche, the
Borrowers shall pay to the Administrative Agent for the account of the Lenders
in the applicable Tranche a facility fee (each, a “Facility Fee”) in the Primary
Currency of the applicable Tranche equal to the Applicable Margin for Facility
Fees times the actual daily amount of the Commitments for such Tranche
regardless of usage (or, if the Commitments for such Tranche have terminated, on
the Facility Exposure for such Tranche). Each Facility Fee shall accrue at all
times from the date hereof in the case of each Initial Lender, from the
Supplemental Tranche Effective Date with respect to the initial Lenders holding
a Supplemental Tranche Commitment with

Digital Realty – Credit Agreement
73

--------------------------------------------------------------------------------



respect to any Supplemental Tranche and from the Transfer Date applicable to the
Assignment and Acceptance or the effective date specified in the Lender
Accession Agreement, as the case may be, pursuant to which it became a Lender
under the applicable Tranche in the case of each other Lender until the
Termination Date. Each Facility Fee shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Termination Date (and, if applicable, thereafter on demand). Each Facility Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
(b)    Letter of Credit Fees, Etc. (i) The Borrowers shall pay to the
Administrative Agent for the account of each Lender in a Letter of Credit
Facility a commission in the Primary Currency of the applicable Tranche, payable
in arrears, (A) quarterly on the last day of each December, March, June and
September, commencing March 31, 2016, (B) on the earliest to occur of the full
drawing, expiration, termination or cancellation of any Letter of Credit issued
pursuant to such Letter of Credit Facility, and (C) on the Termination Date, on
such Lender’s Applicable Pro Rata Share of the average daily aggregate Available
Amount during such quarter of all Letters of Credit outstanding under such
Letter of Credit Facility from time to time at the rate per annum equal to the
Applicable Margin for Floating Rate Advances in effect from time to time.
(ii)    The Borrowers shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
customary commissions, issuance fees, transfer fees and other fees and charges
in connection with the issuance or administration of each Letter of Credit as
the Borrowers and such Issuing Bank shall agree.
(c)    Administrative Agent’s Fees. The Borrowers shall pay to the
Administrative Agent for its own account the fees, in the amounts and on the
dates, set forth in the Fee Letter and such other fees as may from time to time
be agreed between the Borrowers and the Administrative Agent.
(d)    Extension Fee. The Borrowers shall pay to the Administrative Agent on
each Extension Date, for the account of each Lender, a Facility extension fee,
in an amount equal to 0.075% of each Lender’s Revolving Credit Commitment then
outstanding (whether funded or unfunded).
(e)    Defaulting Lenders and Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.08(a), (b) or (d) (without prejudice to the rights of the
Non‑Defaulting Lenders in respect of such fees), provided that to the extent
that all or a portion of the Facility Exposure of such Defaulting Lender is
reallocated to the Non‑Defaulting Lenders pursuant to Section 2.21(a), such fees
(other than the fee payable pursuant to Section 2.08(d)) that would have accrued
for the benefit of such Defaulting Lender will instead accrue for the benefit of
and be payable to such Non‑Defaulting Lenders in the applicable Tranche, pro
rata from the date of such reallocation in accordance with their respective
Commitments.
(f)    Japan Usury Savings. With respect to a Borrower that is doing business in
Japan (excluding a TMK or an entity prescribed in Article 1, Paragraph 2 of the
Act on Specified Commitment Line Contract of Japan (Law No.4 of 1999, as
amended)), such Borrower shall not be obligated to pay the fees set forth in
this Section 2.08 to the extent (but only to the extent) such payment would
violate any applicable usury laws of Japan.

Digital Realty – Credit Agreement
74

--------------------------------------------------------------------------------



SECTION 2.09.    Conversion of Advances. (a) Optional. Any Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
1:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances under the U.S. Dollar Revolving
Credit Tranche denominated in Dollars of one Type comprising the same Borrowing
into Advances denominated in Dollars of the other Type; provided, however, that
any Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurocurrency Rate
Advances, any Conversion of Base Rate Advances into Eurocurrency Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(d), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(d) and each Conversion of Advances
comprising part of the same Borrowing under the U.S. Dollar Revolving Credit
Tranche shall be made ratably among the applicable Lenders in accordance with
their Commitments under such Tranche. Each such notice of Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Dollar denominated Advances to be Converted and (iii) if
such Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrowers.
(b)    Mandatory. (iii) On the date on which the aggregate unpaid principal
amount of Eurocurrency Rate Advances comprising any Borrowing under the U.S.
Dollar Revolving Credit Tranche shall be reduced, by payment or prepayment or
otherwise, to less than $1,000,000, such Advances shall automatically as of the
last day of the then applicable Interest Period Convert into Base Rate Advances.
(iv)    If the Borrowers shall fail to select the duration of any Interest
Period for any (A) Eurocurrency Rate Advances under the U.S. Dollar Revolving
Credit Tranche in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify the Borrowers and the affected Lenders, whereupon each such Eurocurrency
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance, or (B) Floating Rate Advance
not described in clause (A) above, an Interest Period of one month shall apply.
(v)    Upon the occurrence and during the continuance of any Event of Default,
if the applicable Tranche Required Lenders so request in writing to the
Administrative Agent and the Borrowers, (A) each Floating Rate Advance in
respect of such Tranche will automatically, on the last day of the then existing
Interest Period therefor, be Converted into a Base Rate Advance and (B) the
obligation of the applicable Lenders to make, or to Convert Advances into,
Floating Rate Advances shall be suspended.
SECTION 2.10.    Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation, administration or
application of any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement there shall be (i) a reduction
in the rate of return from a Tranche or on a Lender Party’s (or its Affiliate’s)
overall capital, (ii) any additional or increased cost or (iii) a reduction of
any amount due and payable under any Loan Document, which is incurred or
suffered by any Lender Party or any of its Affiliates to the extent that it is
attributable to that Lender Party agreeing to make or of making, funding or
maintaining Floating Rate Advances or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit or of agreeing to make or of
making or maintaining Letter of Credit Advances or funding or performing its
obligations under any Loan Document or Letter of Credit (excluding, for purposes
of this Section 2.10, any such increased costs compensated for by the payment of
the Mandatory Cost or resulting from (A) Indemnified Taxes or Other Taxes (as to
which Section 2.12 shall govern), (B) changes in the rate or basis of taxation
of net income or gross income by the United States, by any jurisdiction in which
a Borrower is located or by the foreign jurisdiction or state under the laws of
which such Lender Party is organized or has its Applicable Lending Office or any
political subdivision thereof, (C) any

Digital Realty – Credit Agreement
75

--------------------------------------------------------------------------------



Tax attributable to any Lender Party’s failure or inability (other than any
inability as a result of a change in law) to comply with Section 2.12(g),
(D) any Taxes required to be withheld as a result of a direction or notice under
section 260‑5 of the Australian Tax Act or section 255 of the Australian Tax
Act, (E) any Tax imposed pursuant to FATCA or (F) the willful breach by the
relevant Lender Party or any of its Affiliates of any law or regulation or the
terms of any Loan Document), then the Borrowers shall from time to time, within
10 Business Days after demand by such Lender Party (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party additional amounts sufficient to compensate such Lender Party
for such increased cost; provided, however, that a Lender Party claiming
additional amounts under this Section 2.10(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party. A
certificate as to the amount of such increased cost shall be submitted to the
Borrowers by such Lender Party and shall be conclusive and binding for all
purposes, absent fraud or manifest error.
(b)    If any Lender Party determines that compliance with any law or regulation
or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital or liquidity is increased by or based upon the existence
of such Lender Party’s commitment to lend or to issue or participate in Letters
of Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then, within 10 Business Days after demand by such Lender Party or
such corporation (with a copy of such demand to the Administrative Agent), the
Borrowers shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrowers by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error. For
purposes of this Section 2.10, (i) the Dodd‑Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines, and directives in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect and been adopted after the date of
this Agreement.
(c)    If, with respect to any Eurocurrency Rate Advances under the U.S. Dollar
Revolving Credit Tranche, the Tranche Required Lenders for the U.S. Dollar
Revolving Credit Tranche notify the Administrative Agent that the Eurocurrency
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Lenders of making, funding or maintaining their Eurocurrency Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrowers and the Lenders, whereupon (i) each such Eurocurrency Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders under the U.S. Dollar Revolving Credit Tranche to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers that such Lenders have
determined that the circumstances causing such suspension no longer exist. If,
with respect to any Floating Rate Advances not described in the first sentence
of this Section 2.10(c), the Tranche Required Lenders for any Tranche other than
the U.S. Dollar Revolving Credit Tranche notify the Administrative Agent that
the Floating Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
Floating Rate Advances for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrowers and the Lenders, whereupon (x) the obligation
of the Lenders to make such Floating Rate

Digital Realty – Credit Agreement
76

--------------------------------------------------------------------------------



Advances shall be suspended and (y) with respect to any Floating Rate Advances
that are then outstanding under any Tranche (other than the U.S. Dollar
Revolving Credit Tranche), such Floating Rate Advances shall thereafter bear
interest at an interest rate on each Lender’s share of such Floating Rate
Advance at the rate per annum which is the sum of (1) the rate notified to the
Administrative Agent by such Lender as soon as practicable and in any event
before interest is due to be paid in respect of the applicable Interest Period,
to be that which expresses as a percentage rate per annum the cost to such
Lender of funding its share of such Floating Rate Advance from whatever source
it may reasonably select plus (2) the Applicable Margin, in each case until the
Administrative Agent shall notify the Borrowers that such Lenders have
determined that the circumstances causing such suspension no longer exist.
(d)    Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Applicable
Lending Office to perform its obligations hereunder to make Floating Rate
Advances or to fund or continue to fund or maintain Floating Rate Advances in
any currency hereunder or if the introduction of or any change in or in the
interpretation of any law or regulation shall make it unlawful, or any central
bank or other governmental authority shall assert that it is unlawful for any
Lender to purchase or sell or to take deposits of, any applicable currency in
the Relevant Interbank Market, then, on notice thereof and demand therefor by
such Lender to the Borrowers through the Administrative Agent, (i) each
Eurocurrency Rate Advance by such Lender made pursuant to the U.S. Dollar
Revolving Credit Tranche will automatically, upon such demand, Convert into a
Base Rate Advance and (ii) the obligation of such Lenders to make, continue or
Convert Advances into, Floating Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would allow such Lender or its Applicable Lending Office
to continue to perform its obligations to make Floating Rate Advances or to
continue to fund or maintain Floating Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. The
conversion of any Eurocurrency Rate Advance of any Lender to a Base Rate Advance
or the suspension of any obligation of any Lender to make any Floating Rate
Advance pursuant to the provisions of this Section 2.10(d) shall not affect the
obligation of any other Lender to continue to make Eurocurrency Rate Advances in
accordance with the terms of this Agreement.
(e)    Failure or delay on the part of any Lender Party to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender Party’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender Party pursuant to the
foregoing provisions of this Section 2.10 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender Party,
notifies the Operating Partnership of the event or circumstance giving rise to
such increased costs or reductions and of such Lender Party’s intention to claim
compensation therefor (except that, if the event or circumstance giving rise to
such increased costs or reductions is retroactive, then the 180‑day period
referred to above shall be extended to include the period of retroactive effect
thereof).
(f)    If (i) any Lender is a Defaulting Lender, (ii) any Lender requests
compensation pursuant to Section 2.10(a) or Section 2.10(b), (iii) any Lender
gives notice pursuant to Section 2.10(c) or Section 2.10(d), (iv) any Borrower
is required to pay Indemnified Taxes or Other Taxes or additional amounts to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.12 or (v) any amount payable to any Lender by a French Borrower is
not, or will not be (when the relevant corporate income tax is calculated)
treated as a deductible charge or expense for French tax purposes for that
Borrower by reason of that amount being (A) paid or accrued to a Lender
incorporated, domiciled, established or acting through a Lending Office situated
in a Non‑Cooperative Jurisdiction, or (B) paid to an account opened in the name
of or

Digital Realty – Credit Agreement
77

--------------------------------------------------------------------------------



for the benefit of that Lender in a financial institution situated in a
Non‑Cooperative Jurisdiction (any such Lender, an “Affected Lender”), then the
Operating Partnership shall have the right, upon written demand to such Affected
Lender and the Administrative Agent at any time thereafter to cause such
Affected Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Advances
owing to it and the Note or Notes, if any, held by it) to a Replacement Lender,
provided that the proposed assignment does not conflict with applicable laws.
The Replacement Lender shall purchase such interests of the Affected Lender at
par and shall assume the rights and obligations of the Affected Lender under
this Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 9.07; provided, however, the Affected
Lender shall be entitled to indemnification as otherwise provided in this
Agreement with respect to any events occurring prior to such assignment. Any
Lender that becomes an Affected Lender agrees that, upon receipt of notice from
the Borrowers given in accordance with this Section 2.10(f) it shall promptly
execute and deliver an Assignment and Acceptance with a Replacement Lender as
contemplated by this Section 2.10(f). The execution and delivery of any such
Assignment and Acceptance shall not be deemed to comprise a waiver of claims
against any Affected Lender by the Borrowers or the Administrative Agent or a
waiver of any claims against the Borrowers or the Administrative Agent by the
Affected Lender. Notwithstanding the foregoing, a Lender shall not be required
to make any assignment pursuant to this Section 2.10(f) if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Operating Partnership to require such assignment cease to apply.
SECTION 2.11.    Payments and Computations. (a) The Borrowers shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances under the (w) U.S. Dollar Revolving Credit Tranche not
later than 2:00 P.M. (New York City time), (x) Multicurrency Revolving Credit
Tranche not later than 2:00 P.M. (London time), (y) Yen Revolving Credit Tranche
not later than 11:00 A.M. (Tokyo time) or (z) any other Tranche not later than
2:00 P.M. (local time), in each case, on the day when due, irrespective of any
right of counterclaim or set‑off (except as otherwise provided in Section 2.13),
to the Administrative Agent at the applicable Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. Each payment shall be made by the Borrowers in the currency of the
applicable Advance to which the applicable payment relates, except to the extent
required otherwise hereunder, and the Administrative Agent shall not be
obligated to accept a payment that is not in the correct currency. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by any Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties in accordance with the applicable Standing Payment Instructions and
(ii) if such payment by any Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Acceding Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18, a Reallocation
pursuant to Section 2.19 or making a Supplemental Tranche Commitment pursuant to
Section 2.20 and upon the Administrative Agent’s receipt of such Lender’s Lender
Accession Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date, the Administrative Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby in accordance with the
applicable Standing Payment Instructions. Upon its acceptance of an Assignment
and Acceptance and recording of the information contained therein in the
Register pursuant to Section 9.07(d), from and after the applicable Transfer
Date, the Administrative Agent shall make all payments hereunder and under any
Notes issued in connection therewith in respect of the interest assigned thereby
to the Lender Party assignee thereunder in accordance with such Lender
assignee’s Standing Payment Instructions, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. If the Administrative
Agent has notified

Digital Realty – Credit Agreement
78

--------------------------------------------------------------------------------



the parties to any Assignment and Acceptance that the Administrative Agent is
able to distribute interest payments on a “pro rata basis” to the assignor and
assignee Lenders, then in respect of any assignment pursuant to Section 9.07,
the effective date of which, in each case, is after the date of such
notification and is not on the last day of an Interest Period (A) any interest
or fees in respect of the relevant assigned interest in the Facility that are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favor of the assignor Lender up to but excluding the Transfer Date (the
“Accrued Amounts”) and shall become due and payable to the assignor Lender
without further interest accruing on them on the last day of the current
Interest Period (or, if the Interest Period is longer than six calendar months,
on the next of the dates which falls at six monthly intervals after the
first day of that Interest Period) and (B) the rights assigned or transferred by
the assignor Lender will not include the right to the Accrued Amounts so that,
for the avoidance of doubt: (1) when the Accrued Amounts become payable, those
Accrued Amounts will be payable for the account of the assignor Lender and
(2) the amount payable to the assignee Lender on that date will be the amount
which would, but for the application of this Section ‎2.11(a), have been payable
to it on that date, but after deduction of the Accrued Amounts.
(b)    The Administrative Agent shall ensure that its accounts at such office or
bank at which and from which payments to be made under this Agreement to Lenders
that are funding the Advances to a French Borrower are not located in a country
which is qualified as a Non‑Cooperative Jurisdiction.
(c)    All computations of interest (i) based on the Base Rate and (ii) on
Advances denominated in Sterling, Australian Dollars, Hong Kong Dollars,
Singapore Dollars, Canadian Dollars and any other Committed Foreign Currency
(subject to clause (A) below) where the practice in the Relevant Interbank
Market is to compute interest on the basis of a year of 365 or 366 days, as the
case may be, shall, in each case, be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. All computations of
interest (A) on Advances under the Multicurrency Revolving Credit Tranche, other
than Advances denominated in Sterling and (B) based on the Eurocurrency Rate
(subject to clauses (ii) and (A) above) or the Federal Funds Rate, on Advances
denominated in Dollars, Yen or any other Committed Foreign Currency where the
practice in the Relevant Interbank Market is to compute interest on the basis of
a year of 360 days and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. For the purpose of complying with the Interest Act (Canada), it is
expressly agreed that with respect to Advances denominated in Canadian Dollars
only (i) where interest is calculated pursuant hereto at a rate based on a 360
or 365 day period, the yearly rate or percentage of interest to which such rate
is equivalent is such rate multiplied by the actual number of days in the year
(365 or 366, as the case may be) divided by 360 or 365 as relevant and (ii) the
annual rates of interest to which the rates determined in accordance with the
provisions hereof on the basis of a period of calculation less than a year are
equivalent, are the rates so determined (x) multiplied by the actual number
of days in the one (1) year period beginning on the first day of the period of
calculation, and (y) divided by the number of days in the period of calculation.
Each determination by the Administrative Agent of an interest rate, fee or
commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Floating Rate Advances to be made in the next
following calendar month, such payment shall be made on the next
preceding Business Day.

Digital Realty – Credit Agreement
79

--------------------------------------------------------------------------------



(e)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent such Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at (i) the Federal Funds Rate in the case of
Advances under the U.S. Dollar Revolving Credit Tranche or (ii) the cost of
funds incurred by the Administrative Agent in respect of such amount in the case
of all other Advances.
(f)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Section 2.11, the Administrative Agent
shall be entitled to convert or exchange such funds into Dollars or into a
Committed Foreign Currency or from Dollars to a Committed Foreign Currency or
from a Committed Foreign Currency to Dollars, as the case may be, to the extent
necessary to enable the Administrative Agent to distribute such funds in
accordance with the terms of this Section 2.11, provided that the Borrowers and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by the Borrowers or
such Lender as a result of any conversion or exchange of currencies effected
pursuant to this Section 2.11(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrowers agree to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this Section 2.11(f) save to the
extent that it is found in a final non‑appealable judgment of a court of
competent jurisdiction that such loss, cost or expense resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the order of priority set forth
below in this Section 2.11(g). Payments to the Lenders shall be in accordance
with the applicable Standing Payment Instructions. Upon the occurrence and
during the continuance of any Event of Default, Advances denominated in
Committed Foreign Currencies will, at any time during the continuance of such
Event of Default that the Administrative Agent determines it necessary or
desirable to calculate the pro rata share of the Lenders on a Facility‑wide
basis, be converted on a notional basis into the Equivalent amount of Dollars
solely for the purposes of making any allocations required under this
Section 2.11(g) and Section 2.13(b). The order of priority shall be as follows:
(i)    first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;
(ii)    second, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Issuing Banks (solely in
their respective capacities as

Digital Realty – Credit Agreement
80

--------------------------------------------------------------------------------



such) under or in respect of this Agreement and the other Loan Documents on such
date, ratably based upon the respective aggregate amounts of all such fees,
indemnification payments, costs and expenses owing to the Issuing Banks on such
date;
(iii)    third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;
(iv)    fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;
(v)    fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a), (b)(i) and (d) on such date, ratably based upon
the respective aggregate Commitments of the Lenders under the Facility on such
date;
(vi)    sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
(vii)    seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;
(viii)    eighth, to the payment of the principal amount of all of the
outstanding Advances and any reimbursement obligations that are due and payable
to the Administrative Agent and the Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such principal and reimbursement
obligations owing to the Administrative Agent and the Lender Parties on such
date, and to deposit into the L/C Cash Collateral Account any contingent
reimbursement obligations in respect of outstanding Letters of Credit to the
extent required by Section 6.02;
(ix)    ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
(x)    tenth, the remainder, if any, to the Borrowers for their own account.
SECTION 2.12.    Taxes (a) Any and all payments by any Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.11, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings imposed by any governmental
authority, and all liabilities with respect thereto (collectively, “Taxes”),
excluding (i) in the case of each Lender Party and the Administrative Agent,
Taxes that are imposed on or measured by its net income by the United States
(including branch profits Taxes or alternative minimum Tax) and Taxes that are
imposed on or measured by its net income (and franchise or other similar Taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or the Administrative Agent, as the case may be, is
organized or any political subdivision thereof or, other than solely as a result
of making Advances hereunder,

Digital Realty – Credit Agreement
81

--------------------------------------------------------------------------------



the jurisdiction (or jurisdictions) in which it is otherwise conducting business
or in which it is treated as resident for Tax purposes and, in the case of each
Lender Party, Taxes that are imposed on or measured by its net income (and
franchise or other similar Taxes imposed in lieu thereof) by the state or
foreign jurisdiction of such Lender Party’s Applicable Lending Office or any
political subdivision thereof, (ii) any withholding Tax imposed on (x) amounts
payable to the Administrative Agent in its capacity as Administrative Agent, for
its own account, at the time the Administrative Agent becomes the Administrative
Agent or (y) amounts payable to or for the account of any Lender Party, with
respect to any Tranche, at the time such Lender Party initially acquires an
interest in a Loan in such Tranche (other than pursuant to a transfer of rights
and obligations under Section 2.10(f)) or such Lender Party designates a new
Applicable Lending Office, except in each case to the extent that, pursuant to
this Section 2.12(a) or Section 2.12(e), additional amounts with respect to such
Tax were payable to the Administrative Agent’s assignor immediately before the
Administrative Agent became the Administrative Agent or to such Lender Party’s
assignor immediately before such Lender Party, with respect to any Tranche,
initially acquired an interest in a Loan in such Tranche or to such Lender Party
immediately before it changed its Applicable Lending Office, (iii) any Tax
attributable to any Lender Party’s or the Administrative Agent’s failure or
inability (other than any inability as a result of a change in law) to comply
with Section 2.12(g), (iv) any Taxes (other than Australian interest withholding
Tax in respect of an amount of interest payable under this Agreement) required
to be withheld as a result of a direction or notice under section 260‑5 of the
Australian Tax Act or section 255 of the Australian Tax Act, and (v) any Tax
imposed pursuant to Sections 1471 through 1474 of the Internal Revenue Code as
of the date hereof (or any amended or successor version that is substantively
comparable), including any current or future implementing Treasury
Regulations and administrative pronouncements thereunder and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, and
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules, or official administrative practices adopted
pursuant to such intergovernmental agreement (collectively, “FATCA”) (all such
excluded Taxes in respect of payments hereunder or under the Notes being
referred to as “Excluded Taxes”, and all Taxes other than Other Taxes and
Excluded Taxes in respect of payments hereunder or under the Notes being
referred to as “Indemnified Taxes”). If any Borrower or the Administrative Agent
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender Party or the Administrative
Agent, as the case may be, (i) subject to Sections 2.12(b) and 2.12(c) below, to
the extent such Taxes are Indemnified Taxes, the sum payable by such Borrower
shall be increased as may be necessary so that after such Borrower and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
or the Administrative Agent, as the case may be, shall make all such deductions
and (iii) such Borrower or the Administrative Agent, as the case may be, shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
(b)    A payment shall not be increased under subsection (a) above by reason of
a UK Tax Deduction, if on the date on which the payment falls due:
(i)    the payment could have been made to the relevant Lender Party without a
UK Tax Deduction if the Lender Party had been a UK Qualifying Lender, but on
that date that Lender Party is not or has ceased to be a UK Qualifying Lender
other than as a result of any change after the date it became a Lender Party
under this Agreement in (or in the interpretation, administration, or
application of) any law or double taxation agreement or any published practice
or published concession of any relevant taxing authority; or
(ii)    the relevant Lender Party is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) an officer
of HM Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK ITA

Digital Realty – Credit Agreement
82

--------------------------------------------------------------------------------



which relates to the payment and that Lender has received from the UK Borrower
making the payment a certified copy of that Direction; and (B) the payment could
have been made to the Lender without any UK Tax Deduction if that Direction had
not been made; or
(iii)    the relevant Lender Party is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) the
relevant Lender Party has not given a UK Tax Confirmation to the UK Borrower;
and (B) the payment could have been made to the Lender Party without any UK Tax
Deduction if the Lender had given a UK Tax Confirmation to the UK Borrower, on
the basis that the UK Tax Confirmation would have enabled the UK Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the UK ITA; or
(iv)    the relevant Lender Party is a UK Treaty Lender and the UK Borrower
making the payment is able to demonstrate that the payment could have been made
to the Lender Party without the UK Tax Deduction had that Lender Party complied
with its obligations under subsections (f)(i) and (iv) (as applicable) below.
(c)    A payment shall not be increased under Section 2.12(a) by reason of a
French Tax Deduction, if on the date on which the payment falls due:
(i)    the payment could have been made to the relevant Lender without a French
Tax Deduction if the Lender had been a French Qualifying Lender, but on the date
that Lender is not or has ceased to be a French Qualifying Lender other than as
a result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration or application of) any law or double
taxation agreement, or any published practice or published concession of any
relevant taxing authority; or
(ii)    the relevant Lender is a French Treaty Lender and the Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the French Tax Deduction had that Lender complied with its
obligations under Section 2.12(g),
provided that the exclusion for changes after the date a Lender became a Lender
under this Agreement pursuant to Section 2.12(c)(i) shall not apply in respect
of any French Tax Deduction on a payment made to a Lender if such French Tax
Deduction is imposed solely because this payment is made to an account opened in
the name of or for the benefit of that Lender in a financial institution
situated in a Non‑Cooperative Jurisdiction.
(d)    In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies imposed by any governmental authority that arise from any
payment made hereunder or under the Notes or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or any other Loan Document, except any Luxembourg registration duties
(droits d’enregistrement) applicable pursuant to the voluntary registration by
any Lender of any Loan Documents, which shall mean that such registration is (i)
not mandatory and (ii) not required to maintain, defend or preserve the rights
of the relevant Lenders under the relevant Loan Documents (“Other Taxes”). All
payments to be made by the Loan Parties under or in connection with the Loan
Documents have been calculated without regard to Indirect Tax. If all or part of
any such payment is the consideration for a taxable supply or otherwise
chargeable with Indirect Tax and if the Administrative Agent or any Lender Party
is liable to pay such Indirect Tax to the relevant tax authorities then, when
the applicable Loan Party makes the payment (i) it must pay to the
Administrative Agent or the applicable Lender Party, as the case may be, an
additional amount equal to that payment (or part) multiplied by the appropriate
rate of Indirect Tax and (ii) the Administrative Agent or such Lender Party, as
applicable, shall promptly provide to the applicable Loan Party a tax invoice
complying with the relevant law relating to such

Digital Realty – Credit Agreement
83

--------------------------------------------------------------------------------



Indirect Tax; provided, however, that with respect to the Multicurrency
Revolving Credit Tranche and the Subfacilities thereunder and the Yen Revolving
Credit Tranche and the Subfacilities thereunder, the applicable Lender Party and
not the Administrative Agent shall provide any such tax invoices to the
applicable Loan Party. Where a Loan Document requires a Loan Party to reimburse
the Administrative Agent or any Lender Party, as applicable, for any costs or
expenses, such Loan Party shall also at the same time pay and indemnify the
Administrative Agent or such Lender Party, as applicable, an amount equal to any
Indirect Tax incurred by the Administrative Agent or such Lender Party, as
applicable, in respect of the costs or expenses, save to the extent that that
the Administrative Agent or such Lender Party, as applicable, is entitled to
repayment or credit in respect of the Indirect Tax. The Administrative Agent or
such Lender Party, as applicable, will promptly provide to the applicable Loan
Party a tax invoice complying with the relevant law relating to that Indirect
Tax; provided, however, that with respect to the Multicurrency Revolving Credit
Tranche and the Subfacilities thereunder and the Yen Revolving Credit Tranche
and the Subfacilities thereunder, the applicable Lender Party and not the
Administrative Agent shall provide any such tax invoices to the applicable Loan
Party.
(e)    Without duplication of Sections 2.12(a) or 2.12(d) and subject to
Sections 2.12(b) and 2.12(c), the Borrowers shall indemnify each Lender Party
and the Administrative Agent for and hold them harmless against the full amount
of Indemnified Taxes and Other Taxes, and for the full amount of Indemnified
Taxes and Other Taxes imposed on amounts payable under this Section 2.12,
imposed on or paid by such Lender Party or the Administrative Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
reasonable expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor;
provided, however, that the Borrowers shall not be obligated to make payment to
any Lender Party or the Administrative Agent, as the case may be, pursuant to
this Section 2.12 in respect of any penalties, interest and other liabilities
attributable to Indemnified Taxes or Other Taxes to the extent such penalties,
interest and other liabilities are attributable to the gross negligence or
willful misconduct of such Lender Party or the Administrative Agent, as the case
may be, as found in a final, non‑appealable judgment of a court of competent
jurisdiction.
(f)    As soon as practicable after the date of any payment of Taxes by the
Borrowers to any governmental authority pursuant to this Section 2.12, the
Borrowers shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment or, if such receipts are not obtainable, other evidence of such payments
by the Borrowers reasonably satisfactory to the Administrative Agent.
(g)    (i) Any Lender Party (which, for purposes of this Section 2.12(g) shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, upon
becoming a party to this Agreement and at the time or times reasonably requested
by any Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding and each UK Treaty Lender and each UK
Borrower which makes a payment to which such Treaty Lender is entitled shall
co‑operate in completing any procedural formalities necessary for such UK
Borrower to obtain authorization to make such payment without a UK Tax
Deduction. In addition, any Lender Party, upon becoming a party to this
Agreement and if reasonably requested by a Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
entity is subject to withholding or information reporting requirements with
respect to such Lender Party. Notwithstanding the foregoing, if any form or
document referred to in this subsection (g) (other than any form or document
referred to in subsection (g)(ii)(A), (B) or (D) of this Section 2.12) requires
the disclosure of information that the applicable Lender Party reasonably
considers to be

Digital Realty – Credit Agreement
84

--------------------------------------------------------------------------------



confidential, such Lender Party shall give notice thereof to the Borrowers and
shall not be obligated to include in such form or document such confidential
information.
(ii)    Without limiting the generality of the foregoing: (A) any Lender Party
that is a U.S. person (as defined in Section 7701(a)(30) of the Internal Revenue
Code) shall deliver to the Borrowers and the Administrative Agent on or prior to
the date on which such Lender Party becomes a Lender Party under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), duly completed and signed copies of Internal
Revenue Service Form W‑9 certifying that such Lender Party is exempt from U.S.
federal backup withholding; (B) each Lender Party that is not a U.S. person (as
defined in Section 7701(a)(30) of the Internal Revenue Code) (each, a “Foreign
Lender”) shall, to the extent that it is legally entitled to do so, on or prior
to the date of its execution and delivery of this Agreement in the case of each
Initial Lender Party, and on the Transfer Date with respect to the Assignment
and Acceptance or the date of the Lender Accession Agreement pursuant to which
it becomes a Lender Party in the case of each other Lender Party, and from time
to time thereafter as requested in writing by the Borrowers or the
Administrative Agent (but only so long thereafter as such Lender Party remains
lawfully able to do so), provide each of the Administrative Agent and the
Borrowers (1) in the case of a Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (x) a statement in
a form agreed to between the Administrative Agent and the Borrowers to the
effect that such Lender is eligible for a complete exemption from withholding of
United States Taxes under Section 871(h) or 881(c) of the Internal Revenue Code,
and (y) two duly completed and signed copies of Internal Revenue Service
Form W‑8BEN or W‑8BEN‑E or successor and related applicable form; or (2) in the
case of a Foreign Lender that cannot comply with the requirements of clause (1)
hereof, two duly completed and signed copies of Internal Revenue Service
Form W‑8BEN or W‑8BEN‑E (claiming an exemption from or a reduction in United
States withholding tax under an applicable treaty) or its successor form,
Form W‑8ECI (claiming an exemption from United States withholding tax as
effectively connected income) or its successor form, or Form W‑8IMY (together
with any supporting documentation) or its successor form, and related applicable
forms, as the case may be; (C) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender Party under this
Agreement (and from time to time thereafter upon the reasonable request of any
Borrower or the Administrative Agent), duly completed and signed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender Party under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender Party shall deliver to
the applicable Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by such Borrower or
the Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

Digital Realty – Credit Agreement
85

--------------------------------------------------------------------------------



(iii)    Each Lender Party shall promptly notify the Borrowers and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption from or reduction of Taxes.
(iv)    A UK Treaty Lender that holds a passport under the HM Revenue & Customs
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm in writing its scheme reference number and its
jurisdiction of tax residence to any UK Borrower and the Administrative Agent,
and, having done so, that Lender Party shall be under no obligation pursuant to
subsection (i) above in respect of an Advance to any such UK Borrower. If a UK
Treaty Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with this subsection (iv) and: (a) a UK Borrower
making a payment to that Lender Party has not made a UK Borrower DTTP Filing in
respect of that Lender Party; or (b) a UK Borrower making a payment to that
Lender Party has made a UK Borrower DTTP Filing but (A) that UK Borrower DTTP
Filing has been rejected by HM Revenue & Customs; or (B) HM Revenue & Customs
have not given the UK Borrower authority to make payments to that Lender Party
without a UK Tax Deduction within 60 days of the date of the UK Borrower DTTP
Filing, and in each case, the UK Borrower has notified that Lender Party in
writing, that Lender Party and the UK Borrower shall co‑operate in completing
any procedural formalities necessary for that UK Borrower to obtain
authorization to make that payment without a UK Tax Deduction.
(v)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with subsection (iv) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender
Party’s Loan(s) unless that Lender Party otherwise agrees.
(vi)    A UK Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of that UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.
(vii)    A UK Qualifying Non‑Bank Lender which becomes a party to this Agreement
gives a UK Tax Confirmation to any UK Borrower by entering into this Agreement.
A UK Qualifying Non‑Bank Lender shall promptly notify any UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.
(viii)    Each Lender Party in respect of a UK Borrower which becomes a party to
this Agreement after the date of this Agreement shall indicate in the Assignment
and Acceptance, and for the benefit of the Administrative Agent and without
liability to any Borrower, which of the following categories it falls in: (A)
not a UK Qualifying Lender; (B) a UK Qualifying Lender (other than a UK Treaty
Lender); or (C) a UK Treaty Lender. If a Lender Party fails to indicate its
status in accordance with this subsection (viii) then such Lender Party shall be
treated for the purposes of this Agreement (including by each UK Borrower) as if
it is not a UK Qualifying Lender until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent, upon
receipt of such notification, shall inform each UK Borrower).
(ix)    Each Lender Party which becomes a party to this Agreement after the date
of this Agreement shall indicate, in the transfer agreement which it executes on
becoming a party, and for the benefit of the Administrative Agent, which of the
following categories it falls in: (A) not a French Qualifying Lender; (B) a
French Qualifying Lender (other than a French Treaty Lender); or (C) a French
Treaty Lender. If such new Lender Party fails to indicate its status in
accordance with this Section 2.12(g)(ix) then such new Lender Party shall be
treated for the purposes of this Agreement as if it is not a French Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the

Digital Realty – Credit Agreement
86

--------------------------------------------------------------------------------



Operating Partnership). For the avoidance of doubt, a transfer agreement shall
not be invalidated by any failure of a Lender Party to comply with this
Section 2.12(g)(ix).
(h)    Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, (x) be
otherwise disadvantageous to such Lender Party or (y) subject such Lender Party
to any material unreimbursed cost or expense. If any amount payable under this
Agreement by a French Borrower becomes not deductible from that Borrower’s
taxable income for French tax purposes by reason of that amount being (i) paid
or accrued to a Lender Party incorporated, domiciled, established or acting
through a Lending Office situated in a Non‑Cooperative Jurisdiction or (ii) paid
to an account opened in the name of or for the benefit of that Lender Party in a
financial institution situated in a Non‑Cooperative Jurisdiction, then such
Lender Party will use reasonable efforts to mitigate such issues including by
designating a different Lending Office for each affected Loan if such
designation would avoid the need for, or reduce the amount of, such compensation
and would not be otherwise disadvantageous to such Lender Party.
(i)    If any Lender Party or the Administrative Agent receives a refund of
Taxes or Other Taxes paid by any Borrower or for which the Borrowers have
indemnified any Lender Party or the Administrative Agent, as the case may be,
pursuant to this Section 2.12, then such Lender Party or the Administrative
Agent, as applicable, shall pay such amount, net of any reasonable expenses
incurred by such Lender Party or the Administrative Agent, to the Borrowers as
soon as practicable. Notwithstanding the foregoing, (i) the Borrowers shall not
be entitled to review the tax records or financial information of any Lender
Party or the Administrative Agent and (ii) neither the Administrative Agent nor
any Lender Party shall have any obligation to pursue (and no Loan Party shall
have any right to assert) any refund of Taxes or Other Taxes that may be paid by
the Borrowers.
(j)    To the extent permitted under the Internal Revenue Code and the
applicable Treasury Regulations, the Administrative Agent shall (i) act as the
withholding agent solely with respect to the U.S. Dollar Revolving Credit
Tranche contemplated by the Loan Documents, taking into account that each of the
Borrowers (other than the Operating Partnership, the Initial Multicurrency
Borrower 4 and the Initial Singapore Borrower 2) as of the date hereof is
intended to be treated as an entity disregarded as separate from the Operating
Partnership for U.S. federal income tax purposes and (ii) prepare and file (on
behalf of the Borrowers), and furnish to the applicable Lender Parties, any
required Internal Revenue Service Form 1042‑S with respect to the U.S. Dollar
Revolving Credit Tranche. Except as provided in the preceding sentence, the
Administrative Agent (including, for this purpose, the Persons included in this
Section 2.12(j)) shall not act as withholding agent (within the meaning of the
Internal Revenue Code and the applicable Treasury Regulations) with respect to
any Tranche, provided, however, that if in the future, the Administrative Agent
or an affiliate of the Administrative Agent that is a U.S. Person for U.S.
federal income tax purposes administers another Tranche, the Administrative
Agent or such affiliate shall (i) act as withholding agent (within the meaning
of the Internal Revenue Code and the applicable Treasury Regulations) with
respect to such Tranche as required by law and (ii) prepare and file (on behalf
of the Borrowers) and furnish to the applicable Lender Parties any required
Internal Revenue Service Form 1042‑S with respect to such Tranche. The
Administrative Agent and the Borrowers further agree to mutually cooperate and
furnish or cause to be furnished upon request, as promptly as practicable, such
information and assistance reasonably necessary for the filing of all Tax
returns and complying with all Tax withholding and information reporting
requirements. With respect to each Tranche and each Borrower, the Administrative
Agent agrees to provide the Borrowers information regarding the interest,
principal, fees or other amounts payable to each Person pursuant to the Loan
Documents by January 31 of each year following the year during which such
payment was made.

Digital Realty – Credit Agreement
87

--------------------------------------------------------------------------------



(k)    For purposes of this Section 2.12 (except for purposes of the first
sentence of paragraph (i)), references to the Administrative Agent shall include
any Affiliate or sub‑agent of the Administrative Agent, in each case performing
any duties or obligations of the Administrative Agent. For purposes of this
Section 2.12, the term “applicable law” includes FATCA.
SECTION 2.13.    Sharing of Payments, Etc. (a) Sharing Within Each Tranche.
Subject to the provisions of Section 2.11(g), if, in connection with any
particular Tranche, any Applicable Lender Party shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Applicable
Lender Party with respect to such Tranche under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Applicable Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Applicable
Lender Parties with respect to such Tranche under the Loan Documents at such
time) of payments on account of the Obligations due and payable to all such
Applicable Lender Parties under the Loan Documents at such time obtained by all
such Applicable Lender Parties at such time or (b) on account of Obligations
owing (but not due and payable) to such Applicable Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Applicable Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all such Applicable Lender Parties hereunder at such
time) of payments on account of the Obligations owing (but not due and payable)
to all such Applicable Lender Parties under the Loan Documents at such time
obtained by all of such Applicable Lender Parties at such time, such Applicable
Lender Party shall forthwith purchase from such other Applicable Lender Parties
such interests or participating interests in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Applicable Lender Party to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Applicable Lender Party, such purchase
from each other Applicable Lender Party shall be rescinded and such other
Applicable Lender Party shall repay to the purchasing Applicable Lender Party
the purchase price to the extent of such Applicable Lender Party’s ratable share
(according to the proportion of (i) the purchase price paid to such Applicable
Lender Party to (ii) the aggregate purchase price paid to all Applicable Lender
Parties) of such recovery together with an amount equal to such Applicable
Lender Party’s ratable share (according to the proportion of (i) the amount of
such other Applicable Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Applicable Lender Party) of any interest or
other amount paid or payable by the purchasing Applicable Lender Party in
respect of the total amount so recovered. The Borrowers agree that any
Applicable Lender Party so purchasing an interest or participating interest from
another Applicable Lender Party pursuant to this Section 2.13(a) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set‑off) with respect to such interest or participating interest,
as the case may be, as fully as if such Applicable Lender Party were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.
(b)    Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.13(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in a
Committed Foreign Currency into Dollars pursuant to Section 2.11(g), subject to
the provisions of Section 2.11(g), if any Lender Party shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender Party
under the Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender Party at such time to (ii) the aggregate amount of the Obligations due
and payable to all Lender Parties under the Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
under the Loan Documents at such time obtained by all the Lender Parties at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender Party under the Loan Documents at such time in excess of its ratable
share (according to the proportion of

Digital Realty – Credit Agreement
88

--------------------------------------------------------------------------------



(i) the amount of such Obligations owing to such Lender Party at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lender Parties under the Loan Documents at such time) of payments on account
of the Obligations owing (but not due and payable) to all Lender Parties under
the Loan Documents at such time obtained by all of the Lender Parties at such
time, such Lender Party shall forthwith purchase from the other Lender Parties
such interests or participating interests in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrowers agree that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this
Section 2.13(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set‑off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrowers in the amount of such interest or
participating interest, as the case may be.
SECTION 2.14.    Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrowers agree that they shall
use such proceeds and Letters of Credit) solely for the acquisition, development
and redevelopment of Assets, for repayment of Debt, for working capital and for
other general corporate purposes of the Parent Guarantor, the Borrowers and
their respective Subsidiaries. The Borrowers will not directly or knowingly
indirectly use the Letters of Credit or the proceeds of the Advances, or lend,
contribute or otherwise make available to any Subsidiary, joint venture partner
or other Person such extensions of credit or proceeds, (A) to fund any
activities or businesses of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (B) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Facility,
whether as underwriter, advisor, investor, or otherwise) or any Anti‑Corruption
Laws.
SECTION 2.15.    Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrowers agree that upon notice by any Lender Party to any Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
applicable Borrower shall promptly execute and deliver to such Lender Party,
with a copy to the Administrative Agent, a Note, in substantially the form of
Exhibit A hereto, payable to such Lender Party in a principal amount equal to
the Revolving Credit Commitment of such Lender Party. All references to Notes in
the Loan Documents shall mean Notes, if any, to the extent issued hereunder. In
the event and to the extent that the provisions of any Note shall conflict with
this Agreement, the provisions of this Agreement shall govern.
(b)    The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) may include a control account and a subsidiary account for each
Lender Party. In each account with respect to each Lender Party (including the
control account and subsidiary account, if applicable) there shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance

Digital Realty – Credit Agreement
89

--------------------------------------------------------------------------------



and Lender Accession Agreement delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender Party hereunder, and (iv) the amount of any sum
received by the Administrative Agent from the Borrowers hereunder and each
Lender Party’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender Party and, in
the case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrowers under this Agreement. It is
the intention of the parties hereto that the Advances will be treated as in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code (and any other relevant or successor provisions of
the Internal Revenue Code).
SECTION 2.16.    Extension of Termination Date. The Borrowers may request, by
written notice to the Administrative Agent, (i) at least 30 days but not more
than the day occurring 60 days and one year prior to the Termination Date, a
six‑month extension of the Termination Date with respect to the Commitments then
outstanding and (ii) thereafter, an additional six‑month extension provided at
least 30 days but not more than the day occurring 60 days and one year prior to
the Termination Date (as extended pursuant to clause (i) of this sentence)
(each, an “Extension Request”). The Administrative Agent shall promptly notify
each Lender of such Extension Request and the Termination Date in effect at such
time shall, effective as of the applicable Extension Date (as defined below), be
extended for an additional six‑month period, provided that, on such Extension
Date (a) the Administrative Agent shall have received payment in full of the
extension fee set forth in Section 2.08(d) and (b) the following statements
shall be true and the Administrative Agent shall have received for the account
of each Lender Party a certificate signed by a duly authorized officer of the
Operating Partnership, dated the applicable Extension Date, stating that:
(i) the representations and warranties contained in Section 4.01 are true and
correct in all material respects on and as of such Extension Date (except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects on and as of such earlier date)), and (ii) no
Default has occurred and is continuing or would result from such extension.
“Extension Date” means, in the case of each extension option, the first date
after the delivery by the Borrowers of the related Extension Request that the
conditions set forth in clauses (a) and (b) above are satisfied. In the event
that an extension is effected pursuant to this Section 2.16, the aggregate
principal amount of all Advances shall be repaid in full ratably to the Lenders
on the Termination Date as so extended. As of the Extension Date, any and all
references in this Agreement or any of the other Loan Documents to the
“Termination Date” shall refer to the Termination Date as so extended.
SECTION 2.17.    Cash Collateral Account. (a) Grant of Security. The Borrowers
hereby pledge to the Administrative Agent, as collateral agent for the ratable
benefit of the Secured Parties, and hereby grant to the Administrative Agent, as
collateral agent for the ratable benefit of the Secured Parties, a security
interest in, the Borrowers’ right, title and interest in and to the L/C Cash
Collateral Account and all (i) funds and financial assets from time to time
credited thereto (including, without limitation, all Cash Equivalents), all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds and financial assets, and all certificates
and instruments, if any, from time to time representing or evidencing the L/C
Cash Collateral Account, (ii) and all promissory notes, certificates of deposit,
deposit accounts, checks and other instruments from time to time delivered to or
otherwise possessed by the Administrative Agent, as collateral agent for or on
behalf of the Borrowers, in substitution for or in addition to any or all of the
then existing L/C Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other property from time to time

Digital Realty – Credit Agreement
90

--------------------------------------------------------------------------------



received, receivable or otherwise distributed in respect of or in exchange for
any or all of the then existing L/C Account Collateral, in each of the cases set
forth in clauses (i), (ii) and (iii) above, whether now owned or hereafter
acquired by the Borrowers, wherever located, and whether now or hereafter
existing or arising other than assets located or deemed to be located in
Luxembourg (all of the foregoing, collectively, the “L/C Account Collateral”);
provided, however, that for so long as a TMK is prohibited under the TMK Law
from pledging its assets for the benefit of another Person, any pledge from a
Borrower that is a TMK shall solely secure its own obligations hereunder and not
the obligation of any other Borrower.
(b)    Maintaining the L/C Account Collateral. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding, any Guaranteed Hedge Agreement shall
be in effect or any Lender Party shall have any Commitment:
(x)    the Borrowers will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent; and
(xi)    the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the L/C Cash Collateral Account subject to
the provisions of this Agreement, and it shall be a term and condition of such
L/C Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrowers or any other Person from the L/C Cash Collateral
Account; and
(xii)    the Administrative Agent may (with the consent of the Required Lenders
and shall at the request of the Required Lenders), at any time and without
notice to, or consent from, the Borrowers, transfer, or direct the transfer of,
funds from the L/C Account Collateral to satisfy the Borrowers’ Obligations
under the Loan Documents if an Event of Default shall have occurred and be
continuing.
(c)    Investing of Amounts in the L/C Cash Collateral Account. The
Administrative Agent will, from time to time invest (i)(A) amounts received with
respect to the L/C Cash Collateral Account in such Cash Equivalents credited to
the L/C Cash Collateral Account as the Borrowers may select and the
Administrative Agent, as collateral agent, may approve in its reasonable
discretion, and (B) interest paid on the Cash Equivalents referred to in
clause (i)(A) above, and (ii) reinvest other proceeds of any such Cash
Equivalents that may mature or be sold, in each case in such Cash Equivalents
credited in the same manner. Interest and proceeds that are not invested or
reinvested in Cash Equivalents as provided above shall be deposited and held in
the L/C Cash Collateral Account. In addition, the Administrative Agent shall
have the right at any time to exchange such Cash Equivalents for similar Cash
Equivalents of smaller or larger determinations, or for other Cash Equivalents,
credited to the L/C Cash Collateral Account.
(d)    Release of Amounts. So long as no Event of Default shall have occurred
and be continuing, the Administrative Agent will pay and release to any Borrower
or at its order or, at the request of any Borrower, to the Administrative Agent
to be applied to the Obligations of such Borrower under the Loan Documents such
amount, if any, as is then on deposit in the L/C Cash Collateral Account.
(e)    Remedies. Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrowers, except as

Digital Realty – Credit Agreement
91

--------------------------------------------------------------------------------



required by law and at any time or from time to time, charge, set‑off and
otherwise apply all or any part of the Obligations of the Borrowers under the
Loan Documents against any funds held with respect to the L/C Account Collateral
or in any other deposit account.
SECTION 2.18.    Increase in the Aggregate Commitments. (a) The Borrowers may,
at any time by written notice to the Administrative Agent, request an increase
in the aggregate amount of the Revolving Credit Commitments by not less than the
Increase Minimum in the aggregate (each such proposed increase, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments (including the Equivalent
thereof in Dollars with respect to any Commitments denominated in currencies
other than Dollars) on any Increase Date exceed $2,500,000,000, (ii) on the date
of any request by the Borrowers for a Commitment Increase and on the related
Increase Date, the conditions set forth in Sections 3.01(a)(i) and 3.02 shall be
satisfied and (iii) the Borrowers’ notice to the Administrative Agent shall
indicate the proposed allocation of each such Commitment Increase among the
affected Revolving Credit Commitments (each, an “Apportioned Commitment
Increase”).
(b)    The Administrative Agent shall promptly notify the Lenders and such
Eligible Assignees as are designated by the Borrowers of each request by the
Borrowers for a Commitment Increase, which notice shall include (i) the proposed
amounts of the Commitment Increase and each Apportioned Commitment Increase,
(ii) the proposed Increase Date and (iii) the date by which Lenders and such
Eligible Assignees wishing to participate in the Commitment Increase must commit
to an increase in the amount of their respective Revolving Credit Commitments or
to establish their Revolving Credit Commitments, as applicable (the “Commitment
Date”). Each Lender and Eligible Assignee that is willing to participate in such
requested Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase or establish,
as applicable, each applicable Revolving Credit Commitment of such Lender (each,
an “Increased Commitment Amount”). If the Lenders and such Eligible Assignees
notify the Administrative Agent that they are willing to increase (or establish,
as applicable) the amount of their respective applicable Revolving Credit
Commitments by an aggregate amount that exceeds the amount of the requested
Apportioned Commitment Increase relating to such Revolving Credit Commitments,
the requested Apportioned Commitment Increase shall be allocated to each Lender
and Eligible Assignee willing to participate therein in such a manner as is
agreed to by the Borrowers and the Administrative Agent. For avoidance of doubt,
each Lender’s sole right to approve or consent to any Commitment Increase shall
be its right to determine whether to participate, or not to participate, in any
Commitment Increase in its sole discretion as provided in this Section 2.18(b).
(c)    Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders and Eligible
Assignees are willing to participate in the requested Commitment Increase;
provided, however, that the Commitment of each such Eligible Assignee shall be
in an amount of the Commitment Increase Minimum or an integral multiple in
excess thereof of $1,000,000 (or the Equivalent thereof in a Committed Foreign
Currency), or, if less than the Commitment Increase Minimum, the amount of the
requested Commitment Increase that has not been committed to by the Lenders or
such Eligible Assignees as of the applicable Commitment Date.
(d)    On each Increase Date, (x) each Eligible Assignee that accepts an offer
to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Revolving Credit
Commitment shall be governed by the terms and provisions of this Agreement and
(y) the applicable Revolving Credit Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of

Digital Realty – Credit Agreement
92

--------------------------------------------------------------------------------



Section 2.18(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:
(i)    an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Operating Partnership and the Administrative Agent
(each, a “Lender Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the applicable Borrower; and
(ii)    confirmation from each Increasing Lender (acknowledged by the Operating
Partnership on behalf of the Loan Parties) of the increase in the amount of its
applicable Revolving Credit Commitment (and the allocation thereof among the
applicable Revolving Credit Commitments that are increasing) in a writing
satisfactory to the Operating Partnership and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrowers, on or before the Increase Agent Notice Deadline, by telex,
e‑mail or facsimile, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Acceding Lender on such date.
(e)    On the Increase Date, to the extent the Advances then outstanding and
owed to any Lender under the Tranche subject to the Apportioned Commitment
Increase immediately prior to the effectiveness of such Apportioned Commitment
Increase shall be less than such Lender’s Applicable Pro Rata Share (calculated
immediately following the effectiveness of such Apportioned Commitment Increase)
of all Advances then outstanding that are owed to all Lenders under such Tranche
(each such Lender, including any Acceding Lender, an “Increase Purchasing
Lender”), then such Increase Purchasing Lender, without executing an Assignment
and Acceptance, shall be deemed to have purchased an assignment of a pro rata
portion of the Advances then outstanding and owed to each Lender under the
applicable Tranche that is not an Increase Purchasing Lender (an “Increase
Selling Lender”) in an amount sufficient such that following the effectiveness
of all such assignments the Advances outstanding and owed to each Lender under
the applicable Tranche shall equal such Lender’s Applicable Pro Rata Share
(calculated immediately following the effectiveness of such Apportioned
Commitment Increase on the Increase Date) of all Advances then outstanding and
owed to all Lenders under such Tranche. The Administrative Agent shall calculate
the net amount to be paid by each Increase Purchasing Lender and received by
each Increase Selling Lender in connection with the assignments effected
hereunder on the Increase Date. Each Increase Purchasing Lender shall make the
amount of its required payment available to the Administrative Agent, in
same day funds, at the office of the Administrative Agent not later than the
applicable Increase Funding Deadline on the Increase Date or the Business Day
immediately prior to the Increase Date, as applicable. The Administrative Agent
shall distribute on the Increase Date the proceeds of such amount to each of the
Increase Selling Lenders entitled to receive such payments at its Applicable
Lending Office.
(f)    If in connection with the transactions described in this Section 2.18 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrowers shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.
SECTION 2.19.    Reallocation of Commitments. (a) Without limitation of the
Borrowers’ rights under Section 2.18 or Section 2.20, the Borrowers may, at any
time (but not more often than once in any 30 day period), upon not less than
seven calendar days’ prior written notice to the Administrative Agent (the
“Reallocation Notice”), reallocate the aggregate amount of Unused Revolving
Credit Commitments among the

Digital Realty – Credit Agreement
93

--------------------------------------------------------------------------------



Tranches (including, without limitation, a Supplemental Tranche that is being
created contemporaneously with the applicable Reallocation in accordance with
Section 2.20) (each a “Reallocation”) by not less than the Reallocation Minimum
to be effective as of a date (each a “Reallocation Date”) that is at least
90 days prior to the scheduled Termination Date then in effect; provided,
however, that (i) in no event shall any Reallocation cause the Revolving Credit
Commitments of any Tranche to be less than the lesser of (1) the Revolving
Credit Borrowing Minimum or (2) the portion of the Facility Exposure then
allocable to such Tranche, (ii) on the Reallocation Date the following
statements shall be true and the Administrative Agent shall have received for
the account of each Lender Party a certificate signed by a duly authorized
officer of the Operating Partnership, dated the Reallocation Date, stating that
(x) the representations and warranties contained in Section 4.01 are true and
correct in all material respects as though made on and as of the Reallocation
Date (except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date)) and (y) no Default or Event of Default has occurred and is
continuing or would result from such Reallocation, (iii) immediately after
giving effect to such Reallocation, in no event shall the aggregate principal
amount (expressed in the Primary Currency of the applicable Tranche and
including the Equivalent in such Primary Currency at such time of any amounts
denominated in a Committed Foreign Currency other than such Primary Currency) of
the Advances under any Tranche outstanding at such time plus the Available
Amount (expressed in the Primary Currency of the applicable Tranche and
including the Equivalent in such Primary Currency at such time of any amounts
denominated in a Committed Foreign Currency other than such Primary Currency) of
all outstanding Letters of Credit with respect to such Tranche at such time
exceed the Revolving Credit Commitments with respect to such Tranche at such
time. The Reallocation Notice shall (x) specify (1) the proposed aggregate
amount of such Reallocation (the “Total Reallocation Amount”), (2) the Tranche
or Tranches being increased (each, an “Increasing Tranche”), (3) the Tranche or
Tranches being decreased (each, a “Decreasing Tranche”), and (4) the proposed
Reallocation Date and (y) contain a certification signed by a Responsible
Officer of the Operating Partnership stating that all of the requirements set
forth in this Section 2.19(a) have been satisfied or, as of the Reallocation
Date, will be satisfied.
(b)    Upon receipt of any Reallocation Notice, the Administrative Agent shall
promptly deliver a copy of such Reallocation Notice to each Issuing Bank and
each affected Lender and notify each affected Lender of its proposed
proportionate share of (i) the Decreasing Tranche, (ii) the Increasing Tranche,
and (iii) the Total Reallocation Amount. Such determinations shall be made by
the Administrative Agent for each Lender within each Tranche based on the ratio
of the Commitment of such Lender in respect of such Tranche to the total
Commitments of all Lenders in respect of such Tranche, and (iv) the date by
which Lenders (other than Approved Reallocation Lenders) with increasing
Commitments, if any, resulting from such Reallocation must commit in writing to
the increase in their respective Commitments (the “Reallocation Commitment
Date”). Each Lender (other than an Approved Reallocation Lender) that is willing
to participate in such Commitment increase resulting from the Reallocation
shall, in its sole discretion, give written notice to the Administrative Agent
at least one Business Day prior to the Reallocation Commitment Date of the
amount by which it is willing to increase its applicable Commitment (an
“Increased Commitment Amount”). If any Lender (other than an Approved
Reallocation Lender) in the Increasing Tranche shall fail to provide such notice
within one Business Day prior to the Reallocation Commitment Date or shall
decline, in whole or in part, to commit to its allocable share of the Commitment
increase, then the Administrative Agent shall promptly offer such share to the
Approved Reallocation Lenders in the Increasing Tranche and the other Lenders in
the Increasing Tranche that are willing to participate in such Commitment
increase on a pro rata basis. Each Issuing Bank shall confirm in writing its
approval of the Reallocation. For avoidance of doubt, each Lender’s sole right
to approve or consent to any Reallocation shall be its right to determine
whether to participate, or not to participate, in any Commitment increase in its
sole discretion as provided in this Section 2.19(b).

Digital Realty – Credit Agreement
94

--------------------------------------------------------------------------------



(c)    Promptly following the Reallocation Commitment Date, the Administrative
Agent shall notify the Borrowers of any shortfall in the Commitments allocable
to the Increasing Tranche. In the event of any such shortfall, the provisions of
Sections 2.18(c) and 2.18(d) shall apply, mutatis mutandis.
(d)    On the applicable Reallocation Date, (i) the Reallocation shall be
effected by reallocating Unused Revolving Credit Commitments from the Decreasing
Tranche(s) to the Increasing Tranche(s) on a dollar‑for‑dollar basis, and
(ii) to the extent Advances then outstanding and owed to any applicable Lender
immediately prior to the effectiveness of the Reallocation shall be less than
such Lender’s Applicable Pro Rata Share (calculated immediately following the
effectiveness of such Reallocation) of all Advances then outstanding that are
owed to all Lenders in any affected Tranche (collectively, including any
applicable Acceding Lender, the “Reallocation Purchasing Lenders”), in each case
as applicable, then such Reallocation Purchasing Lenders, without executing an
Assignment and Acceptance, shall be deemed to have purchased an assignment of a
pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Reallocation Purchasing Lender (collectively, the “Reallocation Selling
Lenders”), in an amount sufficient such that following the effectiveness of all
such assignments the Advances outstanding and owed to each Lender shall equal
such Lender’s Applicable Pro Rata Share (calculated immediately following the
effectiveness of the Reallocation) of all Advances then outstanding in respect
of the applicable Tranche. The Administrative Agent shall calculate the net
amount to be paid by each Reallocation Purchasing Lender and received by each
Reallocation Selling Lender in connection with the assignments effected
hereunder on the Reallocation Date. Each Reallocation Purchasing Lender shall
make the amount of its required payment available to the Administrative Agent,
in same day funds, at the office of the Administrative Agent not later than the
Reallocation Funding Deadline on the Reallocation Date or the Business Day
immediately prior to the Reallocation Funding Deadline, as applicable. The
Administrative Agent shall distribute on the Reallocation Date the proceeds of
such amount to each of the Reallocation Selling Lenders entitled to receive such
payments at its Applicable Lending Office.
(e)    On the Reallocation Date, with respect to any Reallocation relating to a
Tranche that has a Letter of Credit Facility Subfacility, the applicable Letter
of Credit Commitments shall, to the extent possible and subject to the
provisions of this Section 2.19(e), be reallocated among the applicable Letter
of Credit Facilities in a manner consistent with the Reallocation of the Unused
Revolving Credit Commitments; provided, however, that such reallocation of the
Letter of Credit Commitments shall be made only to the extent that following the
effectiveness thereof the sum of all Letter of Credit Advances then outstanding
in respect of Letters of Credit under such Letter of Credit Facility plus the
Available Amount of all such Letters of Credit shall not exceed the applicable
Letter of Credit Commitment relating to such Letter of Credit Facility.
(f)    On the Reallocation Date, the applicable Borrower shall execute and
deliver a replacement Note payable to each Lender requesting the same in a
principal amount equal to such Lender’s respective Revolving Credit Commitment
immediately following the effectiveness of the Reallocation. Each Lender
receiving a replacement Note shall promptly return to the applicable Borrower
any previously issued Note for which such replacement Note was delivered in
exchange.
(g)    On the Reallocation Date, the Administrative Agent shall notify the
Lenders and the Borrowers, on or before the Reallocation Agent Notice Deadline,
by facsimile, telex or e‑mail, of the occurrence of the Reallocation to be
effected on such Reallocation Date and shall promptly distribute to the Lenders
and the Borrowers a copy of Schedule I hereto revised to reflect such
Reallocation. The Administrative Agent shall record in the Register the relevant
information with respect to each Lender on such Reallocation Date in accordance
with Section 9.07.
(h)    Notwithstanding the foregoing, subject to Section 2.19(c), no
Reallocation of any Unused Revolving Credit Commitment of a Lender shall cause
an increase in the aggregate Revolving Credit Commitments of such Lender and its
Affiliates under all Tranches.

Digital Realty – Credit Agreement
95

--------------------------------------------------------------------------------



SECTION 2.20.    Supplemental Tranches. The Borrowers may from time to time
request (each such request, a “Supplemental Tranche Request”) certain Lenders
and Eligible Assignees to provide one or more supplemental tranches for Advances
in an amount of at least $25,000,000 (or the Equivalent thereof in a foreign
currency) (or such lesser amount as the Administrative Agent may agree) per
tranche in a currency (a “Supplemental Currency”) that is not included as a
Committed Foreign Currency at the time of such Supplemental Tranche Request
(each such new tranche, a “Supplemental Tranche”). For the avoidance of doubt,
the Primary Currency of any Supplemental Tranche may or may not be in Dollars.
Each Supplemental Tranche Request shall be made in the form of an addendum
substantially in the form of Exhibit G (a “Supplemental Addendum”) and sent to
the Administrative Agent and shall set forth (i) the proposed currency of such
Supplemental Tranche, (ii) the proposed existing Borrower or Borrowers and/or
the proposed Additional Borrower or Additional Borrowers that will be the
proposed Supplemental Borrower with respect to the Supplemental Tranche,
(iii) the proposed interest types and rates for such Supplemental Tranche,
(iv) the other matters set forth on the form of Supplemental Addendum, and
(v) any other specific terms of such Supplemental Tranche that the Borrowers
deem necessary, provided that the maturity date of any Advance under any
Supplemental Tranche shall not be later than the Termination Date. As a
condition precedent to the addition of a Supplemental Tranche to this Agreement:
(i) each Lender providing a Supplemental Tranche Commitment with respect to the
applicable Supplemental Tranche must be able to make Advances in the
Supplemental Currency in accordance with applicable laws and regulations;
(ii) each Lender providing a Supplemental Tranche Commitment with respect to
such Supplemental Tranche and the Administrative Agent must execute the
requested Supplemental Addendum; (iii) each of the proposed Supplemental
Borrowers under such Supplemental Tranche shall be an existing Borrower or an
Additional Borrower with regard to such Supplemental Tranche and each such
Supplemental Borrower and each other Loan Party shall execute the Supplemental
Addendum, and (iv) any other documents or certificates that shall be reasonably
requested by the Administrative Agent in connection with the addition of the
Supplemental Tranche shall have been delivered to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent. Subject
to the provisions of Sections 2.18 and 2.19 and this Section 2.20, each
Supplemental Tranche shall be committed to by Lenders pursuant to (x) an
increase in Commitments pursuant to Section 2.18 or (y) Reallocations of Unused
Revolving Credit Commitments to the applicable Supplemental Tranche pursuant to
Section 2.19. No Lender shall be obligated to make a Supplemental Tranche
Commitment and a Lender may agree to do so in its sole discretion. For avoidance
of doubt, each Lender’s sole right to approve or consent to any Supplemental
Tranche Commitment shall be its right to determine whether to participate, or
not to participate, in any Supplemental Tranche Commitment in its sole
discretion as provided in this Section 2.20. If a Supplemental Tranche Request
is accepted in accordance with this Section 2.20, the Administrative Agent and
the applicable Borrower shall determine the effective date of such Supplemental
Tranche (the “Supplemental Tranche Effective Date”), the final allocation of
such Supplemental Tranche and any other terms of such Supplemental Tranche. The
Administrative Agent shall promptly distribute a revised Schedule I to each
Lender reflecting such new Supplemental Tranche and notify each Lender of the
Supplemental Tranche Effective Date. Promptly after a Supplemental Tranche
Request, if the Administrative Agent cannot act as the funding agent therefor,
the Operating Partnership shall, subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed) appoint the
proposed funding agent for the requested Supplemental Tranche. Each such funding
agent shall (A) execute the applicable Supplemental Addendum and (B) administer
the applicable Supplemental Tranche and, in connection therewith, shall have
authority consistent with the authority of the Administrative Agent hereunder in
respect of the Administrative Agent’s administration of the Facility; provided,
however, that no such funding agent shall be authorized to take any enforcement
action unless and except to the extent expressly authorized in writing by the
Administrative Agent. Each such funding agent shall entitled to the benefits of
Section 9.04 to the same extent as the Administrative Agent.
SECTION 2.21.    Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply
with respect to any outstanding Facility Exposure of such Defaulting Lender with
respect to any Letter of Credit Facility:

Digital Realty – Credit Agreement
96

--------------------------------------------------------------------------------



(iii)    the Facility Exposure of such Defaulting Lender with respect to any
Letter of Credit Facility will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non‑Defaulting Lenders in the Tranche under which
such Letter of Credit of Facility is a Subfacility pro rata in accordance with
their respective Commitments in such Tranche, provided that (A) the sum of each
Non‑Defaulting Lender’s total Facility Exposure may not in any event exceed the
Commitment of such Non‑Defaulting Lender with respect to the applicable Tranche
as in effect at the time of such reallocation, (b) no Event of Default has
occurred and is continuing, and (c) neither such reallocation nor any payment by
a Non‑Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agent or any other Lender Party may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non‑Defaulting Lender;
(iv)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Facility Exposure with respect to any Letter of Credit
Facility cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the Borrowers will, not later than three Business
Days after demand by the Administrative Agent make arrangements satisfactory to
the Administrative Agent in its sole discretion to protect the Administrative
Agent and the other Lender Parties against the risk of non‑payment by such
Defaulting Lender; and
(v)    any amount paid by a Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non‑interest bearing
account until (subject to Section 2.17(b)) the termination of the Commitments
and payment in full of all Obligations and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second to the payment of any amounts owing by such Defaulting Lender
to the Non‑Defaulting Lenders under this Agreement, ratably among them in
accordance with the amounts of such amounts then due and payable to them; third,
if so determined by the Administrative Agent or requested by any Issuing Bank,
to be held in the L/C Cash Collateral Account for future funding obligations of
such Defaulting Lender of any participation in any applicable Letter of Credit;
fourth, as the Operating Partnership may request to the funding of any Advance
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, provided that no Default or Event of Default then exists; fifth, if so
determined by the Administrative Agent and the Operating Partnership, to be held
in a non‑interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement;
sixth, so long as no Default or Event of Default then exists, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, after the termination of the Commitments and payment in
full of all Obligations, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Notwithstanding the foregoing, after the occurrence and during the continuation
of an Event of Default, the Administrative Agent may apply any such amount in
accordance with Section 2.11(g).
(b)    If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Advances of the other Lender Parties in the same Tranche and/or make
such other adjustments as the Administrative Agent may determine to

Digital Realty – Credit Agreement
97

--------------------------------------------------------------------------------



be necessary to cause the Applicable Pro Rata Share of the Lenders in the
applicable Tranche to be on a pro rata basis in accordance with their respective
Revolving Credit Commitments whereupon such Lender will cease to be a Defaulting
Lender and will be a Non‑Defaulting Lender (and such Applicable Pro Rata Share
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing), provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non‑Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
ARTICLE III    
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
SECTION 3.01.    Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:
(a)    Except as otherwise set forth in the Post‑Closing Letter Agreement, the
Administrative Agent shall have received on or before the day of the Initial
Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the items specified in
clauses (i) and (ii) below) in sufficient copies for each Lender Party:
(ii)    A Note payable to each Lender requesting the same.
(iii)    Completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements (or
equivalent filings) filed in the jurisdictions that the Administrative Agent may
deem necessary or desirable that name any Loan Party as debtor, together with
copies of such other financing statements, and evidence that all other actions
that the Administrative Agent may deem reasonably necessary or desirable have
been taken (including, without limitation, receipt of duly executed payoff
letters and UCC termination statements (or equivalent filings)).
(iv)    Certified copies of the resolutions of the Board of Directors (or
equivalent body), general partner or managing member, as applicable, of each
Loan Party and of each general partner or managing member (if any) of each Loan
Party (or extracts thereof in the case of the Initial Australia Borrower)
approving the transactions contemplated by the Loan Documents and each Loan
Document to which it is or is to be a party, and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the Loan
Documents and each Loan Document to which it is or is to be a party.
(v)    A copy of a certificate of the Secretary of State (or equivalent
authority (if any)) of the jurisdiction of incorporation, organization or
formation of each Loan Party and of each general partner or managing member (if
any) of each Loan Party, dated reasonably near the Closing Date, certifying, if
and to the extent such certification is generally available for entities of the
type of such Loan Party, (A) as to a true and complete copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office and (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability

Digital Realty – Credit Agreement
98

--------------------------------------------------------------------------------



company agreement or other organizational document, as applicable, of such Loan
Party, general partner or managing member, as the case may be, on file in such
Secretary’s office and (2) to the extent available, such Loan Party, general
partner or managing member, as the case may be, has paid all franchise taxes to
the date of such certificate and (C) such Loan Party, general partner or
managing member, as the case may be, is duly incorporated, organized or formed
and in good standing (if a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
or presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation.
(vi)    A copy of a certificate of the Secretary of State (or equivalent
authority (if any)) of each jurisdiction in which any Loan Party or any general
partner or managing member of a Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect, dated reasonably near (but
prior to) the Closing Date, stating, with respect to each such Loan Party,
general partner or managing member, that such Loan Party, general partner or
managing member, as the case may be, is duly qualified and in good standing (if
a concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited partnership or limited liability company in such State and
has filed all annual reports required to be filed to the date of such
certificate.
(vii)    A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President, a
Vice President and its Secretary or any Assistant Secretary or, with respect to
Loan Parties that are Foreign Subsidiaries, any authorized signatory (or those
of its general partner or managing member, if applicable), or in the case of a
Loan Party organized in Japan, corporate seal, dated the Closing Date (the
statements made in which certificate shall be true on and as of the date of the
Initial Extension of Credit), certifying as to (A) the absence of any amendments
to the constitutive documents of such Loan Party, general partner or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(iv), (B) a true and complete copy of the bylaws, memorandum and
articles of association, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
(if a concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) or valid existence
of such Loan Party, general partner or managing member, as applicable, as a
corporation, limited liability company or partnership organized under the laws
of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the accuracy in all
material respects of the representations and warranties contained in the Loan
Documents as though made on and as of the date of the Initial Extension of
Credit (except to the extent such representations and warranties relate to an
earlier date, in which such representations and warranties shall be true and
correct in all material respects on or as of such earlier date) and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

Digital Realty – Credit Agreement
99

--------------------------------------------------------------------------------



(viii)    A certificate of the Secretary or an Assistant Secretary of each Loan
Party or, with respect to Loan Parties that are Foreign Subsidiaries, any
authorized signatory (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures (or in the case
of a Loan Party organized in Japan executing by corporate seal, (i) a
certificate of seal and a certificate of full registry records both of which
have been issued by the competent legal affairs bureau within three months
before the date of the applicable officer’s certificate and (ii) a seal
registration form (in the form prescribed by the Administrative Agent)) of the
officers or other authorized signatories of such Loan Party , or of the general
partner or managing member of such Loan Party, authorized to sign each Loan
Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder.
(ix)    The audited Consolidated annual financial statements for the year ending
December 31, 2014 of the Parent Guarantor and interim financial statements dated
the end of the most recent fiscal quarter for which financial statements are
available.
(x)    Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested.
(xi)    Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties that satisfies the requirements of Section 5.01(d).
(xii)    An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.
(xiii)    An opinion of White & Case LLP, Japanese counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.
(xiv)    An opinion of Venable LLP, Maryland counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.
(xv)    An opinion of Drew & Napier LLC, Singapore counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.
(xvi)    An opinion of Loyens & Loeff Luxembourg S.à r.l., Luxembourg counsel
for the Loan Parties, in form and substance satisfactory to the Administrative
Agent.
(xvii)    An opinion of Walkers, British Virgin Islands counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.
(xviii)    An opinion of Gilbert + Tobin, Australian counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.
(xix)    An opinion of Brodies LLP, Scottish counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.
(xx)    An opinion of Conyers Dill & Pearman, Mauritius counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

Digital Realty – Credit Agreement
100

--------------------------------------------------------------------------------



(xxi)    An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.
(xxii)    A breakage indemnity letter agreement, dated not later than the
earliest applicable Notice of Borrowing Deadline, executed by the Borrowers in
form and substance satisfactory to the Administrative Agent.
(xxiii)    One or more Notices of Borrowing, each dated not later than the
applicable Notice of Borrowing Deadline, or Notices of Issuance, as applicable,
and specifying the Initial Borrowing Date as the date of the proposed Borrowing.
(xxiv)    An Unencumbered Assets Certificate prepared on a pro forma basis to
account for any acquisitions, dispositions or reclassifications of Assets, and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since September 30, 2015.
(xxv)    [Reserved.]
(xxvi)    A letter from the Initial Process Agent addressed to the
Administrative Agent confirming its agreement to act as the Initial Process
Agent for the purposes of Section 9.14(c).
(xxvii)    With respect to each Borrower that is a TMK, (x) a certified copy of
such Borrower’s business commencement notification (gyoumu kaishi todoke)
(including the asset liquidation plan and other attachments) affixed with a
receipt stamp of the director of the competent local finance bureau, (y) copies
of any modification (if any) to the asset liquidation plan since the date of
filing of such business commencement notification affixed with a receipt stamp
of the director of the competent local finance bureau, and (z) a valid and
current asset liquidation plan (affixed with a receipt stamp of the director of
the competent local finance bureau if it has been submitted to the competent
local finance bureau).
(b)    The Lender Parties shall be satisfied with any change to the corporate
and legal structure of any Loan Party or any Subsidiary thereof occurring after
December 31, 2014, including any changes to the terms and conditions of the
charter and bylaws, memorandum and articles of association, operating agreement,
partnership agreement or other governing document of any Loan Party occurring
after December 31, 2014.
(c)    The Lender Parties shall be satisfied that (1) all Existing Debt
(including, without limitation, all Debt under the Existing Revolving Credit
Agreement other than the Existing Letters of Credit), other than Surviving Debt,
has been prepaid, redeemed or defeased in full or otherwise satisfied and
extinguished and (2) all commitments under the Existing Revolving Credit
Agreement have been terminated.
(d)    Before and after giving effect to the transactions contemplated by the
Loan Documents, there shall have occurred no material adverse change in the
business or financial condition of the Parent Guarantor and its Subsidiaries
taken as a whole since December 31, 2014.
(e)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.

Digital Realty – Credit Agreement
101

--------------------------------------------------------------------------------



(f)    All material governmental and third party consents and approvals
necessary in connection with the transactions contemplated by the Loan Documents
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.
(g)    There exists no default or event of default under any of the Other Senior
Debt Documents on the part of the Operating Partnership or any Affiliate
thereof.
(h)    The Borrowers shall have paid all accrued fees of the Administrative
Agent and the Lender Parties and all reasonable, out‑of‑pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent, subject to the terms of the Fee Letter).
SECTION 3.02.    Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase, Extension and Creation. The obligation of each Lender to
make an Advance (other than Competitive Bid Advance, a Letter of Credit Advance
made by an Issuing Bank or a Lender pursuant to Section 2.03(c)) on the occasion
of each Borrowing (including the initial Borrowing), the obligation of each
Issuing Bank to issue a Letter of Credit (including the initial issuance) or
renew a Letter of Credit (other than renewals that do not increase the size of
the Letter of Credit), the extension of Commitments pursuant to Section 2.16, a
Commitment Increase pursuant to Section 2.18, the creation of a Supplemental
Tranche in accordance with Section 2.20 and the right of the Borrowers to
request a Swing Line Borrowing shall be subject to the further conditions
precedent:
(j)    On the date of such Borrowing, issuance, renewal (other than renewals
that do not increase the size of the Letter of Credit), extension, increase or
creation the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender, the Swing Line Bank or such
Issuing Bank a certificate signed by a duly authorized officer of the applicable
Borrower, dated the date of such Borrowing, issuance, renewal (other than
renewals that do not increase the size of the Letter of Credit), extension,
increase or creation, stating that:
(i)    the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of such date, before and
after giving effect to (A) such Borrowing, issuance, renewal, extension,
increase or creation and (B) in the case of any Borrowing, issuance or renewal,
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date));
(ii)    no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, issuance, renewal, extension, increase or
creation or (B) in the case of any Borrowing or issuance or renewal, from the
application of the proceeds therefrom; and
(iii)    for each Revolving Credit Advance or Swing Line Advance made by the
applicable Swing Line Bank or issuance or renewal of any Letter of Credit,
(A) the Maximum Unsecured Debt Percentage of Total Unencumbered Asset Value
equals or exceeds the Unsecured Debt that will be outstanding after giving
effect to such Advance, issuance or renewal, respectively, and (B) before and
after giving effect to such Advance, issuance or renewal, the Parent Guarantor
shall be in compliance with the covenants contained in Section 5.04;

Digital Realty – Credit Agreement
102

--------------------------------------------------------------------------------



(k)    In the case of any Borrowing, issuance, renewal, extension, increase or
creation in respect of the Yen Revolving Credit Tranche by any Borrower that is
a TMK, the Administrative Agent shall have received a valid and current asset
liquidation plan with respect to such TMK, including any modification thereof
(affixed with a receipt stamp of the director of the competent local finance
bureau if it has been submitted to the competent local finance bureau)
reflecting such Borrowing, issuance, renewal, extension, increase or creation;
and
(l)    The Administrative Agent shall have received such other approvals or
documents as any Lender Party through the Administrative Agent may reasonably
request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Secured Parties or the ability of the Loan Parties to perform
their Obligations.
SECTION 3.03.    Conditions Precedent to Each Competitive Bid Advance. The
obligation of each U.S. Dollar Revolving Lender that is to make a Competitive
Bid Advance on the occasion of a Competitive Bid Borrowing to make such
Competitive Bid Advance as part of such Competitive Bid Borrowing is subject to
the conditions precedent that (i) the Administrative Agent shall have received
the written confirmatory Notice of Competitive Bid Borrowing with respect
thereto, and (ii) on the date of such Competitive Bid Borrowing the following
statements shall be true (and each of the giving of the applicable Notice of
Competitive Bid Borrowing and the acceptance by the applicable U.S. Borrower of
the proceeds of such Competitive Bid Borrowing shall constitute a representation
and warranty by such U.S. Borrower that on the date of such Competitive Bid
Borrowing such statements are true): (A) the representations and warranties
contained in Section 4.01 are correct in all material respects on and as of the
date of such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date)), (B) no event has occurred
and is continuing, or would result from such Competitive Bid Borrowing or from
the application of the proceeds therefrom, that constitutes a Default and
(C)(I) the Maximum Unsecured Debt Percentage of Total Unencumbered Asset Value
equals or exceeds the Unsecured Debt that will be outstanding after giving
effect to such Competitive Bid Advance and (II) before and after giving effect
to such Competitive Bid Advance, the Parent Guarantor shall be in compliance
with the covenants contained in Section 5.04.
SECTION 3.04.    Additional Conditions Precedent. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender, each Issuing Bank will not be required
to issue any Letter of Credit or to amend any outstanding Letter of Credit, and
each Swing Line Bank will not be required to make any Swing Line Advance, unless
the applicable Issuing Bank or Swing Line Bank, as the case may be, is satisfied
that any exposure that would result therefrom is eliminated or fully covered by
the Commitments of the Non‑Defaulting Lenders or by Cash Collateralization in
accordance with the terms of Section 2.03(e) or 2.21(a), as applicable.
SECTION 3.05.    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

Digital Realty – Credit Agreement
103

--------------------------------------------------------------------------------



ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.    Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:
(b)    Each Loan Party and each general partner or managing member, if any, of
each Loan Party (i) is a corporation, limited liability company or partnership
duly incorporated, organized or formed, validly existing and in good standing
(to the extent that a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
under the laws of the jurisdiction of its incorporation, organization or
formation, (ii) is duly qualified and in good standing (to the extent that a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed would not be reasonably likely to have a Material Adverse Effect
and (iii) has all requisite corporate, limited liability company or partnership
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted. The
Parent Guarantor is organized in conformity with the requirements for
qualification as a REIT under the Internal Revenue Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Internal Revenue Code. All of the outstanding Equity Interests
in the Parent Guarantor have been validly issued, are fully paid and
non‑assessable, all of the general partner Equity Interests in the Operating
Partnership are owned by the Parent Guarantor, and all such general partner
Equity Interests are owned by the Parent Guarantor free and clear of all Liens.
(c)    All of the outstanding Equity Interests in each Loan Party’s Subsidiaries
have been validly issued, are fully paid and non‑assessable and, to the extent
owned by such Loan Party or one or more of its Subsidiaries, are owned by such
Loan Party or Subsidiaries free and clear of all Liens (other than Liens on
Equity Interests in Subsidiaries securing Debt that is not prohibited
hereunder).
(d)    The execution and delivery by each Loan Party and of each general partner
or managing member (if any) of each Loan Party of each Loan Document to which it
is or is to be a party, and the performance of its obligations thereunder, and
the consummation of the transactions contemplated by the Loan Documents, are
within the corporate, limited liability company or partnership powers of such
Loan Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract binding on or affecting any Loan Party or any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such Material Contract, the violation
or breach of which would be reasonably likely to have a Material Adverse Effect.

Digital Realty – Credit Agreement
104

--------------------------------------------------------------------------------



(e)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by any Loan Party or any general partner or managing member of any
Loan Party of any Loan Document to which it is or is to be a party or for the
consummation of the transactions contemplated by the Loan Documents and the
exercise by the Administrative Agent or any Lender Party of its rights under the
Loan Documents, except for authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect. Notwithstanding the above, the registration of the Loan
Documents (and any document in connection therewith) with the Administration de
l’Enregistrement et des Domaines in Luxembourg may be required in the case of
legal proceedings before Luxembourg courts or in the case that any Loan Document
(and any document in connection therewith) must be produced before an official
Luxembourg authority (autorité constituée).
(f)    This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, examinership or similar laws affecting creditors’
rights generally and by general principles of equity.
(g)    Except as set forth in the reports delivered to the Administrative Agent
pursuant to Section 5.03(g), there is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action to any Loan Party’s knowledge, pending or threatened before
any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect or (ii) would reasonably be expected
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.
(h)    The Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at December 31, 2014 and the related Consolidated statement of
income and Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of KPMG
LLP, independent public accountants, and the Consolidated balance sheet of the
Parent Guarantor as at September 30, 2015, and the related Consolidated
statement of income and Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the nine months then ended, copies of which
have been furnished to each Lender Party, fairly present, subject, in the case
of such balance sheet as at September 30, 2015, and such statements of income
and cash flows for the nine months then ended, to year‑end audit adjustments,
the Consolidated financial condition of the Parent Guarantor and its
Subsidiaries as at such dates and the Consolidated results of operations of the
Parent Guarantor and its Subsidiaries for the periods ended on such dates, all
in accordance with generally accepted accounting principles applied on a
consistent basis, and since December 31, 2014, there has been no Material
Adverse Change.
(i)    The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lender Parties pursuant to Section 5.03 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts.
(j)    Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender Party in

Digital Realty – Credit Agreement
105

--------------------------------------------------------------------------------



connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not materially misleading in light of the circumstances
under which they were made.
(k)    No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used, directly or indirectly,
whether immediately, incidentally or ultimately to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock or to refund indebtedness originally incurred for such purpose.
(l)    Neither any Loan Party nor any of its Subsidiaries nor any general
partner or managing member of any Loan Party, as applicable, is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Without limiting the generality of the
foregoing, each Loan Party and each of its Subsidiaries and each general partner
or managing member of any Loan Party, as applicable: (i) is primarily engaged,
directly or through a wholly‑owned subsidiary or subsidiaries, in a business or
businesses other than that of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face‑amount certificates of the installment
type; (ii) is not engaged in, does not propose to engage in and does not hold
itself out as being engaged in the business of (A) investing, reinvesting,
owning, holding or trading in securities or (B) issuing face‑amount certificates
of the installment type; (iii) does not own or propose to acquire investment
securities (as defined in the Investment Company Act of 1940, as amended) having
a value exceeding forty percent (40%) of the value of such company’s total
assets (exclusive of government securities and cash items) on an unconsolidated
basis; (iv) has not in the past been engaged in the business of issuing
face‑amount certificates of the installment type; and (v) does not have any
outstanding face‑amount certificates of the installment type. Neither the making
of any Advances, nor the issuance of any Letters of Credit, nor the application
of the proceeds or repayment thereof by any Borrower, nor the consummation of
the other transactions contemplated by the Loan Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.
(m)    Each of the Assets listed on the schedule of Unencumbered Assets
delivered to the Administrative Agent in connection with the Closing Date (as
updated from time to time in accordance with Section 5.03(d)) satisfies all
Unencumbered Asset Conditions, except to the extent as otherwise set forth
herein or waived in writing by the Required Lenders. The Loan Parties are the
legal and beneficial owners of the Unencumbered Assets free and clear of any
Lien, except for the Liens permitted under the Loan Documents.
(n)    [Reserved].
(o)    Set forth on Schedule 4.01(n) hereto is a complete and accurate list of
all Surviving Debt of each Loan Party and its Subsidiaries (other than
intercompany Debt) as of the date set forth on Schedule 4.01(n) having a
principal amount of at least $10,000,000 and showing as of such date the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor, and from such date to the Closing Date
except as set forth on Schedule 4.01(n) there has been no material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
such Surviving Debt (other than payments of principal and interest in accordance
with the documents governing such Debt).
(p)    Each Loan Party and its Subsidiaries has good, marketable and insurable
fee simple title to, or valid trust beneficiary interests or leasehold interests
in, all material Real Property owned or

Digital Realty – Credit Agreement
106

--------------------------------------------------------------------------------



leased by such Loan Party or any such Subsidiary, free and clear of all Liens,
other than Liens created or permitted by the Loan Documents.
(q)    (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, there is no past non‑compliance with such
Environmental Laws and Environmental Permits that has resulted in any ongoing
material costs or obligations or that is reasonably expected to result in any
future material costs or obligations, and no circumstances exist that (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.
(ii)    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or any analogous foreign, state or local list or is adjacent to any such
property; (B) there are no and never have been any underground or above ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries that is reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries; (C) there is no asbestos or
asbestos‑containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (D) Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.
(iii)    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.
(r)    Each Loan Party and each Subsidiary is in compliance with the
requirements of all Laws (including, without limitation, the Securities Act and
the Securities Exchange Act, and the applicable rules and regulations
thereunder, state securities law and “Blue Sky” laws) applicable to it and its
business, where the failure to so comply would reasonably be expected to have a
Material Adverse Effect.
(s)    Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would reasonably be expected to have a Material Adverse Effect.
(t)    Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of

Digital Realty – Credit Agreement
107

--------------------------------------------------------------------------------



the Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business and financial condition of such other
Loan Party.
(u)    The Parent Guarantor is, individually and together with its Subsidiaries,
Solvent and each Borrower is Solvent.
(v)    (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or would reasonably be expected to
result in a Material Adverse Effect.
(ii)    Schedule SB (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and, following a request by the Administrative Agent,
furnished to the Administrative Agent, is complete and accurate in all material
respects and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no change in such funding status that has
resulted in or would reasonably be expected to result in a Material Adverse
Effect.
(iii)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.
(iv)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.
(w)    No Borrower organized or doing business under the laws of Japan is (i) a
gang (boryokudan); (ii) a gang member; (iii) a person for whom five (5) years
have not passed since ceasing to be a gang member; (iv) an associate gang
member; (v) a gang‑related company; (vi) a corporate extortionist (sokaiya);
(vii) a rogue adopting social movements as its slogan; (viii) a violent force
with special knowledge, in each case as defined in the “Manual of Measures
against Organized Crime” (soshikihanzai taisaku youkou) by the National Police
Agency of Japan); or (ix) another person or entity similar to any of the above
(collectively, “Anti‑Social Forces”); nor does any Loan Party have any
(i) relationships by which its management is considered to be controlled by
Anti‑Social Forces; (ii) relationships by which Anti‑Social Forces are
considered to be involved substantially in its management; (iii) relationships
by which it is considered to unlawfully utilize Anti‑Social Forces for the
purpose of securing unjust advantage for itself or any third party or of causing
damage to any third party; (iv) relationships by which it is considered to offer
funds or provide benefits to Anti‑Social Forces; or (v) officers or persons
involved substantially in its management having socially condemnable
relationships with Anti‑Social Forces.
(x)    (i) None of the Loan Parties or any of their respective Subsidiaries or,
to the knowledge of each Loan Party, any director, officer, employee, agent or
Affiliate of any Loan Party or any of its respective Subsidiaries, is a Person
that is, or is owned or controlled by Persons that are: (A) the target of any
sanctions administered or enforced by the U.S. government, including the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, the Monetary Authority of Singapore or the
Australian Department of Foreign Affairs and Trade

Digital Realty – Credit Agreement
108

--------------------------------------------------------------------------------



(collectively, “Sanctions”), or (B) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions.
(ii)    None of the Loan Parties or any of their respective Subsidiaries have
within the preceding five years knowingly engaged in, or are now knowingly
engaged in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was, or whose
government is or was, the subject of Sanctions.
(iii)    None of the Loan Parties or any of their respective Subsidiaries or, to
the knowledge of each Loan Party, any director, officer, employee, agent or
Affiliate thereof, is in violation in any material respect of any
Anti‑Corruption Laws.
ARTICLE V    
COVENANTS OF THE LOAN PARTIES
SECTION 5.01.    Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, each Loan Party will:
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non‑compliance is the subject of a Good Faith
Contest.
(c)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Loan Parties nor any of their Subsidiaries shall be required to pay
or discharge any such tax, assessment, charge or claim that is the subject of a
Good Faith Contest, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.
(d)    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonable steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non‑compliance would not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same would not reasonably be expected to result
in a Material Adverse Effect; provided, however, that neither the Loan Parties
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.

Digital Realty – Credit Agreement
109

--------------------------------------------------------------------------------



(e)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.
(f)    Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrowers only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(b) or (c) below). Each Borrower (other
than the Operating Partnership) shall at all times be a Subsidiary of the
Operating Partnership. If at any time an event shall occur that would result in
a Borrower (other than the Operating Partnership) no longer being a Subsidiary
of the Operating Partnership, then prior to the occurrence of such event the
Operating Partnership shall cause such Borrower to be removed as a Borrower
pursuant to Section 9.19.
(g)    Visitation Rights. At any reasonable time and from time to time upon
reasonable advance notice, permit the Administrative Agent (who may be
accompanied by any Lender or any Affiliate of any Lender) or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and, subject to the right of the parties to the
Tenancy Leases affecting the applicable property to limit or prohibit access,
visit the properties of, any Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors. So long as no Event of Default has occurred and is continuing, the
Loan Parties shall be responsible only for the costs and expenses of the
Administrative Agent that are incurred in connection with up to two visitations
to any property during any calendar year.
(h)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance in all material respects with
generally accepted accounting principles.
(i)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.
(j)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to such Loan Party or such Subsidiary than it would obtain at the time
in a comparable arm’s‑length transaction with a Person not an Affiliate,
provided that the foregoing restrictions shall not restrict any (i) transactions
exclusively among or between the Loan Parties and/or any Subsidiaries of the
Loan Parties so long as such transactions are generally consistent with the past
practices of the Loan Parties and their Subsidiaries and (ii) transactions
otherwise permitted hereunder.
(k)    Additional Guarantors. In the event of any Bond Issuance occurring after
the Closing Date or the issuance after the Closing Date of any guaranty or other
credit support for any

Digital Realty – Credit Agreement
110

--------------------------------------------------------------------------------



Bonds (other than any guaranty issued after the Closing Date that is required to
be issued pursuant to the terms of the Note Documents in effect as of the
Closing Date), in each case by any Wholly‑Owned Subsidiary or any wholly‑owned
Subsidiary of the Parent Guarantor (other than the Operating Partnership, an
existing Guarantor or an Immaterial Subsidiary) (any such Bond Issuances,
guaranties and credit support being referred to as “Bond Debt”), such Subsidiary
issuer or such guarantor or provider of credit support shall, at the cost of the
Loan Parties, become a Guarantor hereunder (each, an “Additional Guarantor”)
within 15 days after the issuance of such Bond Debt by executing and delivering
to the Administrative Agent a Guaranty Supplement guaranteeing the Obligations
of the other Loan Parties under the Loan Documents; provided, however, that
Wholly‑Owned Foreign Subsidiaries that are not Immaterial Subsidiaries shall be
permitted to incur (i) Bond Debt in a principal amount not to exceed 10% of
Total Asset Value, (ii) Debt under the Facility, and (iii) Secured Debt, in each
case without being required to become a Guarantor pursuant to this
Section 5.01(j). Each Additional Guarantor shall, within such 15 day period,
deliver to the Administrative Agent (A) all of the documents set forth in
Sections 3.01(a)(iii), (iv), (v), (vi) and (vii) with respect to such Additional
Guarantor, (B) all of the “know your client” information relating to such
Additional Guarantor that is reasonably requested by the Administrative Agent or
any Lender Party and (C) a corporate formalities legal opinion relating to such
Additional Guarantor from counsel reasonably acceptable to the Administrative
Agent, all in form and substance reasonably satisfactory to the Administrative
Agent. If any Additional Guarantor is no longer a guarantor or credit support
provider with respect to any Bonds, then the Administrative Agent shall, upon
the request of the Operating Partnership, release such Additional Guarantor from
the Guaranty, provided that no Event of Default shall have occurred and be
continuing.
(l)    Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender Party through the Administrative Agent, correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.
(m)    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrowers or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, except, if in the reasonable
business judgment of such Borrower or Subsidiary it is in its best economic
interest not to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation and such failure to maintain such lease or prevent
such lapse, termination, forfeiture or cancellation is not in respect of a
Qualifying Ground Lease for an Unencumbered Asset and is not otherwise
reasonably likely to result in a Material Adverse Effect.
(n)    Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT for U.S. federal income tax purposes.
(o)    NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.
(p)    OFAC. Provide to the Administrative Agent and the Lender Parties any
information that the Administrative Agent or any Lender Party deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti‑Corruption Laws.
(q)    Additional Borrowers. If after the Closing Date, a Subsidiary of the
Operating Partnership desires to become a Borrower hereunder, such Subsidiary
shall: (i) provide at least five Business Days’ prior notice to the
Administrative Agent, and such notice shall designate under what Tranche such
Subsidiary proposes to borrow; (ii) duly execute and deliver to the
Administrative

Digital Realty – Credit Agreement
111

--------------------------------------------------------------------------------



Agent a Borrower Accession Agreement; (iii) satisfy all of the conditions with
respect thereto set forth in this Section 5.01(p) in form and substance
reasonably satisfactory to the Administrative Agent; (iv) satisfy the “know your
customer” requirements of the Administrative Agent and each relevant Lender and
(v) obtain the consent of each Lender, which may be given or withheld in such
Lender’s sole discretion, in the applicable Tranche under which such Additional
Borrower proposes to become a Borrower that such Additional Borrower is
acceptable as a Borrower under the Loan Documents. Each such Subsidiary’s
addition as a Borrower shall also be conditioned upon the Administrative Agent
having received (x) a certificate signed by a duly authorized officer of such
Subsidiary, dated the date of such Borrower Accession Agreement certifying that:
(1) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Subsidiary becoming an Additional Borrower and as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and (2) no Default or Event of Default has occurred and
is continuing as of such date or would occur as a result of such Subsidiary
becoming an Additional Borrower, (y) all of the documents set forth in
Sections 3.01(a)(iii), (iv), (v), (vi), (vii), (ix) with respect to such
Subsidiary and (z) a corporate formalities legal opinion relating to such
Subsidiary from counsel reasonably acceptable to the Administrative Agent, all
in form and substance reasonably satisfactory to the Administrative Agent. Upon
such Subsidiary’s addition as an Additional Borrower, such Subsidiary shall be
deemed to be a Borrower hereunder. The Administrative Agent shall promptly
notify each applicable Lender upon each Additional Borrower’s addition as a
Borrower hereunder and shall, upon request by any Lender, provide such Lender
with a copy of the executed Borrower Accession Agreement. With respect to the
accession of any Additional Borrower to a Tranche, such Additional Borrower
shall be responsible for making a determination as to whether it is capable of
making payments to each Lender under the applicable Tranche without the
incurrence of withholding taxes, provided that each such Lender shall provide
such properly completed and executed documentation described in Section 2.12 or
otherwise reasonably requested by such Additional Borrower as may be necessary
for such Additional Borrower to determine the amount of any applicable
withholding taxes and the Administrative Agent and such Lender shall cooperate
in all reasonable respects with the Borrowers and their tax advisors in
connection with any analysis necessary for such Additional Borrower to make such
determination.
SECTION 5.02.    Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except, in the
case of the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:
(i)    Permitted Liens;
(ii)    Liens securing Debt; provided, however, that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (ii) shall not
cause the Loan Parties to not be in compliance with the financial covenants set
forth in Section 5.04; and
(iii)    other Liens incurred in the ordinary course of business with respect to
obligations other than Debt.

Digital Realty – Credit Agreement
112

--------------------------------------------------------------------------------



(b)    Change in Nature of Business. Engage in, or permit any of its
Subsidiaries to engage in, any material new line of business different from
those lines of business conducted by the Borrower or any of their Subsidiaries
on the Effective Date and activities substantially related, necessary or
incidental thereto and reasonable extensions thereof.
(c)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than any
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, any Subsidiary of a Loan Party may liquidate or
dissolve if the Operating Partnership determines in good faith that such
liquidation or dissolution is in the best interests of the Operating Partnership
and the assets or proceeds from the liquidation or dissolution of such
Subsidiary are transferred to any Borrower or any Subsidiary thereof, which
Subsidiary shall be a Loan Party if the Subsidiary being liquidated or dissolved
is a Loan Party, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
(d)    OFAC. Knowingly engage in any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is, or whose government is, the subject of Sanctions.
(e)    Restricted Payments. In the case of the Parent Guarantor after the
occurrence and during the continuance of an Event of Default, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or make any distribution of assets, Equity Interests, obligations or securities
to its stockholders, partners or members (or the equivalent Persons thereof) as
such, except for (i) any purchase, redemption or other acquisition of Equity
Interests with the proceeds of issuances of new common Equity Interests
occurring not more than one year prior to such purchase, redemption or other
acquisition, (ii) cash or stock dividends and distributions in the minimum
amount necessary to maintain REIT status and avoid imposition of income and
excise taxes under the Internal Revenue Code and (iii) non‑cash payments in
connection with employee, trustee and director stock option plans or similar
incentive arrangements.
(f)    Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation,
bylaws, memorandum and articles of association or other constitutive documents,
provided that (i) any amendment to any such constitutive document that, taken as
a whole, would be adverse to the Lender Parties shall be deemed “material” for
purposes of this Section, (ii) any amendment to any such constitutive document
that would designate such Loan Party as a “special purpose entity” or otherwise
confirm such Loan Party’s status as a “special purpose entity” shall be deemed
“not material” for purposes of this Section, (iii) any amendment to any such
constitutive document effected solely for the purpose of designating (or
otherwise establishing the terms of), issuing, or authorizing for issuance
Preferred Interests in the Parent Guarantor that do not comprise Debt and are
not otherwise prohibited under the other provisions of this Agreement shall be
deemed “not material” for purposes of this Section, and

Digital Realty – Credit Agreement
113

--------------------------------------------------------------------------------



(iv) any amendment to any such constitutive document effected solely for the
purpose of issuing or otherwise establishing the terms of Preferred Interests of
the Operating Partnership in connection with a contemporaneous issuance of
Preferred Interests of the Parent Guarantor of the type described in the
foregoing clause (iii) and in accordance with Section 4.3 of the Fourteenth
Amended and Restated Agreement of Limited Partnership of the Operating
Partnership dated as of October 13, 2015 (or any substantially similar
provisions in any subsequent amendment thereof), which Preferred Interests of
the Operating Partnership do not comprise Debt and are not otherwise prohibited
under the other provisions of this Agreement, shall be deemed “not material” for
purposes of this Section.
(g)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles or
required by any applicable law, or (ii) Fiscal Year.
(h)    Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
(i)    Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Other Senior Debt Documents, (ii) as set forth in
Article 11 of the Fourteenth Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, as in effect on the date hereof (or
any substantially similar provisions in any subsequent amendment thereof, to the
extent such amendment is permitted under the Loan Documents), or (iii) in
connection with any other Debt (whether secured or unsecured); provided that the
incurrence or assumption of such Debt would not result in a failure by any Loan
Party to comply with any of the financial covenants contained in Section 5.04;
provided further that the provisions of this Section 5.02(i) shall not apply to
any assets of the Parent Guarantor or its Subsidiaries comprising Margin Stock
to the extent that the value of such Margin Stock represents more than 25% of
the value of all assets of the Parent Guarantor and its Subsidiaries.
(j)    Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrowers and their Subsidiaries under Sections 5.01 and
5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Operating Partnership;
(ii) the performance of its duties as general partner of the Operating
Partnership; (iii) the performance of its Obligations (subject to the
limitations set forth in the Loan Documents) under each Loan Document to which
it is a party; (iv) the making of equity Investments in the Operating
Partnership and its Subsidiaries; (v) maintenance of any deposit accounts
required in connection with the conduct by the Parent Guarantor of business
activities otherwise permitted under the Loan Documents; (vi) activities
permitted under the Loan Documents, including without limitation the incurrence
of Debt (and guarantees thereof), provided that such Debt would not result in a
failure by the Parent Guarantor to comply with any of the financial covenants
applicable to it contained in Section 5.04; (vii) engaging in any activity
necessary or desirable to continue to qualify as a REIT; and (viii) activities
incidental to each of the foregoing.
(k)    Repayment of Qualified French Intercompany Loans. Pay, prepay, terminate
or otherwise retire any Qualified French Intercompany Loan without the prior
written approval of the Administrative Agent.
(l)    Anti‑Social Forces. No Borrower organized or doing business under the
laws of Japan shall fall under any of the categories described in
Section 4.01(v), nor shall itself engage in, nor

Digital Realty – Credit Agreement
114

--------------------------------------------------------------------------------



cause any third party to engage in, any of the following: (i) making violent
demands; (ii) making unjustified demands exceeding legal responsibility;
(iii) using violence or threatening speech or behavior in connection with any
transaction; (iv) damaging the trust of any Lender by spreading rumor, using
fraud or force, or obstructing the business of any Lender; or (v) engaging in
any act similar to the foregoing.
SECTION 5.03.    Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Operating Partnership will furnish to the Administrative Agent
for transmission to the Lender Parties in accordance with Section 9.02(b):
(r)    Default Notice. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect, in each case, if continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth details of such Default or such
event, development or occurrence and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.
(s)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent without
any qualification as to going concern or scope of audit, together with (i) a
schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by the Parent Guarantor in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP and
(ii) a certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Parent Guarantor
has taken and proposes to take with respect thereto.
(t)    Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year‑end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in

Digital Realty – Credit Agreement
115

--------------------------------------------------------------------------------



accordance with generally accepted accounting principles (it being acknowledged
that a copy of the quarterly financials filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements),
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto, and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Parent Guarantor shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP, provided further, that items that would otherwise
be required to be furnished pursuant to this Section 5.03(c) prior to the
45th day after the Closing Date shall be furnished on or before the 45th day
after the Closing Date.
(u)    Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each
Fiscal Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor, together with an updated
schedule of Unencumbered Assets listing all of the Unencumbered Assets as of
such date.
(v)    Unencumbered Assets Financials. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each
Fiscal Year, financial information in respect of all Unencumbered Assets, in
form and detail reasonably satisfactory to the Administrative Agent.
(w)    Annual Budgets. As soon as available and in any event no later than
90 days after the end of each Fiscal Year, forecasts prepared by management of
the Parent Guarantor, in form reasonably satisfactory to the Administrative
Agent, of balance sheets and income statements on a quarterly basis for the then
current Fiscal Year.
(x)    Material Litigation. Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries that (i) would reasonably be expected to have a Material Adverse
Effect or (ii) would reasonably be expected to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated by the Loan Documents, and promptly after the occurrence thereof,
notice of any material adverse change in the status or financial effect on any
Loan Party or any of its Subsidiaries of any such action, suit, investigation,
litigation or proceeding.
(y)    Securities Reports. Promptly after the sending or filing thereof, copies
of each Form 10‑K and Form 10‑Q (or any successor forms thereto) filed by or on
behalf of any Loan Party with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, and, to the extent not
publicly available electronically at www.sec.gov or www.digitalrealty.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all

Digital Realty – Credit Agreement
116

--------------------------------------------------------------------------------



notifications received by any Loan Party or any Subsidiary thereof from the
Securities and Exchange Commission or any other governmental authority pursuant
to the Securities Exchange Act and the rules promulgated thereunder. Copies of
each such Form 10‑K and Form 10‑Q may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) a
Loan Party posts such documents, or provides a link thereto, on
www.digitalrealty.com (or successor web site thereto) or (ii) such documents are
posted on its behalf on the Platform, provided that a Loan Party shall notify
the Administrative Agent (by facsimile or e‑mail) of the posting of any such
documents and, if requested, provide to the Administrative Agent by e‑mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above in this Section 5.03(h) (other than copies of
each Form 10‑K and Form 10‑Q), and in any event shall have no responsibility to
monitor compliance by any Loan Party with any such request for delivery, and
each Lender Party shall be solely responsible for obtaining and maintaining its
own copies of such documents.
(z)    Environmental Conditions. Give notice in writing to the Administrative
Agent (i) promptly upon a Responsible Officer of a Loan Party obtaining
knowledge of any material violation of any Environmental Law affecting any Asset
or the operations thereof or the operations of any of its Subsidiaries,
(ii) promptly upon obtaining knowledge of any known release, discharge or
disposal of any Hazardous Materials at, from, or into any Asset which it reports
in writing or is reportable by it in writing to any governmental authority and
which is material in amount or nature or which would reasonably be expected to
materially adversely affect the value of such Asset, (iii) promptly upon a Loan
Party’s receipt of any notice of material violation of any Environmental Laws or
of any material release, discharge or disposal of Hazardous Materials in
violation of any Environmental Laws or any matter that may result in an
Environmental Action, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to
(A) such Loan Party’s or any other Person’s operation of any Asset,
(B) contamination on, from or into any Asset, or (C) investigation or
remediation of off‑site locations at which such Loan Party or any of its
predecessors are alleged to have directly or indirectly disposed of Hazardous
Materials, or (iv) upon a Responsible Officer of such Loan Party obtaining
knowledge that any expense or loss has been incurred by such governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Materials with respect to which such Loan Party or any
Unconsolidated Affiliate may be liable or for which a Lien may be imposed on any
Asset, provided that any of the events described in clauses (i) through
(iv) above would have a Material Adverse Effect or would reasonably be expected
to result in a material Environmental Action with respect to any Unencumbered
Asset.
(aa)    Debt Rating. As soon as possible and in any event within three Business
Days after a Responsible Officer obtains knowledge of any change in the Debt
Rating, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth the new Debt Rating.
(bb)    Other Information. Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.
SECTION 5.04.    Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid,

Digital Realty – Credit Agreement
117

--------------------------------------------------------------------------------



any Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:
(b)    Parent Guarantor Financial Covenants.
(i)    Maximum Total Leverage Ratio: Maintain at the end of each fiscal quarter
of the Parent Guarantor, a Leverage Ratio not greater than 60.0%, provided that
the Parent Guarantor shall have the right to maintain a Leverage Ratio of
greater than 60.0% but less than or equal to 65.0% for up to four consecutive
fiscal quarters of the Parent Guarantor during the term of the Facility
following an acquisition of one or more Assets for a purchase price and other
consideration in an amount not less than 5.0% of Total Asset Value.
(ii)    Minimum Fixed Charge Coverage Ratio. Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.
(iii)    Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%, provided that the Parent Guarantor shall have the right to maintain a
Secured Debt Leverage Ratio of greater than 40.0% but less than or equal to
45.0% for up to four consecutive quarters of the Parent Guarantor during the
term of the Facility following an acquisition of one or more Assets for a
purchase price and other consideration in an amount not less than 5.0% of Total
Asset Value.
(c)    Unencumbered Assets Financial Covenants.
(i)    Maximum Unsecured Debt to Total Unencumbered Asset Value: Subject to any
payments made pursuant to Section 2.06(b), not permit at any time Unsecured Debt
to be greater than 60.0% of the Total Unencumbered Asset Value at such time,
provided that the Parent Guarantor shall have the right to maintain Unsecured
Debt of greater than 60.0% but less than or equal to 65.0% of the Total
Unencumbered Asset Value for up to four consecutive fiscal quarters of the
Parent Guarantor during the term of the Facility following an acquisition of
one or more Assets for a purchase price and other consideration in an amount not
less than 5.0% of Total Asset Value.
(ii)    Minimum Unencumbered Assets Debt Service Coverage Ratio: Subject to any
payments made pursuant to Section 2.06(b), maintain at the end of each fiscal
quarter of the Parent Guarantor, an Unencumbered Assets Debt Service Coverage
Ratio of not less than 1.50:1.00.
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions, dispositions or reclassifications
of Assets, and the incurrence or repayment of any Debt for Borrowed Money
relating to such Assets, that have occurred since the last day of the fiscal
quarter of the Parent Guarantor most recently ended. All such calculations shall
be reasonably acceptable to the Administrative Agent.
ARTICLE VI    
EVENTS OF DEFAULT

Digital Realty – Credit Agreement
118

--------------------------------------------------------------------------------



SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(m)    (i) any Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) any Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document when due and payable, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or
(n)    any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or
(o)    any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e) (either as the terms, covenants and
agreements in Section 5.01(e) relate to the Parent Guarantor and the Operating
Partnership or, as to any Loan Party, the last sentence thereof), (f), (i), (m)
or (n), 5.02, 5.03(a) or 5.04; or
(p)    any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days (or, in the case of
Section 5.03 (other than Section 5.03(a)), 10 Business Days) after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party; or
(q)    (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
60 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or
(r)    any Loan Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, administrator or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, administrator, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party shall take any corporate action to authorize any of the
actions set forth above in this Section 6.01(f); or

Digital Realty – Credit Agreement
119

--------------------------------------------------------------------------------



(s)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $100,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
45 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 6.01(g) if and so long as (A) the amount of
such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the respective Loan Party and the insurer
covering full payment of such unsatisfied amount (subject to customary
deductibles) and (B) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or
(t)    any non‑monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(u)    any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or
(v)    a Change of Control shall occur; or
(w)    any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) would reasonably be expected to result in a Material Adverse Effect; or
(x)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to result in a Material Adverse
Effect; or
(y)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
plan years of such Multiemployer Plans immediately preceding the plan year in
which such reorganization or termination would reasonably be expected to result
in a Material Adverse Effect,
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrowers,

Digital Realty – Credit Agreement
120

--------------------------------------------------------------------------------



declare the Notes, the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents (other than Guaranteed
Hedge Agreements, for which the terms of such agreements shall govern and
control) to be forthwith due and payable, whereupon the Notes, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers and (B) by notice to each party
required under the terms of any agreement in support of which a Letter of Credit
is issued, request that all Obligations under such agreement be declared to be
due and payable; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Loan Party under any Bankruptcy
Law, (y) the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
shall automatically be terminated and (z) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Loan Parties.
SECTION 6.02.    Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or 2.17(e) or
otherwise, make demand upon the Borrowers to, and forthwith upon such demand the
Borrowers shall, pay to the Administrative Agent on behalf of the Lender Parties
in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in the L/C Cash Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding. If at any
time the Administrative Agent or any Issuing Bank determines that any funds held
in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Administrative Agent and the Lender Parties with respect
to the Obligations of the Loan Parties under the Loan Documents, or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Borrowers shall, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent, as the case may be, determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.
ARTICLE VII    
GUARANTY
SECTION 7.01.    Guaranty; Limitation of Liability. (c) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations, excluding all Excluded Swap
Obligations, being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the applicable Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party. This Guaranty is a guaranty of payment and not merely of
collection.

Digital Realty – Credit Agreement
121

--------------------------------------------------------------------------------



(d)    Each Guarantor, the Administrative Agent and each other Lender Party and,
by its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.
(e)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.
(f)    The liability of each Guarantor hereunder shall be joint and several.
SECTION 7.02.    Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Secured Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other the
Loan Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
(d)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(e)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
(f)    any taking, release or amendment or waiver of, or consent to departure
from, any other guaranty, for all or any of the Guaranteed Obligations;
(g)    any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;
(h)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

Digital Realty – Credit Agreement
122

--------------------------------------------------------------------------------



(i)    any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);
(j)    the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
(k)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of any Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.
SECTION 7.03.    Waivers and Acknowledgments. (g) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.
(h)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(i)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any other Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person and (ii) any
defense based on any right of set‑off or counterclaim against or in respect of
the Obligations of such Guarantor hereunder.
(j)    Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.
(k)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent or any other Secured Party to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

Digital Realty – Credit Agreement
123

--------------------------------------------------------------------------------



(l)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
SECTION 7.04.    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set‑off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
expired or been terminated, all Guaranteed Hedge Agreements shall have expired
or been terminated and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit and all Guaranteed Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents. If (i) any Guarantor shall make payment to any Secured
Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit and all Guaranteed Hedge Agreements shall have
expired or been terminated, the Administrative Agent and the other Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
SECTION 7.05.    Guaranty Supplements. Upon the execution and delivery by any
Additional Guarantor of a Guaranty Supplement, (i) such Additional Guarantor and
shall become and be a Guarantor hereunder, and each reference in this Agreement
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Agreement”, “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Agreement and this Guaranty,
and each reference in any other Loan Document to the “Loan Agreement”,
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Agreement and this Guaranty, shall mean and be a reference to this Agreement and
this Guaranty as supplemented by such Guaranty Supplement.
SECTION 7.06.    Indemnification by Guarantors. Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arrangers, each other
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims,

Digital Realty – Credit Agreement
124

--------------------------------------------------------------------------------



damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of any Loan Party enforceable against such Loan Party in accordance
with their terms, except to the extent such claim, damage, loss, liability or
expense is found in a final and nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the gross negligence or willful misconduct by such
Indemnified Party’s officer, director, employee, or agent.
SECTION 7.07.    Subordination. (l) Each Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.
(m)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.
(n)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
(o)    Turn‑Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
(p)    Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
SECTION 7.08.    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the Termination Date and (iii) the latest date of expiration
or termination of all Letters of Credit and all Guaranteed Hedge Agreements,
(b) be binding

Digital Realty – Credit Agreement
125

--------------------------------------------------------------------------------



upon the Guarantors, their successors and assigns and (c) inure to the benefit
of and be enforceable by the Administrative Agent and the other Secured Parties
and their successors, transferees and assigns.
SECTION 7.09.    Guaranty Limitations. Any guaranty provided by a Foreign
Subsidiary domiciled in each Specified Jurisdiction indicated below shall be
subject to the following limitations:
(y)    Australia: The liability of any Guarantor incorporated under the
Corporations Act 2001 (Cth)(Australia) under this Article VII and under any
indemnities contained elsewhere in this Agreement will not include any liability
or obligation which would, if included, result in a contravention of s260A of
the Corporations Act 2001 (Cth)(Australia). Any such Guarantor shall promptly
take, and procure that its relevant holding companies take, all steps necessary
under s260B of the Corporations Act 2001 (Cth)(Australia) so as to permit the
inclusion of any liability or obligation excluded under the previous sentence.
(z)    Belgium: The obligations under this Article VII of each Guarantor
incorporated and existing under Belgian law (i) shall not include any liability
which would constitute unlawful financial assistance (as determined in article
329/430/629 of the Belgian Companies Code); and (ii) shall be limited to a
maximum aggregate amount equal to the greater of (A) 90% of such Guarantor’s net
assets (as defined in article 320/429/617 of the Belgian Companies Code) as
shown in its most recent audited annual financial statements as approved at its
meeting of shareholders, and (B) the aggregate of the amounts made available to
such Guarantor and its Subsidiaries (if any) indirectly through one or more
other Loan Parties through intercompany loans (increased by all interests,
commissions, costs, fees, expenses and other sums accruing or payable in
connection with such amount), with, for the avoidance of doubt, the exclusion of
any obligations of such Guarantor and its Subsidiaries under the Facility in its
capacity as a Borrower.
(aa)    Canada: The liability of any Guarantor incorporated under the laws of
New Brunswick or the Northwest Territories of Canada under this Article VII and
under any indemnities contained elsewhere in this Agreement shall not include
any liability of any Loan Party which is a shareholder of the Guarantor or of an
affiliated corporation or an associate of any such Person (except where the
Guarantor is a wholly‑owned subsidiary of the Loan Party) where there are
reasonable grounds for believing:
(i)    that such Guarantor is or, after giving the financial assistance, would
be unable to pay its liabilities as they become due; or
(ii)    that the realizable value of such Guarantor’s assets, excluding the
amount of any financial assistance in the form of a loan or in the form of
assets pledged or encumbered to secure the Guaranty, after giving the financial
assistance, would be less than the aggregate of such Guarantor’s liabilities and
stated capital of all classes.
(bb)    [Reserved]
(cc)    Scotland, England and Wales: The liability of each Guarantor, which is a
public limited company, (and each Guarantor that is a subsidiary of a public
limited company) incorporated under the laws of Scotland or England and Wales
under this Article VII and under any indemnities contained elsewhere in this
Agreement shall not include any liability or obligation which would, if
incurred, constitute the provision of unlawful financial assistance within the
meaning of sections 677 to 683 of the Companies Act 2006 of England and Wales;
provided, however, that the foregoing limitation shall not be applicable to any
Guarantor incorporated under the laws of Scotland or England and Wales that is
not a public limited company or the subsidiary of a company that is a public
limited company.

Digital Realty – Credit Agreement
126

--------------------------------------------------------------------------------



(dd)    France: (i) The liability of any Guarantor incorporated under the laws
of France (a “French Guarantor”) under this Article VII and under any
indemnities contained elsewhere in this Agreement shall not include any
obligation or liability which, if incurred, would constitute the provision of
financial assistance within the meaning of Article L.225‑216 of the French Code
de Commerce or/and would constitute a misuse of corporate assets within the
meaning of Article L.241‑3, L.242‑6 or L.244‑1 of the French Code de Commerce or
any other law or regulation having the same effect, as interpreted by the French
courts.
(ii)    The Guaranteed Obligations of each French Guarantor under this
Article VII shall be limited at any time to an amount equal to the aggregate of
all Advances to the extent directly or indirectly on‑lent to such French
Guarantor under an intercompany loan agreement (each a “Qualified French
Intercompany Loan”) and outstanding at the date a payment is made by such French
Guarantor under this Article VII, it being specified that any payment made by
such French Guarantor under this Article VII in respect of the Guaranteed
Obligations shall reduce pro tanto the outstanding amount of the applicable
Qualified French Intercompany Loan (if any) due by such French Guarantor.
(iii)    It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors as to its obligations pursuant to the
guarantee given pursuant to this Article VII .
(ee)    Germany: (i) The obligations and liabilities of any Guarantor
incorporated or established and existing as a German limited liability company
(Gesellschaft mit beschränkter Haftung – GmbH) (each, a “German GmbH
Guarantor”), shall be subject to the following limitations. To the extent that
the Guaranteed Obligations include liabilities of such German GmbH Guarantor’s
direct or indirect shareholder(s) (each, an “Up‑stream Guaranty”) or its
affiliated companies (verbundenes Unternehmen) within the meaning of section 15
of the German Stock Corporation Act (Aktiengesetz) (other than Subsidiaries of
that German GmbH Guarantor) (each, a “Cross‑stream Guaranty”) (save for any
guarantee of funds to the extent they (x) are on‑lent and/or (y) replace or
refinance funds which were on‑lent in each case to that German GmbH Guarantor or
its Subsidiaries and such amount on‑lent is not returned), the guaranty created
under this Article VII shall not be enforced against such German GmbH Guarantor
at the time of the respective Payment Demand (as defined below) if and only to
the extent that the German GmbH Guarantor demonstrates to the reasonable
satisfaction of the Administrative Agent that the enforcement would have the
effect of: (1) causing such German GmbH Guarantor’s Net Assets (as defined
below) to be reduced below zero, or (2) if its Net Assets are already below
zero, causing such amount to be further reduced, and thereby, in each case,
affecting its assets required for the maintenance of its stated share capital
(gezeichnetes Kapital) pursuant to Sections 30 and 31 of the German Limited
Liability Company Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung, “GmbHG”), as applicable at the time of enforcement. No reduction of the
amount enforceable under this Article VII will prejudice the rights of the
Administrative Agent to again enforce the guaranty created under this
Article VII at a later time under this Agreement (subject always to the
operation of the limitations set forth above at the time of such further
enforcement). “Net Assets” means the applicable German GmbH Guarantor’s assets
(section 266 sub‑section (2) of the German Commercial Code (Handelsgesetzbuch)
(“HGB”)) minus the aggregate of its liabilities (section 266 sub‑section (3) B,
C HGB (but disregarding, for the avoidance of doubt, any provisions in respect
of the guaranty created under this Article VII), accruals and deferred tax
(section 266 subsection (3) D, E HGB), its stated share capital (gezeichnetes
Kapital) (section 266 subsection (3)A(I) HGB) and any amounts not available for
distribution according to Section 268 subsection (8) HGB. The Net Assets shall
be determined in accordance with the generally accepted accounting principles in
Germany consistently applied by the applicable German GmbH Guarantor in
preparing its unconsolidated balance sheet (Jahresabschluss according to
section 42

Digital Realty – Credit Agreement
127

--------------------------------------------------------------------------------



GmbHG and sections 242, 264 HGB) in the previous financial years, but for the
purposes of the calculation of the Net Assets the following balance sheet
items shall be adjusted as follows: (x) the amount of any increase of the stated
share capital (Erhöhungen des gezeichneten Kapitals) after the date of this
Agreement shall be deducted from the stated share capital unless permitted under
the Loan Documents or approved by the Administrative Agent); (y) loans received
by, and other contractual liabilities of, the applicable German GmbH Guarantor
which are subordinated within the meaning of section 39 subsection 1 no. 5 or
section 39 subsection 2 of the German Insolvency Code (Insolvenzordnung)
(contractually or by law) shall be disregarded; and (z) loans and other
contractual liabilities incurred by the applicable German GmbH Guarantor in
violation of the provisions of this Agreement or any other Loan Document shall
be disregarded.
(ii)    The limitations set forth in Section 7.09(g)(i) only apply if within
15 Business Days after receipt from the Administrative Agent of a notice stating
that the Administrative Agent intends to demand payment under this Article VII
against the applicable German GmbH Guarantor (each, a “Payment Demand”), the
managing director(s) of such German GmbH Guarantor has (have) confirmed in
writing to the Administrative Agent (A) why and to what extent the guarantee is
an Up‑stream Guaranty or a Cross‑stream Guaranty and (B) which amount of such
Up‑stream Guaranty or Cross‑stream Guaranty, as applicable, may not be enforced
given that the applicable German GmbH Guarantor’s Net Assets are below zero or
such enforcement would cause such German GmbH Guarantor’s Net Assets to be
reduced below zero, as a result of which such enforcement would lead to a
violation of the capital maintenance rules as set out in sections 30 and 31
GmbHG, and such confirmation is supported by evidence reasonably satisfactory to
the Administrative Agent, including without limitation an up‑to‑date balance
sheet of such German GmbH Guarantor, together with a detailed calculation of the
amount of such German GmbH Guarantor’s Net Assets taking into account the
adjustments and obligations set forth in Section 7.09(g)(i) (the “Management
Determination”). Each German GmbH Guarantor shall comply with its obligations
under this Article VII within the period set forth above, and the Administrative
Agent may enforce the guaranty created under this Article VII in an amount which
would, in accordance with the Management Determination, not cause such German
GmbH Guarantor’s Net Assets to be reduced (or to fall further) below zero.
Following receipt by the Administrative Agent of the Management Determination,
the applicable German GmbH Guarantor shall deliver to the Administrative Agent
upon request within 30 Business Days an up‑to‑date balance sheet of such German
GmbH Guarantor, prepared by an auditor of international reputation appointed by
such German GmbH Guarantor, together with a detailed calculation (satisfactory
to the Administrative Agent in its reasonable discretion) of the amount of the
Net Assets of such German GmbH Guarantor taking into account the adjustments and
obligations set forth in Section 7.09(g)(i) (the “Auditor’s Determination”).
Such balance sheet and Auditor’s Determination shall be prepared in accordance
with generally accepted accounting principles in Germany consistently applied by
the applicable German GmbH Guarantor in preparing its unconsolidated balance
sheet (Jahresabschluss according to section 42 GmbHG and sections 242, 264 HGB)
in the previous financial years. Each Auditor’s Determination shall be prepared
as of the date of the enforcement of this Article VII. Each German GmbH
Guarantor shall comply with its obligations under this Article VII within the
period set forth above and the Administrative Agent shall be entitled to enforce
the guaranty created under this Article VII in an amount which would, in
accordance with the Auditor’s Determination, not cause the Net Assets of the
German GmbH Guarantor to be reduced (or to fall further) below zero.
(iii)    Each German GmbH Guarantor shall, within 60 Business Days after receipt
of a Payment Demand, realize, unless not legally permitted to do so, any and all
of its assets

Digital Realty – Credit Agreement
128

--------------------------------------------------------------------------------



(other than assets that are necessary for the business (betriebsnotwendig) of
such German GmbH Guarantor) that are shown in the balance sheet with a book
value (Buchwert) that is substantially (i.e., at least 20%) lower than the
market value of the assets if, as a result of the enforcement of the guaranty
created under this Article VII against such German GmbH Guarantor, its Net
Assets would be reduced below zero. After the expiry of such 60 Business Day
period, such German GmbH Guarantor shall, within five Business Days, notify the
Administrative Agent of the amount of the proceeds obtained from the realization
and submit a statement setting forth a new calculation of the amount of the Net
Assets of such German GmbH Guarantor taking into account such proceeds. Such
calculation shall, upon the Administrative Agent’s reasonable request, be
confirmed by the auditors referred to in Section 7.09(g)(ii) within a period of
20 Business Days following the applicable request. If the Administrative Agent
disagrees with any Auditor’s Determination or the new calculation referred to in
this Section 7.09(g)(iii), the Administrative Agent shall be entitled to pursue
in court a claim under this Article VII in excess of the amounts paid or payable
pursuant to the provisions above, for the avoidance of doubt, it being
understood that the relevant German GmbH Guarantor shall not be obligated to pay
any such excessive amounts on demand.
(iv)    The restrictions set forth in Section 7.09(g)(i) shall only apply if, to
the extent and for so long as (A) the applicable German GmbH Guarantor has
complied with its obligations pursuant to Sections 7.09(g)(ii) and (iii),
(B) the applicable German GmbH Guarantor is not a party to a profit and loss
sharing agreement (Gewinnabführungsvertrag) and/or a domination agreement
(Beherrschungsvertrag) (within the meaning of Section 291 of the German Stock
Corporation Act (Aktiengesetz)) where such German GmbH Guarantor is the
dominated entity (beherrschtes Unternehmen) and/or the entity being obliged to
share its profits with the other party of such profit and loss sharing agreement
other than to the extent that the existence of such a profit and loss sharing
agreement and/or domination agreement does not result in the inapplicability of
the relevant restrictions set forth in sections 30 and 31 GmbHG, and (C) the
applicable German GmbH Guarantor does, at the time when a payment is made under
this Article VII, not hold a fully recoverable indemnity or claim for refund
(vollwertiger Gegenleistungs‑ oder Rückgewähranspruch) (within the meaning of
section 30 (1) sentence 2 GmbHG) against the relevant shareholder covering at
least the relevant amount payable under this Article VII.
(v)    Sections 7.09(g)(i) through (iv) shall apply mutatis mutandis to a
Guarantor organized and existing as a limited liability partnership
(Kommanditgesellschaft – KG) with a German limited liability company
(Gesellschaft mit beschränkter Haftung – GmbH) as its sole general partner,
provided that in such case and for the purpose of this Article VII, any
reference to such Guarantor’s net assets (Reinvermögen) shall be deemed to be a
reference to the net assets (Reinvermögen) of such Guarantor and its general
partner (Komplementär) on a pro forma consolidated basis.
(ff)    Hong Kong: The liability of each Guarantor incorporated under the laws
of Hong Kong under this Article VII and any indemnities, obligations or other
liabilities contained elsewhere in this Agreement shall not include any
liability or obligation which if incurred would constitute unlawful financial
assistance pursuant to Section 275 of the Hong Kong Companies Ordinance
(Cap. 622), except as may be exempted under Sections 277 to 282 of the Hong Kong
Companies Ordinance (Cap. 622).
(gg)    Ireland: The liability of each Guarantor incorporated under the laws of
Ireland under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include

Digital Realty – Credit Agreement
129

--------------------------------------------------------------------------------



any liability or obligation which would, if incurred, constitute the provision
of unlawful financial assistance within the meaning of Section 82 of the
Companies Act 2014 of Ireland (as amended).
(hh)    Luxembourg: Notwithstanding any provision of this Agreement, the
obligations and liabilities of any Guarantor or Borrower having its registered
office and/or central administration in Luxembourg for the Obligations of any
entity which is not a direct or indirect subsidiary of such Luxembourg Guarantor
or Borrower (where “direct or indirect subsidiary” shall mean any company the
majority of share capital of which is owned by such Guarantor, whether directly
or indirectly, through other entities) shall be limited to the aggregate of 90%
of the net assets of such Guarantor or Borrower, where the net assets means the
shareholders’ equity (capitaux propres, as referred to in Article 34 of the
Luxembourg law of 19 December 2002 on the commercial register and annual
accounts, as amended) of such Guarantor or Borrower as shown in (A) the latest
interim financial statements available, as approved by the shareholders of such
Luxembourg Guarantor or Borrower and existing at the date of the relevant
payment under this Article VII, or, if not available, (B) the latest annual
financial statements (comptes annuels) available at the date of such relevant
payment, as approved by the shareholders of such Guarantor or Borrower, as
audited by its statutory auditor or its external auditor (réviseur
d’entreprises), if required by applicable law; provided, however, that this
limitation shall not take into account any amounts such Guarantor or Borrower
has directly or indirectly benefited from and made available as a result of the
Loan Documents. The obligations and liabilities of any Guarantor or Borrower
(other than its own Obligations arising due to the sums borrowed by such
Borrower) having its registered office and/or central administration in
Luxembourg shall not include any obligation which, if incurred, would constitute
(i) a misuse of corporate assets or (ii) financial assistance.
(ii)    The Netherlands: No Guarantor incorporated under the laws of The
Netherlands or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Netherlands shall have any liability
pursuant to this Article VII to the extent that the same would constitute
unlawful financial assistance within the meaning of Article 2:98(c) of the Dutch
Civil Code.
(jj)    Singapore: The liability of each Guarantor incorporated under the laws
of Singapore under this Article VII and under any indemnities contained
elsewhere in this Agreement shall not include any liability which would if
incurred constitute unlawful financial assistance pursuant to Section 76 of the
Singapore Companies Act (Cap. 50).
(kk)    Spain: The liability of each Guarantor incorporated under the laws of
Spain under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include any obligations which would give rise to a
breach of the provisions of Spanish law relating to restrictions on the
provision of financial assistance (or refinancing of any debt incurred) in
connection with the acquisition of shares in the relevant Spanish Loan Party
and/or its controlling corporation (or, in the case of a Spanish Loan Party
which is a “sociedad de responsabilidad limitada”, of a company in the same
group as such Spanish obligor) as provided in article 150 of Spanish Capital
Companies Act (Ley de Sociedades de Capital) and article 143.2 of the Spanish
Capital Companies Act (Ley de Sociedades de Capital), as applicable. The
obligations of each Guarantor incorporated under the laws of Spain under this
Article VII shall be capable of enforcement in accordance with applicable law
against all present and future assets of such Guarantor save to the extent that
applicable Spanish law specifies otherwise. For the purposes of this
Article VII, a reference to the “group” of a Guarantor incorporated under the
laws of Spain shall mean such Guarantor and any other companies constituting a
unity of decision. It shall be presumed that there is unity of decision when any
of the scenarios set out in section 1 and/or section 2 of article 42 of the
Spanish Commercial Code (Código de Comercio) are met.

Digital Realty – Credit Agreement
130

--------------------------------------------------------------------------------



(ll)    Switzerland: (i) The aggregate liability of any Swiss Guarantor under
this Agreement (in particular, without limitation, under this Article VII) and
any and all other Loan Documents for, or with respect to, obligations of any
other Loan Party (other than the wholly owned direct or indirect Subsidiaries of
such Swiss Guarantor) shall not exceed the amount of such Swiss Guarantor’s
freely disposable equity in accordance with Swiss law, presently being the total
shareholder equity less the total of (A) the aggregate share capital and
(B) statutory reserves (including reserves for own shares and revaluations as
well as capital surplus (agio)) to the extent such reserves cannot be
transferred into unrestricted, distributable reserves). The amount of freely
disposable equity shall be determined by the statutory auditors of the relevant
Swiss Guarantor on the basis of an audited annual or interim balance sheet of
such Swiss Guarantor, to be provided to the Administrative Agent by the Swiss
Guarantor promptly after having been requested to perform obligations limited
pursuant to this Section 7.09(n) (together with a confirmation of the statutory
auditors of such Swiss Guarantor that the determined amount of freely disposable
equity complies with this Section 7.09(n) and the provisions of Swiss corporate
law which are aimed at protecting the share capital and legal reserves).
(ii)    The limitation in clause (i) above shall only apply to the extent it is
a requirement under applicable law at the time the Swiss Guarantor is required
to perform under the Loan Documents. Such limitation shall not free the Swiss
Guarantor from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when the Swiss
Guarantor has again freely disposable equity if and to the extent such freely
disposable equity is available.
(iii)    Each Swiss Guarantor shall, and any holding company of a Swiss
Guarantor which is a party to any Loan Document shall procure that each Swiss
Guarantor will, take and cause to be taken all and any action, including,
without limitation, (A) the passing of any shareholders’ resolutions to approve
any payment or other performance under this Agreement or any other Loan
Documents and (B) the obtaining of any confirmations which may be required as a
matter of Swiss mandatory law in force at the time the respective Swiss
Guarantor is required to make a payment or perform other obligations under this
Agreement or any other Loan Document, in order to allow a prompt payment of
amounts owing by the Swiss Guarantor under the Loan Documents as well as the
performance by the Swiss Guarantor of other obligations under the Loan Documents
with a minimum of limitations.
(iv)    If the enforcement of the obligations of a Swiss Guarantor under the
Loan Documents would be limited due to the effects referred to in this
Section 7.09(n), the Swiss Guarantor affected shall further, to the extent
permitted by applicable law and Swiss accounting standards and write up or sell
any of its assets that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of sale;
however, only if such assets are not necessary for the Swiss Guarantor’s
business (nicht betriebsnotwendig).
(mm)    The Czech Republic: No Guarantor incorporated under the laws of The
Czech Republic or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of The Czech Republic shall have any
liability pursuant to this Article VII to the extent that the same would result
in the violation of financial assistance provisions set out in Section 161e and
161f of the Czech Commercial Code.
(nn)    The Republic of Poland: (i) A Guaranty by a Guarantor incorporated under
the laws of the Republic of Poland or by any Guarantor which is a direct or
indirect Subsidiary of a company incorporated under the laws of the Republic of
Poland (each, a “Polish Guarantor”) will be limited in

Digital Realty – Credit Agreement
131

--------------------------------------------------------------------------------



an amount equivalent to (A) the value of all assets (aktywa) of the Polish
Guarantor as such value is recorded in (1) its latest annual unconsolidated
financial statements or, if they are more up‑to date (2) its latest interim
unconsolidated financial statements, less (B) the value of all liabilities
(zobowiązania) of the Polish Guarantor (whether due or pending maturity), as
existing on the date that such Polish Guarantor becomes a Guarantor under this
Facility and as such value is recorded in the financial statements referred to
in item (1) above and used for the purpose of determination of the value of
assets (aktywa) of the Polish Guarantor. The term “liabilities” shall at all
times exclude the Polish Guarantor’s liabilities under this Article VII, but
shall include any other obligations (secured and unsecured) of the Polish
Guarantor, including any other off‑balance sheet obligations of the Polish
Guarantor.
(ii)    The limitation stipulated in Section 7.09(p)(i) above shall not apply
if:
(A)    Polish law is amended in such a manner that (1) a debtor whose
liabilities exceed the value of its assets is no longer deemed insolvent
(niewypłacalny) as provided for in Article 11 Sec. 2 of the Polish Bankruptcy
and Restructuring Law (as in force on the date of this Agreement and/or as
amended or substituted for time to time) or that (2) the insolvency
(niewypłacalność) of a debtor within the meaning of Article 11 Sec. 2 of the
Polish Bankruptcy and Restructuring Law (as in force on the date of this
Agreement and/or as amended or substituted from time to time) no longer gives
grounds for an immediate declaration of its bankruptcy (ogłoszenie upadłości) or
no longer obliges the representatives of the Polish Guarantor to immediately
file for the declaration of its bankruptcy; or
(B)    the aggregate value of the liabilities of the Polish Guarantor (other
than those under this Article VII) exceeds the aggregate value of the assets of
such Polish Guarantor, thus resulting in the Polish Guarantor’s insolvency
within the meaning of Article 11 Sec. 2 of the Polish Bankruptcy and
Restructuring Law.
(iii)    The obligations under this Article VII of any Polish Guarantor that is
a limited liability company (“sp. z.o.o.”) shall be limited if (and only if) and
to the extent required by the application of the provisions of the Polish
Commercial Companies Code aimed at preservation of share capital. In addition,
the obligations under this Article VII of any Polish Guarantor that is a joint
stock company (S.A.) shall be limited if (and only if) and to the extent
required by the application of the provisions of Article 345 of the Polish
Commercial Companies Code which prohibits unlawful financial assistance.
(oo)    The Kingdom of Sweden: No Guarantor incorporated under the laws of the
Kingdom of Sweden or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Kingdom of Sweden shall have any
liability pursuant to this Article VII to the extent that the same would
constitute unlawful financial assistance pursuant to Chapter 12, Section 7 (or
its equivalent from time to time) of the Swedish Companies Act or unlawful
distribution of assets pursuant to Chapter 12, Section 2 (or its equivalent from
time to time) of the Swedish Companies Act.
(pp)    The Republic of Finland: No Guarantor incorporated under the laws of the
Republic of Finland or any Guarantor which is a direct or indirect Subsidiary of
a company incorporated under the laws of the Republic of Finland shall have any
liability pursuant to this Article VII to the extent that the same would be
prohibited by the Finnish Companies Act (osakeyhtiölaki, 624/2006), as amended.

Digital Realty – Credit Agreement
132

--------------------------------------------------------------------------------



(qq)    The Kingdom of Norway: No Guarantor incorporated under the laws of the
Kingdom of Norway or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Kingdom of Norway shall have any
liability pursuant to this Article VII to the extent that the same would
constitute unlawful financial assistance within the meaning of Section § 8‑7 or
Section § 8‑10 of the Norwegian Limited Companies Act (as from time to time in
force or replaced) or lead to a financial exposure resulting in such Guarantor’s
breach of the general obligations of Chapter 3 of the Norwegian Limited
Companies Act (as from time to time in force or replaced).
(rr)    Additional Guarantors: With respect to any Additional Guarantor acceding
to this Agreement after the Closing Date pursuant to a Guaranty Supplement, to
the extent the other provisions of this Section 7.09 do not apply to such
Additional Guarantor, the obligations of such Additional Guarantor in respect of
this Article VII shall be subject to any limitations set forth in such Guaranty
Supplement that are reasonably required by the Administrative Agent following
consultation with local counsel in the applicable jurisdiction.
SECTION 7.10.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.10, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.10 constitute, and this Section 7.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
ARTICLE VIII    
THE ADMINISTRATIVE AGENT
SECTION 8.01.    Authorization and Action. Each Lender Party (in its capacities
as a Lender, a Swing Line Bank (if applicable), and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes, the Advances and the Obligations), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes it to personal liability or that is contrary to this
Agreement or applicable law or regulations. The Administrative Agent agrees to
give to each Lender Party prompt notice of each notice given to it by any
Borrower pursuant to the terms of this Agreement. Notwithstanding anything to
the contrary in any Loan Document, no Person identified as a syndication agent,
joint lead arranger or joint bookrunner, in such Person’s capacity as such,
shall have any obligations or duties to any Loan Party, the Administrative Agent
or any other Secured Party under any of such Loan Documents. Each initial Lender
hereby authorizes the Administrative Agent to execute and deliver the
Post‑Closing Letter Agreement on behalf of such Lender.

Digital Realty – Credit Agreement
133

--------------------------------------------------------------------------------



SECTION 8.02.    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except that nothing in this sentence
shall absolve the Administrative Agent for any liability found in a final,
non‑appealable judgment by a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (a) may
treat each Lender Party and its applicable interest in each Advance set forth in
the Register as conclusive until the Administrative Agent receives and accepts a
Lender Accession Agreement entered into by an Acceding Lender as provided in
Section 2.18 or 2.19 or an Assignment and Acceptance entered into by a Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telex,
telegram, facsimile, e‑mail or other electronic communication) believed by it to
be genuine and signed or sent by the proper party or parties, (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law or regulations, including for the avoidance of doubt,
any action that may be in violation of the automatic stay under any Bankruptcy
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Bankruptcy Law, (h) may act in relation
to the Loan Documents through its Affiliates, officers, agents and employees,
and (i) shall not be subject to any fiduciary or other implied duties in favor
of any Lender Party or Loan Party, regardless of whether a Default has occurred
and is continuing. Without limiting the foregoing, nothing in this Agreement
shall constitute the Administrative Agent nor any Arranger as a trustee or
fiduciary of any Person, and neither the Administrative Agent nor any Arranger
shall be bound to account to the Lenders for any sum or the profit element of
any sum received by it for its own account. The Administrative Agent shall not
be responsible for the acts or omissions of its delegates or agents or for
supervising them; provided, however, that nothing in this sentence shall absolve
the Administrative Agent for any liability found in a final, non‑appealable
judgment by a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The Borrowers
shall not commence any proceeding against any of the Administrative Agent’s
directors, officers or employees with respect to the Administrative Agent’s acts
or omissions relating to the Facility or the Loan Documents.
SECTION 8.03.    Waiver of Conflicts of Interest; Etc. In the event that the
Administrative Agent is also a Lender, with respect to its Commitments, the
Advances made by it and the Notes issued to it, such Lender shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not also the Administrative Agent; and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated, include such Lender in its individual capacity. Each of the Lenders
acknowledges that the Administrative Agent and its Affiliates may have interests
in, or may be providing or may in the future provide financial or other services
to other parties with interests which a Lender may regard as conflicting with
its interests and may possess information (whether or not material to the
Lenders) other than as a result of the Administrative Agent acting as
administrative agent hereunder, that the Administrative Agent may not be
entitled to share with any Lender. The Administrative Agent will not

Digital Realty – Credit Agreement
134

--------------------------------------------------------------------------------



disclose confidential information obtained from any Lender (without its consent)
to any of the Administrative Agent’s other customers nor will it use on the
Lender’s behalf any confidential information obtained from any other customer.
Without prejudice to the foregoing, each of the Lenders agrees that the
Administrative Agent and its Affiliates may (x) deal (whether for its own or its
customers’ account) in, or advise on, securities of any Person, and (y) accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, in
each case, as if the Administrative Agent were not the Administrative Agent, and
without any duty to account therefor to the Lender Parties. Each of the Lenders
hereby irrevocably waives, in favor of the Administrative Agent and the
Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent and/or the Arrangers acting in various capacities under the
Loan Documents or for other customers of the Administrative Agent as described
in this Section 8.03.
SECTION 8.04.    Lender Party Credit Decision. Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
SECTION 8.05.    Indemnification by Lender Parties. (h) Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Loan Parties) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non‑appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrowers under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrowers. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person. To
the extent that the Administrative Agent shall perform any of its duties or
obligations hereunder through an Affiliate or sub‑agent, then all references to
the “Administrative Agent” in this Section 8.05 shall be deemed to include any
such Affiliate or sub‑agent, as applicable.
(i)    Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrowers) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non‑appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand

Digital Realty – Credit Agreement
135

--------------------------------------------------------------------------------



for its ratable share of any costs and expenses (including, without limitation,
fees and expenses of counsel) payable by the Borrowers under Section 9.04, to
the extent that such Issuing Bank is not promptly reimbursed for such costs and
expenses by the Borrowers.
(j)    For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Revolving Credit Commitments with respect to the applicable Tranche
at such time. The failure of any Lender Party to reimburse the Administrative
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lender Parties to the
Administrative Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender Party of its obligation hereunder to
reimburse the Administrative Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse the Administrative Agent or
such Issuing Bank, as the case may be, for such other Lender Party’s ratable
share of such amount. The terms “Administrative Agent” and “Issuing Bank” shall
be deemed to include the employees, directors, officers and affiliates of the
Administrative Agent and Issuing Bank for purposes of this Section 8.05. Without
prejudice to the survival of any other agreement of any Lender Party hereunder,
the agreement and obligations of each Lender Party contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents. Advances
outstanding under a Tranche will be converted by the Administrative Agent on a
notional basis into the Equivalent amount of the Primary Currency of such
Tranche for the purposes of making any allocations required under this
Section 8.05.
SECTION 8.06.    Successor Administrative Agents.The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the Lender
Parties and the Borrowers and may be removed at any time with or without cause
by the Required Lenders; provided, however, that any removal of the
Administrative Agent will not be effective until it (or its Affiliate) has been
replaced as an Issuing Bank and Swing Line Bank and released from all
obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which appointment shall, provided that no Event of Default has occurred
and is continuing, be subject to the consent of the Operating Partnership, such
consent not to be unreasonably withheld or delayed. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lender Parties, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $500,000,000 and which appointment shall be subject to the consent of the
Operating Partnership, such consent not to be unreasonably withheld or delayed,
provided that no Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 8.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above. After any retiring Administrative Agent’s resignation or
removal hereunder as an Agent shall have become effective, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Administrative Agent under this Agreement.

Digital Realty – Credit Agreement
136

--------------------------------------------------------------------------------



ARTICLE IX    
MISCELLANEOUS
SECTION 9.01.    Amendments, Etc. (m) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders or, where
indicated below, all affected Lenders in addition to the Required Lenders, do
any of the following at any time: (i) change the number of Lenders or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Advances or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, (ii) release any Borrower with respect to the
Obligations (except to the extent contemplated in Section 9.17), (iii) reduce or
limit the obligations of the Parent Guarantor under Article VII or release the
Parent Guarantor or otherwise limit the Parent Guarantor’s liability with
respect to the Guaranteed Obligations (except as otherwise permitted under the
Loan Documents), (iv) except as otherwise contemplated in Section 5.01(j),
release any Guaranty that constitutes a material portion of the value of the
Guaranteed Obligations (excluding any release of the Guaranty provided by that
Parent Guarantor which shall be governed by clause (iii) above), (v) amend
Section 2.13, Section 2.05(a) (only with respect to the requirement in such
Section that any election to terminate or reduce outstanding Commitments must be
done ratably among the Lenders in accordance with their Commitments to the
relevant Tranche or Subfacility) or this Section 9.01, (vi) increase the
Commitment of any Lender or subject any Lender to any additional obligations
(except, in each case, to the extent contemplated in Section 2.18, Section 2.19
or Section 2.20) without the consent of such Lender, (vii) reduce the principal
of, or interest on, the Advances of any Lender (except to the extent of any
reduction resulting from a Reallocation effected pursuant to Section 2.19 or
Section 2.21(a)), or any fees or other amounts payable hereunder to any Lender
in each case without the consent of such Lender, (viii) postpone any date fixed
for any payment of principal of, or interest on, the Advances or any fees or
other amounts payable hereunder to any Lender in each case without the consent
of such Lender, (ix) extend the Termination Date, other than as provided by
Section 2.16 or 9.01(c), (x) amend the definition of Committed Foreign
Currencies, Multicurrency Committed Foreign Currencies, Australian Committed
Currencies or Singapore Committed Currencies without the consent of any affected
Lender, or (xi) amend clause (iv) or clause (v) of Section 5.01(p) without the
consent of each affected Lender; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the applicable Swing Line Bank or
the applicable Issuing Bank, as the case may be, in addition to the Lenders
required above to take such action, affect the rights or obligations of such
Swing Line Bank or of such Issuing Bank, as the case may be, under this
Agreement; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents. In
addition, if either (i) the Administrative Agent and the Borrowers shall have
jointly identified an obvious error or any error or omission of a technical
nature in any of the Loan Documents or (ii) the Operating Partnership shall
request one or more amendments of a technical nature to this Agreement in
connection with the addition of a new Supplemental Tranche or a new Committed
Foreign Currency that the Administrative Agent agrees is appropriate, then the
Administrative Agent and the Borrowers shall be permitted to amend such this
Agreement and/or the applicable Loan Document without any further action or
consent of any other party if the same is not objected to in writing by the
Required Lenders (or, if such amendment relates solely to a specific Tranche,
the Tranche Required Lenders in respect of such Tranche) to the Administrative
Agent within ten (10) Business Days following receipt of notice thereof.
(n)    In the event that any Lender (a “Non‑Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders or all affected Lenders and
that has been consented to by the Required Lenders, then the Operating

Digital Realty – Credit Agreement
137

--------------------------------------------------------------------------------



Partnership shall have the right, upon written demand to such Non‑Consenting
Lender and the Administrative Agent given at any time after the date on which
such consent was first solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non‑Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to an Eligible Assignee designated by the
Borrowers and approved by the Administrative Agent (such approval not to be
unreasonably withheld) or to another Lender (a “Replacement Lender”). The
Replacement Lender shall purchase such interests of the Non‑Consenting Lender at
par and shall assume the rights and obligations of the Non‑Consenting Lender
under this Agreement upon execution by the Replacement Lender of an Assignment
and Acceptance delivered pursuant to Section 9.07, however the Non‑Consenting
Lender shall be entitled to indemnification as otherwise provided in this
Agreement with respect to any events occurring prior to such assignment. Any
Lender that becomes a Non‑Consenting Lender agrees that, upon receipt of notice
from the Borrowers given in accordance with this Section 9.01(b) it shall
promptly execute and deliver an Assignment and Acceptance with a Replacement
Lender as contemplated by this Section 9.01(b). The execution and delivery of
any such Assignment and Acceptance shall not be deemed to comprise a waiver of
claims against any Non‑Consenting Lender by the Borrowers or the Administrative
Agent or a waiver of any claims against the Borrowers or the Administrative
Agent by the Non‑Consenting Lender.
(o)    Notwithstanding any other provision of this Agreement, any Borrower may,
by written notice to the Administrative Agent (which shall forward such notice
to all Lenders) make an offer (a “Loan Modification Offer”) to all Lenders of
one or more Tranches to make one or more amendments or modifications to allow
the maturity of such Tranches and/or Commitments of the Accepting Lenders (as
defined below) to be extended and, in connection with such extension, to
(i) increase the Applicable Margin and/or fees payable with respect to the
applicable Tranches and/or the Commitments of the Accepting Lenders and/or the
payment of additional fees or other consideration to the Accepting Lenders,
and/or (ii) change such additional terms and conditions of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the Required Lenders under
Section 9.01(a)) to be effective only during the period following the original
maturity date in effect immediately prior to its extension by such Accepting
Lenders) (collectively, “Permitted Amendments”). Such notice shall set forth
(A) the terms and conditions of the requested Permitted Amendments, and (B) the
date on which such Permitted Amendments are requested to become effective (which
shall not be less than 10 days nor more than 120 days after the date of such
notice). Permitted Amendments shall become effective only with respect to the
Tranches and/or Commitments of the Lenders that accept the Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Tranches and/or Commitments as to
which such Lender’s acceptance has been made. The Loan Parties, each Accepting
Lender and the Administrative Agent shall enter into a loan modification
agreement (the “Loan Modification Agreement”) and such other documentation as
the Administrative Agent shall reasonably specify to evidence (x) the acceptance
of the Permitted Amendments and the terms and conditions thereof and (y) the
authorization of the applicable Borrower or Borrowers to enter into and perform
its obligations under the Loan Modification Agreement. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of any Loan
Modification Agreement. Each party hereto agrees that, upon the effectiveness of
a Loan Modification Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Permitted Amendment evidenced thereby and only with respect to the Tranches
and Commitments of the Accepting Lenders as to which such Lenders’ acceptance
has been made.
(p)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the

Digital Realty – Credit Agreement
138

--------------------------------------------------------------------------------



definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period), provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
SECTION 9.02.    Notices, Etc. (c) Except as otherwise provided herein, all
notices and other communications provided for hereunder shall be either (x) in
writing (including facsimile or telegraphic communication) and mailed, faxed,
telegraphed or delivered, (y) as and to the extent set forth in Section 9.02(b)
and in the proviso to this Section 9.02(a), in an electronic medium and
delivered as set forth in Section 9.02(b) or (z) as and to the extent expressly
permitted in this Agreement, transmitted by e‑mail, provided that such e‑mail
shall, in all cases, include an attachment (in PDF format or similar format)
containing a legible signature of the person providing such notice (it being
agreed, for the avoidance of doubt, that any Notice of Borrowing, Notice of
Competitive Bid Borrowing, Notice of Swing Line Borrowing, Notice of Issuance,
notice of repayment or prepayment, notice cancelling a Letter of Credit, notice
terminating or reducing Commitments, Reallocation Notice, notice requesting a
Commitment Increase, Supplemental Tranche Request or notice requesting an
extension of the Termination Date or Loan Modification Offer that is transmitted
by e‑mail shall contain the actual notice or request, as applicable, attached to
the e‑mail in PDF format or similar format and shall contain a legible signature
of the person who executed such notice or request, as applicable), if to:
(xiii)    the Borrowers (other than the Initial Luxembourg Borrower), in care of
the Operating Partnership at Four Embarcadero Center, Suite 3200, San Francisco,
CA 94111, Attention: Andrew P. Power, Michael Brown and Joshua Mills (and in the
case of transmission by e mail, with a copy by e‑mail to
apower@digitalrealty.com, mpbrown@digitalrealty.com and
jmills@digitalrealty.com) and a courtesy copy by regular mail to the attention
of Glen B. Collyer at Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles,
CA 90071‑1560 (and in the case of transmission by e‑mail, with a copy by e‑mail
to glen.collyer@lw.com);
(xiv)    the Initial Luxembourg Borrower, Digital Luxembourg II S.À R.L., 6, rue
Jean Monnet, L‑2180 Luxembourg, Attention: the Board of Managers, with a copy to
the Operating Partnership and Latham & Watkins LLP in accordance with the notice
details set forth in clause (i) above;
(xv)    any Initial Lender, at its Applicable Lending Office or, if applicable,
at the e‑mail address specified opposite its name on Schedule I hereto (and in
the case of a transmission by e‑mail, with a copy by regular mail to its
Applicable Lending Office);
(xvi)    any other Lender, at its Applicable Lending Office or, if applicable,
at the e‑mail address specified in the Assignment and Acceptance pursuant to
which it became a Lender (and in the case of a transmission by e‑mail, with a
copy by regular mail to its Applicable Lending Office);
(xvii)    the (x) Administrative Agent or (y) Swing Line Bank with respect to
the U.S. Dollar Swing Line Facility, at its address at 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention: Annemarie Pavco, Citigroup Global Loans,
or, if applicable, by e‑mail to agentnotice@citi.com,
annemarie.pavco@citigroup.com, apac.rla.ca@citi.com and
apac.loansagency@citi.com (and in the case of a transmission by e‑mail, with a
copy by U.S. mail to the aforementioned address) (and, in the case of each
Notice of Borrowing relating to an Advance (1) under the Australian Dollar
Revolving Credit Tranche, to au.loanoperations@citi.com,

Digital Realty – Credit Agreement
139

--------------------------------------------------------------------------------



oliver.brown@citi.com, phil.bygrave@citi.com, apac.rla.ca@citi.com and
apac.loansagency@citi.com or (2) under the Singapore Dollar Revolving Credit
Tranche, to apac.rla.ca@citi.com, apac.loansagency@citi.com,
sg.gsg.rateam@citi.com, arvind.agarwal@citi.com, cheeyuen.lye@citi.com,
davis.mok@citi.com, azraff.rosezulkifly@citi.com and rimpal.pravin@citi.com)
(and in the case of a transmission by e‑mail, with a copy by regular mail to the
aforementioned address);
(xviii)    the Administrative Agent with respect to matters relating to the
Multicurrency Revolving Credit Tranche or the Swing Line Bank with respect to
Advances in Euro or Sterling under the Multicurrency Swing Line Facility, at its
address at Citicorp Centre, 25 Canada Square, London, E14 5LB, Attention: Loans
Agency, Facsimile: +44 207 492 3980, or, if applicable, by e‑mail to the e‑mail
addressees notified to the Borrowers and the Lenders from time to time (in each
case with a copy to the Administrative Agent pursuant to clause (viii) above);
(xix)    the Issuing Banks with respect to the Multicurrency Letter of Credit
Facility or the U.S. Dollar Letter of Credit Facility, for (1) Citibank, N.A.,
at its address at 1615 Brett Road, Ops III, New Castle, Delaware 19720,
Attention: Annemarie Pavco, Citigroup Global Loans, or, if applicable, by e‑mail
to agentnotice@citi.com, annemarie.pavco@citigroup.com (and (x) in the case of a
transmission by e‑mail, with a copy by U.S. mail to each of the aforementioned
addresses and (y) in the case of correspondence relating to the Multicurrency
Letter of Credit Facility, with a copy to the Administrative Agent pursuant to
clause (viii) above), (2) Bank of America, N.A., at its address at Loan Service,
26 Elmfield Road, Bromley, BR1 1WA, United Kingdom, Attention: Adi Khambata and
Gary Durrell, or, if applicable, by e‑mail to
emea.6647loanservice@bankofamerica.com (and in the case of a transmission by
e‑mail, with a copy by regular mail to the aforementioned address) and
(3) JPMorgan Chase Bank, N.A., at its address at Sarjapur Outer Ring Rd, Vathur
Hobli, Floor 4, Bangalore, 560 087, India, Attention: Roy Rajeev, or, if
applicable, by email to rajeev.roy@jpmorgan.com (and in the case of a
transmission by e‑mail, with a copy by regular mail to the aforementioned
address);
(xx)    the Issuing Banks for the Singapore Letter of Credit Facility, for
(1) Citibank, Singapore Branch, at its address at 8 Marina View, Asia Square
Tower 1 #21‑00, Singapore 018960, Attention: Arvind Agarwal, or, if applicable,
by e‑mail to arvind.agarwal@citi.com (and, in the case of each Notice of
Issuance relating to the Singapore Letter of Credit Facility, to
sg.gsg.rateam@citi.com, arvind.agarwal@citi.com, cheeyuen.lye@citi.com,
davis.mok@citi.com, azraff.rosezulkifly@citi.com and rimpal.pravin@citi.com)
(and in the case of a transmission by e‑mail, with a copy by regular mail to the
aforementioned address), (2) Bank of America, N.A., at its address at 50 Collyer
Quay #15‑01, OUE Bayfront, Singapore 049321, Attention: Lee Meng Choo and Smita
Deshmukh, or, if applicable, by e‑mail to meng‑choo.lee@baml.com and
smita.deshmukh@baml.com (and in the case of a transmission by e‑mail, with a
copy by regular mail to the aforementioned address) and (3) JPMorgan Chase Bank,
N.A. at its address at Sarjapur Outer Ring Rd, Vathur Hobli, Floor 4, Bangalore,
560 087, India, Attention: Roy Rajeev, or, if applicable, by email to
rajeev.roy@jpmorgan.com (and in the case of a transmission by e‑mail, with a
copy by regular mail to the aforementioned address);
(xxi)    the Issuing Banks with respect to the Australian Letter of Credit
Facility, for (1) Citibank, N.A., Sydney Branch, at its address at Level 23, 2
Park Street, Sydney NSW 2000, Attention: Oliver Brown and Phil Bygrave, or, if
applicable, by e‑mail to oliver.brown@citi.com, phil.bygrave@citi.com,
apac.rla.ca@citi.com and apac.loansagency@citi.com (and, in the case of each
Notice of Issuance relating to the Australian Letter of Credit Facility, to
au.loanoperations@citi.com, oliver.brown@citi.com, phil.bygrave@citi.com,
craig.guyan@citi.com, apac.rla.ca@citi.com and apac.loansagency@citi.com) (and
in the case of a transmission by e‑mail,

Digital Realty – Credit Agreement
140

--------------------------------------------------------------------------------



with a copy by regular mail to the aforementioned address), (2) Bank of America,
N.A., Australian Branch at its address at Level 38, Governor Philip Tower, 1
Farrer Place, Sydney, NSW 2000, Attention: Trade Finance Officer and Calvin
Zhang, or, if applicable, by e‑mail to asia.syd.tradefinancing@baml.com and
calvin.zhang@baml.com (and in the case of a transmission by e‑mail, with a copy
by regular mail to the aforementioned address) and (3) JPMorgan Chase Bank, N.A.
at its address at Sarjapur Outer Ring Rd, Vathur Hobli, Floor 4, Bangalore, 560
087, India, Attention: Roy Rajeev, or, if applicable, by email to
rajeev.roy@jpmorgan.com (and in the case of a transmission by e‑mail, with a
copy by regular mail to the aforementioned address);
(xxii)    [reserved];
(xxiii)    the Issuing Bank with respect to the Yen Letter of Credit Facility,
for Citibank Japan Ltd., at its address at 1‑5‑1 Marunouchi, Chiyoda‑ku, Tokyo,
100‑6516, Japan, Attention: Middle Office Corporate Finance, or, if applicable,
by e‑mail to atsuko.inukai@citi.com; yoshiko.kinoshita@citi.com;
shinei.sai@citi.com; mayuko.hirano@citi.com; kimiaki1.osame@citi.com;
madoka.kobayashi@citi.com (and in the case of a transmission by e‑mail, with a
copy by regular mail to the aforementioned address);
(xxiv)    the Swing Line Bank for the Singapore Swing Line Facility, at its
address at 8 Marina View, Asia Square Tower 1 #21‑00, Singapore 018960,
Attention: Arvind Agarwal, or, if applicable, by e‑mail to
arvind.agarwal@citi.com (and, in the case of each Notice of Swing Line Borrowing
relating to the Singapore Swing Line Facility, to sg.gsg.rateam@citi.com,
arvind.agarwal@citi.com, cheeyuen.lye@citi.com, davis.mok@citi.com,
azraff.rosezulkifly@citi.com and rimpal.pravin@citi.com) (and, in the case of a
transmission by e‑mail, with a copy by regular mail to the aforementioned
address);
(xxv)    the Swing Line Bank for the Australian Swing Line Facility, at its
address at Level 23, 2 Park Street, Sydney N.S.W. 2000, Attention: Oliver Brown
and Phil Bygrave, or, if applicable, by e‑mail to oliver.brown@citi.com,
phil.bygrave@citi.com, apac.rla.ca@citi.com and apac.loansagency@citi.com (and,
in the case of each Notice of Swing Line Borrowing relating to the Australian
Swing Line Facility, to au.loanoperations@citi.com, oliver.brown@citi.com,
phil.bygrave@citi.com, craig.guyan@citi.com, apac.rla.ca@citi.com and
apac.loansagency@citi.com) (and in the case of a transmission by e‑mail, with a
copy by regular mail to the aforementioned address);
(xxvi)    [reserved];
(xxvii)    the Swing Line Bank for the Yen Swing Line Facility, at its address
at 1‑5‑1 Marunouchi, Chiyoda‑ku, Tokyo, 100‑6516, Japan, Attention: Middle
Office Corporate Finance, or, if applicable, by e‑mail to
atsuko.inukai@citi.com; yoshiko.kinoshita@citi.com; shinei.sai@citi.com;
mayuko.hirano@citi.com; kimiaki1.osame@citi.com; madoka.kobayashi@citi.com (and,
in the case of a transmission by e‑mail, with a copy by regular mail to the
aforementioned address); and
(xxviii)    the Swing Line Bank for Advances in Canadian Dollars under the
Multicurrency Swing Line Facility, at the address at 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention: Annemarie Pavco, Citigroup Global Loans,
or, if applicable, by e‑mail to agentnotice@citi.com,
annemarie.pavco@citigroup.com, apac.rla.ca@citi.com and
apac.loansagency@citi.com (and in the case of a transmission by e‑mail, with a
copy by U.S. mail to the aforementioned address) (and in each case with a copy
to Citibank, N.A., London Branch at its address at Citicorp Centre, 25 Canada
Square, London, E14 5LB, Attention: Loans Agency, Facsimile: +44 207 492 3980,
or, if applicable, by e‑mail to the e‑mail addressees notified to the Borrowers
and the Lenders from time to time);

Digital Realty – Credit Agreement
141

--------------------------------------------------------------------------------



or, as any of the abovementioned parties, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, be effective on the third (3rd) Business
Day after being deposited in the mails, when telegraphed, to be effective on the
date delivered to the telegraph company, and, when faxed or e‑mailed, be
effective on the date of being confirmed by faxed or confirmed by e‑mail,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by e‑mail or facsimile of an executed counterpart
of any amendment or waiver of any provision of this Agreement, any Note, any
other Loan Document or of any Exhibit hereto or thereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof, provided that any such e‑mail shall, in all cases, include
an attachment (in PDF format or similar format) containing a copy of such
document including the legible signature of the person who executed the same.
(d)    Materials required to be delivered pursuant to Section 5.03(a), (b),
(c) and (g) shall, if required by the Administrative Agent, be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lender Parties by e‑mail at
oploanswebadmin@citigroup.com or such other e‑mail addressed provided to the
Borrowers by the Administrative Agent from time to time for this purpose. The
Administrative Agent named herein hereby requires that such materials be
delivered to the Administrative Agent in an electronic medium in a format
acceptable to the Administrative Agent and the Lender Parties by e‑mail at
oploanswebadmin@citigroup.com or such other e‑mail addressed provided to the
Borrowers by the Administrative Agent from time to time for this purpose. The
Borrowers agree that the Administrative Agent may make such materials, as well
as any other written information, documents, instruments and other material
relating to any Borrower, any Loan Party, any of their Subsidiaries or any other
materials or matters relating to this Agreement, the Notes, any other Loan
Document or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lender Parties by posting
such notices on Intralinks or a substantially similar electronic transmission
system (the “Platform”). Subject to Section 5.03(h), the Administrative Agent
shall make available to the Lender Parties on the Platform the materials
delivered to the Administrative Agent pursuant to Section 5.03. The Borrowers
acknowledge that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non‑infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
(e)    Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender Party for purposes of this Agreement, provided
that if requested by any Lender Party, the Administrative Agent shall deliver a
copy of the Communications to such Lender Party by e‑mail or facsimile. Each
Lender Party agrees (i) to notify the Administrative Agent in writing of such
Lender Party’s e‑mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender Party becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e‑mail
address for such Lender Party) and (ii) that any Notice may be sent to such
e‑mail address.
SECTION 9.03.    No Waiver; Remedies. No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan

Digital Realty – Credit Agreement
142

--------------------------------------------------------------------------------



Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.
SECTION 9.04.    Costs and Expenses. (k) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out‑of‑pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(subject to the terms of the Fee Letter with respect to counsel fees incurred by
the Administrative Agent through the Closing Date) with respect to advising the
Administrative Agent as to its rights and responsibilities (including, without
limitation, with respect to reviewing and advising on any matters required to be
completed by the Loan Parties on a post‑closing basis), or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Section 5.01(j)) and (ii) all reasonable out‑of‑pocket costs and
expenses of the Administrative Agent and each Lender Party in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender Party with respect
thereto), provided that the Loan Parties shall not be required to pay the costs
and expenses of more than one counsel for the Administrative Agent and the
Lender Parties, absent a conflict of interest (or in the case of a conflict of
interest, one additional counsel for all similarly conflicted Lender Parties),
and any necessary or desirable local or foreign counsel (limited to tax,
litigation and corporate counsel in each applicable jurisdiction or, in the case
of a conflict of interest, one additional tax, litigation and corporate counsel
in such jurisdiction for all similarly conflicted Lender Parties).
(l)    Each Loan Party agrees to indemnify, defend and save and hold harmless
each Indemnified Party from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of one counsel for the Indemnified
Parties, absent a conflict of interest (or in the case of a conflict of
interest, one additional counsel for all similarly conflicted Indemnified
Parties), and any necessary or desirable local or foreign counsel (limited to
tax, litigation and corporate counsel in each applicable jurisdiction or, in the
case of a conflict of interest, one additional tax, litigation and corporate
counsel in such jurisdiction for all similarly conflicted Indemnified Parties))
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the
Facility, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents or any of the transactions contemplated
thereby or (ii) the actual or alleged presence of Hazardous Materials on any
property of any Loan Party or any of its Subsidiaries or any Environmental
Action relating in any way to any Loan Party or any of its Subsidiaries, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non‑appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
the gross negligence or willful misconduct of such Indemnified Party’s officers,
directors, employees or agents. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or

Digital Realty – Credit Agreement
143

--------------------------------------------------------------------------------



creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents. This Section 9.04(b) shall not apply with respect to Taxes.
(m)    If any payment of principal of, or Conversion of, any Floating Rate
Advance is made by any Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d), 2.18(e) or
2.19(d), acceleration of the maturity of the Advances or the Notes pursuant to
Section 6.01 or for any other reason, or if any Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrowers shall, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance. A certificate as to any amount payable pursuant to this
Section 9.04(c) shall be submitted to the Borrowers by the applicable Lender
Party and shall be conclusive and binding for all purposes, absent fraud or
manifest error.
(n)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.
(o)    Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrowers and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.
(p)    Notwithstanding the foregoing in this Section 9.04, for so long as a TMK
is prohibited under the TMK Law from guaranteeing or being liable for the
obligations of any other Person, a TMK that is a Borrower shall be liable only
for obligations under this Section 9.04 with respect to itself and not any other
Loan Party.
(q)    No Indemnified Party referred to in Section 9.04(b) shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are found in a final, non‑appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct or the gross negligence or willful
misconduct of such Indemnified Party’s officers, directors, employees or agents.
SECTION 9.05.    Right of Set‑off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances or the Notes due and payable
pursuant to the provisions of Section 6.01, the Administrative Agent and each
Lender Party and each of their

Digital Realty – Credit Agreement
144

--------------------------------------------------------------------------------



respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, such
Lender Party or such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the Obligations of such
Borrower or such Loan Party now or hereafter existing under the Loan Documents,
irrespective of whether the Administrative Agent or such Lender Party shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The Administrative Agent and each Lender
Party agrees promptly to notify the Borrowers or such Loan Party after any such
set‑off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set‑off and application. The rights of the
Administrative Agent and each Lender Party and their respective Affiliates under
this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of set‑off) that the Administrative Agent, such
Lender Party and their respective Affiliates may have. Notwithstanding the
foregoing, if any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.21(a) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, the Swing Line Banks and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
SECTION 9.06.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower named on the signature pages hereto,
each Guarantor named on the signature pages hereto and the Administrative Agent
shall have been notified by each Initial Lender and each initial Issuing Bank
that such Initial Lender or such initial Issuing Bank, as the case may be, has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers named on the signature pages hereto, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender Party and
their respective successors and assigns, except that neither any Borrower nor
any other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lender Parties.
SECTION 9.07.    Assignments and Participations; Replacement Notes (b) Each
Lender may (and, if demanded by the Borrowers in accordance with Section 2.10(f)
or 9.01(b) will) assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment or Commitments, the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Tranches (other than any
right to make Competitive Bid Advances and Competitive Bid Advances owing to it)
(and any assignment of a Commitment or an Advance must be made to an Eligible
Assignee that is capable of lending in the Committed Foreign Currencies related
to such Commitment and Advance), (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or a Fund Affiliate of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the Transfer Date) shall in no event be less than
the Commitment Minimum under each Tranche or an integral multiple in excess
thereof of $1,000,000 in the case of the U.S. Dollar Revolving Credit Tranche,
$1,000,000 in the case of the Multicurrency Revolving Credit Tranche,
A$1,000,000 in the case of the Australian Dollar Revolving Credit Tranche,
S$1,000,000 in the case of the Singapore Dollar Revolving Credit Tranche,
¥100,000,000 in the case of the Yen Revolving Credit Tranche and the Equivalent
of $1,000,000 in the case of any Supplemental Tranche (or, in each case, such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Event of Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Operating Partnership), (iii) each such
assignment shall be to an Eligible Assignee, (iv) no such assignments shall be
permitted until the Administrative Agent shall have notified the

Digital Realty – Credit Agreement
145

--------------------------------------------------------------------------------



Lender Parties that syndication of the Commitments hereunder has been completed,
without the consent of the Administrative Agent, (v) each such assignment made
as a result of a demand by the Borrowers pursuant to Section 2.10(f) or 9.01(b)
shall be an assignment of all rights and obligations of the assigning Lender
under this Agreement and (vi) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes subject
to such assignment and, except if such assignment is being made by a Lender to
an Affiliate or Fund Affiliate of such Lender, the Processing Fee; provided,
however, that for each such assignment made as a result of a demand by the
Borrowers pursuant to Section 2.10(f) or 9.01(b), the Borrowers shall pay or
cause to be paid to the Administrative Agent the Processing Fee; provided
further that the Administrative Agent may, in its sole discretion, elect to
waive the Processing Fee in the case of any assignment. Notwithstanding the
foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or Potential Defaulting Lender or any of their respective Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this sentence and no assignment, transfer,
sub‑participation or subcontracting in relation to a drawing under this
Agreement by a French Borrower may be effected to a Lender incorporated,
domiciled, established or acting through a Lending Office situated in a
Non‑Cooperative Jurisdiction. In the same way, no Lender having made an Advance
under this Agreement to a French Borrower shall change its Lending Office for a
Lending Office situated in a Non‑Cooperative Jurisdiction. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment will be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swing Line Bank and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participants in Letters
of Credit and Swing Line Advances in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this Section 9.07(a),
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(c)    Upon such execution, delivery, acceptance and recording, from and after
the Transfer Date, (i) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender or Issuing Bank, as the case may be, hereunder and (ii) the Lender or
Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12, 7.06, 8.05 and 9.04 to the extent any claim thereunder relates to an event
arising prior to such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
the remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).
(d)    By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any

Digital Realty – Credit Agreement
146

--------------------------------------------------------------------------------



other instrument or document furnished pursuant thereto; (ii) such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.
(e)    The Administrative Agent on behalf of the Borrowers shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lender Parties and, with respect to Lender Parties, the
Commitment under each Tranche of, and principal amount (and stated interest) of
the Advances owing under each Tranche to, each Lender Party from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrowers, the Administrative
Agent and the Lender Parties shall treat each Person whose name is recorded in
the Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.
(f)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers.
In the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the applicable Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note payable to such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Tranche pursuant to such Assignment and Acceptance and, if any assigning Lender
has retained a Commitment hereunder under such Tranche, a new Note payable to
such assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes, if any, shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A hereto.
(g)    Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than the Minimum Letter of Credit
Commitment and shall be in an integral multiple in excess thereof of $1,000,000
in the case of the U.S. Dollar Letter of Credit Facility,

Digital Realty – Credit Agreement
147

--------------------------------------------------------------------------------



$1,000,000 in the case of the Multicurrency Letter of Credit Facility,
A$1,000,000 in the case of the Australian Letter of Credit Facility, S$1,000,000
in the case of the Singapore Letter of Credit Facility and ¥100,000,000 in the
case of the Yen Letter of Credit Facility, (ii) each such assignment shall be to
an Eligible Assignee and (iii) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Processing Fee,
provided that such fee shall not be payable if the assigning Issuing Bank is
making such assignment simultaneously with the assignment in its capacity as a
Lender of all or a portion of its Revolving Credit Commitment to the same
Eligible Assignee.
(h)    The assignee may, with respect to an assignment of rights by a Lender
under this Agreement with respect to any French Borrower, if it considers it
necessary to make such assignment effective as against any third party, arrange
for the Assignment and Acceptance to be notified to such French Borrower by a
bailiff (huissier) in accordance with article 1690 of the French Civil Code. For
the avoidance of doubt, in no event shall the non‑compliance by the assignee
with the provisions of this paragraph (g) affect the validity of transfer of
rights and obligations or the validity of the assignment of rights as the case
may be.
(i)    Each Lender Party may sell participations to one or more Persons (other
than any natural person or Loan Party or any of its Affiliates) in or to all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it) without the consent of the Borrower or
the Administrative Agent; provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except that any agreement
with respect to such participation may provide that such participant shall have
a right to approve such amendment, waiver or consent to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, and
(vi) if, at the time of such sale, such Lender Party was entitled to payments
under Section 2.12(a) or (e) in respect of withholding tax with respect to
interest paid at such date, then, to such extent, the term Indemnified Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Indemnified Taxes) withholding
tax, if any, applicable with respect to such participant on such date, provided
that such participant complies with the requirements of Section 2.12(g) as if it
were a Lender, such participant agrees to be subject to the provisions of
Section 2.10(f) as if it were an assignee under this Section 9.07, and such
participant shall not be entitled to receive any greater payment under
Section 2.12 (a) or (e) than such Lender Party would have been entitled to
receive.  Each Lender Party that sells a participation shall, acting solely for
this purpose as a non‑fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Advances or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender  Party shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103‑1(c) of the Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender Party shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all

Digital Realty – Credit Agreement
148

--------------------------------------------------------------------------------



purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(j)    Any Lender Party may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to any Borrower furnished to such Lender Party by or on
behalf of any Borrower; provided, however, that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender Party in accordance with the provisions of Section 9.12.
(k)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Banks, the Swing
Line Banks and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
relating to the applicable Tranche and participations in Letters of Credit and
Swing Line Advances in accordance with its Applicable Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this Section 9.07(j),
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(l)    (i) If a Lender changes its name it shall, at its own costs and within
seven (7) Business Days from the date of the name change, provide and deliver to
the Administrative Agent an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in the jurisdiction where such
Lender is incorporated, addressed to the Administrative Agent (in form and
substance satisfactory to the Administrative Agent): (A) identifying the Lender
which has changed its name, its new name, the date from which the change has
taken effect; and (B) confirming that the Lender’s obligations under the Loan
Documents remain legal, valid, binding and enforceable obligations even after
the change of name.
(ii)    If a Lender is involved in a corporate reorganization or reconstruction,
it shall at its own costs and within seven (7) Business Days from the effective
date of such corporate reorganization or reconstruction, provide and deliver to
the Administrative Agent: (A) an original or certified true copy of a legal
opinion issued by the legal advisers to such Lender in each of the jurisdictions
where such Lender is incorporated and where the Lender’s Applicable Lending
Office is located; (B) an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in each of those jurisdictions
governing the Loan Documents; and (c) confirming that such Lender’s obligations
under the Loan Documents remain legal, valid and binding obligations enforceable
as against the surviving entity after the corporate reorganization or
reconstruction.
(iii)    If a Lender fails to provide and deliver to the Administrative Agent
any of the legal opinions referred to in clauses (i) and (ii) above, it shall
upon the request of the Administrative Agent, sign and deliver to the
Administrative Agent an Assignment and Acceptance, transferring all its rights
and obligations under the Loan Documents to the new entity.

Digital Realty – Credit Agreement
149

--------------------------------------------------------------------------------



(m)    Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and the Note or Notes held by it, if any), including in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any other central bank in accordance with
applicable local laws or regulations.
(n)    Upon notice to the applicable Borrower from the Administrative Agent or
any Lender of the loss, theft, destruction or mutilation of any Lender’s Note,
such Borrower will execute and deliver, in lieu of such original Note, a
replacement promissory note, identical in form and substance to, and dated as of
the same date as, the Note so lost, stolen or mutilated, subject to delivery by
such Lender to such Borrower of an affidavit of lost note and indemnity in
customary form. Upon the execution and delivery of the replacement Note, all
references herein or in any of the other Loan Documents to the lost, stolen or
mutilated Note shall be deemed references to the replacement Note.
(o)    In order to comply with the Dutch Financial Supervision Act (Wet op het
financieel toezicht), any Commitments, Advances or any Notes related thereto
assigned to any assignee or any participations to any participant under this
Section 9.07, as to which a Person domiciled in The Netherlands is a Borrower,
shall be in each case in a principal amount of at least €100,000 (or its
equivalent in any other currencies) per Lender or participant, as the case may
be, or such other amount as may be required from time to time by the Dutch
Financial Supervision Act (or implementing legislation), or if less, such
assignee or participant shall confirm in writing to the Borrowers that it is a
professional market party within the meaning of the Dutch Financial Supervision
Act.
SECTION 9.08.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by e‑mail (with the executed counterpart of the signature page
attached to the e‑mail in PDF format or similar format) shall be effective as
delivery of an original executed counterpart of this Agreement.
SECTION 9.09.    Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
SECTION 9.10.    Usury Not Intended. It is the intent of the Borrowers and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender Party
including such applicable laws of the State of New York and the United States of
America from time to time in effect. In furtherance thereof, the Lender Parties
and the Borrowers stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Loan Documents shall ever be construed
to create a contract to pay, as consideration for the use forbearance or
detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, taken, charged,
received, reserved or paid under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
contracted for, taken, charged, received, reserved or paid on the Advances,
include amounts which, by applicable law, are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and, each
Lender Party receiving the same shall credit the same on the principal of the
Obligations of the applicable Borrowers under the Loan Documents (or if such
Obligations shall have been paid in full, refund said excess to such Borrowers).
In the event that the Obligations of the Borrowers under the Loan Documents are
accelerated by reason of any Event of Default under this Agreement or otherwise,
or

Digital Realty – Credit Agreement
150

--------------------------------------------------------------------------------



in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the principal of the Obligations of the
applicable Borrowers under the Loan Documents (or, if such Obligations shall
have been paid in full, refunded to such Borrowers). In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrowers and the Lender Parties shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Facility all amounts
considered to be interest under applicable law at any time contracted for,
taken, charged, received, reserved or paid in connection with the Obligations of
the Loan Parties under the Loan Documents. The provisions of this Section shall
control over all other provisions of this Agreement or the other Loan Documents
which may be in apparent conflict herewith.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH BORROWER, EACH OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER PARTY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.
SECTION 9.12.    Confidentiality. Neither the Administrative Agent nor any
Lender Party shall disclose any Confidential Information to any Person without
the prior written consent of the Operating Partnership to which such
Confidential Information relates, other than (a) to such Administrative Agent’s
or such Lender Party’s Affiliates, head office, branches and representative
offices, and their officers, directors, employees, agents and advisors and to
actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner regulating, or self‑regulatory body having or claiming oversight
over, such Lender, (d) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender, (e) to any service provider of the
Administrative Agent or such Lender, provided that the Persons to whom such
disclosure is made pursuant to this clause (e) will be informed of the
confidential nature of such Confidential Information and shall have agreed in
writing to keep such Confidential Information confidential, (f) to any Person
that holds a security interest in all or any portion of any Lender’s rights
under this Agreement, provided that the Persons to whom such disclosure is made
pursuant to this clause (f) will be informed of the confidential nature of such
Confidential Information and shall have agreed in writing to keep such
Confidential Information confidential, (g) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (h) subject to an agreement
containing provisions substantially the same as those of this Section 9.10, to
any actual or prospective party to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder, and (i) with the prior
written consent of the Borrowers; and in each case the Borrowers hereby consent
to the disclosure by the Administrative Agent and any Lender Party of
Confidential Information that is made in strict accordance with clauses (a) to
(i), and the disclosure of other information relating to the Borrowers and the
transactions hereunder that does not constitute Confidential Information.
Notwithstanding any other provision in this Agreement or any other document, the
parties hereby agree that (x) each party (and each employee, representative, or
other agent of each party) may each disclose to any and all Persons, without
limitation of any kind, the United States tax treatment and United States tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to each party relating to such United
States tax treatment and United States tax structure and (y) the Administrative
Agent may disclose the

Digital Realty – Credit Agreement
151

--------------------------------------------------------------------------------



identity of any Defaulting Lender to the other Lenders and the Borrowers if
requested by any Lender or any Borrower. In acting as the Administrative Agent,
Citibank shall be regarded as acting through its agency division which shall be
treated as a separate division from any of its other divisions or departments
and, notwithstanding any of the Administrative Agent’s disclosure obligations
hereunder, any information received by any other division or department of
Citibank may be treated as confidential and shall not be regarded as having been
given to Citibank’s agency division.
SECTION 9.13.    Patriot Act; Anti‑Money Laundering Notification. Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the
“Patriot Act”) and other anti‑money laundering and anti‑terrorism laws and
regulations, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and such other anti‑money laundering and anti‑terrorism
laws and regulations. The Parent Guarantor and the Borrowers shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act and such
other anti‑money laundering and anti‑terrorism laws and regulations.
SECTION 9.14.    Jurisdiction, Etc. (c) Except to the extent set forth in
clause (c) below, each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court. Each such party further
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Except to the extent set forth in
clause (c) below, nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction.
(d)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e)    Without prejudice to any other mode of service allowed under any
applicable law, each Loan Party not formed or incorporated in the United States:
(i) irrevocably appoints the Initial Process Agent (as defined below) as its
agent for service of process in relation to any proceedings before the courts
described in Section 9.14(a) in connection with the Loan Documents and
(ii) agrees that failure by any Process Agent (as defined below) to notify any
Loan Party of the process will not invalidate the proceedings concerned. If any
Person appointed as a Process Agent is unable for any reason to act as agent for
service of process, the Borrowers shall immediately (and in any event within
ten (10) days of such event taking place) appoint another process agent on terms
acceptable to the Administrative Agent (such replacement process agent and the
Initial Process Agent, each a “Process Agent”). Failing this, the Administrative
Agent may appoint another process agent for this purpose. “Initial Process
Agent” means:

Digital Realty – Credit Agreement
152

--------------------------------------------------------------------------------



Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, New York 10036
SECTION 9.15.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the law of the State of New York.
SECTION 9.16.    Judgment Currency. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in
one currency into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency at Citibank
N.A.’s principal office in London at 11:00 A.M. (London time) on the Business
Day preceding that on which final judgment is given.
(b)    The obligation of each Loan Party in respect of any sum due from it in
any currency (the “Relevant Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the Relevant
Currency with such other currency. If the amount of the Relevant Currency so
purchased is less than such sum due to such Lender or the Administrative Agent
(as the case may be) in the Relevant Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent (as the case may be) against such loss, and
if the amount of the Relevant Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the Relevant
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
promptly remit to the applicable Loan Party such excess.
SECTION 9.17.    Substitution of Currency; Changes in Market Practices. (a) If a
change in any foreign currency occurs pursuant to any applicable law, rule or
regulation of any governmental, monetary or multi‑national authority, this
Agreement (including, without limitation, the definition of Eurocurrency Rate)
will be amended to the extent determined by the Administrative Agent (acting
reasonably and in consultation with the Borrowers) to be necessary to reflect
the change in currency (and any relevant market conventions or practices
relating to such change in currency) and to put the Lender Parties and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such foreign currency had occurred.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent (in consultation with the
Borrowers) may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
SECTION 9.18.    No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender Party or any Affiliate thereof, on the
one hand, and such Loan Party, its stockholders or its Affiliates, on the other.
The Loan Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s‑length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lender Parties and
their respective Affiliates may have interests in, or may be providing or may in
the future provide financial or other services to other parties

Digital Realty – Credit Agreement
153

--------------------------------------------------------------------------------



with interests which a Loan Party may regard as conflicting with its interests
and may possess information (whether or not material to the Loan Parties) other
than as a result of (x) the Administrative Agent acting as administrative agent
hereunder or (y) the Lender Parties acting as lenders hereunder, that the
Administrative Agent or any such Lender Party may not be entitled to share with
any Loan Party. Without prejudice to the foregoing, each of the Loan Parties
agrees that the Administrative Agent, the Lender Parties and their respective
Affiliates may (a) deal (whether for its own or its customers’ account) in, or
advise on, securities of any Person, and (b) accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with other Persons in each
case, as if the Administrative Agent were not the Administrative Agent and as if
the Lender Parties were not Lender Parties, and without any duty to account
therefor to the Loan Parties. Each of the Loan Parties hereby irrevocably
waives, in favor of the Administrative Agent, the Lender Parties and the
Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent, the Arrangers and/or the Lender Parties acting in various
capacities under the Loan Documents or for other customers of the Administrative
Agent, any Arranger or any Lender Party as described in this Section 9.18.
SECTION 9.19.    Removal of Borrowers. Notwithstanding anything to the contrary
in Section 9.01(a), so long as no Default or Event of Default has occurred and
is then continuing, the Operating Partnership shall have the right to remove any
Subsidiary of the Operating Partnership as a Borrower under the Facility that
has no Advances to it outstanding at the time of such removal by providing
written notice of such removal to the Administrative Agent. Any such notice
given in accordance with this Section 9.19 shall be effective upon receipt by
the Administrative Agent, which shall promptly give the Lenders notice of such
removal. After the receipt of such written notice by the Administrative Agent,
such Subsidiary shall cease to be a Borrower hereunder. Once removed pursuant to
this Section 9.19, such Subsidiary shall have no right to borrow under the
Facility unless the Operating Partnership provides notice as required pursuant
to Section 5.01(p) of the request again to add such Subsidiary as an Additional
Borrower hereunder and such Subsidiary complies with the conditions set forth in
Section 5.01(p) to become an Additional Borrower hereunder.
SECTION 9.20.    Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write‑down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail‑in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution
Authority.



Digital Realty – Credit Agreement
154

--------------------------------------------------------------------------------





[SIGNATURE PAGES FOLLOW]



Digital Realty – Credit Agreement
155

--------------------------------------------------------------------------------



    
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: DIGITAL REALTY TRUST, INC.,
its sole general partner




By:    /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer
                 


DIGITAL LUXEMBOURG II S.À R.L.,
a Luxembourg private limited liability company (société à responsabilité
limitée)
Registered office: 6, rue Jean Monnet, L-2180, Luxembourg, Grand-Duchy of
Luxembourg
Share capital: EUR 1,600,500.-
R.C.S. Luxembourg: B 110214






By:    /s/ Andrew P. Power
Name: Andrew P. Power, Authorized Signatory



DIGITAL SINGAPORE JURONG EAST PTE. LTD.,
a Singapore private company limited by shares




By:    /s/ Andrew P. Power
Name: Andrew P. Power, Authorized Person






















Signature Page

--------------------------------------------------------------------------------









DIGITAL EURO FINCO, L.P.,
a Scotland limited partnership


By:     DIGITAL EURO FINCO GP, LLC
its general partner


By:     DIGITAL REALTY TRUST, L.P.,
its member


By:     DIGITAL REALTY TRUST, INC.,
its general partner




By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer
DIGITAL HK JV HOLDING LIMITED,
a British Virgin Islands limited company


By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Authorized Person




DIGITAL REALTY MAURITIUS HOLDINGS LIMITED,
a Mauritius private company limited by shares




By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Authorized Person




DIGITAL AUSTRALIA FINCO PTY LTD, an Australian proprietary limited company




By:    /s/ Andrew P. Power
    Name: Andrew P. Power, Authorized Person









Signature Page

--------------------------------------------------------------------------------









DIGITAL STOUT HOLDING, LLC,
a Delaware limited liability company
By:     Digital Realty Trust, L.P.,
    its manager
By:     Digital Realty Trust, Inc.,
    its general partner


By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer
                    

DIGITAL GOUGH, LLC,
a Delaware limited liability company
By:     Digital Realty Trust, L.P.,
         its manager
By:     Digital Realty Trust, Inc.,
    its general partner
 
By: /s/ Andrew P. Power
     Name: Andrew P. Power
Title: Chief Financial Officer
                               


DIGITAL JAPAN, LLC,
a Delaware limited liability company
 
By:     Digital Asia, LLC,
    its member
 
By:     Digital Realty Trust, L.P.,
    its manager
 
By:    Digital Realty Trust, Inc.,
    its general partner




By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer    



Signature Page

--------------------------------------------------------------------------------








Signature Page

--------------------------------------------------------------------------------



DIGITAL OSAKA 1 TMK,
a Japan tokutei mokuteki kaisha




By: /s/ Andrew P. Power
Name: Andrew P. Power, Authorized Person















































Signature Page



--------------------------------------------------------------------------------





PARENT GUARANTOR:
DIGITAL REALTY TRUST, INC.,
a Maryland corporation
By:
/s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer

 

GUARANTORS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership
By:
DIGITAL REALTY TRUST, INC.,
its sole general partner

By:
/s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer



DIGITAL REALTY TRUST, INC.,
a Maryland corporation
By:
/s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer




Signature Page



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT, U.S. DOLLAR ISSUING BANK AND SWING LINE BANK:
CITIBANK, N.A.

By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President

Signature Page



--------------------------------------------------------------------------------





MULTICURRENCY ISSUING BANK:
CITIBANK, N.A.

By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President



Signature Page



--------------------------------------------------------------------------------





SWING LINE BANK:
CITIBANK, N.A., LONDON BRANCH

By: /s/ Catherine Pierre
Name: C. Pierre
Title: Managing Director



Signature Page



--------------------------------------------------------------------------------





SINGAPORE ISSUING BANK AND SWING LINE BANK:
CITIBANK, N.A., SINGAPORE BRANCH

By: /s/ Wong Sin Ping
Name: Wong Sin Ping
Title: Head of Global Subsidiaries Group Singapore, Director Citibank N.A.
Singapore Branch

Signature Page



--------------------------------------------------------------------------------





AUSTRALIAN ISSUING BANK AND SWING LINE BANK:
CITIBANK, N.A., SYDNEY BRANCH

By: /s/ Sharad Jain
Name: Sharad Jain
Title: Vice President






By: /s/ Martin Fox
Name: Martin Fox
Title: Vice President



Signature Page



--------------------------------------------------------------------------------





YEN ISSUING BANK AND SWING LINE BANK:
CITIBANK JAPAN LTD.

By: /s/ Anthony P. Della Pietra, Jr.
Name: Anthony P. Della Pietra Jr.
Title: Representative Director, President & CEO































Signature Page



--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender

By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President

























































































Signature Page



--------------------------------------------------------------------------------







CITIBANK, N.A., LONDON BRANCH,
as a Lender





By: /s/ Catherine Pierre
Name: C. Pierre
Title: Managing Director

Signature Page



--------------------------------------------------------------------------------





CITIBANK, N.A., SINGAPORE BRANCH,
as a Lender





By: /s/ Wong Sin Ping
Name: Wong Sin Ping
Title: Head of Global Subsidiaries Group Singapore, Director Citibank N.A.,
Singapore Branch



Signature Page



--------------------------------------------------------------------------------





CITIBANK, N.A., SYDNEY BRANCH,
as a Lender





By: /s/ Sharad Jain
Name: Sharad Jain
Title: Vice President







By: /s/ Martin Fox
Name: Martin Fox
Title: Vice President







Signature Page



--------------------------------------------------------------------------------





CITIBANK JAPAN LTD., as a Lender





By: /s/ Anthony P. Della Pietra, Jr.
Name: Anthony P. Della Pietra, Jr.
Title: Representative Director, President & CEO





























































Signature Page



--------------------------------------------------------------------------------





AUSTRALIAN ISSUING BANK:
BANK OF AMERICA, N.A.

By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President

Signature Page



--------------------------------------------------------------------------------





MULTICURRENCY ISSUING BANK:
BANK OF AMERICA, N.A.

By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President

Signature Page



--------------------------------------------------------------------------------





SINGAPORE ISSUING BANK:
BANK OF AMERICA, N.A.

By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President

Signature Page



--------------------------------------------------------------------------------





U.S. DOLLAR ISSUING BANK:
BANK OF AMERICA, N.A.

By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President



Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender

By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President


  



















































































Signature Page



--------------------------------------------------------------------------------







AUSTRALIAN ISSUING BANK:
JPMORGAN CHASE BANK, N.A.

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director

Signature Page



--------------------------------------------------------------------------------





MULTICURRENCY ISSUING BANK:
JPMORGAN CHASE BANK, N.A.

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director
  

Signature Page



--------------------------------------------------------------------------------





SINGAPORE ISSUING BANK:
JPMORGAN CHASE BANK, N.A.

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director

Signature Page



--------------------------------------------------------------------------------





U.S. DOLLAR ISSUING BANK:
JPMORGAN CHASE BANK, N.A.

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director
 





Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director





Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director



Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., SINGAPORE BRANCH, as a Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director



Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., TOKYO BRANCH, as a Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director
  





Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director
 



Signature Page



--------------------------------------------------------------------------------





J.P. MORGAN EUROPE LIMITED, as a Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director





Signature Page



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender

By: /s/ Winston Lua
Name: Winston Lua
Title: Director



Signature Page



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender

By: /s/ Ronnie Glen
Name: Ronnie Glen
Title: Vice President





Signature Page



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender

By: /s/ Brian Waldron
Name: Brian Waldron
Title: Assistant Vice President

Signature Page



--------------------------------------------------------------------------------





CITY NATIONAL BANK, as a Lender

By: /s/ Bob Besser
Name: Bob Besser
Title: Senior Vice President















































































Signature Page



--------------------------------------------------------------------------------





COMPASS BANK, as a Lender

By: /s/ Brian Tuerff
Name: Brian Tuerff
Title: Senior Vice President

Signature Page



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By: /s/ Mikhail Faybusovich
Name: Mikhail Faybusovich
Title: Authorized Signatory



By: /s/ Gregory Fantoni
Name: Gregory Fantoni
Title: Authorized Signatory



Signature Page



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By: /s/ J.T. Johnston Coe
Name: J.T. Johnston Coe
Title: Managing Director



By: /s/ Alexis Block
Name: Alexis Block
Title: Director



Signature Page



--------------------------------------------------------------------------------





DEUTSCHE BANK AG, SINGAPORE BRANCH, as a Lender

By: /s/ Steffen Limbach
Name: Steffen Limbach
Title: Director



By: /s/ Ananda Chakravorty
Name: Ananda Chakravorty
Title: Managing Director







Signature Page



--------------------------------------------------------------------------------





LLOYDS BANK plc, as a Lender

By: /s/ Erin Doherty
Name: Erin Doherty
Title: Assistant Vice President, Transaction Execution, Category A






By: /s/ Daven Popat
Name: Daven Popat
Title: Senior Vice President, Transaction Execution, Category A







































































Signature Page



--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender

By: /s/ John Davies
Name: John Davies
Title: Authorized Signatory





















































































Signature Page



--------------------------------------------------------------------------------











MORGAN STANLEY BANK, N.A., as a Lender

By: /s/ Melissa James
Name: Melissa James
Title: Authorized Signatory

















































































Signature Page



--------------------------------------------------------------------------------















MUFG UNION BANK, N.A., as a Lender

By: /s/ Matthew Antioco
Name:
Title:





Signature Page



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Matthew D. Meister
Name: Matthew D. Meister
Title: Vice President























































































Signature Page



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender

By: /s/ Brian Gross
Name: Brian Gross
Title: Authorized Signatory





















































































Signature Page



--------------------------------------------------------------------------------











SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

By: /s/ Yoshihiro Ikeda
Name: Yoshihiro Ikeda
Title: General Manager







Signature Page



--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender

By: /s/ Danny Stover
Name: Danny Stover
Title: First Vice President



Signature Page



--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender

By: /s/ Mary Merrill
Name: Mary Merrill
Title: Senior Credit Manager, VP

Signature Page



--------------------------------------------------------------------------------





TORONTO DOMINION (TEXAS) LLC, as a Lender

By: /s/ Savo Bozic
Name: Savo Bozic
Title: Authorized Signatory



Signature Page



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, a National Banking Association, as a Lender

By: /s/ Michael F. Diemer
Name: Michael F. Diemer
Title: Vice President



Signature Page



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Ricky Nahal
Name: Ricky Nahal
Title: Vice President









Signature Page



--------------------------------------------------------------------------------



SCHEDULE I
COMMITMENTS AND APPLICABLE LENDING OFFICES
AUSTRALIAN DOLLAR REVOLVING CREDIT COMMITMENTS
Name of Lender
Australian Dollar Revolving Credit Commitment
Swing Line Commitment
Australian Letter of Credit Commitment
AUD Lending Office
[*]
[*]
[*]
[*]
[*]
Total
[*]
[*]
[*]
 



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.


Schedule I-1



--------------------------------------------------------------------------------



MULTICURRENCY REVOLVING CREDIT COMMITMENTS
Name of Lender
Multicurrency Revolving Credit Commitment
Swing Line Commitment
Multicurrency Letter of Credit Commitment
Multicurrency Lending Office
[*]
[*]
[*]
[*]
[*]
Total
[*]
[*]
[*]
 



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.




Schedule I-2



--------------------------------------------------------------------------------





SINGAPORE DOLLAR REVOLVING CREDIT COMMITMENTS
Name of Lender
Singapore Dollar Revolving Credit Commitment
Swing Line Commitment
Singapore Letter of Credit Commitment
SGD Lending Office
[*]
[*]
[*]
[*]
[*]
Total
[*]
[*]
[*]
 



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.















Schedule I-3



--------------------------------------------------------------------------------



U.S. DOLLAR REVOLVING CREDIT COMMITMENTS
Name of Lender
U.S. Dollar Revolving Credit Commitment
Swing Line Commitment
U.S. Dollar Letter of Credit Commitment
Domestic Lending Office
Eurocurrency Lending Office
[*]
[*]
[*]
[*]
      [*]
[*]
Total
[*]
[*]
[*]
 
 



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.








Schedule I-4



--------------------------------------------------------------------------------



YEN REVOLVING CREDIT COMMITMENTS
Name of Lender
Yen Revolving Credit Commitment
Swing Line Commitment
Yen Letter of Credit Commitment
Japanese Lending Office
[*]
[*]
[*]
[*]
[*]
Total
[*]
[*]
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.






Schedule I-5



--------------------------------------------------------------------------------



Schedule II
Approved Reallocation Lenders
Each Lender, along with any of its Affiliates that are Lenders, indicated in the
table below shall be an Approved Reallocation Lender with respect to the
correlative Tranches indicated with check marks. Notwithstanding anything set
forth in this Schedule II or the Credit Agreement, each Approved Reallocation
Lender shall retain the right to approve any Reallocation of its Commitments to
the extent that both (i) such Reallocation is to a Tranche in which neither the
applicable Approved Reallocation Lender nor any of its Affiliates is then a
Lender and (ii) such Tranche includes one or more Additional Borrower(s) that
joined such Tranche as Borrower(s) after the Closing Date.
Lender
Australian Dollar Revolving Credit Tranche
Multicurrency Revolving Credit Tranche
Singapore Dollar Revolving Credit Tranche
U.S. Dollar Revolving Credit Tranche
Yen Revolving Credit Tranche
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.






Schedule II

--------------------------------------------------------------------------------





SCHEDULE III
MANDATORY COST FORMULA
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)
the requirements of the Bank of England and/or the United Kingdom’s Financial
Conduct Authority and/or the Prudential Regulation Authority (or, in any case,
any other authority which replaces all or any of its functions); or

(b)
the requirements of the European Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter),
each Lender shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for such Lender in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Administrative Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Advances made from such Eurocurrency Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Advances made from that Eurocurrency Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

(a)
in relation to any Advance in Sterling:

AB+C(B‑D)+E x 0.01
percent per annum
100 ‑ (A+C)



(b)
in relation to any Advance in any currency other than Sterling:

E x 0.01
percent per annum
300

Where:
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.





--------------------------------------------------------------------------------



“B”
is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and, if the relevant Advance is an unpaid sum, any interest
charged on overdue amounts pursuant to Section 2.07(b)) payable for the relevant
Interest Period of such Advance.

“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge quoted to leading banks in the applicable interbank
market pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Fees Rules” means the rules on periodic fees contained in the Financial Conduct
Authority and the Prudential Regulation Authority Fees Manuals or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under Column 1
of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.
If reasonably necessary, the Administrative Agent, as soon as practicable after
publication by the Financial Conduct Authority and the Prudential
Regulation Authority, shall determine the rate of charge payable by leading
banks in the applicable interbank market to the Financial Conduct Authority and
the Prudential Regulation Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Conduct Authority and the Prudential
Regulation Authority (calculated for this purpose as being the average of the
Fee Tariffs applicable to leading banks for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such leading banks.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)
the jurisdiction of the Eurocurrency Lending Office out of which it is making
available its participation in the relevant Advance; and





--------------------------------------------------------------------------------



(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge for the purpose of E above shall be determined by the Administrative
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies the Administrative
Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Eurocurrency Lending Office in the same
jurisdiction as its Eurocurrency Lending Office.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over‑ or
under‑compensates any Lender and shall be entitled to assume that the
information provided by any Lender or such other information reasonably relied
upon by the Administrative Agent pursuant to paragraphs 3, 7 and 8 above is true
and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender or such
other information reasonably relied upon by the Administrative Agent pursuant to
paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Conduct Authority and the Prudential
Regulation Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of their functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.







--------------------------------------------------------------------------------



Schedule IV
EXISTING LETTERS OF CREDIT


LOC Number
Currency
Amount
 
Beneficiary
Tranche
Borrower
5221800174
CAD
121,122.00
 
[*]
MultiCurrency Revolving Credit Tranche
[*]
5947601224
SGD
1,360,000.00
 
[*]
Singapore Dollar Revolving Credit Tranche
[*]
348832716
P003
SGD
1,670,000.00
 
[*]
Singapore Dollar Revolving Credit Tranche
[*]
63651337
USD
200,000.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
63668570
USD
2,464,921.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
69600532
USD
200,000.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
69602247
USD
360,000.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
69605504
USD
1,500,000.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
69605505
USD
112,515.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
69605506
USD
1,648,235.00
 
[*]
US Dollar Revolving Credit Tranche
[*]
69602163
USD
1,200,000.00
 
[*]
US Dollar Revolving Credit Tranche
[*]



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.











--------------------------------------------------------------------------------



Schedule V
Deemed Qualifying Ground Leases
1.    [*]
2.    [*]
3.    [*]
4.    [*]
5.    [*]
6.    [*]
7.    [*]
8.    [*]
9.    [*]
10.    [*]


[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.



.






--------------------------------------------------------------------------------



Schedule 4.01(n)


Surviving Debt
Properties
Obligor
Maturity
Date
Outstanding Principal
Amount (in $)(1)
Amortization
34551 Ardenwood Boulevard 1-4 - Mortgage
34551 Ardenwood, LLC
November 11, 2016
50,700,000
Monthly Principal and Interest
2334 Lundy Place - Mortgage
2334 Lundy, LLC
November 11, 2016
36,875,000
Monthly Principal and Interest
600 West Seventh Street - Mortgage
GIP 7th Street, LLC
March 15, 2016
46,466,000
Monthly Principal and Interest
2045 & 2055 LaFayette Street – Mortgage
2045-2055 Lafayette Street, LLC
February 6, 2017
61,728,000
Monthly Principal and Interest
150 South First Street – Mortgage
150 South First Street, LLC
February 6, 2017
48,699,000
Monthly Principal and Interest
1100 Space Park Drive – Mortgage
1100 Space Park, LLC
December 11, 2016
50,648,000
Monthly Principal and Interest
2001 Sixth Avenue – Mortgage (2)
2001 Sixth LLC
September 1, 2017
51,696,482
Monthly Principal and Interest
2020 Fifth Avenue – Mortgage (2)
2020 Fifth Avenue LLC
August 26, 2018
23,500,000
Interest Only
43915 Devin Shafron Drive – Mortgage (2)
Digital-GCEAR1 (Ashburn) LLC
September 9, 2019
20,405,000
Interest Only
10 Property Portfolio (2)
Digital-PR Venture, LLC
September 27, 2018
41,600,000
Interest Only
Unsecured Senior Notes – Series E
Digital Realty Trust, L.P.
January 20, 2017
50,000,000
Interest Only
5.875% Senior Notes due 2020
Digital Realty Trust, L.P.
February 1, 2020
500,000,000
Interest Only
3.40% Senior Notes due 2020 (3)
Digital Realty Trust, L.P.
October 1, 2020
500,000,000
Interest Only
5.25% Senior Notes due 2021
Digital Realty Trust, L.P.
March 15, 2021
400,000,000
Interest Only
3.95% Senior Notes due 2022
Digital Realty Trust, L.P.
July 1, 2022
500,000,000
Interest Only
3.625% Senior Notes due 2022
Digital Realty Trust, L.P.
October 1, 2022
300,000,000
Interest Only
4.75% Notes due 2023
Digital Realty Trust, L.P. and Digital Stout Holding, LLC
October 13, 2023
453,840,000
Interest Only
4.25% Senior Notes due 2025
Digital Realty Trust, L.P. and Digital Stout Holding, LLC
January 17, 2025
605,120,000
Interest Only
4.75% Senior Notes due 2025 (3) 
Digital Realty Trust, L.P.
October 1, 2025
450,000,000
Interest Only
Unsecured Revolving Credit Facility (3)
Digital Realty Trust, L.P.
Digital Singapore Jurong East PTE. Ltd.
Digital Realty Mauritius Holdings Limited
Digital Australia Finco Pty Ltd.
Digital EURO Finco, L.P.
Digital Stout Holding, LLC
Digital Gough, LLC
Digital Japan, LLC
Digital Osaka 1 TMK
Digital HK JV Holding Limited
Digital Luxembourg II S.à.r.l.
January 15, 2020


503,426,123 (4)
Interest Only






Schedule 4.01 (n)

--------------------------------------------------------------------------------



1)
Balances as of September 30, 2015, unless otherwise indicated. Excludes loans
retired prior to the Closing Date.

2)
The outstanding principal amount represents JV Pro Rata Share of Debt for
Borrowed Money.

3)
As of the Closing Date.

4)
Using exchange rates as of 1/5/2016.






Schedule 4.01 (n)

--------------------------------------------------------------------------------

        

EXHIBIT A to the
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF PROMISSORY NOTE
PROMISSORY NOTE
[U.S. Dollar Revolving Credit Tranche: $_______]
[Multicurrency Revolving Credit Tranche: $_______]
[Yen Revolving Credit Tranche: ¥_______]
[Australian Dollar Revolving Credit Tranche: A$_______]
[Singapore Dollar Revolving Credit Tranche S$_________]
[[Insert name of applicable Supplemental Tranche]: ________]
(collectively, the “Principal Amount”, and, with respect to
each Tranche, the “Tranche Principal Amount”)    Dated: _________ __, ____


FOR VALUE RECEIVED, the undersigned, [insert name of applicable Borrower] (the
“Borrower”), HEREBY PROMISES TO PAY _________________________ (the “Lender”) for
the account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) the aggregate principal amount of the Revolving Credit
Advances, the Letter of Credit Advances and the Swing Line Advances (each as
defined below) owing to the Lender by the Borrower pursuant to the Global Senior
Credit Agreement dated as of January [__], 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, Digital Realty Trust, L.P., a
Maryland limited partnership, the Lender and certain other lender parties party
thereto, Digital Realty Trust, Inc., as Parent Guarantor, any Additional
Guarantors and other Borrowers party thereto and Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties, on the
Termination Date.
The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance owing to the Lender by such Borrower from the date of such Revolving
Credit Advance, Letter of Credit Advance or Swing Line Advance, as the case may
be, until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Credit Agreement.
Both principal and interest are payable in the currency of the applicable
Advance to the Applicable Administrative Agent’s Account. Each Revolving Credit
Advance, Letter of Credit Advance and Swing Line Advance owing to the Lender by
the Borrower and the maturity thereof, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Promissory
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of advances (variously, the “Revolving Credit
Advances”, “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Principal Amount or, with
respect to any Tranche, the applicable Tranche Principal Amount, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance,
Letter of Credit Advance and Swing Line Advance being evidenced by this
Promissory Note, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for

Exh. A - 1





--------------------------------------------------------------------------------



prepayments on account of principal hereof prior to the Termination Date upon
the terms and conditions therein specified.
This Promissory Note shall not be construed or qualified as a promissory note
(billet à ordre) within the meaning of the Luxembourg law dated December 15,
1962 on the implementation in the national legislation of the uniform law for
bills of exchange and promissory notes.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
[NAME OF BORROWER]


By:    __________________________________
    Name:
    Title:

Exh. A - 2





--------------------------------------------------------------------------------



ADVANCES AND
PAYMENTS OF PRINCIPAL
1. U.S. Dollar Revolving Credit Tranche
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2. Multicurrency Revolving Credit Tranche
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exh. A - 3





--------------------------------------------------------------------------------





3. Yen Revolving Credit Tranche
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4. Australian Dollar Revolving Credit Tranche
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Exh. A - 4





--------------------------------------------------------------------------------













5. Singapore Dollar Revolving Credit Tranche
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[6]. [insert name of applicable Supplement Tranche]

Exh. A - 5





--------------------------------------------------------------------------------



Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exh. A - 6





--------------------------------------------------------------------------------



EXHIBIT B TO THE
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
NOTICE OF BORROWING
_________ __, ____
Citibank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Annemarie Pavco, Citigroup Global Loans
Ladies and Gentlemen:
The undersigned, [insert name of applicable Borrower], refers to the Global
Senior Credit Agreement dated as of January [__], 2016 (as amended from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, Digital Realty Trust, L.P, as a
Borrower, Digital Realty Trust, Inc., as Parent Guarantor, the Additional
Guarantors and other Borrowers party thereto, the Lender Parties party thereto
and Citibank, N.A., as Administrative Agent for the Lender Parties, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section [2.02(a)][2.02(b)] of the
Credit Agreement:
1.
The Business Day of the Proposed Borrowing is _________ __, ____.

2.
The [Tranche][Swing Line Facility] under which the Proposed Borrowing is
requested is the [U.S. Dollar Revolving Credit Tranche][Multicurrency Revolving
Credit Tranche][Yen Revolving Credit Tranche][Australian Revolving Credit
Tranche][Singapore Revolving Credit Tranche][insert name of applicable
Supplemental Tranche][U.S. Swing Line Facility][Multicurrency Swing Line
Facility][Yen Swing Line Facility][Australian Swing Line Facility][Singapore
Swing Line Facility].

3.
The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Floating Rate Advances][CPR Advances].

4.
The aggregate amount of the Proposed Borrowing is [__________].

5.
[The initial Interest Period for each Floating Rate Advance made as part of the
Proposed Borrowing is __________ month[s].]

6.
[The currency for such Borrowing is [U.S. Dollars][Sterling][Euros][Canadian
Dollars] [Australian Dollars][Singapore Dollars][Hong Kong Dollars][Yen][insert
applicable Supplemental Currency].]

7.
[The Maturity of such Borrowing is _______.]

8.
The account information for the Borrower’s Account to which such Borrowing
should be credited is:


Exh. B - 1



--------------------------------------------------------------------------------



Bank:        [________________]
ABA No:     [________________]
SWIFT No:    [________________]
IBAN No.:    [________________]
Acct. Name:    [________________]
Acct. No.:     [________________]
Reference:    [________________]
9.
The portion of funds from such Borrowing to be applied to the repayment of Swing
Line Advances (including the currency thereof), if any, is _______.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
1.
The representations and warranties contained in each Loan Document are true and
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to (x) the Proposed Borrowing and (y)
the application of the proceeds therefrom, as though made on and as of such date
(except for any such representation and warranty that, by its terms, refers to a
specific date, in which case as of such specific date).

2.
No Default or Event of Default has occurred and is continuing, or would result
from (x) such Proposed Borrowing or (y) the application of the proceeds
therefrom.

3.
(i) the Maximum Unsecured Debt Percentage of Total Unencumbered Asset Value
equals or exceeds the Unsecured Debt that will be outstanding after giving
effect to the Proposed Borrowing and the application of the proceeds therefrom
on the borrowing date, and (ii) before and after giving effect to the Proposed
Borrowing and the application of the proceeds therefrom on the borrowing date,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04 of the Credit Agreement.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.


[NAME OF BORROWER]


By: ____________________________
Name:
Title:





Exh. B - 2



--------------------------------------------------------------------------------




EXHIBIT C to the
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF
GUARANTY SUPPLEMENT
GUARANTY SUPPLEMENT
_________ __, ____
Citibank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Annemarie Pavco, Citigroup Global Loans
Global Senior Credit Agreement dated as of January [__], 2016 (as in effect on
the date hereof and as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Digital Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as
Parent Guarantor, the Additional Guarantors and other Borrowers party thereto,
the Lender Parties party thereto, and Citibank, N.A., as Administrative Agent
for the Lender Parties.
Ladies and Gentlemen:
Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.
Section 1.    Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket costs or
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty Supplement, the Guaranty, the Credit Agreement or any other
Loan Document in accordance with Section 9.04 of the Credit Agreement. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
(b)    The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent

Exh. C - 1



--------------------------------------------------------------------------------




Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Guaranty and the Obligations of the undersigned hereunder and thereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties (by their acceptance of the benefits of this Guaranty Supplement) and
the undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.
(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.
(d)    [Insert guaranty limitation language in accordance with Section 7.09 of
the Credit Agreement, if applicable]
Section 2.    Obligations Under the Guaranty. The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Credit Agreement and the Guaranty to the same extent as
each of the other Guarantors thereunder. The undersigned further agrees, as of
the date first above written, that each reference in the Credit Agreement to an
“Additional Guarantor”, a “Loan Party” or a “Guarantor” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
Section 3.    Representations and Warranties. The undersigned represents and
warrants as of the date hereof as follows:
(a)    The undersigned and each general partner or managing member, if any, of
the undersigned (i) is a corporation, limited liability company or partnership
duly incorporated, organized or formed, validly existing and in good standing
(to the extent that a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
under the laws of the jurisdiction of its incorporation, organization or
formation, (ii) is duly qualified and in good standing (to the extent that a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed would not be reasonably likely to have a Material Adverse Effect
and (iii) has all requisite corporate, limited liability company or partnership
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.
(b)    The execution and delivery by the undersigned and of each general partner
or managing member (if any) of the undersigned of this Guaranty Supplement and
each other Loan Document to which it is or is to be a party, and the performance
of its obligations thereunder, and the consummation of the transactions
contemplated hereby and by the other Loan Documents, are within the corporate,
limited liability company or partnership powers of the undersigned, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not (i)
contravene the charter or bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
undersigned, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, or (iii) result in or require the

Exh. C - 2



--------------------------------------------------------------------------------




creation or imposition of any Lien upon or with respect to any of the properties
of the undersigned or any of its Subsidiaries.
(d)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by the undersigned or any general partner or managing member of the
undersigned in respect of this Guaranty Supplement or any other Loan Document to
which it is or is to be a party or for the consummation of the transactions
contemplated hereby or by the other Loan Documents and the exercise by the
Administrative Agent or any Lender Party of its rights under the Loan Documents,
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.
(e)    This Guaranty Supplement has been duly executed and delivered by each
undersigned and general partner or managing member (if any) of each undersigned
party thereto. This Guaranty Supplement is the legal, valid and binding
obligation of the undersigned party, enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, examinership or
similar laws affecting creditors’ rights generally and by general principles of
equity.
(f)    Each undersigned has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty Supplement, and each undersigned has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business and financial condition of such
other Loan Party.
Section 4.    Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.
Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
(b)    The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Guaranty or the Credit Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
(c)    The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal

Exh. C - 3



--------------------------------------------------------------------------------




court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.
(d)    THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
FACILITY, THE ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Very truly yours,
[NAME OF ADDITIONAL GUARANTOR]


By:    ___________________________________
Name:
    Title:





Exh. C - 4



--------------------------------------------------------------------------------




EXHIBIT D to the
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Global Senior Credit Agreement dated as of January
[__], 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein, unless
otherwise defined herein, being used herein as therein defined), among Digital
Realty Trust, L.P., a Maryland limited partnership, as a Borrower, Digital
Realty Trust, Inc., as Parent Guarantor, the Additional Guarantors and other
Borrowers party thereto, the Lender Parties party thereto and Citibank, N.A., as
Administrative Agent for the Lender Parties.
Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:
1.Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Tranches and
Subfacilities specified on Schedule 1 hereto. After giving effect to such sale
and assignment, such Assignee’s Commitments and the amount of the Advances owing
to such Assignee will be as set forth on Schedule 1 hereto.
2.    Such Assignor (a) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.
3.    Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01(g) and (h) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Administrative Agent, any Assignor
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (d) represents and
warrants that its name set forth on Schedule 1 hereto is its legal

Exh. D - 1



--------------------------------------------------------------------------------




name; (e) confirms that it is an Eligible Assignee; (f) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (g) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender Party;
(h) attaches any U.S. Internal Revenue Service forms required under Section 2.12
of the Credit Agreement; and (i) confirms that if the principal amount of the
assignment set forth in Schedule I hereto (A) is less than the minimum amount
set forth in Section 9.07(m) of the Credit Agreement and (B) has been made to a
Borrower domiciled in The Netherlands, then it is a professional market party
within the meaning of the Dutch Financial Supervision Act.
4.    [Such Assignee confirms, for the benefit of the Administrative Agent and
without liability to any Loan Party, that it is: (a) [a UK Qualifying Lender
(other than a UK Treaty Lender);] (b) [a UK Treaty Lender;] (c) [not a UK
Qualifying Lender].]
5.    [Such Assignee confirms, for the benefit of the Administrative Agent and
without liability to any Loan Party, that it is: (a) [a French Qualifying Lender
(other than a French Treaty Lender);] (b) [a French Treaty Lender;] (c) [not a
French Qualifying Lender].]
6.    Such Assignee confirms that it is not incorporated or acting through a
Lending Office situated in a Non-Cooperative Jurisdiction.
7.    [Such Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•], so that
interest payable to it by Borrowers is generally subject to full exemption from
UK withholding tax and requests that the Parent Guarantor notify: (a) each UK
Borrower which is a Loan Party as at the Transfer Date; and (b) each UK Borrower
which becomes an Additional Borrower after the Transfer Date, that it wishes
that scheme to apply to the Credit Agreement.]
8.    [Such Assignee confirms that the person beneficially entitled to interest
payable to such Assignee is either: (a) a company resident in the UK for UK tax
purposes; (b) a partnership each member of which is: (i) a company so resident
in the UK; or (ii) a company not so resident in the UK which carries on a trade
in the UK through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of Section 19 of the CTA)
the whole of any share of interest payable in respect of that advance that falls
to it by reason of Part 17 of the CTA; or (c) a company not so resident in the
UK which carries on a trade in the UK through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of Section 19 of the CTA)
of that company.]
9.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.
10.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of

Exh. D - 2



--------------------------------------------------------------------------------




the remaining portion of the rights and obligations of such Assignor under the
Credit Agreement, such Assignor shall cease to be a party thereto.
11.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
12.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
13.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by facsimile or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.
IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



Exh. D - 3



--------------------------------------------------------------------------------




SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE
ASSIGNORS:
 
 
 
 
 
U.S. Dollar Revolving Credit Tranche
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
U.S. Dollar Revolving Credit Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of U.S. Dollar Revolving Credit Advances
assigned


$


$


$


$


$
U.S. Dollar Letter of Credit Facility
 
 
 
 
 
U.S. Dollar Letter of Credit Commitment assigned
$
$
$
$
$
U.S. Dollar Letter of Credit Commitment retained
$
$
$
$
$
Multicurrency Revolving Credit Tranche
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Multicurrency Revolving Credit Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of Multicurrency Revolving Credit
Advances assigned


$


$


$


$


$
Multicurrency Letter of Credit Facility
 
 
 
 
 
Multicurrency Letter of Credit Commitment assigned
$
$
$
$
$
Multicurrency Letter of Credit Commitment retained
$
$
$
$
$
Yen Revolving Credit Tranche
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Yen Revolving Credit Commitment assigned
¥
¥
¥
¥
¥


Aggregate outstanding principal amount of Yen Revolving Credit Advances assigned
¥
¥
¥
¥
¥
Yen Letter of Credit Facility
 
 
 
 
 
Yen Letter of Credit Commitment assigned
¥


¥
¥
¥
¥
Yen Letter of Credit Commitment retained
¥


¥
¥
¥
¥
Australian Dollar Revolving Credit Tranche
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Australian Dollar Revolving Credit Commitment assigned
A$
A$
A$
A$
A$
Aggregate outstanding principal amount of Australian Dollar Revolving Credit
Advances assigned
A$
A$
A$
A$
A$
Australian Letter of Credit Facility
 
 
 
 
 
Australian Letter of Credit Commitment assigned
A$
A$
A$
A$
A$
Australian Letter of Credit Commitment retained
A$
A$
A$
A$
A$
Singapore Dollar Revolving Credit Tranche
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%


Exh. D - 4





--------------------------------------------------------------------------------




Singapore Dollar Revolving Credit Commitment assigned
S$
S$
S$
S$
S$
Aggregate outstanding principal amount of Singapore Dollar Revolving Credit
Advances assigned


S$


S$


S$


S$


S$
Singapore Letter of Credit Facility
 
 
 
 
 
Singapore Letter of Credit Commitment assigned
S$
S$
S$
S$
S$
Singapore Letter of Credit Commitment retained
S$
S$
S$
S$
S$
[Insert Name of Supplemental Tranche]
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Supplemental Tranche Commitment relating to such Supplemental Tranche assigned
 
 
 
 
 
Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assigned
 
 
 
 
 
Principal Amount of Note Payable to Assignor
 
 
 
 
 



ASSIGNEES:
 
 
 
 
 
U.S. Dollar Revolving Credit Tranche
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
U.S. Dollar Revolving Credit Commitment assumed
$
$
$
$
$
Aggregate outstanding principal amount of U.S. Dollar Revolving Credit Advances
assumed
$
$
$
$
$
U.S. Dollar Letter of Credit Facility
 
 
 
 
 
U.S. Dollar Letter of Credit Commitment assumed
$
$
$
$
$
Multicurrency Revolving Credit Tranche
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Multicurrency Revolving Credit Commitment assumed
$
$
$
$
$
Aggregate outstanding principal amount of Multicurrency Revolving Credit
Advances assumed
$
$
$
$
$
Multicurrency Letter of Credit Facility
 
 
 
 
 
Multicurrency Letter of Credit Commitment assumed
$
$
$
$
$
Yen Revolving Credit Tranche
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Yen Revolving Credit Commitment assumed
¥


¥
¥
¥
¥
Aggregate outstanding principal amount of Yen Revolving Credit Advances assumed
¥
¥
¥
¥
¥
Yen Letter of Credit Facility
 
 
 
 
 
Yen Letter of Credit Commitment assumed
¥
¥
¥
¥
¥


Australian Dollar Revolving Credit Tranche
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%


Exh. D - 5





--------------------------------------------------------------------------------




Australian Dollar Revolving Credit Commitment assumed
A$
A$
A$
A$
A$
Aggregate outstanding principal amount of Australian Dollar Revolving Credit
Advances assumed
A$
A$
A$
A$
A$
Australian Letter of Credit Facility
 
 
 
 
 
Australian Letter of Credit Commitment assumed
A$
A$
A$
A$
A$
Singapore Dollar Revolving Credit Tranche
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Singapore Dollar Revolving Credit Commitment assumed
S$
S$
S$
S$
S$
Aggregate outstanding principal amount of Singapore Dollar Revolving Credit
Advances assumed
S$
S$
S$
S$
S$
Singapore Letter of Credit Facility
 
 
 
 
 
Singapore Letter of Credit Commitment assumed
S$
S$
S$
S$
S$
[Insert Name of Supplemental Tranche]
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Supplemental Tranche Commitment relating to such Supplemental Tranche assumed
 
 
 
 
 
Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assumed
 
 
 
 
 
Principal Amount of Note Payable to Assignee
 
 
 
 
 



ASSIGNEE’S STANDING PAYMENT INSTRUCTIONS:
Correspondant Bank Name:
Correspondant Bank SWIFT Address:
Beneficiary Bank Account Number:
Beneficiary Bank Account Name:
Beneficiary Bank SWIFT Address:
Final Beneficiary Account Number:
Final Beneficiary Account Name:
Attention:



Exh. D - 6





--------------------------------------------------------------------------------




Effective Date (if other than date of acceptance by Administrative Agent):
_________ __, ____
Assignors
_______________________________, as Assignor
[Type or print legal name of Assignor]
By     ___________________________________
    Title:
Dated: _________ __, ____


_______________________________, as Assignor
[Type or print legal name of Assignor]
By     ___________________________________
    Title:
Dated: _________ __, ____


_______________________________, as Assignor
[Type or print legal name of Assignor]
By     ___________________________________
    Title:
Dated: _________ __, ____


_______________________________, as Assignor
[Type or print legal name of Assignor]
By     ___________________________________
    Title:
Dated: _________ __, ____



Exh. D - 7





--------------------------------------------------------------------------------






Assignees
_______________________________, as Assignee
[Type or print legal name of Assignee]
By     ___________________________________
    Title:
    E-mail address for notices:
Dated: _________ __, ____
Applicable Lending Offices:


_______________________________, as Assignee
[Type or print legal name of Assignee]
By     ___________________________________
    Title:
    E-mail address for notices:
Dated: _________ __, ____
Applicable Lending Offices:


_______________________________, as Assignee
[Type or print legal name of Assignee]
By     ___________________________________
    Title:
    E-mail address for notices:
Dated: _________ __, ____
Applicable Lending Offices:


_______________________________, as Assignee
[Type or print legal name of Assignee]
By     ___________________________________
    Title:
    E-mail address for notices:
Dated: _________ __, ____
Applicable Lending Offices:



Exh. D - 8





--------------------------------------------------------------------------------




Accepted [and Approved] this ____ day
of ___________, ____
CITIBANK, N.A.,
as Administrative Agent
By     _______________________________
    Title:
[Approved this ____ day
of _____________, ____


DIGITAL REALTY TRUST, L.P.
By:     Digital Realty Trust, Inc.,
    its Sole General Partner
By     _______________________________
    Title:]





Exh. D - 9





--------------------------------------------------------------------------------




EXHIBIT E to the
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF
UNENCUMBERED ASSETS CERTIFICATE
UNENCUMBERED ASSETS CERTIFICATE
Digital Realty, L.P.
Unencumbered Assets Certificate
Quarter ended __/__/__
Citibank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Annemarie Pavco, Citigroup Global Loans
Pursuant to provisions of the Global Senior Credit Agreement, dated as of
January [__], 2016, Digital Realty Trust, L.P., a Maryland limited partnership
(the “Operating Partnership”), as an initial Borrower, Digital Realty Trust,
Inc., a Maryland corporation (the “Parent Guarantor”), the other Borrowers party
thereto, the Additional Guarantors party thereto, the Lender Parties party
thereto and Citibank, N.A., as Administrative Agent for the Lender Parties (said
Credit Agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”; capitalized
terms used herein but not defined herein being used herein as defined in the
Credit Agreement), the undersigned, the Chief Financial Officer or a Responsible
Officer of the Parent Guarantor, hereby certifies and represents and warrants on
behalf of the Borrowers as follows:
1.    The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true and
correct as of the close of business on ____________, 201_ (the “Calculation
Date”) and has been prepared in accordance with the provisions of the Credit
Agreement.
2.    The Total Unencumbered Asset Value is $___________ as of the Calculation
Date as more fully described on Schedule I hereto.
3.    As of the Calculation Date, Unsecured Debt does not exceed the Maximum
Unsecured Debt Percentage of Total Unencumbered Asset Value, in accordance with
Section 5.04(b)(i) of the Credit Agreement.
4.    At the end of the fiscal quarter of the Parent Guarantor most recently
completed and as of the Calculation Date, the Parent Guarantor maintained an
Unencumbered Assets Debt Service Coverage Ratio of not less than 1.50:1.00, in
accordance with Section 5.04(b)(ii) of the Credit Agreement.
5.    Attached hereto as Schedule II is an updated schedule of Unencumbered
Assets listing all of the Unencumbered Assets as of the Calculation Date, in
accordance with Section 5.03(d) of the Credit Agreement.

Exh. E - 1



--------------------------------------------------------------------------------




6.    This certificate is furnished to the Administrative Agent pursuant to
Section [3.01(a)(xxv) / 5.03(d)] of the Credit Agreement.
7.    The Unencumbered Assets comply with all Unencumbered Asset Conditions
(except to the extent waived in writing by the Required Lenders).


[Remainder of page intentionally left blank]

Exh. E - 2
Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------






DIGITAL REALTY TRUST, INC.


By                 
Name:
Title:





Exh. E - 3
Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------




SCHEDULE I

Calculation of Total Unencumbered Asset Value




(i) Sum of Asset Values for all Unencumbered Assets (from charts below)
 
$______
 


(ii) Unrestricted cash and Cash Equivalents minus the amount cash and Cash
Equivalents deducted pursuant to the definition of “Consolidated Debt”
$_______
 
 


(iii) The sum of (i) and (ii) above
$_______
 
 
(iv) (a) 15% times dollar amount in (iii) above
$_______
 
 
(b) Sum of Asset Values of all Leased Assets
$_______
 
 
(v) The lesser of (iv)(a) and (iv)(b)
 
$_______
 
(vi) (a) 35% times dollar amount in (iii) above
$_______
 
 
(b) 20% times dollar amount in (iii) above
$_______
 
 


(c) Sum of Asset Values of all Redevelopment Assets, Development Assets and
Assets owned or leased by Controlled Joint Ventures and the amount in (v) above
$_______
 
 
(d) Sum of Asset Values of all Assets located outside of Specified Jurisdictions
$_______
 
 
(vii) The difference, if positive, of (vi)(c) minus (vi)(a)
 
$_______
 
(viii) The difference, if positive, of (vi)(d) minus (vi)(b)
 
$_______
 
(ix) The difference, if positive, of (iv)(b) minus (iv)(a)
 
$_______
 
Total Unencumbered Asset Value equals the dollar amount in (iii) minus the sum
of (vii), (viii) and (ix) 

 
 
$_______




Sch. I - 1



--------------------------------------------------------------------------------






Calculation of Asset Value
(Technology Asset)



Sch. I - 2



--------------------------------------------------------------------------------




Technology Asset: [Insert Name]
(A) Net Operating Income attributable to such Unencumbered Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
the Credit Agreement
$______
 
 
(B) (1) 2% of all rental income (other than tenant reimbursements) from the
operation of such Unencumbered Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Administrative Agent pursuant to the Credit Agreement


(2) all management fees payable in respect of such Unencumbered Asset for such
fiscal quarterly period
$______


$______


 
 
(C) $0.25 x total number of net rentable square feet within Unencumbered Asset
$______
 
 
(D) Amount of pro forma upward adjustment approved by the Administrative Agent
for Tenancy Leases entered into during the quarter in the ordinary course of
business
$______
 
 
(E)
Insert Amount from (A)


Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)


Insert Amount from (D)
 


$______
 
minus
$______
plus
$______
equals
$______


 
(F) Adjusted Net Operating Income of such Unencumbered Asset equals (i) (E)
times 4 less (ii) (C)
 
$______
 
(G) Tentative Asset Value equals (F) ÷ either 7.75% (if an Asset other than a
Leased Asset) or 10.00% (if a Leased Asset)
 
$______
 
(H) If Unencumbered Asset was acquired within last 12 months, the acquisition
price
$______
 
 
(I) Asset Value:
If Unencumbered Asset was acquired within last 12 months, insert greater of (G)
and (H).
If Unencumbered Asset was acquired 12 or more months ago, insert (G).
 
 


$______




Sch. I - 3



--------------------------------------------------------------------------------






Calculation of Asset Value
(Redevelopment Asset / Development Asset)


Redevelopment Asset: [Insert Name]
Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):
$_______





Development Asset: [Insert Name]
Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):
$_______





Sum of Asset Values for Unencumbered Assets


Sum of Asset Values for all Unencumbered Assets
$______




Sch. I - 4



--------------------------------------------------------------------------------




SCHEDULE II
Schedule of Unencumbered Assets









Sch. II - 1



--------------------------------------------------------------------------------




EXHIBIT F TO THE
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF
NOTICE OF COMPETITIVE BID BORROWING
NOTICE OF COMPETITIVE BID BORROWING
_________ __, ____
Citibank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Annemarie Pavco, Citigroup Global Loans
Ladies and Gentlemen:
The undersigned, [insert name of applicable U.S. Borrower], refers to the Global
Senior Credit Agreement dated as of January [__], 2016 (as amended from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, Digital Realty Trust, L.P, as a
Borrower, Digital Realty Trust, Inc., as Parent Guarantor, the Additional
Guarantors and other Borrowers party thereto, the Lender Parties party thereto
and Citibank, N.A., as Administrative Agent for the Lender Parties, and hereby
gives you notice, irrevocably, pursuant to Section 2.02(c) of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:
(1)    Date of Competitive Bid Borrowing:            __________________
(2)    Amount of Competitive Bid Borrowing:            __________________
(3)    [Maturity Date] [Interest Period]                        
(4)    Interest Rate Basis:                    __________________
(5)    Interest Payment Date(s):                    __________________
(6)    Other terms of Proposed Competitive Bid Borrowing:    __________________
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:
(a)    the Parent Guarantor’s Debt Rating is BBB- or Baa3 or better;
(b)    the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of the Proposed
Competitive Bid Borrowing, before and after giving effect to (i) the Proposed
Competitive Bid Borrowing and (ii) the application

Exh. F - 1



--------------------------------------------------------------------------------




of the proceeds therefrom, as though made on and as of such date (except for any
such representation and warranty that, by its terms, refers to a specific date,
in which case as of such specific date);
(c)    no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default or Event of Default;
(d)    the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement in
connection with the U.S. Dollar Revolving Credit Tranche is within the aggregate
amount of the Unused Revolving Credit Commitments of the U.S Revolving Credit
Lenders;
(e)     the amount of the Proposed Competitive Bid Borrowing and all Competitive
Bid Loan Advances of then outstanding does not exceed an amount equal to 50% of
the U.S. Dollar Revolving Credit Commitments; and
(f)    (i) the Maximum Unsecured Debt Percentage of Total Unencumbered Asset
Value equals or exceeds the Unsecured Debt that will be outstanding after giving
effect to the Proposed Competitive Bid Borrowing and the application of the
proceeds therefrom on the borrowing date and (ii) before and after giving effect
to the Proposed Competitive Bid Borrowing and the application of the proceeds
therefrom on the borrowing date, the Parent Guarantor shall be in compliance
with the covenants contained in Section 5.04 of the Credit Agreement.
The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Sections 2.01(d) and 2.02(c) of
the Credit Agreement.
Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.
[NAME OF U.S. BORROWER]


By: ____________________________
Name:
Title:







Exh. F - 2



--------------------------------------------------------------------------------




EXHIBIT G to the
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF
SUPPLEMENTAL ADDENDUM
SUPPLEMENTAL ADDENDUM
To: Lenders under the Supplemental Tranche (as defined below)
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement dated as of January
[__], 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein, unless
otherwise defined herein, being used herein as therein defined), among Digital
Realty Trust, L.P., a Maryland limited partnership, as Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lender Parties party thereto and Citibank, N.A., as
Administrative Agent for the Lender Parties.
Pursuant to Section 2.20(a) of the Credit Agreement, the Borrowers hereby
request a Supplemental Tranche (the “Supplemental Tranche”) on the terms and
conditions set forth below:
1.     A Supplemental Tranche with aggregate Supplemental Tranche Commitments in
the amount of ____________ in the Supplemental Currency indicated below.
2.     The Supplemental Currency shall be _____________.
3.     The existing Borrower or the Additional Borrower that will be the
Supplemental Borrower with respect to the Supplemental Tranche: ______________.
4.     The Supplemental Tranche shall bear interest as follows (including, if
applicable, the Screen Rate and Quotation Day for the Supplemental Tranche):
___________________________________________
_________________________________________________________.
5.     The Applicable Lending Office of each Lender with a Supplemental Tranche
Commitment in respect of the Supplemental Tranche and such Supplemental Tranche
Commitments are set forth on an updated Schedule I to the Credit Agreement
attached hereto.
6.     Certain deadlines in the Credit Agreement as they relate to the
Supplemental Tranche shall be as follows:
(a)    Notice of Borrowing Deadline:         __________________
(b)    Interest Period Notice Deadline:         __________________
(c)    Funding Deadline:             __________________
(d)    Increase Agent Notice Deadline:         __________________
(e)    Increase Funding Deadline:         __________________
(f)    Reallocation Agent Notice Deadline:     __________________
(g)    Reallocation Funding Deadline:         __________________
7.    Other terms and provisions relating to the Supplemental Tranche:
______________________
________________________________________________________________________

Exh. G - 1



--------------------------------------------------------------------------------




The Borrowers confirm that the conditions to the creation of the Supplemental
Tranche set forth in Section 2.20(a) of the Credit Agreement have been
satisfied.
This Supplemental Addendum supplements the Credit Agreement. To the extent of
any inconsistency between the terms of this Supplemental Addendum and the terms
of the Credit Agreement, the terms of this Supplemental Addendum shall prevail
and govern to the extent of such inconsistency.
This Supplemental Addendum shall constitute a Loan Document under the Credit
Agreement and shall be governed by the law of the State of New York.


 
Very truly yours,
 
[NAME OF SUPPLEMENTAL BORROWER]
 
By: ______________________________ 
   Name: 
   Title:

Approved and agreed as of the Supplemental
Tranche Effective Date (as defined below):
[INSERT SIGNATURE BLOCK FOR EACH OTHER LOAN PARTY]
Approved and agreed this ____ day
of _____________, ____
(the “Supplemental Tranche Effective Date”)
CITIBANK, N.A.,
as Administrative Agent


By                    
Name:
Title:


[INSERT SIGNATURE BLOCK FOR EACH LENDER MAKING
A SUPPLEMENTAL TRANCHE COMMITMENT WITH RESPECT
TO THE APPLICABLE SUPPLEMENTAL TRANCHE AND, IF
APPLICABLE, THE FUNDING AGENT]







Exh. G - 1



--------------------------------------------------------------------------------




EXHIBIT H to the
GLOBAL SENIOR CREDIT AGREEMENT
FORM OF
BORROWER ACCESSION AGREEMENT
BORROWER ACCESSION AGREEMENT
Citibank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Annemarie Pavco, Citigroup Global Loans
Global Senior Credit Agreement dated as of January [__], 2016 (as in effect on
the date hereof and as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Digital Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as
Parent Guarantor, the Additional Guarantors and other Borrowers party thereto,
the Lender Parties party thereto, and Citibank, N.A., as Administrative Agent
for the Lender Parties.
Ladies and Gentlemen:
Reference is made to the above-captioned Credit Agreement. The capitalized terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.
Section 1.    Accession. By its execution of this Accession Agreement, the
undersigned (“Additional Borrower”) absolutely, unconditionally and irrevocably
undertakes to and agrees to observe and be bound by the terms and provisions of
the Credit Agreement and other Loan Documents and all of the Obligations set
forth therein (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations) as if it were an original party thereto as an initial Borrower.
Section 2.    Obligations under the Loan Documents. The undersigned Additional
Borrower hereby agrees, as of the date first above written, to be bound as a
Borrower by all of the terms and conditions of the Credit Agreement and the
other Loan Documents to the same extent as each of the other Borrowers
thereunder. The undersigned Additional Borrower further agrees, as of the date
first above written, that each reference in the Credit Agreement and the other
Loan Documents to an “Additional Borrower”, a “Borrower Party”, a “Loan Party”,
or a “Borrower” shall also mean and be a reference to the undersigned Additional
Borrower.
Section 3.    Consent of Loan Parties. The existing Loan Parties hereby consent
to the accession of the undersigned Additional Borrower to the Loan Documents on
the terms of Sections 1 and 2 of this Accession Agreement and agree that the
Loan Documents shall hereinafter be read and construed as if the undersigned
Additional Borrower had been an original party in the capacity of an initial
Borrower.
Section 4.    Representations and Warranties. As of the date hereof, the
undersigned Additional Borrower hereby makes each representation and warranty
set forth in Section 4.01 of the Credit Agreement to the same extent as each
other Borrower.

Exh. G - 1



--------------------------------------------------------------------------------




Section 5.    Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Accession Agreement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Accession Agreement.
Section 6.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a)    This Accession Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
(b)    The undersigned Additional Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or any Federal court of the United
States of America sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Accession Agreement, the Credit Agreement, or any of the other Loan Documents to
which it is or is to be a party, or for recognition or enforcement of any
judgment, and the undersigned hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such Federal court. The undersigned Additional Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Accession Agreement, the Credit Agreement or
any other Loan Document shall affect any right that any party may otherwise have
to bring any action or proceeding relating to this Accession Agreement, the
Credit Agreement or any of the other Loan Documents to which it is or is to be a
party in the courts of any other jurisdiction.
(c)    The undersigned Additional Borrower irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Accession Agreement, the
Credit Agreement or any of the other Loan Documents to which it is or is to be a
party in any New York State or Federal court. The undersigned Additional
Borrower hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
(d)    THE UNDERSIGNED ADDITIONAL BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE FACILITY OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.



Exh. G - 1



--------------------------------------------------------------------------------






 
Very truly yours,
 
[NAME OF ADDITIONAL BORROWER]
 
By: ______________________________ 
   Name: 
   Title:



Approved this ____ day
of _____________, ____
[INSERT SIGNATURE BLOCK FOR EACH LOAN PARTY]
 

Exh. G - 1

